THE REPUBLIC OF CAMEROON

CAM TRON S.A.

MBALAM CONVENTION

Ay
TABLE OF CONTENTS

Page
DEFINITIONS 2
INTERPRETATION 31
Interpretation: 31
LEGAL NATURE AND PURPOSE OF THIS CONVENTION 33
Legal Nature of this Convention 33
Project Description 33
Project Economic Model 34
Joint and Several Liability 34
Other Deliveries on the Signature Date 35
Project Commissioning 35
CONDITIONS PRECEDENT 36
Conditions Precedent 36
Quadripartite Agreement 39
Satisfaction and Benefit of the Conditions Precedent 39
Entry into Force of this Convention 40
Parties' Responsibilities between the Signature Date and the Date of Entry Into
Force 40
REPRESENTATIONS AND WARRANTIES 41
Cam Iron Representations and Warranties 41
State Warranties 42
SCOPE WIDTH AND PERFORMANCE OF THIS CONVENTION 43
Scope of this Convention 43
Cooperation 44
Compliance with Undertakings and Binding Effect of this Convention 44
Accession to this Convention 44
Reservation of Rights 44
State Access Rights. 45

y +
Effect of Reservation.

No Request to Contractors.

Police, Fire, Emergency and Public Safety Access Rights.
TERM OF THIS CONVENTION and SURVIVAL

Term of the Project and Survival

Termination

MINING OPERATIONS AND EXPLOITATION PERMIT
Granting of the Exploitation Permit and of the Exploitation Lease
Renewal of the Exploitation Permit and of the Exploitation Lease
Rights Granted

New Discoveries

CONDUCT OF THE MINING OPERATIONS

Rights to carry out the Mining Operations

General Obligations of Mine Project Company in the Conduct of the Mining
Operations

Annual Works Programs and Corresponding Budgets.

Legal Regime Applicable to the Assets of the Mine Project Company.
BENEFICIATION OPERATIONS

Beneficiation Operations and Beneficiation Feasibility Study
Obligation to Conduct Beneficiation Operations

Power Supply

Obligations of the Builder, Owner and Operator with Respect to the Power
Supply

Procurement Model for the Power Supply

Calculation of Internal Rate of Return

Construction and Commissioning of the Beneficiation Facility
Financing of Beneficiation

Beneficiation Incentives and Escrow.

Beneficiation Construction and Commissioning

“Mh

45

&
BS
13.6
13.7
13.8
13.9

13,10

Waiver of Conditions

Obligation to Satisfy Beneficiation Conditions

Production Capacity of the Beneficiation Facility

Beneficiation Expansion Conditions

Legal Regime applicable to the Assets comprising the Beneficiation Facility
Procurement

Beneficiation of Other Low Grade Ore

Early Beneficiation

MINERAL TERMINAL SPECIFICATIONS AND RAILWAY
SPECIFICATIONS

Capacity.

Tariffs

Dual Track Design

RAILWAY OPERATIONS and SPUR LINES
Railway Operations

Railway Operations

Liabilities and Indemnities - Railway
MINERAL TERMINAL OPERATIONS

Rights to carry out the Mineral Terminal Operations, Mineral Terminal
Agreement and Creation of the Mineral Terminal Project Company

Description of the Mineral Terminal Area
Purpose and Intended Use of the Mineral Terminal

Legal Regime applicable to the Assets comprising the Mineral Terminal
Facilities

Mineral Terminal Operatorship

Handling Services

Access to the Mineral Terminal

General Warranties of the State

Liabilities and Indemnities — Mineral Terminal

Sustaining Capital

61
14
14.1
142
143
14.4
14.5
14.6

14.7

PROJECT ROADS,

Paving of Roads.

Rights to carry out the Road Operations
Purpose and intended use of the Project Roads
Use of a Project Road by the State

Duration of Rights to Project Roads

Access to Project Roads

Public Roads

AERODROME

BLENDING OPERATIONS

Rights in the Blending Operations

Blending Operations rates

Relief from the State

MARKETING OPERATIONS AND TREASURY OPERATIONS
Marketing of Ore

Offtake Agreements

Right to Perform Treasury Operations
CAPACITY AND CAPACITY EXPANSION
Initial Capacity

Access Expansion Principles

Expansion Stage

Provision of Expansion Capacity

Reserve Expansion Capacity

Submission of a Services Application
Services Application Windows

Content of a Services Application

Single Services Application

Completeness Review of Services Application

i ni]
21.2

22.1

22.2

Amendment or withdrawal of a Services Application

Review of a Services Application

Conduct of a Services Feasibility Study

Outcome of a Services Feasibility Study

Construction of Expansion Capacity

Ownership of the Assets used to create the Expansion Capacity
Tariffs

Security for Third Party Funding

Mineral Terminal Agreement and Railway Haulage Agreement
Third Party Access Facilities

Cooperation.

Expansion Committee

OTHER FACILITIES

Other Facilities

Existing Facilities

Hydrocarbon Facility

ADDITIONAL SPECIFIC AGREEMENTS AND PROJECT LEASES
Purpose of the Additional Specific Agreements and of the Project Leases
Project Lease Request and proposed Additional Specific Agreement
Grant of Project Leases

Temporary Use and Occupation

OPERATING REGIME FOR RAILWAY OPERATIONS AND MINERAL
TERMINAL OPERATIONS

Access Protocol
Development of Access Protocols

GENERAL provisions CONCERNING THE EXPLOITATION AREA, THE
PROJECT LEASES AND THE SPECIFIC AGREEMENTS

General rights of Project Companies

Covenants by the State on Conflicting Land Use

V ; /{Y\

91

95

&
22.3

26.1

26.2

26,3
27
27.1
27.2
28
28.1

28.2

Third Party rights to access the Project

Emergency access to lands outside the Project Areas
Prohibition on the right to sublease, assign or pledge
WATER

Access to water resources for the purposes of the Project

Rates and costs relating to access to water resources for the purposes of the
Project

No warranty of the State
POWER
Purchase and generation

Rates and costs relating to access to power resources for the purposes of the
Project

Third Party access to the power facilities
No warranty of the State

GAS

Purchase

Rates and costs relating to access to gas resources for the purposes of the
Project

No warranty of the State
COMMUNICATIONS

Purchase and use

Rates and costs relating to access to communication means for the purposes of

the Project

No warranty of the State

EXPLOSIVES

Use of Explosives

Explosives Agreement

EXPROPRIATION AND COMPENSATION
Occupation and use of private land

Fees and indemnification

Vy ie a

112
112
113
113
113

114
115
115

115

116
116
117
117
117

118
118
118

118

119
120
120
120
120
121
121

121
28.3
28.4
29

29.1
29.2
29.3
29.4
29.5
30

30.1
30.2
30.3
30.4
30.5
30.6
31

31.1
31.2
313
32

32.1
32.2
32.3
32.4
32.5
32.6
32.7

32.8

Publications

Direct right of Third Party beneficiary

HEALTH AND SAFETY, ENVIRONMENT AND COMMUNITY
General provisions

Environment

Health and safety

Environmental Requirements

Sustainable development and community support

ADMINISTRATIVE AND TECHNICAL SUPERVISION AND FINANCIAL

AUDIT

Applicable standards

Administrative supervision

Reports

Measures

Joint Committee

Transparency

BANK GUARANTEES

Issue of Bank Guarantees

Issuer of Bank Guarantee

Bank Guarantee Claims

PERSONNEL

Scope of the Collective Bargaining Agreement

Scope of Article 32

Priority to Domestic Employment throughout Project duration
Quotas

Professional Training and Transfer of Know-How

Financing of Professional Training and Transfer of Know-How
Annual Report

Working Time and Annual Leave

(MY

122
122
122
122
123
126
126
128

131
131
131
133
134
134
139
139
139
140
140
140
140
141
142
143
143
144
145
145
32.9 Labor Committee on Recruitment and Training 145

32.10 General Employment Provisions 147
32.11 Health, Safety, Environment, Community and Security ("HSECS") 147
32.12 Immigration Documents for Foreign Personnel 147
32.13 Townships ("cités d'ouvriers") 148
33 USE OF CAMEROONIAN GOODS AND SERVICES 148
33.1 Principle 148
33.2 Minimum thresholds and objectives 149
33.3 Cameroonian Contractors and Cameroonian Subcontractors 149
34 ROYALTY 150
34.1 Royalty Payment 150
34.2 Weighing and assaying 150
34.3 Reporting of assay results 150
34.4 Audit 150
34.5 Adjustment 150
34.6 No Royalty on Certain iron ore 151
35 CEMAC 151
35.1 Approvals 151
35.2 Restrictions 151
36 FISCAL AND CUSTOMS REGIME 151
36.1 Governing law 151
36.2 Tax Regime 152
36.3 Bonus Payment 152
36.4 Offset of Part Payment of Bonus Fee 153
36.5 Other requirements 153
36.6 Third Parties 154
36.7 Cross Border Movement 154
36.8 State’s Equity Interest. 154

Vv - A
41.2
41.3
41.4
41.5
42

42.1
42.2
42.3
42.4

42.5

ACCOUNTING

Accounting Provisions

Extractive Industries Transparency

Relief events procedures and remedies

Relief Events.

CONVENTION COMPENSATION

Payment of Convention Compensation.

Role of State Project Committee.

STABILITY OF ECONOMIC CONDITIONS
Warranty from the State

Stabilisation clause

Petition from a Project Company

Economic Hardship

Emission Scheme Change Notice
Compensation for a Change in Emission Scheme
EXPROPRIATION — NATIONALISATION
State's undertakings

Indemnification

Parties claiming to have been Confiscated
Dispute Resolution In Respect to a Confiscation Dispute.
Coordination with Treaties.

INSURANCE

Principle

Risks covered

Political risk insurance

Self Insurance

Cessation of Self Insurance

EXCHANGE CONTROL, FOREIGN CURRENCY AND BANKING
OPERATIONS

{MN

154
154
155
155
155
156
156
158
159
159
159
159
160
160
160
160
160
161
161
162
162
162
162
162
163
163

163

164
46.3

47.1

48.1
48.2
48.3
49

49.1

49.2

Other Exchange Control, Foreign Currency and Banking Operations.
Support for Cameroonian Financial Institutions
CONFIDENTIALITY

Confidentiality

SHARE OWNERSHIP AND OPERATION OF THE PROJECT COMPANIES
State warranties

State ownership of the Project Companies

State Interest

Additional State Interest

Equity funding of the State Interest and Additional State Interest
Sale of State Interest and Additional State Interest

Third Party Equity

Role as State.

PROJECT FINANCE

Terms of Project Finance

Assistance with obtaining Financing

Debt/Equity Ratio

Shareholder Guarantees

State project committee

Composition and Purpose.

OTHER PROVISIONS.

Security.

Identification of Required Permits.

Renewal of Permits.

ASSIGNMENTS AND STOCK TRANSFERS

No Assignments by Project Companies.

Assignments by State.

FAILURE

i)
50.1
50.2
50.3
50.4
50.5
50.6

50.7

52,1

Breach Event.

Notification of Breach

Penalties for Delay Breach Events

State Step-In Rights

Termination for Breach

Payment of the financial penalties
Sanctions

DAMAGES

Suspension of operations

Suspension

State’s Right to Dispute Notice
Consequences of Suspension
Resumption

Continuing Obligations

Extension of delay

RENUNCIATION OF PROJECT LEASES OR MINING TITLES
Renunciation of the Project Lease
Renunciation of the Exploitation Permit
Rights of the State Upon Renunciation.

RIGHTS AND OBLIGATIONS AT THE END OF A PROJECT
AGREEMENT

Condition of Project.

Handback Requirements

FORCE MAJEURE AND LEGITIMATE CAUSE
Principle

Procedure

Extension of delay ~ Termination of Project Agreement
DISPUTE RESOLUTION

Amicable Settlement and Continued Performance

182
182
182
182
182
183
183
183
185

185
185
186
188
188
188
188
189

189
56.2
56.3
56.4
56.5

56.6

66

Annex I
Annex II
Annex III
Annex IV
Annex V
Annex VI
Annex VII
Annex VII

Annex IX

/

Expert Procedure

Arbitration Procedure

Resolution of An Expropriation Dispute.
Stipulations Concerning Dispute Resolution
Resolution of A Convention Compensation Dispute
future amendments

FURTHER DOCUMENTS AND ACTS
LEGISLATION IN FORCE

ENTIRE AGREEMENT

NO WAIVER

SEVERABILITY

PUBLIC ANNOUNCEMENTS,

NOTICES

Method of delivery

Addresses

MODIFICATION

SIGNATURES

ACCESSION NOTICE

BF CONSTRUCTION CONDITIONS
TARIFF FRAMEWORKS

COLLECTIVE BARGAINING AGREEMENT
TAX DEPRECIATION SCHEDULE
PROHIBITED IMPORTS

FISCAL AND CUSTOMS REGIME
MINE GATE VALUE DETERMINATION

CERTAIN SHAREHOLDER PROVISIONS

Q

D>
MBALAM CONVENTION
THIS CONVENTION IS DATED NOVEMBER 29, 2012
BETWEEN:

THE REPUBLIC OF CAMEROON, represented by the His Excellency Emmanuel BONDE,
Minister of Industry, Mines and Technological Development, acting herein pursuant to the powers
conferred upon him by the Prime Minister’ of the Republic of Cameroon,

hereinafter referred to as the "State",
AND

CAM IRON S.A.., a société anonyme registered under the laws of the Republic of Cameroon with a
share capital of 1,200 shares, having its registered office at 2éme étage, Immeuble Hibiscus, Avenue
Charles De Gaulle, Hippodrome, Yaoundé, Cameroon; registered on 27 April 2005 with the Registre
du Commerce et du Crédit Mobilier (RCCM) of Yaoundé under number RC/Y AO/2005/B/362, BP:
33 059, Yaoundé, Republic of Cameroon; represented by Mr. Giulio Casello, acting herein in his
capacity as Chairman of the Board of Directors and, Mr. Serge Asso’o Mendomo, acting herein in his
capacity as General Manager, pursuant to a power conferred upon them by a resolution of Cam Iron’s
board of directors,

hereinafter referred to as "Cam Iron".
The State and Cam Iron being together referred to as the "Parties", and each, as a "Party".

Considering Law No. 2001/011 of 16 April 2001, establishing a Mining Code as amended and
supplemented by Law No. 2010/011 of 29 July 2010 and decree No 2002/648/PM of 26 March 2002
defining the conditions of implementation of Law No. 2001/001 of 16 April 2001.

PREAMBLE

The mineral deposits contained in the soil and subsoil of the territory of the State are and remain the
exclusive property of the State.

Considering the importance of the mining sector in the economic and social development of the
Republic of Cameroon (“Cameroon”), the State, in the framework of its mining resource
development programme, has decided to promote and stimulate foreign investment related to the
exploration of said resources.

In the context of this development plan, the State has granted to Cam Iron the Exploration Permit
under which Cam Iron has carried out exploration operations which confirmed the existence of iron
ore deposits near the Mbalam village in the Eastern Region of the Republic of Cameroon.

In progressing its exploration of the Exploration Permit and to provide certainty for its investment into
the territory of the State, Cam Iron entered into the Framework Agreement with the State.

Based on the findings of the Feasibility Study, Cam Iron considers that those iron ore deposits, would
allow, on an economically profitable basis in compliance with the fiscal and customs provisions
described in this Convention, the extraction of the Mbalam Ore as well as the construction of the
facilities required for the exploitation, processing, transformation, transportation and export of said
Mbalam Ore, the Blended Ore and the Beneficiated Ore through an integrated system and in
accordance with the Operating Standards set forth in the Project Agreements.

/ | /M f
Therefore, Cam Iron declared that it is able to: s

10)

(iii)

(iv)

(v)

(vi)

(vii)

(viii)

carry out or instruct a Third Party to carry out Mining Operations in the Exploitation Area in
accordance with the terms and conditions set forth in this Convention, the Project Agreements
and the Exploitation Permit;

construct, or procure the construction of, and exploit, the Railway Facilities in accordance
with the terms and conditions set forth in this Convention, the Railway Concession, the
relevant Project Lease and the Railway Agreement;

construct, or procure the construction of, and exploit, the Mineral Terminal Facilities in
accordance with the terms and conditions set forth in this Convention, the Mineral Terminal
Concession, the relevant Project Lease and the Mineral Terminal Agreement;

subject to the satisfaction of the matters referred to in Articles (ii) and (iii) above, provide
Railway services and Mineral Terminal services to Third Parties;

conduct, or procure the conduct of, the Blending Operations in accordance with the terms and
conditions set forth in this Convention and the Blending Agreement;

subject to the satisfaction of certain technical and economic criteria, construct, or procure the
construction of, and exploit, the Beneficiation Facility in accordance with the terms and
conditions set forth in this Convention and the Beneficiation Agreement;

as the case may be, conduct, or procure the conduct of, and exploit, any other facility required
for the Project in accordance with the terms and conditions set forth in this Convention and,
where necessary, an Additional Specific Agreement (including procuring the conduct and
construction of the Beneficiation Power Station); and

carry on each of the foregoing activities (together, the "Project") at its own expense and risk
either itself or through a Project Company.

Having confirmed its commitment to undertake the Project under the terms and conditions set forth in
this Convention, Cam Iron has filed an application for obtaining the Exploitation Permit under the
conditions and according with the terms of sections 45 et seg. of the Mining Code, which was
declared admissible.

The Parties have convened, negotiated and agreed to this Convention, which is governed by the
Legislation, subject to any contrary provisions or exemptions required, for the Project's needs, as may
be authorised by the Enabling Law.

THEREFORE, THE PARTIES HAVE AGREED AS FOLLOWS:

SECTION I- GENERAL PROVISIONS

1

DEFINITIONS

Where capitalized, the terms and expressions used in this Convention have the meanings
ascribed to them below:

Acceding Party means each of the Mine Project Company, the Railway Project Company

and the Mineral Terminal Project Company and any other Project Company which will be
acceding to this Convention in accordance with Article 6.4.

mM
Acceptable Bank Rating means: (a) with respect to any bank based in the People’s Republic
of China, a long term credit rating of at least Baa3 (Moody’s Investor Services, Inc.) or BBB
(Standard and Poor’s Ratings Group); (b) any bank with a physical presence in Cameroon that
is under the supervision and regulation of the State’s national monetary authority; and (c) with
respect to any other financial institution, a long term credit rating of at least BBB+ (Standard
and Poor’s Ratings Group) or Baal (Moody’s Investor Services, Inc.) unless otherwise agreed
by the State.

Accession Notice means the document attached as Annex I.

Additional Facility Authorisation has the meaning ascribed to it in Article 19.1(g).
Additional Facility Request has the meaning ascribed to it in Article!9.1(b).
Additional Roads means all land traffic lanes other than a Project Road.

Additional Specific Agreement means any agreement entered into between the State and
Cam Iron, a Project Company or any Subsidiary, as the case may be, and if agreed between
those Parties, drawn up based on the BOOT model (where appropriate), determining and
setting the framework of the conditions of funding and building of any facility required for
the purposes of the Project but which cannot be governed by any existing Specific
Agreement.

Additional Spur Line means a standard gauge heavy haul railway, connecting the Mainline
Railway to exploitation areas covered by a mining permit other than the Exploitation Permit
either within or outside the territory of the State but does not include the Initial Spur Lines or
loading facilities at the relevant mine site.

Additional State Interest means the State interest described in Article 45.2(a)(ii).

Adverse Circumstances has the meaning ascribed to it in Article 47.1.4(a).

Aerodrome means the defined area on land within the Exploitation Permit on which there
will be buildings, installations and equipment intended to be used either for the arrival,
departure and surface movement of aircraft authorized by a Project Company to utilize the
Facilities, including passenger check-in areas, baggage handling facilities, customs offices,
office space, ramp access, security screening, aircraft parking and hangar facilities and other
areas or facilities necessary for the efficient conduct of aviation activities.

Aerodrome Agreement means the agreement relating to the use of the Aerodrome which
shall be concluded between the Mine Project Company, Cam Tron and the State.

Affiliate means, with respect to an entity, any other entity which is Controlled by or under
common Control with such entity.

Annex means an annex to this Convention and Annexes means all annexes to this
Convention.

Application has the meaning ascribed to it in Article 32.12(a).
Arbitration Procedure has the meaning ascribed to it in Article 56.3.

Arms’ Length Terms means the terms which would be agreed upon between knowledgeable
and willing parties in an arms' length transaction.

jue

(M
Assets or Goods means, as the case may be, all assets and/or goods required for the Project
Operations, including consumables, plant, equipment, materials, commodities, vehicles, fuel
and hydrocarbons,

Assignee means any Person directly or indirectly holding rights in the Project from any
Project Company, the transfer to which Person was permitted in accordance with the
provisions of this Convention, the Project Agreements and the Finance Documents.

Auditors has the meaning ascribed to it in Article 30.2(a).

Bank Guarantee means a guarantee in a form acceptable to the State in its reasonable
discretion issued by an independent bank with an Acceptable Bank Rating, whether or not
located outside the territory of the State, for the amounts referred to in this Convention and
Bank Guarantees mean those guarantees collectively.

Beneficiated Ore means iron ore mined in the Exploitation Area which has been beneficiated
in the Beneficiation Facility.

Beneficiation means the process whereby the Mine Project Company concentrates or
upgrades the Low Grade Ore from the Exploitation Permit and/or reduces the level of
impurities thereof, by washing, drying, crushing or screening, or a combination thereof, by
utilising the Beneficiation Facility and Beneficiated shall be construed accordingly.

Beneficiation Agreement means the agreement to be finalized between the State and the
Mine Project Company with regard to the design, construction, operation and maintenance of
a Beneficiation Facility and associated facilities.

Beneficiation Capacity Expansion Works means construction and related work performed
on the Beneficiation Facility and required to increase the Initial Beneficiation Production
Capacity or the Interim Beneficiation Production Capacity, as the case may be.

Beneficiation Election has the meaning ascribed to it in Article 10.1(j).

Beneficiation Escrow Account has the meaning ascribed to it in Article 10.9.

Beneficiation Facility means the plant to be constructed which will enable the conduct of
Beneficiation Operations (which, for clarification, excludes the Beneficiation Power Station)
with an initial capacity equal to the Initial Beneficiation Production Capacity or Interim
Beneficiation Production Capacity and, as the context requires, includes any expansion of that
facility as contemplated by Article 10.13.

Beneficiation Feasibility Study has the meaning ascribed to it in Article 10.1(d).

Beneficiation Operations means the design, construction, operation and maintenance of a
Beneficiation Facility.

Beneficiation Power Station means either the gas fired or hydro power station which is to be
constructed to generate the power to meet the power requirements of the Beneficiation
Operations.

Beneficiation Power Station Feasibility Study has the meaning ascribed to it in Article
10.1(d).

y

SM
Beneficiation Sector Good Practices refers to Good International Industry Practices,
methods, techniques, standards, norms, and actions internationally followed for large-scale
bulk commodity projects.

Beneficiation Specifications means the specification that (i) the Beneficiation Facility be
designed to eventually produce thirty five million (35,000,000) Tonnes of Beneficiated Ore in
any Calendar Year and the other detailed technical characteristics of the Beneficiation
Facility, which must take into account the Beneficiation Sector Good Practices; and (ii) the
Beneficiation Power Station be designed to always produce enough power to facilitate the
Beneficiation Operations.

BF Commissioning has the meaning ascribed to it in Article 10.7(f).
BF Commissioning Deadline has the meaning attributed to it in Article 10.7(f.
BF Construction Commencement Date has the meaning attributed to it in Article 10.10(a).

BF Power Station Construction Commencement Date has the meaning attributed to it in
Article 10.10(b).

BF Construction Conditions means the conditions set forth in Annex II.
BF Construction Deadline has the meaning ascribed to it in Article 10.7.
Blended Ore means iron ore which results from the Blending Operations.

Blending Agreement means the agreement relating to the blending of Mbalam Ore with iron
ore from the territory covered by the Nabeba Permit to be concluded between the Mine
Project Company, Congo Iron and the Mineral Terminal Project Company which will
establish the provisions regarding the blending of Mbalam Ore and Nabeba Ore.

Blending Operations means the operations relating to the industrial process whereby Nabeba
Ore, and Other Ores (other than Nabeba Ore) (with the consent of the State) are blended with
any Mbalam Ore, which operations are carried out in accordance with the terms and
conditions of this Convention, the Blending Agreement, and the Monitoring Agreement —
Blending or such similar agreements.

Bonus Payment means a bonus payment under Law No. 2010/011 of 29 July 2010 (to amend
and supplement certain provisions of the Mining Code).

Bonus Payment Holiday has the meaning ascribed to in Annex VII.

BOOT means build, own, operate and transfer.

Breach or Breach Event has the meaning ascribed to it in Article 50.1.

Business Day means any day (excluding Saturday and Sunday) on which commercial banks
are open for business in Yaoundé in the territory of the State and with respect to the
Reference Rate means any day (excluding Saturday and Sunday) on which commercial banks
are open for business in London.

Calendar Year means a period of twelve (12) consecutive months commencing on Ist
January and ending on 31st December the same year.

Cameroon has the meaning given in the Preamble.

/ _

[NN
Cameroonian Banks has the meaning given in Article 43.2.

Cam Iron Share Transfer Agreement means the agreement to be concluded between the
State and Cam Iron relating to the State acquiring fifteen percent (15%) of the share capital
and voting rights of the Mine Project Company from Cam Iron.

Cam Iron Representative has the meaning ascribed to it in either Article 18.22.2(a)(i) or
Article 30.5.2(a)(i).

Capital Gains Tax Holiday has the meaning ascribed to in Article Annex VIL

CCJA means the Common Court of Justice and Arbitration.

CEMAC means the Economic and Monetary Community of Central African States.

CE-Dispute Notice has the meaning ascribed to it in Article 39.1.

CE-Notice has the meaning ascribed to it in Article 39.1,

Centre has the meaning ascribed to in Article 56.2(a).

CFA Franc means the currency which is the legal tender in the territory of the State.

‘Change in Control has the meaning ascribed to it in Annex [X.

Change in Emission Scheme means:

(a) the enactment or making of an Emission Scheme; or

(b) a change in the way an Emission Scheme is applied or interpreted as a result of a
binding decision of a court of competent jurisdiction or by a Governmental Entity
responsible for administering the Emission Scheme,

that occurs on or after the Change Notice.

Change in Law Event means the coming into effect of:

(a) any Legislation (other than the Enabling Law) enacted after the Signature Date;

(b) any modification (including repeal) of any Legislation existing on the Signature Date
that comes into effect after the Signature Date;

(c) any change referred to in this Convention as a “Change in Law;”

(d) a change in the sales Tax imposed by the State and paid by a Project Company, any
Contractor or any Subcontractor with respect to sales of goods purchased for the
performance of the services contemplated under any of the Project Agreements; or

(e) anew Tax or an increase in Tax imposed by the State and paid by a Project Company,
any Contractor or any Subcontractor with respect to the performance of the services
contemplated under any of the Project Agreements, including any Royalty or any
Taxes measured by gross receipts; provided, however that new Taxes shall not
include any Taxes imposed by a foreign government or any of their agencies,

compliance with which, in accordance with the Operating Standards, materially interferes
with, delays or increases the cost of performing the Project Operations.

V 40)

fe
It is specifically understood, however, that none of the following shall constitute a “Change in
Law Event”:

ql) any law, statute, code or regulation that has been enacted or adopted on or
before the Signature Date to take effect after the Signature Date;

(2) the denial, delay in issuance of, or imposition of any term or condition in
connection with, any Governmental Approval required for the Project
Operations as a result of any Project Company’s non-compliance with
applicable Legislation relating to such Governmental Approval;

(3) a change in the nature or severity of the actions typically taken by a
Governmental Entity to enforce compliance with Legislation which was in
effect as of the Signature Date;

(4) any increase in any fines or penalties provided for under Legislation in effect
as of the Signature Date provided such increases do not discriminate against
the Project Companies; or

(5) any act, event or circumstance that would otherwise constitute a Change in
Law Event but that does not change the requirements imposed on any Project
Company by the Operating Standards in effect as of the Signature Date.

Change Notice has the meaning ascribed to it in Article 40.5(b).
‘CIMA has the meaning ascribed to it in Article 42.1.

Collective Bargaining Agreement means the agreement dated the Signature Date entered
into between Cam Iron on the one hand and the trade unions designated therein, on the other
hand, (the Ministry of Labor and Social Security and the Ministry of Employment and
Professional Training having also executed such agreement) with a view to determining the
terms and conditions of recruitment, dismissal, organization of the working conditions,
remuneration, professional training, health and safety of the personnel hired for the purposes
of the Project, and all the obligations of which shall be restated separately by each Project
Company in the Specific Agreement to which it is a party.

Committee Response has the meaning ascribed to it in Article 47.1.5.
Compensation Event means:

(a) any applicable entry on the Project by the State pursuant to Article 6.5(c) and Article
6.5(d) (ten million (10,000,000) US Dollars per individual occurrence or twenty-five
million (25,000,000) US Dollars over a rolling five (5) year period);

(b) the circumstances described in Articles 22.2 (twenty-five million (25,000,000) US
Dollars over a rolling five (5) year period) and 22.3 (twenty-five million (25,000,000)
US Dollars over a rolling five (5) year period);

(c) any unreasonable delay in or denial of the issuance of a properly submitted
application (or other petition) for a Governmental Approval required for the Project
for which the Project Company has complied with all material requirements under
applicable Legislation, which delay is not caused by a Project Company Fault, and
which continues for sixty (60) Days following notice of such unreasonable delay or
denial by the applicable Project Company to the State Project Committee (or such
i time to the extent the failure to respond would materially affect Project

page |7

MW

-
Operations) (twenty-five million (25,000,000) US Dollars over a rolling five (5) year
period);

(d) a Change in Law (fifty million (50,000,000) US Dollars over a rolling five (5) year
period) and Article 40.6 (fifty million (50,000,000) US Dollars over a rolling five (5)
year period);

(e) Article 41.2 (ten million (10,000,000) US Dollars over a rolling five (5) year period)
(Confiscation);

(p a State Fault (twenty-five million (25,000,000) US Dollars over a rolling five (5) year
period); or
(g) any other event referred to in this Convention as a “Compensation Event,” (ten

million (10,000,000) US Dollars per individual occurrence or such other amount as
specified therein),

in each case as adjusted by the Inflation Adjustment.

‘Compensation Event Notice has the meaning ascribed to it in Article 47.1.5.
Conditions Precedent mean the conditions precedent described in Article 4.1.
Confidential Information has the meaning ascribed to it in Article 44.1.1.
Confiscation has the meaning ascribed to it in Article 41.1.

Confiscation Dispute has the meaning ascribed to it in Article 41.4.

Congo Border Terminal means the train monitoring station to be located on the border
between the State and the Republic of Congo which will monitor the continuous movement of
the locomotives and rail wagons via electronic monitoring systems to confirm the cargo is in
accordance with the rail manifest prepared at the point of loading including overhead viewing
platform and lighting to support continuous operations during daylight and at night and the
train will not be required to stop before, during or after the border crossing as elaborated in
the Quadripartite Agreement and to be operated pursuant to the terms of the Quadripartite
Agreement to the extent applicable.

Congo Iron means Congo Iron S.A., a Société Anonyme registered under the laws of the
Republic of Congo having its registered office at Avenue du Professeur Locko-Mafouta,
Brazzaville, Republic of Congo; registered with the Registre du Commerce et du Crédit
Mobilier of Brazzaville under number CG/BZV/06 B 11.

Connected Operations means the Railway Operations (including the Road Operations), the
Mineral Terminal Operations, the Beneficiation Operations and the Blending Operations, as
well as any operation required for the Project.

Conservation Convention has the meaning ascribed to it in Article 29.5.2.

Construction Phase means:

(a) for each of the Mining Facilities, Railway Facilities and Mineral Terminal Facilities,

the period commencing on the Date of Entry into Force until Project Commissioning
subject, as the case may be, to the issuance of the Finding of Compliance; and

page | &

“MD

oO
(b) for any other Project Facilities, including the Beneficiation Facility, the period during
which the Project Company in charge of the completion of this Project Facility incurs
expenses in connection with the acquisition, the development, and construction of
such Project Facility until completion and commissioning of such other Project
Facility after having been subject, as the case may be, to the issuance of the Finding
of Compliance.

Contemplated Rights has the meaning ascribed to it in Article 50.5(a).

Contractors means any entity (other than the Lenders), which, within the scope of a contract
signed with a Project Company, supplies Goods and/or services for the purposes of the
Project under the conditions defined in this Convention and in the Specific Agreements and
Additional Specific Agreements, and in compliance with the Legislation provided, that any
such entity whose contract provides for aggregate payments in excess of one hundred million
(100,000,000) US Dollars (adjusted by the Inflation Adjustment) shall be a Qualified
Contractor. For the avoidance of doubt, Contractors shall include Qualified Contractors and
Main Contractors.

Control means:

(a) either the direct or indirect ownership, by a person or entity, of a portion of shares or
stock or any other equity granting the majority voting rights in the general meetings
of an entity or entitling it to exercise decisive authority within said entity's
management, provided that, within the meaning of this Convention, a person is
deemed to exercise a decisive authority within an entity's management where, due to
de facto or de jure circumstances, such person's opinion prevails with respect to said
entity's decision-making; or

(b) the blocking minority in the decisions of the general meetings of an entity
determined, with respect to companies, under the conditions provided by the Uniform
Act on Commercial Companies or by the law of the place of incorporation of the
relevant company, if the latter proves to be more appropriate to assess such blocking
minority.

Convention means this Convention and its Annexes as well as any renewal, extension,
substitution or amendment thereof or thereto as mutually agreed upon by and between the
Parties.

Convention Compensation means, with respect to a Compensation Event, compensation
payable or, in the discretion of the State: (a) incentives (including Tax incentives) offered; or
(b) extensions of any applicable term under a Project Agreement, in each case, by the State to
Cam Iron and/or the applicable Project Company in order to restore Cam Iron or such Project
Company to the same after-Tax economic position that such company would have been in if
such Compensation Event had not occurred and calculated in accordance with Article 39.1;
provided that incentives and Tax incentives may not be used as Convention Compensation if
the use of such Convention Compensation would result in a payment default under the
Finance Documents.

Convention Compensation Dispute has the meaning ascribed to it in Article 39.1.
Corporate Tax Holiday has the meaning ascribed to it in Annex VII.

Costs include expenses, costs, royalties, tariffs, fees, taxes and levies of any nature, including
customs duties and charges.

‘og = fy
CP Long Stop Date means the date that is eighteen (18) months from the Signature Date or
such later date as is agreed to by the Parties or contemplated in this Convention (including
Article 4.3).

CRU means CRU International Limited of 31 Mount Pleasant, London, WC1X OAD, an
international research company recognized for price and demand forecasting in the iron and
steel industries or, where they cease to exist or undertake such work, such similar
organization as agreed to between the Parties.

Date of Entry into Force has the meaning ascribed to it in Article 4.4.

Date of First Commercial Shipping means the date on which shall occur the first loading,
on a vessel of at least sixty thousand (60,000) Tonnes of Blended Ore (excluding shipping
intended for one or more steel plants aiming at testing the iron ore), made effective by the
issuance of the bill of loading relative to this first commercial shipping.

Day means a calendar day, it being understood that, for any time-limit provided for in this
Convention, if the last day falls on a Saturday, Sunday or a bank holiday in the State, said
time-limit shall be extended to the next Business Day.

Debt means all indebtedness for borrowed money (including principal, interest, commissions
and fees) to be paid or repaid by a Project Company under the Finance Documents relating to
the amounts raised and used to fund (or refinance) the debt component of the Project costs
(excluding the amounts borrowed to fund the Equity or interest accrued on said amounts).

Decision has the meaning ascribed to it in Article 56.2.
Delay Breach or Delay Breach Event has the meaning ascribed to it in Article 50.1.2.
Delay Breach Liability Threshold has the meaning ascribed to it in Article 50.3,

Design Capacity means one hundred million (100,000,000) tonnes of iron ore in a Calendar
Year (consisting of thirty-five million (35,000,000) Tonnes plus sixty-five million
(65,000,000) wet tonnes) based on the assumptions to be detailed in the Railway Agreement
and Mineral Terminal Agreement.

Development Costs means the aggregate amount of costs and expenses incurred by the State
in connection with the development of the Project.

Dispute means any dispute, disagreement, controversy or claim arising out of, connected with
or relating to this Convention or any of the other Project Agreements, or to the breach,
termination, invalidity, existence or interpretation thereof, or to any event, action or inaction
related to any of the foregoing.

Economic Hardship means an economic situation that was unforeseeable by the Parties at
the Signature Date and which, without preventing continuation of the Project, would render
the Project unprofitable in the aggregate across the Project Companies.

Emission Scheme means any scheme relating to the emission, removal, mitigation, reduction,
avoidance or sequestration of greenhouse gases, including a greenhouse gas emissions trading
scheme or sequestration requirement which is in place at the Signature Date.

Enabling Law means the law ratifying the State’s entry into this Convention under the terms
and conditions set forth in this Convention among other things.

|10
. Dh
Environment means soil, surface waters, groundwaters, land, stream sediments, surface or
subsurface strata, ambient air, plants, animals and other life forms and per Law n°96/12 of
5 August 1996 relating to environmental management in the State may be defined as per
clause 2 of such law, as a common welfare of the Nation (patrimoine commun de la Nation).
It forms an integral part of the universal welfare (patrimoine universel).

Environmental Guarantee(s) refers to the Mine Project Company Environmental Bank
Guarantee and the Mineral Terminal Project Company Environmental Bank Guarantee, or any
one of them.

Environmental and Social Assessment and Management Plan means the plan for the
mitigation of the negative impacts of, and the optimization of the positive impacts of, the
Project and including the Environmental Impact Study in compliance with the Legislation and
in particular Article 126 et seg. of the Mining Code Implementing Decree, such as it is
periodically revised pursuant to the provisions of Article 29.2.1(c) and the Mining Code and
which, for the avoidance of doubt, is incorporated by reference into this Convention.

Environmental Impact Study means the environmental assessment carried out in
accordance with the Legislation and submitted to the State along with filing the Feasibility
Study.

Exempt Assignment means an assignment to a wholly owned Subsidiary of such Project
Company in which the assignee agrees to be bound by the rights and obligations of the
assignor in an agreement acceptable to the State in form and substance in its reasonable
discretion, the assignment complies with applicable Legislation and any rights of the State in
the Shareholders’ Agreement applicable to such Project Company have been complied with.

Expansion Capacity means the capacity of ore that can be hauled using the Railway
Facilities and handled and loaded onto vessels using the Mineral Terminal Facilities based on

construction of new facilities and assets that are beyond the scope of the design for the Initial
Capacity.

Expansion Committee means the committee established in accordance with Article 18.22.

Expansion Contract means either a Mineral Terminal Services Agreement or a Railway
Haulage Agreement that relates to the provision of Expansion Capacity.

Expansion Directive has the meaning ascribed to it in Article 18.14(a).

Expansion Project refers to a project providing for the creation of Expansion Capacity
pursuant to Article 18,

Expansion Project Company or Expansion Project Companies means the Railway Project
Company and/or the Mineral Terminal Project Company where the context requires.

Expansion Stage means any stage beyond Stage 1 where new infrastructure is constructed to
increase the capacity of the Mineral Terminal Facilities and the Railway Facilities beyond the
Initial Capacity.

Expert Procedure has the meaning ascribed to it in Article 56.2(a).

Exploitation Area means, at any time, the surface area of the Exploitation Permit, such as
same could be reduced pursuant to the provisions of Article 53.2.

’ as [on

f
Exploitation Lease means a Project Lease granted over the area of the Exploitation Area in
accordance with this Convention.

Exploitation Permit means the permit to mine iron ore to be granted to Cam Iron in
accordance with Sections 45 to 52 of the Mining Code, the provisions of this Convention and
the application for mining title filed by Cam Iron on 9 October 2009, as amended on 17
December 2009 and transferred to the Mine Project Company, in accordance with Section 20
of the Mining Code, the provisions of this Convention and the applicable Accession Notice.

Exploitation Phase means, for each Project Facility, a period beginning immediately after
the completion of its Construction Phase, until expiration or termination of rights to operate
such Project Facility held by the relevant Project Company in accordance with the provisions
of the relevant Project Agreement(s).

Exploration Permit means exploration permit No 92, which is the subject of Decree No
161/MINIMIDT/DMG/SDAM of 27 September 2005 and of Order No
00586/MINIMIDT/SG/DMG/SDAM of 6 July 2010 (extending the term of exploration
permit No 92 to 27 September 2012) and Order No. 003207/MINIMIDT/SG/DMG/SDAM of
27 July 2012 (extending the term of the exploration permit No. 92 to 27 July 2014).

Explosives means the ammonia based products that are to be imported into the territory of the
State for:

(a) use within the Exploitation Area, the Mineral Terminal Area, and Railway Area for
the construction of the mine, Mineral Terminal and Railway;

(b) use in fracturing the Mbalam Ore within the Exploitation Area for Mining
Operations; or

(c) transportation to the Republic of Congo for construction and mining operations in the
area covered by the Nabeba Permit,

using industry recognised transport, drilling and blasting techniques in accordance with (as
applicable) the Explosives Agreement and, to the extent applicable, the Quadripartite
Agreement.

Explosives Agreement means the agreement to be concluded between the Mine Project
Company, Mineral Terminal Project Company, Railway Project Company and the State
related to the use and transport of Explosives.

Feasibility Expert has the meaning ascribed to it in Article 18.13.1.

Feasibility Study means the Project definitive feasibility study which, in accordance with
Section 46 of the Mining Code, was submitted to the State on 15 April 2011, and as shall be
updated as provided for in Article 4.1(a),

Finance Documents means all equity or debt finance agreements entered into by Cam Iron,
the Project Companies and/or any Subsidiary and one or more Lenders for the purposes of
constituting the Debt as well as any security document or related ancillary document
including any agreement between the Lenders and the State or between the Lenders and Cam
Iron, the Project Companies or a Subsidiary.

Finding of Compliance means, for each of the Project Facilities, the finding of compliance

by the State of any Project Facility according to the Specifications and applicable Legislation
relating thereto and the delivery by the State to the relevant Project Company of that finding

page| 12 ip Vz
of compliance with the relevant Specific Agreement or, with respect to the Beneficiation
Facility, in compliance with this Convention and the Beneficiation Agreement.

First Notice has the meaning ascribed to it in Article 39.1.
Fixed Profit Margin means twelve percent (12%).
FMU has the meaning ascribed to it in Article 29.5.2.

Force Majeure means Ordinary Force Majeure or Political Force Majeure, as the case may
be, each such event or circumstance being a Force Majeure Event.

Foreign Exchange Agreement has the meaning ascribed to it in Article 43.1
Foreign Personnel has the meaning ascribed to it in Article 32.12(a).

Framework Agreement means the framework agreement entered into between the State and
Cam Iron on 18 December 2008.

Fund Committee has the meaning ascribed to it in Article 29.5.1(h).

General Tax Code means Law No 2002/2003 of 19 April 2002 as amended from time to
time.

Good International Industry Practice has the meaning ascribed to it in Article 29.4(h).
Governmental Approval means any approval, certificate of approval, authorization, consent,
waiver, variance, exemption, declaratory order, exception, license, filing, registration, permit,
notarization, special lease or other requirement of any Governmental Entity that applies to all
or any part of the Project or Project Operations.

Governmental Entity means the State or any ministry, department or political subdivision
thereof, and any person directly or indirectly controlled by the State and performing
executive, legislative, regulatory or administrative duties for the State, including regional
authorities.

Granting Decree means the presidential decree granting the Exploitation Permit to Cam Iron.
Handback Requirements has the meaning ascribed to it in Article 54.2.

Handback Security has the meaning ascribed to it in Article 54,2.

HSECS has the meaning ascribed to it in Article 32.11.

High Grade Ore means iron ore with an iron content greater than 50% Fe, with limitations
on AI203, SiO2 and Phosphorous which render the product suitable for direct shipping ore
(DSO).

ICC means the Intemational Chamber of Commerce.

ICSID Convention has the meaning ascribed to it in Article 56.4.

Immigration Document has the meaning ascribed to it in Article 32,1 2(a),

Independent Engineer means an internationally recognized engineering firm or firms
experienced in (i) the mining, rail and mineral terminal industries and (ii) Africa.

fk « *
Independent Accountant means an internationally recognized accounting firm acceptable to
both the Mine Project Company and the State with whom neither Party nor its Affiliates
currently has, or within the previous five (5) years, has had a relationship.

Inflation Adjustment means a pro rata adjustment every five (5) years from the Date of
Entry into Force to reflect changes in the Consumer Price Index published by the United
States Department of Labor.

Initial Beneficiation Production Capacity means a production capacity of no less than
eleven (11) million Tonnes of Beneficiated Ore in any Calendar Year (or a pro rata portion of
such tonnage based on the number of applicable Days in such Calendar Year) commencing on
the date that is twelve (12) months following the BF Commissioning where the Beneficiation
Facility is first built to that capacity.

Initial Capacity means in million Tonnes per annum, the maximum number of Tonnes of
iron ore that can be hauled using the Railway Facilities and handled and loaded onto vessels
using the Mineral Terminal Facilities including any capacity created by operational
efficiencies, de-bottlenecking and other minor capital works excluding any Expansion
Capacity, based on the construction of such Railway Facilities and Mineral Terminal
Facilities in accordance with the initial design specifications to achieve the Targeted Annual
Production Capacity,

Initial Junction means the point at which the Mainline Railway joins the Initial Spur Lines as
indicated on the site plan attached to the Railway Agreement.

Initial Spur Lines means the standard gauge heavy haul railway, located within the Railway
Area, in the case of the territory of the State connecting:

(a) the junction of the Mainline Railway to the Mine Loading Area within the
Exploitation Area; or

(b) the junction of the Mainline Railway to the Congo Border Terminal,

a site plan of which may be attached to the Railway Agreement showing each of the Initial
Spur Lines, and will include the loading facilities at the Mine Loading Area.

Interim Beneficiation Production Capacity means a production capacity of no less than
twenty two (22) million Tonnes of Beneficiated Ore in any Calendar Year (or a pro rata
portion of such tonnage based on the number of applicable days in such Calendar Year)
commencing on the date that is twelve (12) months following the BF Commissioning where
the Beneficiation Facility is built to that capacity.

Internal Rate of Return or IRR means the "annualised effective compounded rate of return"
as determined pursuant to the formulae and methodology set forth in the Beneficiation
Agreement to be mutually agreed to by the State and Cam Iron.

Investment Charter means Law No 2002/4 of 19 April 2002 as amended.

Joint Committee has the meaning ascribed to it Article 30.5.1.

Joint Liability Subscription Agreement has the meaning ascribed to it in Article 3.4(c).
Kribi Port Authority means the Cameroonian national port authority.

Labor Committee has the meaning ascribed to it in Article 32.9.

page | 14 Pr

AM
Land Law means the Legislation that governs land and property management in the territory
of the State.

Legislation means, inter alia, any international convention validly ratified by the State,
OHADA uniform acts, CEMAC rules, any law (including the Mining Legislation), order,
circular, regulation (including any document relating to health, safety and Environment
matters), case law, any administrative act of a regulatory or individual nature, decree, act,
regulation directly applicable in the territory of the State and/or such as promulgated,
published, voted or ratified by any Governmental Entity; including any variations,
modifications, amendments, novations or re-entry into force of said texts, as well as any
permits, licenses, authorisations, approvals and consents, injunctions or any final and non-
appealable judgment directly applicable to the relevant party, delivered or decided pursuant to
these texts and issued by any Governmental Entity, or any jurisdiction of the State or
supranational jurisdiction (including the CCJA). For the avoidance of doubt, “Legislation”
shall include the Enabling Law, once enacted.

Legitimate Cause means:

(a) a Project Agreement, Project Lease or Exploitation Permit or any other permit or
authorisation not being delivered or renewed, being revoked, modified, withdrawn,
cancelled, or suspended, in each case, resulting in a Material Adverse Effect, other
than where such non-issue or non-renewal, revocation, modification, cancellation or
suspension or such withdrawal is the consequence of a non-performance or a breach
by Cam Iron or a Project Company of its contractual or regulatory obligations, the
effect of exercise of the State’s Reserved Rights or a result of a failure by Cam Iron
or a Project Company to properly file or renew such permit or authorisation;

(b) any Change in Law that has a Material Adverse Effect, other than where such Change
in Law occurs under the non-discriminatory application of the Legislation to
companies carrying out the same or similar business as undertaken by any Project
Company; or

(c) a breach by the State of any material obligation under this Convention, a Specific
Agreement an Additional Specific Agreement, or the Legislation that has a Material
Adverse Effect.

Lender means any bank, national or international financial institution, export credit agency,
any credit insurer or other establishment having granted to Sundance, Cam Iron or a Project
Company a commercial credit, a loan, bonds or a financing or refinancing relating to the
Project on capital markets or otherwise, as well as their authorised assigns, agents, trustees,
auditors and assignees (excluding Cam Iron, the Shareholders or any Subsidiary of the
Shareholders' or any other lender providing debt to a Project Company in connection with the
funding of capital needs in connection with the Additional State Interest and the exercise by
the State of the right to borrow funds for capital calls on that equity), including the financing
or refinancing of all or part of the operations and infrastructures situated outside the territory
of the State provided that said operations and infrastructures relate to or are physically
connected with all or part of the Project Operations.

LIBOR means the London Inter-Bank Offer Rate of three month US Dollar deposits which
appears on the Telerate page 3750, or equivalent successor to such page, as of 11:00 am
London time, on the original due date of the overdue amount.

Loan Carry Cap has the meaning ascribed to it in Article 45.4(b).

—— £

MN
Loss means any loss, liability, damage, penalty, charge or out-of-pocket and documented cost
or expense or increase thereof. For the avoidance of doubt, all actual payments reasonably
made by any Person to third parties or reasonable out-of-pocket and documented costs or
expenses actually suffered or incurred by any Person in respect of Claims made by third
parties shall constitute Losses of such Person. Losses shall not include indirect and
consequential damages including lost opportunities and lost profits.

Low Grade Ore means Itabirite hematite ore containing between thirty to fifty percent (30-
50%) Fe and SiO2 ranging from thirty-seven to fifty-three percent (37% to 53%) with
acceptable characteristics to allow the ore to be Beneficiated producing a concentrate with
approximately sixty-five percent (65%) Fe.

Main Contractor or Main Subcontractor means respectively a Contractor or a
Subcontractor which delivers mining, rail transportation or mineral terminal services to,
respectively, the Project Companies or a Contractor for the purposes of the Project under the
conditions defined in this Convention and in the Specific Agreements and Additional Specific
Agreements and (i) of which fifty percent (50%) of the work force is employed or used for the
needs of the Project in the relevant year or (ii) qualifies as a Qualified Contractor or a
Qualified Subcontractor.

Mainline Railway means a standard gauge heavy haul mainline railway, between the Initial
Junction and the Mineral Terminal Area including the unloading facilities (rocker) and related
conveyors, as well as all connected infrastructures, including, railroad fills and ballast,
railways, works associated with the railways (including bolsters, passing tracks, loops, works
on or underneath the tracks, supports, including supports for machinery or items associated
with the use of a railway, tunnels, bridges, culverts, train control systems, signalling systems,
warning systems, track machinery and other apparatus), stations, sheds, rolling stock,
facilities and equipment designed for the maintenance of rolling stock, communication
systems, buildings, offices, workshops and material, machinery and equipment related
thereto, loops and loading and unloading tracks, terminal stations, marshalling yards, depots,
weighbridges, dwellings, earthworks and concrete works, ballast wagons, temporary shelters,
wells, supply networks, power plants, power and transmission lines and pipelines.

Marketing Agreement means the agreement relating to the Marketing Operations which
shall be concluded between the Mine Project Company and the Marketing Company,

Marketing Company means a company in which the State does not have an equity interest,
and as a party to the Marketing Agreement, is in charge of the Marketing Operations.

Marketing Operations means:

(a) the commercial, logistical, technical and quality assurance operations for Marketing
of the Sale Products;

(b) Marketing of the Sale Products; and
(c) assumption of credit risk associated with the buyer of the Sale Products,

carried out in accordance with the terms and conditions of this Convention and the Marketing
Agreement.

Marketing of the Sale Products means:

(a) the purchases of all Products and Nabeba Ore; and

) soi
ae
(b) the sales and marketing of the Sale Products inside or outside the territory of the
State, in order to produce income for the Mine Project Company.

Material Adverse Effect means an effect on:
(a) Project Operations; or

(b) the real property, securities, assets or economic, financial or legal situation of Cam
Tron, or a Project Company under a Project Agreement or a Finance Document,

which (i) is, or would reasonably be expected to be, material and adverse to: (A) the business,
results of operations, or condition (financial or otherwise) of Cam Iron and the Project
Companies, taken as a whole; (B) the legality, validity or enforceability of the Project
Documents taken as a whole; (C) the ability of State to perform its material obligations under
the Project Agreements taken as a whole or (D) the ability of the Project Companies to
perform their material obligations under the Project Agreements taken as a whole.

Mbalam Ore means all iron ores produced from the Exploitation Area including the High
Grade Ore and the Low Grade Ore.

Mine Commissioning means the wet commissioning of Mining Facilities associated with the
Mining Operations (other than the Beneficiation Operations).

Mine Gate Value means the methodology described in 0 for the value of the Product.

Mine Loading Area means the area within the Exploitation Permit designed for the loading
of the Mbalam Ore into railway wagons for the purposes of transport using the Railway.

Mine Project Company refers to the Project Company established by Cam Iron which will
accede to the Exploitation Permit and the provisions of this Convention, and be in charge of
Mining Operations.

Mine Project Company General Bank Guarantee has the meaning ascribed to it in Article
31.1.

Mine Project Company Environmental Bank Guarantee has the meaning ascribed to it in
Article 29.2.1,

Mine Project Company Shareholders’ Agreement means the shareholders agreement
relating to the rights and obligations of the shareholders of the Mine Project Company, a non-
exhaustive list of the material terms of which are set out in Annex X that shall be concluded
between the shareholders of the Mine Project Company.

Mineral Terminal means the mineral terminal dedicated to the Project, which consists of the
Mineral Terminal Facilities, located in the Mineral Terminal Area, the building and operation
of which is entrusted to the Mineral Terminal Project Company, under the responsibility of
Cam Iron, in accordance with the provisions of this Convention and the Mineral Terminal
Agreement.

Mineral Terminal Agreement means the agreement relating to the Mineral Terminal
Operations which shall be finalized and concluded between the State, the Mineral Terminal
Project Company and the Kribi Port Authority in the presence of Cam Iron and shall contain a
description of the assumptions and principles related to the Design Capacity and the
operations of the Mineral Terminal.

y/ page 117

AY\
Mineral Terminal Area has the meaning ascribed to it in Article 13.2.
Mineral Terminal Commissioning has the meaning ascribed to it in Article 13.1(i),

Mineral Terminal Concession means a concession granted by appropriate authority and the
terms of which are set out in the Mineral Terminal Agreement.

Mineral Terminal Facilities means any infrastructure necessary for the collection, handling,
storage, reclaiming, loading onto ships and export of the Sale Products, and collection of the
Goods and goods for other Third Party mining operations including Nabeba Goods, before
railing to the Exploitation Area or mine belonging to a Third Party including to the Nabeba
Permit and loading of those onto railway wagons but excluding the Mainline Railway, the
Project Roads, the Additional Roads, the unloading facilities (rocker) and conveyors but may
include:

(a) rail, waste retention ponds, dwellings, workshops and storage areas, offices,
collection depots and iron ore storage sheds, iron ore storage and recovery facilities,
equipment for processing and blending products, platforms and material loading
facilities, a pier and berths for loading onto the ships, ship loaders, material handling
tools, dust-suppression equipment, product sampling stations and tools, product
weighing stations, chemical and metallurgical testing laboratories, customs facilities,
earthworks and associated concrete units, roads, bridges, supply systems, gas,
petroleum and water transportation pipelines, borrow material and quarries,
manufacturing facilities necessary for the production of material for construction
and/or the Project Operations, a power plant, transmission lines, water supply
systems for industrial water and supply networks, airstrips, medical facilities, material
collection facilities, material, equipment and consumables and hydrocarbon collection
facilities, hydrocarbon storage facilities, all of these being owned by or leased to Cam
Iron or a Subsidiary or Contractor or occupied or used by same and necessary for
completion of the Project;

(b) temporary facilities;

(c) moorings; and

(c) the channel, breakwater, ship passing areas, navigational aids and boathouses.

Mineral Terminal Operations means:

(a) the design, construction, operation and maintenance of the Mineral Terminal
Facilities, including the loading on board of the export ships, unloading of import
ships and storage of cargoes carried out in accordance with the terms and conditions
of this Convention and the Mineral Terminal Agreement, and

(b) the Blending Operations, carried out in accordance with the terms and conditions of
this Convention, the Blending Agreement and the Mineral Terminal Agreement.

Mineral Terminal Operations Agreement has the meaning ascribed to it in Article 13.5.
Mineral Terminal Project Company means the Project Company established by Cam Iron
at the Date of Entry into Force, and party to the Mineral Terminal Agreement, in charge of the
Mineral Terminal Operations and Blending Operations.

Mineral Terminal Project Company Environmental Bank Guarantee has the meaning
ascribed to it in Article 29.2.1).

(my ge
Mineral Terminal Project Company Share Transfer Agreement means the agreement
relating to the State acquiring fifteen percent (15%) of the share capital and voting rights of
the Mineral Terminal Project Company to be concluded between the State and the Mineral
Terminal Project Company.

Mineral Terminal Project Company Shareholders’ Agreement means the shareholders’
agreement relating to the rights and obligations of the shareholders of the Mineral Terminal
Project Company, a non-exhaustive list of the material terms of which are set out in
66(c)Annex IX and shall be concluded between the shareholders of the Mineral Terminal
Project Company.

Mineral Terminal Services Agreement means the services agreement concluded between
the Mineral Terminal Project Company and either the Mine Project Company or other Third
Party contracting to utilise the services of the Mineral Terminal Project Company which may
include a description of the tariffs to be charged by the Mineral Terminal Project Company.

Mineral Terminal Specifications means the broad specifications which will be detailed in
the Mineral Terminal Agreement, and which will describe the technical requirements of the
Mineral Terminal Facilities that the Mineral Terminal Project Company will need to meet
while carrying out the Mineral Terminal Operations.

Minimum Annual Beneficiated Ore Production means a minimum of eleven (11) million
Tonnes of Beneficiated Ore from the Beneficiation Facility in any Calendar Year (or a pro
rata portion of such tonnage based on the number of applicable Days in such Calendar Year)
commencing on the date that is twelve (12) months following the BF Commissioning.

Minimum Annual Ore Production means the mining and selling of a minimum of twelve
(12) million Tonnes of High Grade Ore from the Exploitation Area in any Calendar Year,
commencing in the Calendar Year post Project Commissioning.

Mining Code means Law No 2001/001 of 16 April 2001 as amended and supplemented by
Law No 2010/011 of 29 July 2010, as it may be further amended or supplemented from time
to time.

Mining Code Implementing Decree means decree No 2002/648/PM of 26 March 2002
setting the conditions for implementation of Law No 001-2001 of 16 April 2001.

Mining Facilities means all facilities constructed or operated within the Exploitation Area
which are used for the mining, crushing, screening and processing and, after BF
Commissioning, the Beneficiation of Mbalam Ore, water treatment and storage, transmission
lines and storage facilities as well as necessary supporting infrastructure including conveying
and load out facilities and accommodation facilities required to produce the Mbalam Ore for
transportation to the Mineral Terminal Facility.

Mining Legislation means, collectively, the Mining Code and the Mining Code
Implementing Decree.

Mining Operations means:

(a) the design, construction, operation and maintenance of the Mining Facilities,
including dismantling and rehabilitation of the said Mining Facilities;

(b) the extraction, through any process, of the Mbalam Ore;

(c) Beneficiation Operations;

V c= Aif\
(d) the development, handling, transportation and storage of Mbalam Ore and
Beneficiated Ore within the Exploitation Area;

(e) an investigation aiming to localise and assess mineral substance deposits located
within the Exploitation Area; and

() the rehabilitation of the Exploitation Area,

carried out under the Exploitation Permit and under the terms and conditions of this
Convention and the applicable Project Agreements.

Minister refers to, at all times, the Minister of the State in charge of mines.
Ministry refers to, at all times, the ministry of the State in charge of mines.
Ministry of Labor refers to, at all times, the ministry of the State in charge of labor.

Monitoring Agreement — Blending means the agreement relating to the rights of the State to
review the Blending Operations and the rights of the Mine Project Company and Congo Iron
to be protected from discriminatory or disproportionate treatment with regard to Blending
operations.

Monitoring Agreement — Marketing means the agreement relating to Marketing Operations
and the rights of the State to review those operations.

Monitoring Agreement — Treasury means the agreement relating to Treasury Operations
and the rights of the State to review those operations.

Nabeba Assets or Nabeba Goods means, as the case may be, all assets and/or goods required
for the Nabeba Project including consumables, plant, equipment, materials, commodities,
vehicles, fuel and hydrocarbons.

Nabeba Convention means the convention relating to the Nabeba mining project which is to
be located on the area covered by the Nabeba Permit, which convention is to be concluded
between Congo Iron and the Republic of Congo.

Nabeba Ore means all iron ores produced from the area covered by the Nabeba Permit.

Nabeba Permit the areas covered by the Mineral Permit, Decree 2007-362 and Decree 2007-
363 of 2™ August 2007 and renewal Decrees 201 1-280 and 2011-281 of 5 April 2011 over the
Nabela-Bamegod and Ibanga permits in the Sangha region of the Republic of Congo.

Nabeba Project means the mining project which is the subject matter of the Nabeba
Convention and Nabeba Permit.

Notification of Breach has the meaning ascribed to it in Article 50.2(a).
Official Gazette means the Official Gazette of the State.

OHADA is the French acronym for "Organisation pour |'Harmonisation du Droit des
Affaires en Afrique" (Organisation for the Harmonisation of Business Law in Africa) and
currently comprises 16 Member States. The organisation was established on 17 October 1993
by a treaty signed in Port Louis (Mauritius), which was amended on 17 October 2008, by the
Treaty of Quebec.
OHADA Act means any uniform act which has been adopted by OHADA as modified from
time to time, each governing a specific matter and which are directly applicable in the
territory of the State.

Operating Standards means all construction, management, operational, technical and
performance standards applicable to Cam Iron and the Project Companies under any Project
Agreement, including the Specifications, and if no standard is specified, then internationally
recognized practices used in large mining and infrastructure projects (including any
applicable international environmental standards) and compliance with Legislation and not
inconsistent with Good International Industry Practices (unless the Legislation conflicts with
Good International Industry Practices, in which case the Legislation shall control).

Ordinary Force Majeure means, with respect to either Party, any event or circumstance
external for the affected Party, independent of its will, reasonably unforeseeable and outside
its reasonable control, that prevents the Party invoking it from performing its statutory or
regulatory obligations as well as its obligations under this Convention and any other Project
Agreement to which it is a party, where such Party has taken all reasonable measures in order
to avoid or mitigate the effect of such event or circumstance on the ability of the Party to
perform its obligations under this Convention and any other Project Agreement to which it is
a party and, provided that, this event or circumstance is not the direct or indirect result of a
breach or non-performance by such Party of any of its statutory or regulatory obligations or of
its obligations under this Convention and any other Project Agreement to which it is a party.

Without limiting the generality of the foregoing, it is expressly agreed between the Parties
that the definition of Ordinary Force Majeure includes, to the extent that they satisfy the
requirements of the foregoing paragraph, the following events:

(a) earthquake, fire, tsunami, flood, cyclone, typhoon, tornado or other natural disaster;
and

(b) unforeseeable and uninsurable accidents not attributable to the Party affected by the
Ordinary Force Majeure Event,

each such event or circumstance being an "Ordinary Force Majeure Event": the intent of
the Parties is that the expression Ordinary Force Majeure should be construed in closest
possible compliance with customary international law principles and practices, in particular
that recognized by the United Nations International Law Commission.

Other Ores means any iron ore (whether direct shipping ore or processed ore) that is mined
outside of the territory of the State and brought into the territory of the State for transport and
shipment, which shall include the Nabeba Ore but exclude the Mbalam Ore.

Parties means all of the parties to this Convention, and, as applicable, to any Project
Agreement, and Party means any one of them.

Permit Withdrawal Breach or Permit Withdrawal Breach Event has the meaning
subscribed to it in Article 50.1.1.

Person means any individual (including, the heirs, beneficiaries, executors, legal
representatives or administrators thereof), corporation, partnership, joint venture, trust, limited
liability company, limited partnership, joint stock company, unincorporated association or
other entity or a Governmental Entity.

Platts means a division of the McGraw-Hill Companies and is a provider of energy and
metals information and a source of benchmark price assessments in the physical energy

page | 21

(MN
markets (or a similar source if Platts does not provide applicable benchmark price
assessments or is no longer providing such information).

Political Force Majeure means:

(a) an act of war (whether declared or not), invasion, armed conflict, act of foreign
enemy or blockade or any epidemic, in each case within or directly affecting the
State;

(b) an act of rebellion, riot, nationwide strikes or strikes of a political nature, acts or
campaigns of terrorism or sabotage (or credible and imminent threats thereof)
occurring within the territory of the State;

(c) any event expressly identified as a “political force majeure event” under a Specific
Agreement; or

(d) any closing by the State of a border terminal through which iron ore is transported
into the territory of the State (including the Congo Border Terminal),

each such event or circumstance being a "Political Force Majeure Event", provided
however, that such event or circumstance prevents the Party invoking same from performing
any statutory or regulatory obligation as well as any obligation under the Project Agreement
to which it is a party, where such Party has taken all reasonable measures in order to avoid or
mitigate the effect of such event or circumstance on such Party's ability to perform its
obligations under the Project Agreement to which it is a party.

Positive Beneficiation Determination has the meaning ascribed to it in Article 10.1(I).

Positive Economic Feasibility Determination has the meaning set forth in Article
18.13.2(d)(ii)).

Positive Technical Feasibility Determination has the meaning ascribed to it in Article
18.13.2(d)(ii)(D.

Power Plant means any power plant, including the Beneficiation Power Station, to be built
and/or contracted to produce the power required for the Mining Operations.

Products means:

(a) the Mbalam Ore produced on the Exploitation Area;

(b) the Blended Ore produced from the Mineral Terminal Area; and

(c) the Beneficiated Ore produced from the Beneficiation Facility.

Project has the meaning ascribed to it in the preamble of this Convention.

Project Agreement(s) refers to, collectively, this Convention, the Specific Agreements, the
Marketing Agreement, the Treasury Agreement, the Railway Haulage Agreement, the
Mineral Terminal Services Agreement, the Monitoring Agreement - Blending, the Monitoring
Agreement — Marketing, the Monitoring Agreement — Treasury, the Collective Bargaining
Agreement, the Exploration Permit, the Exploitation Permit and, individually, any one of

these documents and any other agreement, certificate or document entered into, issued or
created in connection with the Project.

V/ page | 22 i)
Project Agreement Termination Certificate means the certificate in a form agreed to by the
Parties to be issued pursuant to Article 54.2.5(b).

Project Area means any surface area within the territory of State, including the Exploitation
Area, the Railway Area and the Mineral Terminal Area, over which a Project Lease is granted
to one or more of the Project Companies.

Project Commissioning means whichever date occurs last between the following three (3)
dates:

(a) the date Mine Commissioning occurs;
(b) the date Railway Commissioning occurs; or
(c) the date Mineral Terminal Commissioning occurs,

as acknowledged jointly by the Parties through the issuance of the last of the Findings of
Compliance and the effective occurrence of the Date of First Commercial Shipping.

Project Company or Project Companies means: (a) Cam Iron, the Mine Project Company,
the Railway Project Company and the Mineral Terminal Project Company or any Subsidiary
responsible for any part of the Project Operations of which it is in charge in accordance with
the terms of this Convention and in which the State held or holds (with the exception of Cam
Iron), at any time, an interest of at least fifteen percent (15%) or; (b) any other entity that is a
party to a Project Agreement that expressly provides for such entity to be treated as a Project
Company.

Project Company Fault means:

(a) a breach by Cam Iron, a Project Company or any Subsidiary of a Project Company of
any of its material obligations under any Project Agreement or Legislation;

(b) a breach of any material representation or warranty made by Cam Iron, a Project
Company or any Subsidiary of a Project Company under any Project Agreement;

(c) wilful misconduct of Cam Iron, a Project Company, a Project Company Person or any
Subsidiary of a Project Company; or

(d) a grossly negligent act or omission of Cam Iron, a Project Company, a Project
Company Person or any Subsidiary of a Project Company.

Project Company Interest means the interest, benefits and rights of a Project Company in
the Project created by the applicable Project Agreement and the rights and obligations of such
Project Company in such Project Agreement.

Project Company Person means;

(a) any director, officer, employee or agent of Cam Iron or a Project Company in each
case acting as such; or

(b) any Contractor, any Subcontractor and any representative, advisor (including any
legal and financial advisor) of Cam Iron or any Project Company, in any such
Person's capacity as a provider of services directly or indirectly to Cam Iron or such
Project Company in connection with the Project.

ie oe

()
Project Contract(s) refer(s) to, collectively the Mineral Terminal Services Agreements and
Railway Haulage Agreements, including any Expansion Contract and, individually, any one
of these documents.

Project Economic Model is the financial model which the Parties have agreed is their best
understanding of the economics of the Project as of the Signature Date including the
assumptions on which the financial model has been prepared, as the same may be updated
pursuant to the terms of this Convention.

Project Facilities means the Mining Facilities, the Mineral Terminal Facilities and the
Railway Facilities as well as any other facility which may be built in accordance with the
terms and conditions set forth in Article 19.1 of this Convention.

Project Lease means:

(a) a long-term lease entered into by a Project Company with the State in accordance
with this Convention aiming at the use and occupation of the land, river-beds and
seabeds required for the purposes of the Project; or

(b) in case a long-term lease as referred to in paragraph (a) of this definition cannot be
implemented, any public domain Temporary Occupation Authorisation granted by the
State and/or a Governmental Entity to a Project Company on the land, river-beds and
seabeds and having the same purpose as that mentioned in paragraph (a) of this
definition.

Project Lease Request means a request to the State by a Project Company to enter into a
Project Lease in form and substance which is typical in the territory of the State and is
otherwise to be agreed to by the Parties.

Project Operations means the Mining Operations and the Connected Operations.
Project Parties has the meaning ascribed to it in Article 56.3(b)

Project Roads means all unsealed roads constructed by a Project Company which are
required for the Project in accordance with the provisions of this Convention, a Project
Agreement and a Project Lease and where the context permits, includes all unsealed roads
constructed by:

(a) the Mine Project Company for the support of Mining Operations;

(b) the Mineral Terminal Project Company for the support of Mineral Terminal
Operations; and

(c) the Railway Project Company for the support of the Railway Operations.

Project Road Adjacent to the Railway means the Project Road built and located along the
Mainline Railway, under a specific Project Lease, by the Railway Project Company for, but
not limited to, the Project needs, in accordance with the provisions of this Convention and the
Railway Agreement; provided, that a portion of such Project Road set forth in the Road Plan
shall become a Public Road and cease to be a Project Road following completion of the
construction of the Railway and the metallic surfacing of the applicable portions of such
Project Road in accordance with the Road Plan.

/

V

page | 24
Project Road Specifications means the specifications attached as an annex to the Road
Agreement, containing all the technical requirements of the Project Roads that a Project
Company will need to meet while carrying out the Road Operations.

Protocol has the meaning ascribed to it in Article 32.12(c).
Promulgation Decree means the decree promulgating the Enabling Law.
Proposed Expansion Schedule has the meaning ascribed to it in Article 10.13(d)(i).

Public Roads means those roads and bridges within the territory of the State that are
designated by the State for public use including the applicable portion of the Project Road
Adjacent to the Railway set forth in the Road Plan following completion of the construction
of the Railway and the metallic surfacing of such applicable portion of the Project Road
Adjacent to Railway.

Qualified Contractor means pre-approved contractors agreed to by the State and Cam Iron
prior to the Date of Entry into Force or any other person or entity that has the independence,
technical and financial resources to perform the obligations to be assigned to it and is
reasonably experienced in performing such obligations and, with respect to those contractors
and subcontractors which report directly to a Project Company and will receive aggregate
payments in excess of two hundred and fifty million (250,000,000) US Dollars (without
reduction for anticipated subcontracting) (adjusted by the Inflation Adjustment) to which the
State has provided its prior written consent which will not be unreasonably withheld;
provided that such consent will be deemed to have been given if the State does not respond to
notice requesting approval of a contractor within forty-five (45) Days of the delivery of the
notice.

Quadripartite Agreement means the agreement contemplated to be entered into among the
State, the Republic of Congo, one or more Project Companies and Congo Iron relating to,
among other things, the import of Nabeba Ore into the territory of the State before export and,
the transport through the State of Nabeba Assets for use in the Nabeba Project.

Quarter means the three (3) month period of a Calendar Year ending on 31 March, 30 June,
30 September or 31 December.

Railway means the railway dedicated to the transport of iron ore and goods and assets related
to the mining of iron ore, including the Railway Facilities, located within the Railway Area,
the completion of which has been entrusted to the Railway Project Company, under the
responsibility of Cam Iron, in accordance with the provisions of this Convention and the
Railway Agreement.

Railway Agreement means the agreement relating to the Railway Operations which shall be
finalized and concluded between the State and the Railway Project Company in the presence
of Cam Iron and may include the indication of the Initial Junction and Initial Spur Lines,
Railway Area and Railway Specifications and shall contain a description of the assumptions
and principles related to the Design Capacity and the operations of the Railway. It is
anticipated that the Railway Project Company will have the right to operate the Initial Spur
Line and on above rail simmer from the Congo Border Terminal to the mine on the Nabeba
Permit.

Railway Area has the meaning ascribed to it in Article 12.1.2(a).

Railway Commissioning has the meaning ascribed to it in Article 12.1.1(i).

\/ page |25 b
l On
Railway Concession means a concession granted by the appropriate authority and the terms
of which are set out in the Railway Agreement.

Railway Facilities means the Mainline Railway, the Initial Spur Lines and, as the case may
be, one or more other Additional Spur Line(s).

Railway Haulage Agreement means the services agreement which shall be finalised and
concluded between the Railway Project Company and the Mine Project Company or other
party contracting with the Railway Project Company which may include a description of the
tariffs to be charged by the Railway Project Company.

Railway Operations Agreement has the meaning ascribed to it in Article 12.2.2(a).

Railway Operations means the design, construction, operation and maintenance of the
Railway Facilities, carried out in accordance with the terms and conditions of this Convention
and the Railway Agreement.

Railway Project Company means the Project Company Controlled by Cam Iron at the Date
of Entry into Force, and party to the Railway Agreement, in charge of the Railway
Operations.

Railway Project Company Share Transfer Agreement means the agreement to be entered
into whereby the State acquires fifteen percent (15%) of the share capital and voting rights of
the Railway Project Company.

Railway Project Company Shareholders’ Agreement means the shareholders’ agreement
relating to the rights and obligations of the shareholders of the Railway Project Company, a
non-exhaustive list of the material terms of which are set out in Annex X and shall be
concluded between the shareholders of the Railway Project Company.

Railway Specifications means the specifications which will be detailed in the Railway
Agreement and which will describe the technical requirements of the Railway Facilities that
the Railway Project Company will need to meet while carrying out the Railway Operations.

RCCM means Registre du Commerce et du Crédit Mobilier established by the Uniform Act
on Commercial Companies.

Reference Rate means the three-month US Dollar LIBOR (variable) rate, as it appears on the
Telerate screen as of 11:00 a.m. (London time) two (2) Business Days (London marketplace)
prior to the first (1") Day of the relevant period, Telerate screen means page 3750 of the Dow
Jones Telerate Monitor Service or such other page as may replace page 3750 for US Dollar
deposits; where the Reference Rate is said to be increased by x%, the interest rate shall be
calculated by addition of the LIBOR rate to the amount displayed; where the Reference Rate
is said to be increased by x basis points, the interest rate shall be calculated by addition of the
LIBOR rate to the basis points, it being understood that one hundred (100) basis points equal
one percent (1%).

Rehab Escrow Account has the meaning ascribed to it in Article 29.2.1.
Rehab Escrow Agreement has the meaning ascribed to it in Article 29.2.1.
Relief Event means the occurrence of any of the following events or circumstances:

(a) a Change in Law Event;
(b) compliance by the Project Company, pursuant to the Reserved Rights or otherwise,
with an order or direction by police, fire officials, armed forces or any comparable
public authority having the legal authority to make such order or give such direction;

(c) an official or unofficial strike, lockout, work rule or other labor dispute by (i) public
sector employees, or (ii) private sector employees (other than employees of a Project
Company, a Contractor or a Subcontractor that are working at the Project Area: (A)
which (1) is regional or national in nature and affects the mining, construction,
building maintenance or facilities management industry generally or (2) takes place at
a facility manufacturing materials or equipment for the Project and is not directed at
the Project, and (B) which lasts for more than thirty (30) Days in the aggregate;

(d) the preemption, confiscation, diversion, destruction or other interference in
possession or performance of materials or services by a Governmental Entity in
connection with a public emergency or any condemnation or other taking by eminent
domain of any material portion of the Project;

(e) the issuance of an injunction or any other final order by a court of competent
jurisdiction other than as a result of a reasonable determination by the issuer that such
action was appropriate, with the result that the State or the Project Company becomes
unable to perform its material obligations under the Convention or applicable Project

Agreement;

(p the closure, due to an accident, construction or otherwise, of a road necessary for
direct access to the Project through exercise of the State’s Reserved Rights;

(g) the performance of maintenance that cannot be performed under the Operating
Standards without affecting the provision of services under the Mineral Terminal
Services Agreement and Railway Haulage Agreement and the relief for which is
approved in advance by the State in writing;

(h) any unreasonable delay in or denial of the issuance of a properly submitted
application (or other petition) for a Governmental Approval required for the Project
for which the Project Company has complied with all material requirements under
applicable Legislation, which delay is not caused by a Project Company Fault, and
which continues for sixty (60) Days following notice of such unreasonable delay or
denial by the applicable Project Company to the State Project Committee (or such
lesser time to the extent the failure to respond would materially affect Project
Operations);

(i) a State Fault; or

@ any other item expressly identified as a Relief Event in a Project Agreement,

in each case, the response to which or compliance with which, in accordance with the

Operating Standards, materially interferes with, delays, or increases the cost of performing the

Project Operations, provided, that, none of the foregoing shall be deemed a Relief Event if it

arises from or is materially contributed to, directly or indirectly, by any Project Company

Fault.

Relief Event Notice has the meaning ascribed to it in Article 38.1.1,

Remedial Period has the meaning ascribed to it in Article 50.2(a)(ii).

V aie
Report(s) refers to, on an individual basis, any one of the reports specified in Article 30.3
and, collectively, all of such reports.

Representative means, with respect to any party, any director, officer, employee, official,
lender (or any agent or trustee acting on its behalf), partner, member, owner, agent, lawyer,
accountant, auditor, professional advisor, consultant, engineer, contractor, other Party for
whom such Party is responsible at law or other representative of such Person and any
professional advisor, consultant or engineer designated by such Person as_ its
“Representative.”

Request has the meaning ascribed to it in Article 56.2(a).

Reserve Expansion Capacity has the meaning ascribed to it in Article 0.

Reserved Rights has the meaning ascribed to it in Article 6.5.

Road Agreement has the meaning ascribed to it in Article 14.1.

Road Operations means the design, construction, operation and maintenance of the Project
Roads, carried out in accordance with the terms and conditions of this Convention and of a
Project Lease, as the case may be.

Road Plan has the meaning has the meaning ascribed to it in Article 14.1.

Rosters means a work scheme that includes a ratio of a number of work days/weeks and a
number of days/weeks leave.

Royalty means the payment calculated in accordance with Article 34.

Sale Products means:

(a) the Products; and

(b). Nabeba Ore.

Services Application means an application for Mineral Terminal services or Railway haulage
services sent by Mine Project Company, Congo Iron or any Third Party to an Expansion
Project Company and the State.

Services Application Window means a period commencing on the date that an invitation is
published pursuant to Article 18.7(b) and ending on the date that is forty five (45) Days
thereafter.

Services Feasibility Study means a technical, commercial and economic feasibility study of
the provision of Mineral Terminal services, and the provision of Railway haulage services, as
applied for under a Services Application.

Share Transfer Agreement or Share Transfer Agreements mean one or more of the Cam
Iron Share Transfer Agreement, Mineral Terminal Project Company Share Transfer
Agreement and the Railway Project Company Share Transfer Agreement.

Shareholder means any entity other than the State that holds one or more shares in any
Project Company.

V/
page | 28 Sar 4
Shareholders’ Agreements mean the Mine Project Company Shareholders’ Agreement, the
Mineral Terminal Project Company Shareholders’ Agreement and the Railway Project
Company Shareholders’ Agreement.

Scheme has the meaning ascribed to it in Article 4.1(d)(i).

Shifts means the continuous time period over one day measured in hours which starts from
the time employees are required to start working on the Project to the time they are entitled to
leave the work premises,

Signature Date means the date first written above when the State and Cam Iron signed this
Convention.

South and East Regions Plan has the meaning ascribed to it in Article 29.5.1(a).
Special Development Fund has the meaning ascribed to it in Article 29.5.1(f).

Specific Agreements means, together, the Railway Agreement, the Mineral Terminal
Agreement and the Blending Agreement, as well as any Additional Specific Agreement.

Specification(s) means, in plural, the Beneficiation Specifications, the Railway
Specifications, the Project Road Specifications, the Mineral Terminal Specifications,
construction specifications and any other specifications that could be prepared in connection
with any Additional Facility Request and, in singular, any one of these specifications.

Spur Line means the Initial Spur Line or any Additional Spur Line.

Stage 1 means the period from the Date of First Commercial Shipping and ending on the
earlier of (a) the date that the maximum capacity of the Railway Facilities and the Mineral
Terminal Facilities achieves or is demonstrated to achieve thirty five (35) million Tonne per
annum or, (b) the fourth (4") anniversary from the Date of First Commercial Shipping.

State Fault means:

(a) a breach by the State of any of its material obligations (other than payment
obligations) under a Project Agreement; or

(b) a breach of any material representation or warranty by the State under a Project
Agreement; or

(c) wilful misconduct of the State.
State Interest means the State interest described in Article 45.2(a)(i).
State Project Committee has the meaning ascribed to it in Article 47.1.

State Representative has the meaning ascribed to it in either Article 18.22.2(a)(ii) or
Article 30.5.2(a)(ii).

Step-in Rights shall refer to such rights of the State as set forth in Article 50.4.
Subcontractors means any entity (other than the Lenders), who, carry out within the scope of
a contract signed with a Contractor, all or part of the Project Operations on behalf of such

Contractor, under the conditions laid down in this Convention, Specific Agreements and
Additional Specific Agreements, and in compliance with the Legislation and international

/ 7 /H\ a
norms and standards generally accepted for projects of comparable scale provided, that any
such entity whose contract with a Contractor provides for aggregate payments in excess of
one hundred million (100,000,000) US Dollars (adjusted by the Inflation Adjustment) shall be
a Qualified Contractor.

Subsidiary means any entity which is directly owned or directly controlled by Cam Iron
and/or a Project Company, and specifically excluding any entities or Affiliates owned or
Controlled by any entity which, directly or indirectly, owns or controls Cam Iron or a Project
Company (other than the Mine Project Company, the Railway Project Company or the
Mineral Terminal Project Company).

Sundance means the company Sundance Resources Limited, organised under the laws of
Australia, having its registered office at Level 35, Exchange Plaza / 2 The Esplanade/ Perth,
Westem Australia 6000, Australia, and registered on 1“ July 2000 as an Australian Public
Company under Australian Business Number No 19 055 719 394.

Sustaining Capital means capital expenditure that is necessary to ensure continuity of
production output at the planned capacity incurred periodically to replace existing capital
assets.

Targeted Annual Production Capacity means, prior to the BF Commissioning, a target of
thirty five (35) million Tonnes per annum of Mbalam Ore and Nabeba Ore and, after the
establishment of the Beneficiation Facility, that facility achieving a production capacity of
thirty five (35) million Tonnes per annum of Mbalam Ore as provided for in this Convention.

Tariff Framework means the Mineral Terminal Tariff Framework and or the Railway Tariff
Framework attached as Annex IIT as the context requires.

Tax includes:

(a) duties, taxes and tolls of any kind, including ad valorem taxes, business licence taxes,
community integration taxes, transit taxes, company taxes (impét sur les sociétés,
including the minimum company income tax based on revenue ((le minimum de
perception de l’impét basé sur les bénéfices des sociétés)), value added taxes
(including council tax and value added tax), special taxes on revenue (Taxe Spéciale
sur les revenus), non-resident taxes, withholding taxes, computer taxes, customs
duties, excise duties, duties under the OHADA Acts, impét sur le revenus de capitaux
mobiliers taxes, stamp duties, capital gains taxes, registration duties, transit
commission taxes, Port Autonome de Douala unloading taxes, personal income tax,
income taxes and turnover tax (including the minimum company income taxes that
represent 1.1% of the monthly or annual turnover of the company based on revenue
even in the case of loss) (impét sur les sociétés et le minimum de perception); and

(b) costs, fees and charges of any kind, including inspection costs (including any
monitoring, verification, inspection and control duties, fees, taxes and charges of
Société Générale de Surveillance or any company forming a similar function),
charges of the Foreign Trade Single Desk Operations (Guichet Unique des Opérations
du Commerce Extérieur), importation declaration fees, transit charges, customs
clearance certificate fees, customs verification fees, customs clearing agent fees,
clearing and forwarding agent fees and charges, Bordereau Electronique de Suivi des
Cargaisons electronic tracking charges and cargo tracking charges, transit
commissioning and clearance fees, transfer fees, registration fees and charges, Bonus
Payment, import file fees, transit commission fees and charges, customs clearance
attestation fees, customs inspection fees, handling fees and charges (Honoraires
d’Agrées en Douanes), rental charges, dividends and interest and management fees,

V me an

Oo
charged by the State, whether existing or future, regardless of nature (whether direct
or indirect).
Technical Dispute shall refer to any Dispute specifically designated as a “Technical Dispute”
elsewhere in this Convention whose referral to the Expert Procedure is expressly provided for
in this Convention.
Technical Dispute Resolution Agreement has the meaning ascribed to it in Article 56.2(n).
Temporary Occupation Authorisation means a right to occupy the Cameroonian public
domain as provided in article 9 of the Ordinance No. 74-2 of 6 July 1974 on Land Law and
this Convention.
Term of the Project means a period starting on the Date of Entry into Force of this
Convention and ending upon normal (including, as the case may be, any renewal) or early
expiry of the Exploitation Permit.

Third Party means any person other than a Party, a Project Company, a Governmental
Entity, a Subsidiary, a Shareholder, or any other entity subrogated to the rights of Cam Iron.

Third Party Facility means:
(a) an Additional Spur Line; or
(b) an Additional Road,

that has been authorised in accordance with the applicable provision regarding expansion as
set forth in Article 18.

Tonnes means dry tonnes.

Treasury Agreement means the form of agreement relating to the Treasury Operations
which shall be finalized and concluded between the Project Companies and the Treasury
Company,

Treasury Operations means the management of the treasury functions of the Project
Companies and the sale proceeds received by the Mine Project Company on the sale of the
Sale Products, carried out in accordance with the terms and conditions of this Convention and
the Treasury Agreement.

Treasury Company means a company in which the State does not have an equity interest,
and as a party to the Treasury Agreement, is in charge of the Treasury Operations.

Uniform Act on Commercial Companies means the Uniform Act relating to Commercial
Companies and Economic Interest Group adopted on 17 April 1997 by the Member States of
the Organisation for the Harmonisation of Business Laws in Africa.
US Dollar means the currency which is the legal tender in the United States of America.
VAT means value added tax.
INTERPRETATION

2.1 Interpretation:

/ In this Convention, save any provision to the contrary:

page | 31 AN 4).
(a)

(b)

(c)

(d)

(e)

@

(g)

(b)

(i)

@)

(k)

tv)

(m)

the Annexes have the same legal force as this Convention itself of which they form an
integral part;

the headings used (Articles and paragraphs) are for convenience only and shall not be
construed as having any particular meaning;

a reference to the Preamble and to the Articles, paragraphs and Annexes is to the
preamble and articles, paragraphs and annexes of this Convention, unless indicated
otherwise;

the terms defined in Article | are used interchangeably in the singular or plural form
where the meaning or context so requires;

if a word or phrase is defined, its other grammatical forms have a corresponding
meaning;

a reference to a "person" includes any natural person or legal person organized under
private or public law;

a reference to an “entity” includes any legal person organized under private or public
law as well as any association or groups of several legal persons and excludes natural
persons or group comprised of natural persons;

a reference to this Convention, an agreement, another convention or another
agreement includes this document (and its annexes) such as potentially amended as
well as, as the case may be, any deed that would be validly substituted therefore by
way of novation; unless this Convention, such agreement or document expressly
provides otherwise;

mentioning anything after "includes", "including", "for example", or similar
expressions, does not limit what else might be included;

the terms "grant", "award", "delivery" where applied to an authorisation, a permit, a
lease or any other legal document designate the moment when the authorisation,
permit, lease or administrative document has been duly delivered or enacted by the
relevant Governmental Entity, notified to the beneficiary in the manner prescribed by
the Legislation or this Convention and, in the case of a regulatory document,
published with the Official Gazette or according to the other methods required, as the
case may be, by the Legislation. The ministerial or inter-ministerial orders granting
the authorisations, the decrees and the laws of the State must, in particular, be
published with the Official Gazette;

in case of conflict or contradiction between the provisions of this Convention and
those of its Annexes or any other Project Agreement, those of this Convention shall
prevail except where the Annex or Project Agreement expressly contemplates that it
will prevail. In case of conflict or contradiction between any general provision and a
special provision then the specific provision shall prevail over the general provisions;

the Parties acknowledge that this Convention is being finalized in both English and
French and agree that the English version shall prevail in the event there is any
contradiction or inconsistency between the English version of this Convention and the
French version of this Convention; and

any reference to a specific law in this Convention shall, unless otherwise specified, is
deemed a reference to such law as in effect in the State.

page | 32

1M

4
LEGAL NATURE AND PURPOSE OF THIS CONVENTION

(a)

(b)

(c)

(d)

3.1 Legal Nature of this Convention

This Convention is, inter alia, a mining convention within the meaning of the Mining
Legislation. It determines:

@ the technical, legal, tax, customs, economic, administrative, land,
employment and environment conditions with a view to the Parties!
performance of the Project; and

(ii) the main terms and conditions for carrying out the Mining Operations
within the Exploitation Area.

This Convention also sets for the framework for the Connected Operations, which the
Parties acknowledge are an essential component of the Project and integral to the
Mining Operations. The Specific Agreements relating to the Connected Operations
shall be concluded by the Parties after the Signature Date in accordance with the
terms set forth on the applicable Annexes hereto, to the extent applicable, and shall
become a part of this Convention upon ratification of this Convention by the Enabling
Law.

The Parties intend, as a Condition Precedent, to enter into a written agreement
agreeing on the form of Annexes contemplated by this Convention but not attached at
the time of signing and may also update annexes by agreement.

To the extent any provision of this Convention and a Project Agreement departs from
the provisions of the Legislation, such provision shall only be effective to the extent
approved in the Enabling Law. Without limiting the foregoing, the Enabling Law
shall address any authorizations needed under Legislation to permit the Marketing
Company to accomplish the Marketing Operations.

3.2 Project Description

The Parties agree that the Project is an integrated mining and infrastructure project, all steps
of which shall be undertaken by the Project Companies, with a view to optimally exploiting
the Mbalam Ore resources contained within the Exploitation Area and to allow for the
development of an integrated iron ore mining industry in the territory of the State.

To this end, the Parties accept that:

(a) subject to this Convention, Cam Iron shall have overall responsibility for
Project Operations and in that capacity, shall be responsible for the
completion and the proper execution of the Project relative to the terms
and conditions set by Legislation, by this Convention, and by all of the
other Project Agreements;

(b) the Mine Project Company, as assignee of the Exploitation Permit and
holder of the Exploitation Lease, shall be in charge of carrying out the
Mining Operations in compliance with the terms and conditions set by
Legislation, this Convention and those of the Project Agreements to
which it is a party;

(c) the completion of the Connected Operations shall be entrusted to the
other Project Companies for the terms referred to in this Convention, of

y/ i

An

ef
(d)

(e)

3.3
(a)

(b)

3.4

(a)

(b)

(c)

@)

(ii)

(iii

which:

the Railway Project Company is in charge of conducting the Railway
Operations and Road Operations;

the Mineral Terminal Project Company is in charge of conducting the
Mineral Terminal Operations and Blending Operations; and

) as the case may be, any Project Company in charge of conducting
any other operations required for or connected with the Project,

in compliance with the terms and conditions of the Legislation, this
Convention, the Project Agreements and the Project Leases to which each of
the Project Companies is a party;

conduct of the Marketing Operations shall be entrusted to the Marketing

Company; and

conduct of the Treasury Operations shall be entrusted to the Treasury

Company.

Project Economic Model

As at the Signature Date, the Parties have agreed on the Project

@

Economic Model which:

is built up on the economics detailed in the Feasibility Study and any
updates included up until the Signature Date; and

(ii) takes account of the exonerations, reductions and fiscal principles

proposed by Cam Iron prior to their final negotiation of this
Convention.

The Parties agree to keep confidential and hold the Project Economic
Model for the benefit and use of the Parties. The State may retain a copy
of and access and use the Feasibility Study and Project Economic Model
for its own use for any purpose including: (i) the operation of the Railway
and Mineral Terminal directly or by a Third Party after the expiration of
the Railway Agreement and Mineral Terminal Agreement respectively
and, (ii) mining operations after the end of the Term of the Project.

Joint and Several Liability

Other than as provided for in Article 3.4(d), Cam Iron expressly consents
to be jointly and severally liable to the State for all the obligations
undertaken by the Project Companies hereunder or under the various
Project Agreements.

This commitment by Cam Iron to joint and several liability shall continue
until any obligation entered into by any Project Company under any
document referred to in Article 3.4(a) has been fully and finally satisfied
or as otherwise provided for in Article 3.4(d).

The commitment of Cam Iron under this Article 3.4 is the subject of a
separate document which the Parties intend to negotiate (the "Joint

page | 34

/ay

a
(@)

35

(i)

(i)

Liability Subscription Agreement”), which may incorporate
Article 1200 et seg. of the Cameroonian Civil Code and shall set forth,
among others, Cam Iron’s obligation to perform or cause to be performed
any specific obligation of Cam Iron or any Project Company, or pay or
cause to be paid any amount due by Cam Iron or any Project Company,
in each case, under any Project Agreement.

Cam Iron shall be released from being jointly and severally liable to the
State for all the obligations undertaken by a Project Company where:

more than fifty percent (50%) of the voting equity interests in that
Project Company are held by or have been transferred to the State or
a Governmental Entity (whether together or by one of them); or

the State agrees in writing to release Cam Iron from that obligation
on the basis of an alternate party acceptable to the State offering to be
jointly and severally liable for the obligations of the Project
Company and that party having financial standing which is no less
than that of Cam Iron or, if less, otherwise acceptable to the State.

Other Deliveries on the Signature Date

In addition to any other documents or items required to be delivered to the State on the
Signature Date, the State shall also have received from Cam Iron:

(a)

(b)

3.6
(a)

a letter agreement from Sundance in favour of the State, which, among
other things, provides for a guarantee by Sundance of the obligations of
Cam Iron under this Convention prior to the Date of Entry into Force and
an agreement to pay or cause to be paid to the State a break-up fee in
certain circumstances and the Bonus Payment required to be paid as set
forth in Article 36.3; and

(i) a certificate of appropriate public officials, dated a date reasonably
close to the Signature Date, as to the existence and good standing in its
jurisdiction of organization; (ii) a certificate, dated as of the Signature
Date, duly executed and delivered by an officer of Cam Iron, certifying
as to (A) resolutions of its board of directors then in full force and effect
authorizing the execution, delivery and performance of this Convention,
(B) the incumbency and signatures of those of its officers or other
authorized representatives, as applicable, authorized to execute this
Convention on behalf of Cam Iron and (C) the full force and validity of
each organizational document of Cam Iron and copies thereof.

Project Commissioning

Cam Iron undertakes that the Project Commissioning occur within six (6)
years following the Date of Entry into Force or such later date as
otherwise agreed.

In case of disagreement between the Parties concerning the completion of
the Project Commissioning, the provisions of Article 56 shall apply. For
the purposes of this Article, such a disagreement shall be deemed to
constitute a Technical Dispute.

I, /ii\ a
4

CONDITIONS PRECEDENT
4.1 Conditions Precedent

Except for the provisions of this Article 4 as well as Articles 1 (Definitions), 2
Interpretation), 4 (Conditions Precedent), 36.3 (Bonus Payment), 44 (Confidentiality),
56 (Dispute Resolution), 59 (Legislation in Force), 60 (Entire Agreement), 61 (No
Waiver), 62 (Severability) and Article 3 of Annex VII (Bonus Payment) which will,
to the extent applicable, become effective as of the Signature Date, this Convention
and the Parties’ rights and obligations under this Convention shall only become
effective at the time indicated in Article 4.4 and subject to the prior satisfaction of the
following conditions:

(a) the delivery by Cam Iron to the State of an updated Feasibility Study
which: (i) includes details of the costs for the construction of the
foundations required for a dual track and any delays and direct costs such
construction would cause to the construction of the Mainline Railway for
(A) the first two hundred and fifty (250) kilometres of the Railway (from
Lolabe), and (B) the entire length of the Mainline Railway; (ii) the impact
on the construction time frame for building the Mainline Railway;
(iii) includes the update to the independent reserve statement including
changes in construction and operating cost, the production profile and the
Project Economic Model; and (iv) a description of the key components of
and assumptions associated with reaching the Design Capacity and an
annual capacity of two hundred million (200,000,000) wet tonnes on the
Railway and for the Mineral Terminal.

(b) the delivery by Cam Iron to the State of a commitment letter for the Debt
required by the Project;

(c) agreement by the Parties on the form of all Annexes contemplated by this
Convention but not attached at the Signature Date;

(d) Sundance shall have either:

(i) consummated the transactions contemplated by the scheme of
arrangement announced involving Sundance and Hanlong (Africa)
Mining Investment Ltd in 2011 and subsequently varied (the
“Scheme”) pursuant to which one hundred percent (100%) of the
shares of Sundance will be acquired by a Third Party; or

(ii) completed a transaction with another entity or entities which, in the
opinion of the State, acting reasonably, has the independence and
capability to run the Project and has firm written commitments for
the equity and debt financing necessary to achieve Project
Commissioning;

(e) the passage of the Enabling Law in a mutually acceptable form and
issuance of the Promulgation Decree;

(p the delivery of a signed copy of the Joint Liability Subscription
Agreement by Cam Iron to the State;

(g) the registration of the Mine Project Company and the conclusion and
entry into force of the Mine Project Company Share Transfer Agreement,

V ioc a Mi (—
the Mine Project Company Shareholders’ Agreement and an Accession
Notice by the Mine Project Company;

(h) the registration of the Railway Project Company and the conclusion and
entry into force of the Railway Project Company Share Transfer
Agreement, the Railway Project Company Shareholders’ Agreement, the
Railway Agreement and an Accession Notice by the Railway Project
Company;

(i) the registration of the Mineral Terminal Project Company and the
conclusion and entry into force of the Mineral Terminal Project Company
Share Transfer Agreement, the Mineral Terminal Project Company
Shareholders’ Agreement, the Mineral Terminal Agreement and an
Accession Notice by the Mineral Terminal Project Company;

Gi) the execution of the Technical Dispute Resolution Agreement;

(k) the notification, to Cam Iron, of the publication in the Official Gazette of
the Promulgation Decree, if any;

() the approval by the State of any Finance Documents to which the State is
a party, and the closing of the lending transactions contemplated by the
Finance Documents;

(m) __ the delivery of the Exploitation Permit to Cam Iron materialized by the
notification, to Cam Iron, of the publication in the Official Gazette of the
Granting Decree to the extent required by the Legislation;

(n) a certificate from an officer of Cam Iron or the applicable Project
Company certifying that all of Cam Iron’s representations and warranties,
as set forth in this Convention and all the representations and warranties
by the applicable Project Companies (if any exist at the time) or their
Subsidiaries under the Project Agreements shall, in each instance, be true
and correct in all respects on the Signature Date (other than any
representations and warranties that relate to a specific date, in which case
such specific date) and after giving effect to any disclosure provided in
such certificate;

(o) a certificate from the State certifying that all of State’s representations
and warranties, as set forth in this Convention and the Project
Agreements to which the State is a party on the date of execution shall, in
each instance, be true and correct in all respects on the Signature Date
(other than any representations and warranties that relate to a specific
date, in which case such specific date) and after giving effect to any
disclosure provided in such certificate;

(p) the State shall have received from each Project Company or Subsidiary
executing a Project Agreement: (i) a certificate of appropriate public
officials, dated a date reasonably close to the date of execution of such
Project Agreement, as to the existence and good standing of such Project
Company or Subsidiary in its jurisdiction of organization; and (ii) a
certificate, dated as of the date of execution of such Project Agreement,
duly executed and delivered by an officer of such Project Company or
Subsidiary, as to (A) resolutions of its board of directors then in full force
and effect authorizing the execution, delivery and performance of such

4n bo

page | 37
(9)

()

(s)

®

(u)
(v)
@w)

(x)

(y)

(2)

Project Agreement and the transactions contemplated thereby, (B) the
incumbency and signatures of those of such Project Company or any
Subsidiary’s officers, authorized representatives, agents, managing
members or general partners, as applicable, authorized to act with respect
to each Project Agreement to be executed by such Project Company or
Subsidiary and (C) the full force and validity of each organizational
document and copies thereof;

the Project Companies shall have received from the State: (i) the
incumbency and signatures of those State officials authorized to act with
respect to each Project Agreement to be executed by such Project
Company or Subsidiary;

the issuance of the Bank Guaranty(ies) required by the terms of this
Convention to be in effect on the Date of Entry into Force;

the execution of the Railway Haulage Agreement by the Railway Project
Company and the Mine Project Company and the Mineral Terminal
Services Agreement by the Mineral Terminal Project Company and the
Mine Project Company;

the execution of the Monitoring Agreement — Blending;

the execution of the Monitoring Agreement — Marketing:

the execution of the Monitoring Agreement — Treasury;

the execution of the Marketing Agreement, including the registration of
the Marketing Company;

the execution of the Treasury Agreement, including the registration of the
Treasury Company;

the binding and effectiveness of the insurance policies required in
accordance with the Finance Documents;

the execution by all applicable parties thereto of each of the:
rt) Aerodrome Agreement;
(ii) Explosives Agreement;
(iii) | Conservation Convention;
(iv) Road Agreement;
(v) Blending Agreement;
(vi) Beneficiation Agreement;
(vii)  Beneficiation Escrow Agreement;
(viii) Foreign Exchange Agreement;

(ix) Project Leases for the initial territory covered by the Exploitation
Permit, Mineral Terminal Area and Railway Area; and

page | 38

G
(aa)

(x)

Rehab Escrow Agreement; and

the Parties shall have agreed on a list of pre-approved Qualified
Contractors.

(together, the "Conditions Precedent”).

42

43

(a)

(b)

Quadripartite Agreement.

The Parties may also negotiate the Quadripartite Agreement but the effectiveness of
this Convention shall not be conditioned upon the execution of the Quadripartite
Agreement.

Satisfaction and Benefit of the Conditions Precedent

@)

(ii)

(iii)

(iv)

(i)
(ii)

Except as set forth below, the Parties shall also use their reasonable
endeavours to cause the Conditions Precedent to be satisfied as soon as
possible after the Signature Date and in any event before the CP Long
Stop Date. Notwithstanding the foregoing or anything to the contrary in
this Convention:

all Conditions Precedent requiring the execution of an agreement also
require that the agreement be on terms acceptable to the Parties to
that agreement;

the Condition Precedent set forth in Article 4.1(a) shall be satisfied
on or before the date that is six (6) months following the Signature
Date and the Condition Precedent set forth in Article 4.1(b) shall be
satisfied on or before the date that is nine (9) months following the
Signature Date or, in either case, such other date as the Parties may
agree;

the State shall have no obligation to present the Enabling Law to
Parliament for approval until the Conditions Precedent set forth in
Articles 4.1(a) and (b) are satisfied and only to the extent such
Conditions Precedent are satisfied within the timing required by
Article 4.3(a)(ii); and

the Parties shall use their reasonable efforts to finalize, prior to the
submission of the Enabling Law, any Project Agreement which the
Parties agree requires a variance or waiver of Legislation, so such
variance or waiver can be included in the Enabling Law which the
Parties will seek to be presented to the Parliament of the State for
approval at the scheduled session of Parliament that occurs following
agreement on the terms of any such Project Agreements and
variances and waivers.
In the event that any of the Conditions Precedent are not satisfied or
waived at the latest on the CP Long Stop Date, the Parties agree to meet
in order to decide (with no obligation to agree), within ninety (90) Days
following the CP Long Stop Date to either:
each waive in writing any non-satisfied Conditions Precedent; or

postpone the CP Long Stop Date to any subsequent date as mutually

/4N
agreed between the Parties.

(c) In the event of either, failure to reach an agreement on the waiver of the
non-satisfied Conditions Precedent, or agreement to extend the CP Long
Stop Date without satisfaction or waiver of the Conditions Precedent by
such CP Long Stop Date:

(i) this Convention shall be null and void and the rights and obligations
potentially arisen under this Convention shall be automatically
terminated and revoked;

(ii) Cam Iron shall not be entitled to invoke any right under any Project
Agreement; and

(iii) each Party (including, with respect to Cam Iron, any Subsidiary,
Shareholder and Lender) expressly and irrevocably undertakes not to
seek the other Party's liability due to a failure to fulfil one or more
Conditions Precedent (only in this case other than as a result of a
failure to use reasonable efforts) or to that Party's refusal, at its sole
discretion, to waive such fulfilment in writing.

(d) If the Parties agree to waive the satisfaction of a specific Condition
Precedent which provides for execution of a Project Agreement, and
agree to continue to work to finalize such Project Agreement following
the Date of Entry into Force, the Parties shall continue to negotiate the
terms of such Project Agreement for an additional, mutually agreeable
period of time, and if the Parties do not reach final agreement by such
time, any Party may submit the matter as a Technical Dispute to the
Expert Procedure and request the determination of the appropriate terms
of the item constituting the waived condition and the decision of the
experts in the Expert Procedure shall determine the terms on which the
Parties shall enter into the waived item.

44 Entry into Force of this Convention

This Convention shall be effective on that date on which all of the Conditions
Precedent shall be satisfied or waived (such date, the "Date of Entry into Force").

45 Parties' Responsibilities between the Signature Date and the Date of
Entry Into Force

(a) Each Party shall justify and notify the other Party any satisfaction of the
Conditions Precedent as and when they occur.

(b) The Parties undertake, to a reasonable extent, to provide any information
or assistance requested by the other Party in order to enable the
performance of all obligations to which they are bound under Article 4.1.
If the satisfaction of the relevant Condition Precedent is the responsibility
of only one Party and the latter seeks the assistance of the other Party, all
costs and expenses related to such assistance shall be borne by the Party
seeking to satisfy the relevant Condition Precedent,

(c) Each Party shall notify the other Party in writing of the occurrence of any
event likely to prevent the Conditions Precedent from being satisfied
before, or no later than, on the CP Long Stop Date, as soon as the Party

page | 40
(d)

becomes aware of the relevant event.

The Parties acknowledge that the Conditions Precedent listed are for the
benefit of each Party and that the State and Cam Iron shall use their
reasonable endeavours to cause the satisfaction of such Conditions
Precedent and that any such Condition Precedent may only be waived
with the agreement of each Party.

5 REPRESENTATIONS AND WARRANTIES

5.1

Cam Iron Representations and Warranties

Cam Iron hereby represents and warrants to the State as follows:

(a)

(b)

(c)

(d)

(e)

it is a Société Anonyme duly organized and validly existing under the
Legislation and has full power, right and authority to execute this
Convention and any other Project Agreement to which Cam Iron is a
party and which it is executing at the applicable time of the making of
this representation, and to perform each of its obligations herein and
therein;

neither the execution by Cam Iron of this Convention and any Project
Agreement to which Cam Iron is a party and which it is executing at the
applicable time of the making of this representation, nor the fulfilment of
the obligations contemplated hereby or thereby, is in conflict with or has
resulted or will result in a default under or a violation of the governing
instruments of Cam Iron or any other agreements or instruments to which
it is a party or by which it is bound;

each of this Convention and the Project Agreements to which Cam Iron is
a party and which it is executing at the applicable time of making of this
representation constitutes the legal, valid and binding obligation of Cam
Iron, enforceable against Cam Iron, in accordance with its terms, subject
to applicable bankruptcy, insolvency and similar laws affecting the
enforceability of the rights of creditors generally;

as of the date of the applicable representation, there is no action, suit,
proceeding, investigation or litigation pending and served on Cam Iron
which challenges Cam Iron’s authority to execute, or perform, or the
validity or enforceability of this Convention and any Project Agreement
to which Cam Iron is (or will be) a party, or which challenges the
authority of the individual executing this Convention and any Project
Agreement for Cam Iron, and Cam Iron has disclosed to the State any
pending and un-served or threatened action, suit, proceeding,
investigation or litigation with respect to such matters of which Cam Iron
is aware;

the information supplied and representations and warranties made by
Cam Iron in the Feasibility Study, the Project Economic Model, reports
and official submittals and applications to the State, to the knowledge of
Cam Iron after diligent investigation with its employees and legal and
other advisors of Cam Iron involved (including employees of Sundance):
(i) with regard to factual statements (A) are true, correct and complete in
all material respects; (B) do not contain any untrue statement of a
material fact or omit to state any material fact necessary, in light of the

page | 41

‘ain a
circumstances under which it was made, in order to make the statements
in this Convention not misleading; and (C) with respect to projections
and to the extent not otherwise disclosed (1) are made in good faith; (2)
are based on the best available information at the time of delivery; and
(3) have not been superseded and are the only item of that type in use at
the time;

() it has carefully reviewed the whole of this Convention, the Project
Agreements which are being executed as of the date of this representation
and all applicable Legislation prior to the Signature Date, and, subject to
the satisfaction of the Conditions Precedent, has taken all steps it
considers reasonably necessary to satisfy itself that, assuming the
satisfaction of the Conditions Precedent, nothing contained in this
Convention or a Project Agreement which is being executed at the
applicable time of the making of this representation inhibits or prevents
Cam Iron from performing and completing the Project as currently
contemplated;

(g) as of the Signature Date, it is in compliance in all material respects with
the Legislation pertaining to the transactions contemplated in this
Convention; and

(h) the Project Economic Model:
0) was prepared by or on behalf of Cam Iron in good faith;

(ii) discloses all material cost, revenue and other financial assumptions
and projections used by Cam Iron in determining to enter into this
Convention; and

(iii) _ is substantially similar (exclusive of any changes made as a result of
the discussions between the State’s Representatives and Sundance) to
the financial model presented to Hanlong (Africa) Mining Investment
Ltd for it to present to the anticipated Lenders.

5.2 State Warranties
The State warrants to Cam Iron and the Project Companies the following:

(a) it has full status, power, right and authority to execute and perform this
Convention and the other Project Agreements to which it is a party and
which it is executing at the time of this representation and to perform
each and all of its obligations provided for in this Convention and the
Project Agreement;

(b) each of the Project Agreements to which the State is a party and which it
is executing at the time of this representation constitutes a legal, valid
and binding obligation of the State enforceable against the State in
accordance with its terms;

{c) as of the date of the representation, there is no action, suit, proceeding,
investigation or litigation pending and served on the State which
challenges the State’s authority to execute or perform, or the validity or
enforceability of this Convention or any other Project Agreement to
which the State is a party or which challenges the authority of the State

“My for
executing this Convention or any other Project Agreements to which the
State is a party;

(d) the State has carefully reviewed the whole of this Convention, the Project
Agreements which it is executing at the time of this representation and all
applicable Legislation prior to the Signature Date, and, subject to the
satisfaction of the Conditions Precedent, has taken all steps it considers
reasonably necessary to satisfy itself that assuming the Conditions
Precedent are completed, nothing contained in this Convention and any
Project Agreement to which it is a party as of the date of this
representation inhibits or prevents the State from performing and
completing the Project as currently contemplated; and

(e) in executing this Convention, the State is in full compliance with any
Legislation. As of the Signature Date, all financial obligations required
by the State for the Project under this Convention or any other Project
Agreement to which the State is or will be a party are or will at the
appropriate time be included in the State’s annual financial programs.

6 SCOPE WIDTH AND PERFORMANCE OF THIS CONVENTION

6.1 Scope of this Convention

(a) The rights created by this Convention are solely for the benefit of the
Parties hereto and their respective permitted Assignees, and, except as
expressly provided in Articles 28.2(a), 32 and 43.1, no other Person shall
have or be construed to have any legal or equity right, remedy or claim
under or in respect of or by virtue of this Convention or any provision
herein contained, provided the permitted Contractors and Subcontractors
shall be entitled to benefit from Cam Iron’s Tax incentives and
exemptions in this Convention with respect to their work on the Project
in connection with such entity's performance pursuant to the Project
Agreements, provided, however that only one entity shall be entitled to
enjoy such benefits with respect to each individual product or service
contemplated under the Project Agreements and no such Contractor or
Subcontractor shall have a direct relationship with the State, be a third
party beneficiary or have a right to bring a cause of action or enter into
any dispute resolution proceeding with the State, but rather Cam Iron
and the Project Companies shall be able to claim any denied Tax benefits
or incentives under claims permitted through the Project Agreements and
then the applicable Project Company, if any, shall refund to such
Contractor or Subcontractor any compensation received. No
Shareholder, Subsidiary, Contractor, Subcontractor, Lender, nor any
respective employee thereof, shall be deemed a third party beneficiary of
this Convention or any Project Agreement unless such Person is an
Assignee.

(b) Any suspension, termination, extinguishment or expiry of the rights and
benefits granted to the Project Companies under this Convention triggers,
automatically and under the same conditions, suspension, termination,
extinguishment or expiry of the extension of said rights and benefits to
the Persons referred to in the preceding Article.

io = nm A
6.2 Cooperation

The State and Cam Iron undertake to reasonably cooperate in order to fulfil the
purpose of this Convention; provided, that, nothing herein shall be deemed to restrict
the ability of the State to enforce the Legislation and pursue civil and criminal actions
in connection with violations of the Legislation. This Article shall apply to all
references in the Project Agreements to the State’s obligation to cooperate, regardless
of whether expressly stated in such Project Agreement. The State Project Committee
shall be formed and empowered with offering timely State cooperation to Cam Iron
and the Project Companies with respect to performance of their responsibilities under
the Project Agreements including any matter in any Project Agreement that requires
the consent or the approval of the State.

63 Compliance with Undertakings and Binding Effect of this Convention

Each Party agrees to comply with the undertakings, obligations and responsibilities to
which it is bound under this Convention in accordance with the Legislation.

6.4 Accession to this Convention

The Parties to this Convention agree that notwithstanding Article 49, each Project
Company, once duly incorporated with the relevant RCCM, shall automatically
become a Party to this Convention by delivering a duly executed Accession Notice
supported by an extract of the minutes of its governing body or relevant organ of
management, that the person executing the Accession Notice has been duly
authorised to execute the Accession Notice.

Such an Acceding Party shall immediately benefit from and be bound by this
Convention to the extent specified in the Accession Notice, or as otherwise applicable
to that Acceding Party, upon receipt of the Accession Notice by all the Parties to this
Convention as of the date of the Accession Notice, provided, that, each Acceding
Party shall be required to make the same representations and warranties as Cam Iron
under this Convention, as of the effective date of such Accession Notice, and shall
assume, with respect to its applicable portion of the Project, all obligations of Cam
Iron and/or the applicable Project Company hereunder and under the Legislation, any
applicable permits and the Environmental and Social Management Assessment Plan,
including with respect to Operating Standards, State remedies, notification, dispute
resolution, provision of Bank Guarantees or other security and other operational
matters. For the avoidance of doubt, Cam Iron shall not be released from any of its
obligations hereunder by virtue of any such accession,

6.5 Reservation of Rights

Notwithstanding anything to the contrary in this Convention or in any Project
Agreement, the State reserves (for itself, its Representatives and Governmental
Entities) the right and shall, at all times during the Term of the Project, have the right
to enter the Project Area and each and every part thereof at all reasonable times and,
to the extent practicable under the circumstances, upon reasonable prior notice (which
notice shall outline the reasons for and/or object of the State’s actions) in the
following circumstances (the “Reserved Rights”):

(a) to inspect the Project or determine whether or not a Project Company is

in compliance with its obligations under this Convention, a Project
Agreement or Legislation, as further set forth in Article 30.2(b);
(b) in the event of an actual or reported emergency, danger, threat,
circumstance or event that is reasonably believed by the State or its
designee (including relevant police, fire, emergency services, armed
forces, and any other security or emergency personnel in accordance with
Article 6.9) to have caused (or to present the imminent potential to cause)
injury to individuals, damage to property, or threat to the Environment or
to public safety, to take, at such times as the State determines necessary
in its discretion and with notice to the Project Company if practicable
under the circumstances, such actions as the State or such designee
determines necessary to respond to or to rectify such emergency, danger,
threat, circumstance or event without liability to the Project Companies;

(c) to design, construct, operate, manage, maintain, repair and rehabilitate
any existing or future roads, highways, port terminals, railroads or
aerodromes (other than as contemplated in the Project Agreements)
adjacent to, above or under the Project in accordance with the terms set
forth in this Convention or any Project Agreement; and

(d) solely in accordance with the terms of the Project Agreements, to do any
other act or thing that the State may be obligated to do pursuant to the
terms of such Project Agreement or have a right to do under such Project
Agreement, including those expressly referenced as “Reserved Rights.”

In connection with any entry made pursuant to this Article 6.5, the State shall use
reasonable efforts (obligation de moyens) to minimize interference with the Project
Operations in connection with any entry on the Project. With respect to any entry or
action under Article 6.5(b) above and, to the extent applicable pursuant to the terms
of this Convention, Article 6.5(d) above, in each case, that qualifies as a
Compensation Event, the State shall pay to the Project Company or otherwise deliver
the Convention Compensation, upon demand by the Project Company and, if
Disputed, after final judgment or arbitral award is rendered in each case in accordance
with the procedures set forth in this Convention for payment of Convention
Compensation.

6.6 State Access Rights,

The State and its Representatives, during the progress of any work referred to in
Article 6.6, at no cost to the State or its Representatives, shall have all necessary or
appropriate easement and access rights and may keep and store at the Project all
necessary or appropriate materials, tools, supplies, equipment, sheds, mobile trailers
and other vehicles, in a reasonably neat and orderly fashion, in material compliance
with the Legislation and the Environmental and Social Assessment and Management
Plan and so as to not unreasonably interfere with the applicable Project Company’s
conduct of Project Operations. To the extent that the State undertakes work or repairs
under Article 6.6 or any other provision of this Convention, such work or repairs shall
be commenced and diligently completed in a good and workmanlike manner, in
accordance with any applicable Operating Standards and in such a manner as not to
unreasonably interfere with the conduct of business in or use of such space to the
extent reasonably possible without incurring any additional cost. Cam Iron and the
applicable Project Companies shall be indemnified for any Losses related to the
foregoing access rights and shall not be responsible for any harm to persons or
property in connection with such rights, in each case, absent gross negligence or
wilful misconduct on the part of Cam Iron or such Project Company.

6.7 Effect of Reservation.

page | 45

(MN
Any reservation of a right by the State to enter upon the Project and to make or
perform any repairs, alterations, restoration or other work in, to, or about the Project
which is the Project Company’s obligation pursuant to this Convention or any other
Project Agreement, shall not be deemed to: (a) impose any obligation on the State to
do so; (b) render the State responsible to a Project Company or any other Person for
the failure to do so; or (c) relieve a Project Company from any payment obligation to
the State as otherwise provided in this Convention or any other Project Agreement.
Nothing in this Convention or any other Project Agreement shall impose any duty
upon the part of the State to do any work required to be performed by the Project
Company hereunder and performance of any such work by the State shall not
constitute a waiver of the Project Company’s default in failing to perform the same.

6.8 No Request to Contractors.

Nothing contained in this Convention shall be construed as constituting the request of
the State, express or implied, by inference or otherwise, to any Contractor or
Subcontractor for the performance of any labour or service or the furnishing of any
materials for the improvement, alteration, addition or repair of the Project or any part
thereof.

6.9 Police, Fire, Emergency and Public Safety Access Rights.

Notwithstanding any other provision of this Convention, at all times during the Term
of the Project and without notice (unless, in the discretion of the State, there is
adequate time for such notice) or compensation to Cam Iron or the Project
Companies, any police, fire and emergency services and any other security or
emergency personnel, including the armed forces, and any Governmental Entity with
jurisdiction over the Project Area, shall have access to the Project Area as necessary
for emergency management and homeland security purposes, including the
prevention of, practice drills for, or response to, a public safety emergency. Cam Iron
and the Project Companies shall cooperate with police, fire and emergency services
and any other security or emergency personnel, including the armed forces, in respect
of such emergency management and homeland security purposes. The State shall use
its reasonable efforts (obligation de moyens) to minimize: (a) the duration and scope
of any such declaration; (b) the adverse impact that any such declaration may have on
the Project Operations; and (c) any public perception that Cam Iron or the applicable
Project Company is acting in conjunction with any of the foregoing State efforts.

TERM OF THIS CONVENTION AND SURVIVAL
WA Term of the Project and Survival

Without prejudice to the provisions of Article 4.1, this Convention shall take effect on
the Date of Entry into Force, and except as provided herein, shall remain effective for
the Term of the Project. Articles 1 (Definitions), 2 (Interpretation), 4 (Conditions
Precedent), 36.3 (Bonus Payment), 44 (Confidentiality), 56 (Dispute Resolution) and
59 (Legislation in Force), 60 (Entire Agreement), 61 (No Waiver), and 62
(Severability) and any other sections that survive by their terms shall survive the
termination of this Convention.

Be Termination
Notwithstanding Article 7.1, the Exploitation Permit may be withdrawn and this

Convention may be terminated prior to expiry of the Term of the Project in
accordance with in Article 50 and the Legislation.

// page | 46 an
SECTION Il — MINING OPERATIONS
8 MINING OPERATIONS AND EXPLOITATION PERMIT
8.1 Granting of the Exploitation Permit and of the Exploitation Lease

(a) Within forty-five (45) Days of Date of Entry into Force, or such longer
period as may be reasonably required by the State, the State shall:

(i) publish in the Official Gazette a decree of the appropriate authority,
upon proposition of the Minister, an arrété of the Minister
authorising and acknowledging the transfer of the Exploitation
Permit from Cam Iron to the Mine Project Company, to the extent
required under the Legislation and in accordance with the terms of
this Convention; and

(ii) grant an Exploitation Lease to the Mine Project Company for an
initial term of twenty-five (25) years as from the Date of Entry into
Force with an option to extend automatically on the extension of the
Exploitation Permit subject to applicable conditions and

requirements.

(b) The initial transfer of the Exploitation Permit from Cam Iron to the Mine
Project Company shall be exempt from any Tax including any Bonus
Payment.

8.2 Renewal of the Exploitation Permit and of the Exploitation Lease

(a) Upon expiry of the initial validity period of the Exploitation Permit, the
Mine Project Company may apply for, in accordance with Article 66 of
the Mining Code Implementing Decree, at least twenty-four (24) months
prior to its expiry date, the renewal of the Exploitation Permit for a
maximum period of ten(10) years. The Exploitation Permit may
subsequently be renewed by maximum successive periods of ten (10)
years with the renewal application being made at least twelve (12)
months prior to the then expiry date.

(b) Subject to Article 8,2(c), the Exploitation Permit shall be renewed subject
to Cam Iron and the Project Companies, as well as their successors and
respective Assignees, having complied with their contractual obligations
under this Convention and the other Project Agreements (including the
absence of material breach of such agreements); and if the Mine Project
Company demonstrates the commercial nature of the Mbalam Ore, in
accordance with section 48(2) of the Mining Code.

(©) The State agrees that it will not unreasonably deny or delay any properly
completed and submitted application for renewal of the Exploitation
Permit.

83 Rights Granted
The Exploitation Lease will grant, according to its terms, the Mine Project
Company the right to access and to occupy, on an exclusive and temporary basis,

subject to the Reserved Rights of the State, the land located within the
Exploitation Area to carry out the Mining Operations therein, in accordance with

~ a
the terms and conditions thereof, of this Convention and of the Legislation.
8.4 New Discoveries

(a) If the Mine Project Company discovers, within the framework of its
Mining Operations, a reasonably material amount of mineral substances
other than iron ore, within the Exploitation Area, the Mine Project
Company and Cam Iron undertake to promptly notify this discovery to
the Minister in accordance with the provisions of the Mining Legislation.

(b) If the Mine Project Company indicates its intention to exploit such other
mineral substance within the Exploitation Area, this exploitation shall
require the application and approval of a new mining title as well as the
conclusion of a new mining convention, in accordance with the
provisions of the Legislation, The State shall reasonably consider such
application in accordance with the provisions of such mining Legislation.
Determination of the manner and participants in any exploitation of the
mine shall be among the State’s Reserved Rights and, if the Mine Project
Company and the Minister are able to negotiate a mining convention on
mutually satisfactory terms, the Minister shall grant such application.

(c) If, within two (2) years following the notification to the State of a
discovery of another mineral substance within the Exploitation Area (or
such longer period as may be reasonably requested by the Mine Project
Company provided it demonstrates it is diligently pursuing the pre-
requisites to mining such other mineral substance), the Mine Project
Company fails to appropriately apply for a exploitation permit in
accordance with the Mining Code to exploit this other mineral substance,
or remains silent, the State may freely grant exploration rights (and
subject to confirming the commercially extractable mineral, an
exploitation permit) to one or more Third Parties under conditions which
would not materially interfere with the performance of the Project;
provided that the granting of an exploitation permit shall not release the
recipient of such rights of any obligation to the Project Companies and
where the Mine Project Company has complied with this Article and has
made an application for an exploitation permit pursuant to the Mining
Legislation.

(d) For the avoidance of doubt, it is expressly agreed that the exploration and
exploitation of any natural resources, including any mineral substances
(including iron ore), outside the Exploitation Area, would fall outside the
scope of this Convention,

CONDUCT OF THE MINING OPERATIONS
91 Rights to carry out the Mining Operations

(a) As of the later of the date when the Exploitation Permit is transferred to
the Mine Project Company in accordance with Article 8.1(a)(i) and the
date when the Mine Project Company becomes a Party to this Convention
in accordance with Article 6.4, the Mine Project Company shall have the
right to carry out the Mining Operations under this Convention and the
Exploitation Permit.

(b) Cam Iron undertakes and stands surety for the Mine Commissioning

y —

(c)

9.2

9.2.1

9.2.2

(a)

(b)

(c)

(a)

(e)

it)

under the conditions of this Convention. Cam Iron, the Mine Project
Company and the State undertake to comply with their respective
obligations to cooperate to ensure Mine Commissioning.

Following Project Commissioning, production of Product will be ramped
up during for a period of three (3) Calendar Years from the Date of
Project Commissioning, and Cam Iron undertakes to ensure the
Minimum Annual Ore Production will be reached in the third (3") full
Calendar Year post Project Commissioning.

General Obligations of Mine Project Company in the Conduct of the
Mining Operations

Until the exhaustion of the High Grade Ore from the Exploitation Area and
except as consented to by the State, during any period in which High Grade
Ore from the Exploitation Area is being mined, the Mine Project Company
must maintain the Minimum Annual Ore Production measured on a rolling
average over a thirty-six (36) month period as adjusted on a pro rata basis
for periods in which no High Grade Ore is being mined from Exploitation
Area or the area covered by the Nabeba Permit.

The Mine Project Company shall undertake to carry out the Mining
Operations diligently and in compliance with the Operating Standards, the
Legislation, and, to the extent applicable, any specific standard contained in
the applicable Project Agreements. This obligation shall include the
requirement to:

follow Good International Industry Practices in order to effectively
manage the mineral resource;

ensure that all materials, supplies, facilities and equipment that the Mine
Project Company or its Contractors and Subcontractors use within the
framework of the Mining Operations are compliant with the Operating
Standards, and remain in a good state of use;

use the resources available in the Exploitation Area such as water, sand,
gravel and wood, in the most rational manner possible, for the exclusive
purposes of the Mining Operations;

place the scrap and waste in recipients built for that purpose, and dispose
of such scrap and waste in accordance with the Operating Standards and
Legislation;

take all usual measures taken in accordance with Good International
Industry Practice in order to avoid damages to areas outside Mining
Operations and prevent emissions in excess of approved levels and, in
each case, mitigate any damages and emissions through customary
means, including payment of damages;

supervise in a competent manner and continuously develop the
employees of the Mine Project Company during Mining Operations. To
this end, the Mine Project Company shall develop training programmes
to ensure the employees are skilled to perform the task they are employed
for;

oso a. {

/\
(g) ensure that its Contractors and Subcontractors comply, in their respective
fields:

(i) with the standards and practices required by the Project Agreements,
including Good International Industry Practice;

(ii) with the Legislation;

(iii) with the Environmental and Social Assessment and Management
= Plan; and

(iv) with the applicable Project Companies’ quality, safety and health
policies; and

(h) pay all Taxes, duties, fees and other miscellaneous payments provided for
- under this Convention and the Legislation.

9.3 Annual Works Programs and Corresponding Budgets.

On or before 30” September of each Calendar Year following the Calendar Year in
which Project Commissioning occurred, the Mine Project Company shall submit, for
review and comment, to the State, the production program of Mbalam Ore and the
corresponding budget set for the following Calendar Year, which shall notably
demonstrate Cam Iron’s ability to fulfil its obligations under Article 9.1(c).

9.4 Legal Regime Applicable to the Assets of the Mine Project Company.

(a) The State acknowledges that the Mining Operations shall not be drawn
up as a BOOT model, however, the State may elect to purchase all or
some of the Assets of the Mine Project Company which are necessary,
used or desirable in connection with the Mining Operations upon the
expiry, withdrawal or termination of the Exploitation Permit in exchange
for cash consideration equal to the fair market value of such Assets. The
State shall promptly pay the consideration required by this Article 9.4(a),
and the Assets selected by the State shall upon payment transfer to the
State. The Mine Project Company shall not pay any Taxes triggered by
the transfer of such Assets to the State.

(b) Any Assets transferred to the State in accordance with Article 9.4(a) shall
be transferred free and clear of all security interests, liens and
encumbrances (including in favour of the Lenders) and the Mine Project
Company shall cause all such security interests, liens and encumbrances
to be removed prior to transfer.

(c) The Mine Project Company shall keep an up-to-date inventory of its
Assets at its expense under the conditions set forth in this Convention.

(d) The Mine Project Company shall not, without the State's prior consent,
not to be unreasonably withheld:

(i) transfer, with or without consideration, all or part of the Assets of the
Mine Project Company, save in the case of any Assets that may be
replaced or become surplus in the ordinary course of business; or

= (ii) create a security right or grant any other right whatsoever over said

y _—

A |

Zo.
Assets, except for the purposes of financing (but not refinancing in a
manner that grants a security interest in the Assets of the Project
Companies within the last five (5) years of the Mineral Terminal
Agreement and Railway Agreement) the Project and in favour of the
Lenders of such financing.

(e) The State must not unreasonably withhold its consent to any transfer
referred to in Article 9.4(d)(i), where the transferee agrees to be bound by
the obligations to the State under this Convention with respect to the
Assets of the Mine Project Company.

BENEFICIATION OPERATIONS

The Parties acknowledge that the Beneficiation of the Low Grade Ore and the construction of
the Beneficiation Facility and Beneficiation Power Station constitute a decisive part of the
Project and the State is granting the Exploitation Permit, the Railway Concession and the
Mineral Terminal Concession based on the long-term nature of the Project, of which
Beneficiation is an essential component.

10.1

(a)

{b)

(c)

(d)

Beneficiation Operations and Beneficiation Feasibility Study

The Parties agree that the grant and, if requested, the renewal of the
Exploitation Permit by the State in favour of the Mine Project Company
must allow the Mine Project Company to produce commercially
exploitable Mbalam Ore. As a consequence, the Parties confirm their
agreement in conducting Beneficiation Operations to enable
Beneficiation of the Low Grade Ore in order to produce Beneficiated
Ore.

Subject to the occurrence of the events referred to in Articles 6.4 and
8.1(a)(i), the Operating Standards and the provisions of this Convention,
the Mine Project Company shall have the right to carry out the
Beneficiation Operations under this Convention, any applicable Project
Agreement and the Exploitation Permit.

Prior to the Date of First Commercial Shipping, Cam Iron must have
completed and provided to the State a pre-feasibility study regarding the
Beneficiation Power Station. The foregoing pre-feasibility study shall be
prepared by Cam Iron or the Mine Project Company, but shall be
reviewed by an Independent Engineer selected by the State.

Thirty-six (36) months from the Date of First Commercial Shipping, (and
on every second (2™) anniversary thereafter until the ending point
specified in the Beneficiation Agreement, if a Positive Beneficiation
Determination has not occurred), Cam Iron must have completed and
provided the State with a Beneficiation Feasibility Study and a feasibility
study relating to the design and construction of the Beneficiation Power
Station containing the items customarily considered for a study of this
type (“Beneficiation Power Station Feasibility Study”), The
Beneficiation Feasibility Study and the Beneficiation Power Station
Feasibility Study shall be prepared on behalf of Cam Iron or the Mine
Project Company, but be reviewed by an Independent Engineer selected
by the State. The State shall have the right to use and share with Third
Parties the Beneficiation Power Station Feasibility Study for the purpose
of constructing the Beneficiation Power Station. The Project Companies

4 MT’ a
(e)

(6

shall keep the State informed of their timetable for preparing the
Beneficiation Feasibility Study and Beneficiation Power Station
Feasibility Study so that the State may arrange for the prompt review by
its Independent Engineer.

The Independent Engineer shall be engaged by the State, at the sole
expense of the State but the Mine Project Company will set aside (for
multiple studies if needed) five hundred thousand (500,000) US Dollars
to fund such expense from dividends due to the State from the Mine
Project Company to review the Beneficiation Feasibility Study or
updated pre-feasibility study or review the draft Beneficiation Power
Station Feasibility Study or pre-feasibility study. The Project Companies
and their Subsidiaries shall and shall cause any person or entity preparing
the Beneficiation Feasibility Study and Beneficiation Power Station
Feasibility Study to cooperate with the Independent Engineer as it
conducts its business and provide them with any materials they request.

It is acknowledged that Cam Iron will, in its work, be utilising
information provided by itself or the Project Companies; and in
particular, detail categories of information substantially similar to those
of the Feasibility Study, including:

(A) _ the mineral resources and mineral reserves of Low Grade
Ore present within the Exploitation Area for Mbalam Ore
and the exploitation area covered by the Nabeba Permit with
respect to the Nabeba Ore; provided, that the resources and
reserves of the area covered by the Nabeba Permit are for
planning purposes only and shall not be included in the
calculation of IRR;

(B) the mineral resource and mineral reserves estimate of High
Grade Ore present within the Exploitation Area for Mbalam
Ore and the surface area of the Nabeba Permit with respect to
the Nabeba Ore:

(Cc) the extent to which the Mine Project Company shall continue
to mine any High Grade Ore at expiration of the BF
Commissioning Deadline, subject to having reached and
maintained the Initial Beneficiation Production Capacity,
insofar as the volumes of Low Grade Ore present within the
Exploitation Area so allow;

(D) the conditions under which Congo Iron shall continue to
mine any High Grade Ore at expiration of the BF
Commissioning Deadline where at anytime thereafter the
Mine Project Company is not mining sufficient High Grade
Ore from the Exploitation Permit to satisfy the Minimum
Annual Ore Production. The Beneficiation Feasibility Study
is to describe the ongoing transport and blending of the High
Grade Ore from the Nabeba Project by Railway Project
Company and Mineral Terminal Project Company, as the
case may be, with whatever High Grade Ore is available
from the Exploitation Permit and how this will co-exist with
the Mine Project Company having a Beneficiation Facility
which is conducting Beneficiation Operations with respect to

page | 52 |

‘)
(E)

(F)

(G)
(H)

@

0)

(K)

(L)

(™)

the Low Grade Ore present within the Exploitation Area and
which is to be processed through the Beneficiation Facility
with either the Initial Beneficiation Production Capacity or
the Interim Beneficiation Production Capacity, as the case
may be;

the manner in which the Mine Project Company proposes to
continue to mine High Grade Ore and, at the same time,
undertake Beneficiation Operations in order to reach a
beneficiation production capacity that is higher than the
Initial Beneficiation Production Capacity, or Interim
Beneficiation Production Capacity, as the case may be,
including details of the Beneficiation Capacity Expansion
Works and when they will be undertaken;

the site plan of the Beneficiation Facility within the
Exploitation Area;

the Beneficiation Specifications;

an analysis of all of the BF Construction Conditions and the
reasonable conclusions taken in good faith by Cam Iron
regarding the conditions governing their satisfaction;

a provisional timetable for building the Beneficiation Facility
which shall take into account the deadlines referred to in this
Article 10;

a study of the environmental and social effects of the
Beneficiation Facility including emissions, disposal of dirt
and waste, water treatment and mitigation and the resulting
management plan;

a study specifying the needs of the Beneficiation Facility in
terms of gas, water and electricity, and the manner in which
Mine Project Company proposes to meet said needs;

the full economic analysis of the Beneficiation Operations
and a calculation of the Internal Rate of Return; and

any other topic customarily addressed by such studies or that
is appropriate in the particular context of these studies,

("Beneficiation Feasibility Study").

(g) During the period prior to the delivery to the State of the Beneficiation
Power Station Feasibility Study, the Mine Project Company shall:

@

(ii)

conduct (or procure the conduct of) technical and economic studies
relating to the building of or contracting a Third Party to build the
Beneficiation Power Station or provide the required power on a
regular basis and in accordance with any related provisions
established in the Beneficiation Agreement; and

inform the State of the findings of such studies.

(0)

oe
(h) During the preparation of the Beneficiation Feasibility Study and
Beneficiation Power Station Feasibility Study, the Mine Project
Company shall consult with the State in order to determine whether the
State wishes to ensure that there is sufficient capacity within the
Beneficiation Power Station to produce power in excess of the Mine
Project Company’s requirements for the purposes of its Beneficiation
Operations and, to the extent the State wishes there to be such additional
capacity, it must provide such incentives or financial support to ensure
the Mine Project Company does not incur a tariff for electricity which is
greater than it would have, had the capacity of the Beneficiation Power
Station been no more than was needed for the purposes of the
Beneficiation Operations.

(i) Within one hundred and eighty (180) Days following the date on which
the State receives the Beneficiation Feasibility Study, the State can
provide the Mine Project Company with any comment or objection to the
Beneficiation Feasibility Study. The Mine Project Company shall, to the
greatest extent possible, take into account the comments or objections
provided by the State in order to achieve a consensual Beneficiation
Feasibility Study no later than ninety (90) Days following the date on
which the Mine Project Company receives comments from the State on
the Beneficiation Feasibility Study. If the Parties are unable to achieve a
consensus on the Beneficiation Feasibility Study, (then either Party may
refer the disagreement to the Expert Procedure for resolution as a
Technical Dispute; provided that a dispute regarding whether the IRR
threshold component in the BF Construction Conditions has been met
shall be subject to resolution as an ordinary Dispute rather than a
Technical Dispute.

G) Where a Beneficiation Feasibility Study demonstrates that the conditions
in the BF Construction Conditions are not met then the State cannot
require the Mine Project Company to conduct the Beneficiation
Operations.

(k) If by operation of Article 10.1(j) above and notwithstanding anything else
in this Article 10, if the Mine Project Company is not obliged to conduct
the Beneficiation Operations, then the Mine Project Company may
nevertheless commit in writing to conduct the Beneficiation Operations,
subject to the terms of the Project Agreements (a “Beneficiation
Election”).

ri) A “Positive Beneficiation Determination” means if: (i) a Beneficiation
Feasibility Study demonstrates that the BF Construction Conditions have
been met; or (ii) a Beneficiation Election has been made.

(m) Upon the occurrence of a Positive Beneficiation Determination, the State
and Cam Iron or the Mine Project Company shall agree on a set of
milestones for the construction and commissioning of the Beneficiation
Facility.

10.2 Obligation to Conduct Beneficiation Operations
(a) The Mine Project Company undertakes to construct and commission the

Beneficiation Facility and conduct the Beneficiation Operations in
accordance with the Beneficiation Specifications and, generally, in

page | 54 ay a
accordance with and subject to this Article 10 and the Beneficiation
Agreement.

(b) For the avoidance of doubt, the Beneficiation Facility shall be built
specifically to allow Beneficiation of the Low Grade Ore in accordance
with the provisions of this Convention and the Beneficiation Agreement.

(c) At any time during the Term of the Project, in the event of there being a
processing unit within the territory of the State capable of processing the
Beneficiated Ore produced by the Mine Project Company, the Mine
Project Company must sell at least fifteen percent (15%) in the aggregate
of the total production of Beneficiated Ore to local processing facilities or
steel mills (whether owned by the State or a Third Party located within
the State) under financial terms and conditions that are consistent with
international benchmark pricing and trading terms. If no Beneficiated
Ore is able to be sold locally and in any case, for all Beneficiated Ore
which is not sold locally, it is to be exported “as is”.

(d) If any Beneficiated Ore is processed into pellets by the Mine Project
Company and there is a pelletisation facility that is a Cameroonian
company that could process a portion of the Beneficiated Ore, then at
least fifteen percent (15%) of the Beneficiated Ore will be processed by
the Cameroonian company on reasonable terms and competitive prices.

10.3. Power Supply
(a) The Parties acknowledge that:

(i) a key factor in being able to establish Beneficiation Operations is the
establishment or obtaining of a power supply which is of sufficient
capacity as to support those Beneficiation Operations;

(ii) in order to provide the power referred to in Article 10.3(a)(i),
following a Positive Beneficiation Determination, the State may,
within a period established in the Beneficiation Agreement, elect, in
its discretion, to construct, own and operate, or procure the
construction and operation of the Beneficiation Power Station. In the
event the State does not elect to do so, the Mine Project Company
shall designate one or more Third Parties approved by the State (such
approval shall not be unreasonably withheld) to build, own and/or
operate the Beneficiation Power Station. The provisions set forth
herein regarding the obligations of the Mine Project Company in
respect of causing the construction and operation of the Beneficiation
Power Station shall be set forth in the Beneficiation Agreement and
shall apply to the State in the event it elects to construct, own and
Operate, or procure the construction and operation of the
Beneficiation Power Station;

(iii) the Mine Project Company will enter into a power purchase
agreement on commercially reasonable and customary terms to
purchase the power required by the Mine Project Company based on
the Initial Beneficiation Production Capacity, the Interim
Beneficiation Production Capacity or the Targeted Annual
Production Capacity, as applicable, and the State anticipates entering
into a power purchase agreement on commercially reasonable and

V im 18) fe
customary terms to purchase the excess power that the Mine Project
Company is not reasonably expected to progressively consume. The
terms of the power purchase agreements, will be described in greater
detail in the Beneficiation Agreement; and

(iv) the Beneficiation Power Station must be capable of providing a
power supply of the quantity and quality that is at least sufficient
enough to carry out the Beneficiation Operations.

(b) While the Parties anticipate that the Mine Project Company shall cause to
be built the Beneficiation Power Station, the Beneficiation Agreement
will contain provisions allowing the State to elect to supply power to the
Beneficiation Facility in its sole discretion.

(c) The Beneficiation Agreement shall describe a process by which the
Parties will consider different alternatives and cooperate to identify and
pursue a plan for building and operating the Beneficiation Facility and
Beneficiation Power Station.

10.4 Obligations of the Builder, Owner and Operator with Respect to the
Power Supply

If the State does not elect to build the Beneficiation Power Station, the Mine Project
Company shall obtain or cause the Third Party designated to construct the Beneficiation
Power Station to obtain whatever authorisations, approvals, consents and licences that are
necessary for such Third Party to build and operate the Beneficiation Power Station.

10.5 Procurement Model for the Power Supply

The Beneficiation Agreement will, in accordance with Article 10.3, address (a) the
procurement framework for the output of the Beneficiation Power Station and consider
components of the tariff based on a reasonable return of and return on equity and other factors
and (b) the term of the concession which will be tied to the duration of the Exploitation
Permit. The Beneficiation Agreement, on mutually agreeable terms, shall also provide the
State with an option to build or cause to build the Beneficiation Power Station and to
participate in the equity funding of the Beneficiation Power Station. Power sold to purchasers
other than the Mine Project Company will not be included in the return to the equity holders
of the owner and operator of the Beneficiation Power Station.

10.6 Calculation of Internal Rate of Return

The Beneficiation Agreement shall address the details regarding the determination of whether
the BF Construction Conditions have been met including specifying the formulae and
methodology for calculating the Internal Rate of Return. The Parties acknowledge that in
determining whether the BF Construction Conditions have been satisfied, the calculation of
the Internal Rate of Return shall:

(a) be based on an assumption that the Beneficiation Facility has achieved
the Targeted Annual Production Capacity for each year of Beneficiation
Operations, notwithstanding the fact that the Beneficiation Facility may
only be constructed to achieve the Initial Beneficiation Production
Capacity or the Interim Beneficiation Production Capacity, or may
otherwise achieve less that the Targeting Annual Production Capacity as

y is
a result of the flexibility being afforded to the Mine Project Company in
achieving the Targeted Annual Production Capacity; and

(b) include the estimated investment and exploitation costs known as at the
BF Construction Deadline (including reasonable contingency, escalation
and inflation allowances and the estimated charge for power supply
referred to in Article 10.5 and the forecast iron ore prices for the relevant
iron ore products based on a mutually agreeable forecast such as the CRU
forecast for relevant iron ore price for the years of the Beneficiation
Operations, including the long term average where applicable, as of that
date being such that they would enable the marketing of the Beneficiated
Ore at an internationally competitive price. The Mine Project Company
is to achieve an Internal Rate of Return for the Beneficiation Operations
of not less than a rate equal to the Reference Rate plus five hundred (500)
basis points.

10.7. Construction and Commissioning of the Beneficiation Facility

(a) Subject to the provisions of this Article 10 and Article 55, Cam Iron
guarantees and stands surety for the Mine Project Company to complete
the construction of the Beneficiation Facility and cause to be completed
the construction of the Beneficiation Power Station by the date (“BF
Construction Deadline”) that is the latter of one hundred and twenty
(120) months following the Date of First Commercial Shipping as the
same may be adjusted pursuant to this Convention and the Beneficiation
Agreement. The Parties anticipate that the Beneficiation Agreement will
address changes to the construction timeline based on the Positive
Beneficiation Determination being made after the time period necessary
to develop the Beneficiation Power Station and Beneficiation Facility by
the anticipated deadlines.

(b) Notwithstanding the BF Construction Deadline, the Mine Project
Company must notify the State of the actual date of commencement of
construction of the Beneficiation Facility and Beneficiation Power
Station within seven (7) Days of that date.

(c) Once construction of the Beneficiation Facility and Beneficiation Power
Station has commenced it must not be terminated nor must it be
suspended for a period of sixty (60) Days or more for any reason other
than the occurrence of a Force Majeure Event, Legitimate Cause,
Economic Hardship or as part of the construction plan, where such
suspension does not impact the completion of construction by the BF
Construction Deadline.

(d) Where a Force Majeure Event,r Legitimate Cause or Economic Hardship
as referred to in Article 10.7(c) occurs, the Mine Project Company must
promptly notify the State and must make all reasonable efforts
(obligation de moyens) to overcome the event. Once overcome, the Mine
Project Company must immediately notify the State and the period
during which that event occurs shall be added onto the BF
Commissioning Deadline.

(e) The normal or early expiration of the BF Construction Deadline will be

made official by the issuance of a Finding of Compliance. In the event
that the State makes any observations, such observations will specify the

SOM Ye
reservations that must be addressed prior to the BF Commissioning. The
Mine Project Company will have a period of one hundred and eighty
(180) Days (or such longer period where the Mine Project Company
demonstrates in good faith that the observations cannot be accommodated
within the one hundred and eighty (180) Day period) to complete the
works aimed at addressing the reservations of the State and the BF
Commissioning Deadline will be extended correspondingly, without
imposing any penalties on the Mine Project Company. In the event that
one or the other of the Parties refuses to sign the Finding of Compliance
free of any reservations, the most aggrieved Party shall initiate an Expert
Procedure.

( Subject to the terms of this Article 10 and Article 55, the Mine Project
Company undertakes to carry out the commissioning of the Beneficiation
Facility on the basis of at least the Initial Beneficiation Production
Capacity (and the Interim Beneficiation Production Capacity or Targeted
Annual Production Capacity, to the extent the Beneficiation Facility is
first built to such capacity, as the case may be) (the "BF
Commissioning") within a time frame not to exceed three hundred and
sixty five (365) Days after the BF Construction Deadline is reached (the
"BEF Commissioning Deadline").

(g) Notwithstanding the applicable BF Commissioning Deadline, the Mine
Project Company must notify the State of the actual date of
commissioning of the Beneficiation Facility within seven (7) Days of that
date.

10.8 Financing of Beneficiation

Each of the Project Companies and the State, as a future shareholder, shall use its
reasonable endeavours to facilitate the conclusion of the financing for the
Beneficiation Facility based on project financing and minimize the amount of
equity financing required. The State must approve any such financing documents
to which it is a party. The Mine Project Company shall maintain reserves funded
by undistributed profits as contemplated by Article 10.9.1 necessary to fund the
equity component, if anticipated by the Parties, of the financing of the Beneficiation
Facility and not require any contribution of equity from their Shareholders without
the prior written consent of the State which consent shall not be unreasonably
withheld. The other Project Companies shall similarly maintain reserves solely for
the purpose of funding modifications if required, to accommodate the transport or
handling of any such Beneficiated Ore with respect to their specific Project
Operations but nothing in this Article shall require a Project Company which is
established to build and operate the Beneficiation Power Station to create such a
reserve.

10.9  Beneficiation Incentives and Escrow.

10.9.1 Beneficiation Escrow Account.

(a) The Mine Project Company, Cam Iron and the State will enter into an
escrow agreement (the “Beneficiation Escrow Agreement”), pursuant to
which an escrow account shall be established (“Beneficiation Escrow
Account”) with an independent escrow agent in a neutral country. The
Mine Project Company shall contribute to the Beneficiation Escrow
Account, from profits from the sale of the High Grade Ore mined from

page | 58

HH

Ce.
the Exploitation Area which would otherwise be available for
distribution, an amount equal to twenty-five percent (25%) of the total
funds required to finance the Beneficiation Facility, funded annually
from twenty-five percent (25%) of otherwise distributable cash until
such amount is reached; provided, that at the time of a Positive
Beneficiation Determination, the frequency and amounts of such funding
may be increased on a mutually agreeable schedule reasonably designed
and adjusted to enable the Mine Project Company to achieve the target of
twenty-five percent (25%) of the total funds required to finance the
Beneficiation Facility prior to the anticipated deployment of such funds.
The funds in the Beneficiation Escrow Account shall be used pursuant to
the following terms which will be detailed in the Beneficiation
Agreement and the Beneficiation Escrow Agreement:

(i) if there is a Positive Beneficiation Determination, the funds in the
Beneficiation Escrow Account shall be available for providing the
equity portion of the financing needed for the Beneficiation Facility,
and any amounts not necessary for the equity funding requirements
shall be distributed to the shareholders of the Mine Project Company
ona pro rata basis; and

(ii) if there is a Positive Beneficiation Determination and the Mine
Project Company does not comply with its obligations under this
Convention and the Beneficiation Agreement regarding construction
and commissioning of the Beneficiation Facility, such funds shall be
available to the Mine Project Company for the purpose of financing
the construction of the Beneficiation Facility using any structure
chosen by the State. The Beneficiation Escrow Agreement shall
provide that such funds shall remain in escrow, for a period not to
exceed ten (10) years from the date it is determined in good faith that
the Mine Project Company will not be complying with its obligation
to construct the Beneficiation Facility, to be available to the State for
deployment for the purpose of financing the Beneficiation Facility,
provided, that such funds shall only be available to the Mine Project
Company to finance the Beneficiation Facility and to the extent not
all funds are necessary for such financing, such excess amounts shall
be distributed to the Shareholders of the Mine Project Company on a
pro rata basis, being the shareholders immediately prior to the
determination that the Mine Project Company will not cause the
construction of the Beneficiation Facility to be built. If the State,
through the Mine Project Company, has not arranged for the
utilization of such funds, for the purposes referred to in this Article,
by the tenth (10") anniversary, then such funds shall be distributed to
the Shareholders of the Mine Project Company on a pro rata basis
based on the ownership interests of such Sharcholders on the date
that it is determined that the Mine Project Company will not be
complying with its obligation to construct the Beneficiation Facility.

The Railway Agreement and Mineral Terminal Agreement shall provide that:

(a) if the Mine Project Company complies with its material obligations
regarding the construction of the Beneficiation Facility and Beneficiation

ia yy GER

(b)

(©)

(i)

Power Station to be constructed if required, the term of the Railway
Concession set forth in the Railway Agreement and Mineral Terminal
Concession set forth in the Mineral Terminal Agreement shall, upon BF
Commissioning, be extended from twenty five (25) years to thirty (30)
years; provided that the base tariff chargeable to Third Party users will be
allocated one hundred percent (100%) to the State beginning at the start
of year twenty nine (29);

if there has been a Positive Beneficiation Determination and the Mine
Project Company does not comply with its material obligations regarding
the construction of the Beneficiation Facility and Beneficiation Power
Station:

the State shall have the option to hire new employees or contractors
to operate the Railway; and

if there has been a Positive Beneficiation Determination and the Mine
Project Company does not comply with its material obligations regarding
the construction of the Beneficiation Facility and Beneficiation Power
Station but the State does not cause, through the Mine Project Company,
to use the funds in the Beneficiation Escrow Account to finance the
equity portion of the construction of the Beneficiation Facility, the terms
of the Railway Concession set forth in the Railway Agreement and
Mineral Terminal Concession set forth in the Mineral Terminal
Agreement shall, at the State’s election in its sole discretion, be shortened
to terminate on the tenth (10") anniversary of the date of the release of
the funds from the Beneficiation Escrow Account.

10.9.3 Impact on Equity of Project Companies.

The Shareholders’ Agreements shall provide that, if there has been a Positive
Beneficiation Determination and the Mine Project Company does not comply with its
material obligations regarding the construction of the Beneficiation Facility and
Beneficiation Power Station, then on the tenth (10") anniversary of Project
Commissioning, fifty-one percent (51%) of the total equity in each Project Company
shall automatically transfer to the State from Cam Iron.

10.10 Beneficiation Construction and Commissioning

(a)

(b)

If a Positive Beneficiation Determination has occurred, Cam Iron and the
Mine Project Company shall obtain all statutory and regulatory
approvals, leases, licences, permits, consents and authorisations required
to be obtained to finance, construct, commission and properly operate the
Beneticiation Facility and all other infrastructure and facilities necessary
to enable proper operation of the Beneficiation Facility. The State shall
not unreasonably withhold approval to any related permits and
authorizations requested by Cam Iron or the Mine Project Company and
such Project Company shall provide notice to the State Project
Committee of such withholding.

If a Positive Beneficiation Determination has occurred, the Mine Project
Company shall commence construction of the Beneficiation Facility no
later than eighty four (84) months of the Date of First Commercial
Shipping as the same may be adjusted pursuant to this Convention and
the Beneficiation Agreement ("BF Construction Commencement

tt)

ee
Date") and cause the Third Party it procured to build the Beneficiation
Power Station to commence construction of the Beneficiation Power
Station no later than a date agreed to in the Beneficiation Agreement
("BF Power Station Construction Commencement Date").

(c) The Beneficiation Agreement shall address among other topics, the
identification and method of obtaining the permits necessary for the
Beneficiation Operations, remediation, environmental compliance, bank
guarantees and construction timelines.

10.11 Waiver of Conditions

(a) The BF Construction Conditions are for the sole benefit of the Mine
Project Company.

(b) Without prejudice to its obligations under the terms of Article 10.12, a
BF Construction Condition is waived if, and only if, the Mine Project
Company gives a written notice of waiver of that condition to the State.

10.12 Obligation to Satisfy Beneficiation Conditions

(a) Each Party, including the Mine Project Company, must use their
reasonable endeavours to do those things that are required of them or
within their control and cooperate with each other to ensure that (i) the
BF Construction Conditions and the commissioning of the Beneficiation
Facility are satisfied on or before the BF Construction Commencement
Date or the BF Commissioning Deadline (as applicable), or as soon as
practicable thereafter and (ii) the commencement of the Beneficiation
Power Station and the commissioning of the Beneficiation Power Station
are satisfied on or before the BF Power Station Construction
Commencement Date or the BF Commissioning Deadline (as applicable),
or as soon as practicable thereafter.

(b) If a Party, including the Mine Project Company, becomes aware that a
BF Construction Condition or commissioning of the Beneficiation
Facility will not, or is unlikely to be, satisfied by the BF Construction
Deadline or the BF Commissioning Commencement Date (as applicable),
then that Party must give written notice to the other Party identifying the
relevant BF Construction Condition or a BF Commissioning Deadline (as
applicable) that will not or is unlikely to be so satisfied.

10.13. Production Capacity of the Beneficiation Facility

(a) Subject to this Article 10, and as it may be modified in the Beneficiation
Agreement, the Parties agree and acknowledge, and Cam Iron undertakes
to ensure that:

(i) the Beneficiation Facility shall initially be constructed and
commissioned to achieve at least the Initial Beneficiation Production
Capacity or the Interim Beneficial Production Capacity in certain
circumstances (including where the amount of High Grade Ore
remaining on the Exploitation Area is insufficient to enable the Mine
Project Company to achieve the Minimum Annual Ore Production);

(ii) as from the date of BF Commissioning, and other than as is provided

i my A
for in this Convention, the Beneficiation Facility will, after ramp up,
produce no less than the Minimum Annual Beneficiated Ore
Production; and

(iii) as the capacity to produce High Grade Ore from the Project reduces
over time the production capacity of the Beneficiation Facility will be
increased in order to ensure the Beneficiation Facility, once built to a
capacity of thirty-five (35) million Tonnes per annum and after ramp-
up, produces Beneficiated Ore in an amount not less than the
Targeted Annual Production Capacity.

(b) The Parties acknowledge that notwithstanding the Mine Project Company
achieving the BF Commissioning Deadline, and after any Beneficiation
Capacity Expansion Works, there will be a ramp-up period which will be
set out in the Beneficiation Feasibility Study during which actual
production will not be at the required levels referred to in Articles
10.13(a)(i) and (ii) and during this time, the Mine Project Company will
not be in breach of this Convention or another Project Agreement.

(c) Subject to Articles 10.14 and 55, following the completion of BF
Commissioning, the Mine Project Company must carry out all
Beneficiation Capacity Expansion Works necessary to maintain actual
annual production capacity at a level equal to the Targeted Annual
Production Capacity. The capacity of the Beneficiation Facility will need
to be expanded where either:

(i) the High Grade Ore that is being blended no longer contains within
the blend, the Minimum Annual Ore Production from the
Exploitation Permit; and/or

(ii) _ the total High Grade Ore being mined from the Exploitation Permit
and the Nabeba Permit together with the Minimum Annual
Beneficiated Ore Production is less than the Targeted Annual
Production Capacity.

(d) On each occasion that the Mine Project Company must undertake
Beneficiation Capacity Expansion Works in order to maintain the
Targeted Annual Production Capacity, the Mine Project Company must:

(i) notify the State of the proposed schedule for the commencement of
construction and the completion of the relevant Beneficiation
Capacity Expansion Works (the "Proposed Expansion Schedule")
at least one hundred and eighty (180) Days prior to the
commencement of such construction works;

(ii) obtain the State’s approval, which will not be unreasonably withheld,
for any changes to the Proposed Expansion Schedule;

(iii) _ notify the State of the actual date of commencement of construction
of the relevant Beneficiation Capacity Expansion Works within seven
(7) Days of that date; and

(iv) notify the State of the actual date of the completion of the

Beneficiation Facility Commissioning of the relevant Beneficiation
Capacity Expansion Works within seven (7) Days of that date.

- MN Sr
The acknowledgement referred to in Article 10.13(d)(iii) applies to each time
Beneficiation Capacity Expansion Works are undertaken.

10.14 Beneficiation Expansion Conditions

The Project Companies are responsible for obtaining all Governmental Approvals
necessary for Beneficiation Capacity Expansion Works, and the State will not
unreasonably deny a request for such Governmental Approvals.

10.15 Legal Regime applicable to the Assets comprising the Beneficiation
Facility

Except as set forth in the Project Agreements, the State may elect to purchase all or
some of the Assets comprising the Beneficiation Facility made available, acquired,
constructed, installed and/or processed by the Mine Project Company (or on its behalf
or for its benefit) upon the expiry, withdrawal or termination of the Exploitation
Permit in exchange for cash consideration equal to their fair market value. The
Assets purchased by the State shall, upon payment, transfer to the State without any
obligation of the Mine Project Company to pay any Taxes triggered by the transfer of
such Assets to the State.

10.16 Procurement

The Mine Project Company may procure, for its benefit, the conduct of all the design,
construction and maintenance operations of the Beneficiation Facility by any
Subsidiary, Contractor or Subcontractor.

10.17 Beneficiation of Other Low Grade Ore

The Project Companies will not beneficiate Other Ore in the Exploitation Area
without the consent of the State.

10.18 Early Beneficiation

(a) This Article 10.18 contains Cam Iron’s commencement to undertake
Beneficiation and the Parties agree that in the Beneficiation Agreement,
they will include provisions which allow Cam Iron or the Mine Project
Company to commence Beneficiation both:

(i) earlier than contemplated in this Convention; and

(ii) using a Beneficiation Facility that is sized differently to the size of
what has been contemplated to date.

(b) Notwithstanding Article 10.18(a), nothing in that Article is intended to
limit or release Cam Iron and the Mine Project Company of any liability
or commitment to build a Beneficiation Facility capable of achieving the
Targeted Annual Production Capacity and its other obligations under
Article 10.

page | 63 nn 4-
SECTION III - CONNECTED OPERATIONS
ll MINERAL TERMINAL SPECIFICATIONS AND RAILWAY SPECIFICATIONS
11.1 Capacity.

While the Railway and Mineral Terminal will only be initially built to handle the thirty five
million (35,000,000) Tonnes of Ore in a Calendar Year as described in more detail in the
Railway Agreement and the Mineral Terminal Agreement, as applicable, the Railway and the
Mineral Terminal will be designed in a manner based on the assumptions and principles set
forth in the Railway Agreement and Mineral Terminal Agreement respectively suited to
eventually handle the Design Capacity without materially adversely impacting:

(a) Initial Capacity and Expansion Capacity for a total capacity equal to the
Design Capacity; or

(b) technical aspects of the Railway haulage services and Mineral Terminal
services being provided to any party up to the Design Capacity.

11.2 Tariffs

The tariffs payable with respect to the Railway and Mineral Terminal shall be calculated
substantially in accordance with the draft Tariff Frameworks for the Railway and Mineral
Terminal which are attached to this Convention as Annex III (as the same may be modified
after the Signature Date).

11.3 Dual Track Design

Without limiting the foregoing, following receipt of the updated Feasibility Study
contemplated by Article 4.1(a), the State may, in its sole discretion, elect by the Date of Entry
into Force to fund the costs required to build out the foundation for a dual track design. In
such event, the State, Cam Iron, the Railway Project Company and the Mineral Terminal
Project Company shall agree to modify the Specifications and time frames referred to in this
Convention and the Mineral Terminal Agreement and Railway Agreement to the extent
necessary to reflect any additional requirements with respect to the dual track design and will
examine any additional direct costs to the Mainline Railway. The Railway Project Company
and the Mineral Terminal Project Company shall be required to build the Railway and the
Mineral Terminal in accordance with such Specifications, and the State shall be required to
provide the requisite funding to the Railway Project Company and the Mineral Terminal
Project Company, as applicable, and the allocation of the equity component of the tariffs for
the Expansion Capacity shall be adjusted accordingly at such time as the second track has
been constructed and is being utilized. In addition, the Parties may enter into discussions
(without any obligation to reach agreement) pursuant to which Cam Iron or its Subsidiaries
may agree to fund a portion of the costs in exchange for additional Expansion Capacity.

12 RAILWAY OPERATIONS AND SPUR LINES

12.1 Railway Operations

12.1.1 Rights to carry out the Railway Operations, Railway Agreement _and
Creation of the Railway Project C

(a) The Parties acknowledge that the transportation of the Mbalam Ore from
the Exploitation Area, and other iron ore from either within or outside the
"A territory of the State up to the Mineral Terminal Area constitutes a

In OQ

page | 64
decisive part of the Project.

(b) The Railway Specifications, which shall be based on the National
Railway Master Plan of the State, will be provided to the Railway Project
Company by the State, and after the Railway Project Company’s review,
the State and the Railway Project Company will agree on the final
Railway Specifications which shall be a part of the Railway Agreement.

(c) As of the later of the date when the Railway Concession is granted to the
Railway Project Company and the date when the Railway Project
Company becomes a Party to this Convention in accordance with Article
6.4, the Railway Project Company shall have the right to carry out the
Railway Operations under this Convention, the Railway Concession and
the Railway Agreement.

(d) The Railway Agreement is to be drawn up as a BOOT model and shall,
along with the Railway Project Company Shareholder Agreement,
provide and set the framework of the conditions for the funding and
conduct by the Railway Project Company for the Railway Operations
within the Railway Area. The Railway Facility is to be built within a
Project Lease, in accordance with the Railway Specifications and in
compliance with the provisions of the Railway Agreement, the
Legislation and the Operating Standards.

(e) Cam Iron or the Railway Project Company, as applicable, shall operate
the Railway in a manner that allows the Railway to:

(i) handle Initial Capacity and Expansion Capacity up to the Design
Capacity, subject to the terms of the Railway Agreement; and

(ii) incorporate technical requirements that reflect the Beneficiation
Operations, Railway haulage services and Mineral Terminal services
being provided to any party, up to the Design Capacity.

(f) The Railway Agreement also provides that the Railway Project Company
shall operate the Railway to provide any Expansion Capacity that may be
built and provide adequate working capital to finance its operations
related to Expansion Capacity (for clarification, this does not include
capital expenditures to finance the construction of Expansion Capacity).
For purposes of determining adequate working capital, the Railway
Project Company shall be permitted to include the value of any liquid
security provided by the user of Expansion Capacity.

(g) The Railway Agreement also provides that the Railway Project Company
shall:
(i) maintain and keep the Railway Facilities in sound working order and
in accordance with this Convention and the Operating Standards; and
(ii) conduct all the works necessary and all the repairs of any damages
that occur, in compliance with the provisions of the Railway
Agreement.

(h) The Railway Project Company shall, within three (3) months of the end
of every two (2) year period commencing upon Project Commissioning,

age | 85 Nn A
(i)

@)

(k)

(a)

provide to the State an independent report prepared by an independent
expert approved by the State (such approval not to be unreasonably
withheld) on the maintenance carried out during the past two (2) years
and the maintenance required during the succeeding two (2) year period
in order to ensure the Railway Project Company’s obligations under
Article 12.1.1(f) are being met. The Railway Agreement will contain the
form of instructions to be provided to the independent expert in
connection with its audit.

Subject to the provisions of the Railway Agreement, Cam Iron guarantees
and stands surety for the obligations of the Railway Project Company and
for the commissioning of the Mainline Railway and the Initial Spur Line
by the Railway Project Company (the "Railway Commissioning"),
under the conditions set forth in the Railway Agreement. Cam Iron, the
Railway Project Company and the State undertake to comply with their
respective obligations to cooperate to ensure the Railway
Commissioning.

Issuance of a Finding of Compliance will constitute the Railway
Commissioning. The State may raise reservations that the Railway has
not been constructed in accordance with the Railway Specifications in
which case, such reservations must be resolved prior to Railway
Commissioning. The Railway Project Company will have a period of one
hundred and eighty (180) Days (plus up to an additional ninety (90) Days
to the extent that the Railway Company is diligently working to remove
such reservations and demonstrates in good faith that the reservations
cannot be resolved within the one hundred and eighty (180) Day period)
to do the works such as to allow the removal of such reservations. In
case of refusal of either of the Parties to sign the Finding of Compliance
without prejudice, the most diligent Party shall refer the matter to Expert
Procedure,

The term of the Railway Agreement shall be for twenty five (25) years
from the Date of Entry into Force to be modified as described in Article
10.9.

Every five (5) years, during the term of the Railway Agreement, the State
and the Railway Project Company are to review the terms of the Railway
Concession to ensure the expectations of both Parties are being met and
to otherwise take account of anticipated operating conditions for the next
succeeding five (5) year period and discuss in good faith opportunities to
expand the Railway to provide services for additional mines or
commodity producers, the goal of which is increasing revenue for the
Parties, however, such review is not to result in any adverse change to
either:

(i) the operating conditions for the Railway Facilities; or
(ii) the basis on which the tariff is being charged for the Initial Capacity.

12.1.2 Description for the Initial Capacity of the Railway Area

(a)

The Railway Project Company shall be authorised to carry out the
Railway Operations within the surface area contemplated by the Railway
Agreement, the site plan of which, decided notably on the basis of the

page | 66

fj iy
findings of the Environmental and Social Assessment and Management
Plan, will be attached to the Railway Agreement (the "Railway Area").

(b) For the term referred to in Article 12.1,1(k), the State and the Railway
Project Company, each within the surface area of which it is in charge as
defined in the Railway Agreement, undertake to take, as and when
necessary, any measures and steps required, in accordance with the
Legislation, international standards and best practice in the railway
industry, to identify:

(i) the geological, environmental and archaeological nature of the
Railway Area; and

(ii) the impact, on the local populations and communities, of the conduct
of the Railway Operations within the Railway Area,

and undertake, at the sole expense of the Railway Project Company, to take
all appropriate precautionary measures and implement mitigation and
treatment measures with respect to the negative effects on the Environment,
social structures or geology of the surrounding region arising from the
Railway Operations or during the conduct of the Railway Operations.

(c) In the event that, despite the Parties’ reasonable efforts (obligation de
moyens) to remedy by all means the events referred to in Article
12.1.2(b) continuation of the Railway Operations requires a modification
of the Railway Area, the State, Cam Iron and the applicable Project
Companies undertake to take all reasonable measures necessary to
modify the surface area contemplated by the Railway Agreement.

12.1.3 Purpose and intended use of the Railway
(a) The Railway shall be built to allow:

(i) transportation of the Sale Products, Other Ores and other iron ore
from within the territory of the State, the transportation of which by
their nature would not have adverse effects on the collection,
unloading, storage, loading and shipment of the Sale Products and
Other Ores; and

(ii) transportation of the Goods, Nabeba Goods and any other goods
agreed to by the State and the Railway Project Company.

(b) It is expressly agreed that, during the Term of the Project, the Railway
shall not be used for transporting passengers, or transporting equipment,
materials, and other goods that are not intended for the Project or the
Nabeba Project except for the limited cases provided in this Convention
and the Railway Agreement.

12.2 Railway Operations

(a) All the Assets comprising the Railway Facilities made available,
acquired, constructed, installed and/or processed by the Railway Project
Company (or on its behalf), which are necessary, used or desirable in

Tc. +
(b)

{c)

(a)

(e)

0]

(i)

(ii)

operating the Railway Facilities and the other Assets identified by the
Parties in an annex to the Railway Agreement are the property of the
Railway Project Company and will be automatically and directly
transferred to the State upon expiry of the Railway Agreement, with no
financial contribution being due to the Railway Project Company. The
Railway Project Company shall not pay any Taxes triggered by the
transfer of such Assets to the State.

Any Assets transferred to the State upon expiry of the Railway
Agreement shall be transferred free and clear of all security interests,
liens and encumbrances (including in favour of the Lenders) and in good
working condition and the Railway Project Company shall cause all such
security interests, liens and encumbrances to be removed prior to transfer.

The Railway Project Company shall keep an up-to-date inventory of its
Assets at its expense under the conditions set forth in the Railway
Agreement.

The Assets and equipment comprising, as the case may be, any
Additional Spur Line or Additional Road if applicable shall be treated in
the same manner as provided for in Article 12.2.1(a).

The Railway Project Company shall not, without the State's prior
consent:

transfer, with or without consideration, all or part of the Assets
comprising the Railway Facilities, Project Roads and, as the case
may be, any Additional Spur Line or Additional Road, save in the
case of any of the Railway Facilities and any Additional Spur Line
that may be replaced in the ordinary course of business; or

create a security interest or grant any other right whatsoever over said
Assets, except for the purposes of financing or refinancing of the
Project and in favour of the Lenders of such financing, provided, that
in connection with any refinancing, the Railway Project Company
shall not be permitted to grant any security interest or other right on
its Assets that relates to Debt which matures later than five (5) years
prior to the expiration of the Railway Concession.

The State must not unreasonably withhold its consent to any transfer
referred to in Article 12.2.1(e)(i), where the transferee agrees to be bound
by the obligations to the State under this Convention with respect to the
Railway Facilities, Project Roads, Additional Spur Line or Additional
Road.

12.2.2 Railway Operatorship

(a)

Upon the expiration of the initial twenty-five (25) year term of the
Railway Company’s right to operate the Railway (as same may be
modified pursuant to the terms of this Convention, the State may, to the
extent the State and the Railway Project Company have reached
agreement on the details of an agreement to operate the Railway
Facilities prior to the expiry of the Railway Agreement (for which the
State shall be under no obligation) or the Railway Project Company
exercising its right under Article 12.2.2(c)(i), grant to the Railway Project

ff
(b)

(i)

(ii)

Company the right for a period of ten (10) years after the expiry of the
Railway Agreement to operate and maintain the Railway (“Railway
Operations Agreement”) provided, however, that State shall not be
required to negotiate any such new agreement with or extension to the
Railway Project Company if a material default has occurred or is
persisting within twenty four (24) months of the end of the term of the

Railway Agreement;

Subject to the terms and provisions of the Railway Operations Agreement
and this Convention, if the State and the Railway Project Company enter
into a Railway Operations Agreement following the expiration of the
Railway Agreement, the State and the Railway Project Company agree
that:

for the term of the Railway Operations Agreement, the Railway
Project Company shall have the exclusive possession (but not title) of
all Assets of the Railway Project Company that transferred to the
State following expiration of the Railway Agreement, except as may
be requested by the State in the exercise of its Reserved Rights;

the Railway Project Company shall:

(A) be obliged to maintain and keep the Railway Facilities in
sound working order and construct all necessary works and
repair any damage that occurs from use of the Railway
Facilities;

(B) __ be obliged to include in the tariff to be charged to a user,
other than with respect to the tariff being charged to the Mine
Project Company and Congo Iron for the Initial Capacity and
the Reserve Expansion Capacity, if being utilized, a capital
component prescribed by the State, which amount shall be
solely for the benefit of the State; and for the avoidance of
doubt, the tariff will substantially reflect the tariff referred to
in Article 4 of the Tariff Framework, excluding the State
charge component referred to in Article 4.6 of the Tariff
Framework but the State charge will be imposed on any
usage above the Initial Capacity and Reserve Expansion
Capacity.

(C) for not the purpose of the tariff being charged to the Mine
Project Company and Congo Iron for the Initial Capacity,
include a base charge (as that term is understood) but shall
include a return of ten percent (10%) (nominal) on the
original capital cost of the Assets that create the Initial
Capacity, unless there are material economic changes prior to
the initial financing and in that case, the Parties will discuss
an adjustment to this rate; and

(D) be entitled to include in the tariff to be charged to a user, the
fixed and variable operating costs associated with the
Railway Project Company providing a haulage service to the
user, including the costs referred to in Article
12.2.2(b)(ii)(A) and an equitable portion of any Sustaining
Capital incurred by the Railway Project Company together

page | 69 oe

AI\
(c)

(iii)

(iv)

(vy)

(vi)

with a Fixed Profit Margin for the benefit of the Railway
Project Company on each of the fixed and variable costs and
on the Sustaining Capital;

the State shall determine which users, other than the Mine Project
Company or Congo Iron may be given access to a haulage service
and, subject to compliance with Article 18, on what basis, provided
that the use and enjoyment by the Mine Project Company and Congo
Iron and any then existing user of Expansion Capacity shall not be
materially adversely affected;

the Railway Project Company shall, within three (3) months of the
end of every two (2) year period from the effective date of the
Railway Operations Agreement provide to the State an independent
report by an independent expert approved by the State on the
maintenance carried out during the past two (2) years period and the
maintenance required during the succeeding two (2) year period in
order to ensure the Railway Project Company’s obligations under
Article 12.2.2(b)(ii)(A) are being met. The Railway Agreement will
contain the form of instructions to be provided to the independent
expert in connection with its audit;

the Mine Project Company or Congo Iron will be charged a tariff in
the amounts prescribed by the applicable Railway Haulage
Agreements being novated; provided that consumables and spare
inventory that were previously purchased by the Railway Project
Company and transferred to the State will contribute to the capital
expense components of the tariff only to the extent the State pays any
consideration for such items to the Railway Project Company;

the users other than the Mine Project Company, and Congo Iron shall
be charged a tariff not less than the tariff charged to the Mine Project
Company and Congo Iron; and

(vii) the quality of the haulage services being provided to the Mine Project

@

Company, its Subsidiaries, and Congo Iron after the termination of
the Railway Agreement is to be no less than that being provided prior
to the termination.

At the end of the initial twenty-five (25) year term of the Railway Project
Company to operate the Railway as modified by Article 10.9.2(a) (which
for clarification excludes early termination of such right pursuant to the
termination of the Railway Agreement before the end of said term):

if the State intends to grant a Third Party the right to operate the
Railway Facilities, and the material terms of such offer are more
favourable to the operator than the last terms the State offered to
Railway Project Company in the discussions in connection with
Article 12.2.2(a), the State must offer to the Railway Project
Company the right to match the offer from that Third Party and the
State shall give the Railway Project Company material terms of any
such offer and the Railway Project Company shall have thirty (30)
Days from its receipt of those details in which to advise the State of
its position on the matter, provided, however, that the State shall not
be required to award such new agreement or extension to the Railway

a
Project Company if a material default has occurred or is persisting
within twenty-four (24) months of the end of the term of the Railway
Operations Agreement or if the Beneficiation Operations have not
commenced;

(ii) the possession of the Assets described in Article 12.2.1(a) shall pass
to the State with no financial contribution being due to the Railway
Project Company;

(iii) _ the State shall have the right to access the employment records of the
Railway Project Company’s employees with a view to offering such
employees ongoing employment by whomever will operate the
Railway, and the Railway Project Company will reasonably
cooperate to enable the State or any subsequent Railway operator to
make offers to those employees it wishes to employ;

(iv) the State or whomever is to operate the Railway is to take a novation
from Railway Project Company of all ongoing haulage service
agreements which the Railway Project Company had entered into
with users of the Railway, and which remain in force on the expiry of
the Railway Agreement or the Railway Operations Agreement, as the
case may be;

(v) the Railway Project Company shall, to the extent legally permissible,
transfer, assign or grant a perpetual license (for no additional charge)
to use the knowhow and business systems for running the Railway to
the State or whoever is to run the Railway; and

(vi) the Railway Project Company and Cam Iron shall cooperate and take
all reasonably requested actions to facilitate the transfer of the right
to operate the Railway to a Third Party.

(d) Each of the State and the Railway Project Company shall commence
negotiating the terms of the Railway Operations Agreement at least one
(1) year prior to the expiry of the Railway Agreement and those
negotiations are to:

(i) proceed in good faith with a view to the terms of the Railway
Operations Agreement being agreed prior to the expiry of the
Railway Agreement; and

(ii) have regard to the matters referred to in Article 12.2.2 and to
otherwise be on terms which are to be generally accepted in railway
operations agreements servicing the international mining industry.

12.2.3 Haulage Services
Where the State and the Railway Project Company are unable to agree on the terms of
the Railway Operations Agreement prior to the expiry of the Railway Agreement or
after the end of the term of the Railway Operations Agreement then:
(a) the State shall operate or arrange for a Third Party to operate the Railway
Facility on and from the expiry of the Railway Agreement or Railway

Operations Agreement, as the case may be, such that the haulage service
being provided to the Mine Project Company, its Subsidiaries or Congo

‘a oY Nie
JV
Iron shall be in accordance with applicable Operating Standards, on and
from the expiry of the Railway Agreement or Railway Operations
Agreement (as applicable) and shall be of a similar quality and regularity
as that provided during the term of the Railway Agreement or Railway
Operations Agreement, as the case may be;

(b) the tariff charged by the State or the Third Party operator for the haulage
service referred to in Article 12.2.3(a) shall, subject to a component of
the tariff being to contribute to Sustaining Capital, be calculated on a
substantially similar basis as was being charged on the expiry of the
Railway Agreement or Railway Operations Agreement; and

(c) the State or the Third Party operator will coordinate the operation of the
haulage service with the then operator of the Mineral Terminal Facility
such that subject to the production by Mine Project Company and Congo
Iron of Mbalam Ore and Nabeba Ore, there is a continuous supply of
Products to Mineral Terminal for loading onto vessels.

12.2.4 Access to the Railway

Without prejudice to Article 18 and the Reserved Rights, on the Date of Entry into
Force, to the extent any authorization is required under the Legislation, the Railway
Project Company is authorised to utilize the Railway Facilities, in exchange for the
applicable tariff for the purposes of transportation of the Sale Products, the Goods and
the Nabeba Goods, in accordance with the terms hereof and the Railway Agreement
and the applicable Railway Haulage Agreements. This authorization does not
obligate the Railway Project Company to provide rail or haulage services, which is
addressed by separate agreement. This authorization is limited to any authorization
required from the State under the Legislation and is not a contractual right to use the
Railway. For avoidance of doubt, the Parties acknowledge and agree that Nabeba
Ore, other than Nabeba Ore included in the Blended Ore, is not contemplated as being
hauled on the Railway pursuant to the Railway Haulage Agreement or the applicable
tariff other than as through the creation of Expansion Capacity including the Reserve
Expansion Capacity.
12.2.5 General Warranties of the State
(a) The State warrants to Cam Iron that:
(i) subject to the Railway Agreement, the Railway Project Company
may procure the conduct of all the Railway Operations and Road
Operations by any Contractor or Subcontractor; and
(ii) within the framework of the operation of the Railway Facilities and
Project Roads, neither the Railway Project Company nor the
Contractors or Subcontractors shall be deemed to be a public carrier
or have public service obligations,

(b) The remaining general warranties of the State and the Railway Project
Company shall be detailed in the Railway Agreement.

12.2.6 Sustaining Capital

The Railway Project Company shall incur expenditure by way of Sustaining Capital
in order to maintain the Railway Facilities pursuant to the Operating Standards and

J meee ge
such sums shall be spent by the Railway Project Company in a manner and at times
appropriate for ensuring the efficient operation of the Railway Facilities.

For Sustaining Capital that is not fully recovered from the users of the haulage
services in the applicable tariff calculations at the time of the transfer of Assets to the
State upon the expiry of the Railway Agreement in accordance with Article 12.2.1(a)
and was contributed within the last five (5) years of the Railway Agreement, to fund
unexpected Sustaining Capital, if the State elects to receive the Asset for which the
Sustaining Capital was expensed, the State must pay to the Railway Project Company
an amount equal to the portion of such Sustaining Capital for that Asset that was not
covered by insurance or reserves and has not been depreciated (including with any
accelerated depreciation).

12.3 Liabilities and Indemnities - Railway
12.3.1 Where the State:

(a) employs any employees of the Railway Project Company as
contemplated in Article 12.2.2(c)(iii), then there is to be an appropriate
adjustment of the employee entitlements between the State and the
Railway Project Company and each will indemnify the other for the
period the employee was or is employed by them for the claims and
liabilities arising during such period of employment;

(b) takes a novation of any haulage service agreement as contemplated in
Article 12.2.2(c){iv), then the Railway Project Company is liable for all
claims and liabilities arising prior to the novation and the State or
whoever is to run the Railway is liable for all claims and liabilities arising
after the novation (except, for the avoidance of doubt, to the extent such
claims and liabilities relate to the period prior to the novation) and to the
extent of their respective liabilities, they will indemnify the other Party
against those liabilities; and

(c) takes a transfer, assignment or license of know how and business systems
contemplated in Article 12.2.2(c)(v), each Party shall indemnify the other
from any claim or liability arising during the period they held or used, or
hold or use, such know how and business systems.

13 MINERAL TERMINAL OPERATIONS

13.1 Rights to carry out the Mineral Terminal Operations, Mineral
Terminal Agreement and Creation of the Mineral Terminal Project
Company

(a) The Parties acknowledge that the possibility to export Sale Products by
way of shipment constitutes a decisive part of the Project.

(b) The Mineral Terminal Specifications, upon the election of the State, will
be given to the Mineral Terminal Project Company by the State, and after
its review, the State and the Mineral Terminal Project Company will
agree on the final Mineral Terminal Specifications which will be
recorded in the Mineral Terminal Agreement.

(c) As of the later of the date when the Mineral Terminal Concession is
granted to the Mineral Terminal Project Company and the date when the

| /\ Cc
(d)

(e)

(p

(h)

@

(ii)

(ii)

Mineral Terminal Project Company becomes a Party to this Convention
in accordance with Article 6.4, the Mineral Terminal Project Company
shall have the right to carry out the Mineral Terminal Operations under
this Convention, the Mineral Terminal Concession and the Mineral
Terminal Agreement.

The Mineral Terminal Agreement is to be drawn up as a BOOT model
and shall, along with the Mineral Terminal Project Company
Shareholders’ Agreement, provide and set the framework of the
conditions for the funding and conduct, by the Mineral Terminal Project
Company, of the Mineral Terminal Operations within the Mineral
Terminal Area. The Mineral Terminal Facility is to be built within a
Project Lease, in accordance with the Mineral Terminal Specifications in
compliance with the provisions of the Mineral Terminal Agreement, the
Legislation and the Operating Standards.

Cam Iron or the Mineral Terminal Company, as applicable, will operate
the Mineral Terminal in a manner that allows the Mineral Terminal to:

handle Initial Capacity and Expansion Capacity up to the Design
Capacity); and

incorporate technical aspects of the Mineral Terminal services being
provided to any party up to the Design Capacity.

The Mineral Terminal Agreement also provides that the Mineral
Terminal Project Company shall operate the Mineral Terminal to provide
any Expansion Capacity that may be built and provide adequate working
capital to finance its operations related to Expansion Capacity (for
clarification, this does not include capital expenditures to finance the
construction of Expansion Capacity). For purposes of determining
adequate working capital, the Mineral Terminal Project Company shall
be permitted to include the value of any liquid security provided by the
user of Expansion Capacity.

The Mineral Terminal Agreement also provides that the Mineral
Terminal Project Company shall:

maintain and keep the Mineral Terminal Facilities in sound working
order and in accordance with this Convention and the Operating
Standards; and

conduct all the works necessary and all the repairs of any damages
that could occur in compliance with the provisions of the Mineral
Terminal Agreement.

The Mineral Terminal Project Company shall, within three (3) months of
the end of every two (2) years commencing upon Project Commissioning,
provide to the State an independent report prepared by an independent
expert approved by the State (such approval not to be unreasonably
withheld) on the maintenance carried out during the past two (2) years
and the maintenance required during the succeeding two (2) year period
in order to ensure that the applicable Mineral Terminal Project
Company’s obligations under this Article 13.1(h) are being met. The
Mineral Terminal Agreement will contain the form of instructions to be

- ti]

om
@

to)

(k)

i)

13.2

(a)

i/

(i)

(ii)

provided to the independent expert in connection with its audit.

Pursuant to the terms of the Mineral Terminal Agreement, Cam Iron
undertakes and stands surety for the obligations of the Mineral Terminal
Project Company hereunder and under the Mineral Terminal Agreement,
including commissioning of the Mineral Terminal Facilities by the
Mineral Terminal Project Company (the "Mineral Terminal
Commissioning"), under the conditions set forth in the Mineral Terminal
Agreement. Cam Iron, the Mineral Terminal Project Company and the
State undertake to comply with their respective obligations to cooperate
to ensure the Mineral Terminal Commissioning.

Issuance of a Finding of Compliance will constitute the Mineral Terminal
Commissioning. The State may raise reservations that the Mineral
Terminal has not been constructed in accordance with the Mineral
Terminal Specifications in which case, such reservations shall be
resolved prior to the Mineral Terminal Commissioning. The Mineral
Terminal Project Company will have a period of one hundred and
eighty (180) Days (or up to an additional ninety (90) Days to the extent
that the Mineral Terminal Project Company demonstrates in good faith
that the reservations cannot be resolved within the one hundred and
eighty (180) Day period and provided that it is diligently during such
additional period to resolve such reservations) to do the works so as to
allow the removal of such reservations. In case of refusal of either of the
Parties to sign the Finding of Compliance, the most diligent Party shall
refer the matter to the Expert Procedure.

The term of the Mineral Terminal Agreement shall be for twenty five
(25) years from the Date of Entry into Force to be modified as described
in Article 10.9.

Every five (5) years, during the term of the Mineral Terminal Agreement,
the State and the Mineral Terminal Project Company are to review the
terms of the Mineral Terminal Concession to ensure the expectations of
both Parties are being met and to otherwise take account of anticipated
operating conditions for the next succeeding five (5) year period and to
discuss, in good faith, opportunities to expand the Mineral Terminal to
provide services for additional mines, the goal of which is increasing
revenue for the Parties, however, such review is not to result in any
adverse change to either:

the operating conditions for the Mineral Terminal Facilities; or

the basis on which the tariff is being charged for the Initial Capacity.

Description of the Mineral Terminal Area

The Mineral Terminal Project Company shall be authorised to carry out
the Mineral Terminal Operations within the surface, subsurface and
waterside areas contemplated by the Mineral Terminal Agreement, the
site plan of which will be attached to the Mineral Terminal Agreement
(the "Mineral Terminal Area").

The provisions of Articles 12.1,.2(b) and 12.1.2(c) shall apply mutatis
mutandis to the State and the Mineral Terminal Project Company for the

MM &

page | 75
13.3

conduct of the Mineral Terminal Operations within the Mineral Terminal
Area.

Purpose and Intended Use of the Mineral Terminal

The Mineral Terminal shall be built to allow notably:

(a)

(b)
(©)

13.4

(a)

(b)

(c)

(d)

(i)

(ii)

the collection, unloading, storage, loading and shipment:

of the Sale Products, Other Ores and other iron ore from within the
territory of the State the collection, unloading, storage, loading and
shipment of which by their nature would not have adverse effects on
the collection, unloading, storage, loading and shipment of the Sale
Products and Other Ores; and

of the Goods, Nabeba Goods and any other goods agreed to by the
State and the Mineral Terminal Project Company; as well as

the conduct of the Blending Operations.

The initial lease for the Mineral Terminal Area may upon agreement
include the land necessary to reach the Design Capacity.

Legal Regime applicable to the Assets comprising the Mineral
Terminal Facilities

All the Assets comprising the Mineral Terminal Facilities made
available, acquired, constructed, installed and/or processed by the
Mineral Terminal Project Company (or on its behalf) which are
necessary, used or desirable in operating the Mineral Terminal and the
other Assets identified by the Parties in an annex to the Mineral Terminal
Agreement are the property of the Mineral Terminal Project Company
and will be automatically and directly transferred to the State upon expiry
of the Mineral Terminal Agreement, with no financial contribution being
due to the Mineral Terminal Project. The Mineral Terminal Project
Company shall not pay any Taxes triggered by the transfer of such Assets
to the State.

Any Assets transferred to the State upon expiry of the Mineral Terminal
Agreement shall be transferred free and clear of all security interests,
liens and encumbrances (including in favour of the Lenders) and in good
working condition and the Mineral Terminal Project Company shall
cause all such security interests, liens and encumbrances to be removed
prior to transfer.

The Mineral Terminal Project Company shall keep an up-to-date
inventory of its Assets at its expense under the conditions set forth in the
Mineral Terminal Agreement.

Regardless of the category in which they fall, the Mineral Terminal
Project Company shall not, without the State's prior consent:

transfer, with or without consideration, all or part of the Assets
comprising the Mineral Terminal Facilities, save in the case of any of
the Mineral Terminal Facilities that may be replaced in the ordinary

page | 76 (MH oe
course of business; or

(ii) create a security interest or grant any other right whatsoever over said
Assets, except for the purposes of financing or refinancing of the
Project and in favour of the Lenders of such financing, provided, that
in connection with any refinancing, the Mineral Terminal Project
Company shall not be permitted to grant any security interest or other
right on its Assets that relates to Debt which matures later than five
(5) years prior to the expiration of the Mineral Terminal Concession.

(iii) The State must not unreasonably withhold its consent to any transfer
referred to in Article 13.4(d)(i) where the transferee agrees to be
bound by the obligations to the State under this Convention with
respect to the Mineral Terminal Facilities.

13.5 Mineral Terminal Operatorship

(a) Upon the expiration of the initial twenty-five (25) year term of the
Mineral Terminal Company’s right to operate the Mineral Terminal (as
same may be modified pursuant to the terms of this Convention, the State
may, to the extent the State and the Mineral Terminal Project Company
have reached agreement on the details of an agreement to operate the
Mineral Terminal Facilities prior to the expiry of the Mineral Terminal
Agreement (for which the State shall be under no obligation) or the
Mineral Terminal Project Company exercising its right under Article
13.5(c){i), grant to the Mineral Terminal Project Company the right for a
period of ten (10) years after the expiry of the Mineral Terminal
Agreement to operate and maintain the Mineral Terminal (“Mineral
Terminal Operations Agreement”) provided, however, that the State
shall not be required to negotiate any such new agreement with the
Mineral Terminal Project Company if a material default has occurred or
is persisting within twenty four (24) months of the end of the term of the
Mineral Terminal Agreement.

(b) Subject to the terms and provisions of the Mineral Terminal Operations
Agreement and this Convention, if the State and the Mineral Terminal
Project Company enter into a Mineral Terminal Operations Agreement
following the expiration of the Mineral Terminal Agreement, the State
and the Mineral Terminal Project Company agree that:

(i) for the term of the Mineral Terminal Operations Agreement, the
Mineral Terminal Project Company shall have exclusive possession
(but not title) of all Assets of the Mineral Terminal Project Company
that transferred to the State following expiration of the Mineral
Terminal Agreement, except as may be requested by the State in the
exercise of its Reserved Rights;

(ii) the Mineral Terminal Project Company shall:
(A) be obliged to maintain and keep the Mineral Terminal in
sound order and conduct all necessary works and repair any
damage that occurs from use of the Mineral Terminal;

(B) be obliged to include in the tariff to be charged to a user
other than with respect to the tariff being charged to the Mine

/ igs (Wy $
(ili)

(iv)

(vy)

Project Company and Congo Iron for the Initial Capacity and
the Reserve Expansion Capacity, if being utilized, a capital
component prescribed by the State, which amount shall be
solely for the benefit of the State; and for the avoidance of
doubt, the tariff will substantially reflect the tariff referred to
in Article 4 of the Tariff Framework Agreement, excluding
the State charge component referred to in Article 4.6 of the
‘Tariff Framework but the State charge will be imposed on
any usage above the Initial Capacity and Reserve Expansion
Capacity; and

(C) _ be entitled to include in the tariff to be charged to a user, the
fixed and variable operating costs associated with the
Mineral Terminal Project Company providing a haulage
service to the user, including the costs referred to in Article
13.5(b)(ii)(A) an equitable portion of any Sustaining Capital
incurred by the Mineral Terminal Project Company together
with a Fixed Profit Margin on each of the fixed and variable
costs and on the Sustaining Capital.

the State shall determine which users, other than the Mine Project
Company or Congo Iron may be given access to a handling and
loading service and, subject to compliance with Article 18, on what
basis, provided that the use and enjoyment by the Mine Project
Company, Congo Iron and any then-existing user of Expansion
Capacity shall not be materially adversely affected;

the Mineral Terminal Project Company shall provide to the State
within three (3) months of the end of every two (2) year period from
the effective date of the Mineral Terminal Operations Agreement, an
independent report by an independent expert approved by the State
‘on the maintenance carried out during the past two (2) year period
and the maintenance required during the succeeding two (2) year
period in order to ensure the Mineral Terminal Project Company’s
obligations under Article 13.5(b)(ii)(A) are being met. The Mineral
Terminal Project Agreement will contain the form of instructions to
be provided to the independent expert in connection with its audit;

the Mine Project Company or Congo Iron will be charged a tariff in
the amounts prescribed by the applicable Mineral Terminal Services
Agreements being novated; provided that consumables and spare
inventory that were previously purchased by the Mineral Terminal
Project Company and transferred to the State will contribute to the
capital expense components of the tariff only to the extent the State
pays any consideration for such items to the Mineral Terminal
Project Company;

the users, other than Mine Project Company and Congo Iron, shall be
charged a tariff not less than the tariff charged to the Mine Project
Company, and Congo Iron; and

the quality of the handling and loading services being provided to the
Mine Project Company and Congo Iron after the termination of the
Mineral Terminal Agreement is to be no less than that being provided
prior to the termination.
(e)

(d)

(i)

(ii)

(iii)

(iv)

(vy)

(vi)

At the end of the initial twenty-five (25) year term of the right of the
Mineral Terminal Project Company to operate the Mineral Terminal as
modified by Article 10.9.2(a) (which for clarification excludes early
termination of such right pursuant to the termination of the Mineral
Terminal Agreement prior to the expiration of said term):

if the State intends to grant a Third Party the right to operate the
Mineral Terminal Facilities, and the material terms of such offer are
more favourable to the operator than the last terms the State offered
to Mineral Terminal Project Company in the discussions in
connection with Articlel3.5(a), the State must offer to the Mineral
Terminal Project Company the right to match the offer from that
Third Party and the State shall give the Mineral Terminal Project
Company material terms of any such offer and the Mineral Terminal
Project Company shall have thirty (30) Days from its receipt of those
details in which to advise the State of its position on the matter;
provided, however, that the State shall not be required to award such
new agreement or extension to the Project Company if a material
default has occurred or is persisting within twenty-four (24) months
of the end of the term of the Mineral Terminal Operations Agreement
or if the Beneficiation Operations have not commenced;

the possession of the Assets described in Article 13.4(a) shall pass to
the State with no financial contribution being due to the Mineral
Terminal Project Company;

the State shall have the right to access the employment records of the
Mineral Terminal Project Company’s employees with a view to
offering such employees ongoing employment by whomever will
operate the Mineral Terminal, and the Mineral Terminal Project
Company will reasonably cooperate to enable the State or any
subsequent Mineral Terminal operator to make offers to those
employees it wishes to employ;

the State or whomever is to operate the Mineral Terminal is to take a
novation from Mineral Terminal Project Company of all ongoing
handling and loading service agreements which the Mineral Terminal
Project Company had entered into with users of the Mineral
Terminal, and which remain in force on the expiry of the Mineral
Terminal Agreement or the Mineral Terminal Operations Agreement,
as the case may be;

the Mineral Terminal Project Company shall, to the extent legally
permissible, transfer, assign or grant a perpetual license (for no
additional charge) to use the knowhow and business systems for
running the Mineral Terminal to the State or whoever is to run the
Mineral Terminal; and

the Mineral Terminal Project Company and Cam Iron shall cooperate
and take all reasonably requested actions to facilitate the transfer of
the right to operate the Mineral Terminal to a Third Party.

Each of the State and the Mineral Terminal Project Company shall

commence negotiating the terms of the Mineral Terminal Operations
Agreement at least one (1) year prior to the expiry of the Mineral

- /YN -
Terminal Agreement and those negotiations are to:

@ proceed in good faith with a view to the terms of the Mineral
Terminal Operations Agreement being agreed prior to the expiry of
the Mineral Terminal Agreement; and

(ii) have regard to the matters referred to in Article 13.5, and to
otherwise be on terms which are to be generally accepted in mineral
terminal operation agreements servicing the international mining
industry.

13.6 Handling Services

Where the State and the Mineral Terminal Project Company are unable to agree on
the terms of the Mineral Terminal Operations Agreement prior to the expiry of the
Mineral Terminal Agreement or after the end of the term of the Mineral Terminal
Operations Agreement then:

(a) the State shall operate or arrange for a Third Party to operate the Mineral
Terminal Facility on and from the expiry of the Mineral Terminal
Agreement or Mineral Terminal Operations Agreement as the case may
be such that the handling service being provided to the Mine Project
Company, its Subsidiaries or Congo Iron shall be in accordance with
applicable Operating Standards on and from the expiry of the Mineral
Terminal Agreement or Mineral Terminal Operations Agreement (as
applicable) and shall be of a similar quality and regularity as that
provided during the term of the Mineral Terminal Agreement or Mineral
Terminal Operating Agreement as the case may be;

(b) the tariff charged by the State or the Third Party operator for the handling
service referred to in Article 13.6(a) shall, subject to a component of the
tariff being to contribute to Sustaining Capital, be calculated on a
substantially similar basis as was being charged on the expiry of the
Mineral Terminal Agreement or Mineral Terminal Operations
Agreement; and

(c) the State or the Third Party operator will coordinate the operation of the
haulage service with the then operator of the Railway Facility such that,
subject to the production by the Mine Project Company and Congo Iron
of Mbalam Ore and Nabeba Ore, there is a continuous supply of Products
to the Mineral Terminal for loading onto vessels.

13.7 Access to the Mineral Terminal

Without prejudice to the provisions of Article 18 and the Reserved Rights, on the
Date of Entry into Force, to the extent any authorization is required under the
Legislation, the Mineral Terminal Project Company is authorised to access the
Mineral Terminal Facilities in exchange for the applicable tariff in accordance with
the terms hereof and the Mineral Terminal Agreement and the Mineral Terminal
Services Agreement. This authorization does not obligate the Project Companies to
provide handling and loading services, which is addressed by separate agreement.
This authorization is limited to any authorization required from the State under the
Legislation and is not a contract right to use the Mineral Terminal. For clarification,
Nabeba Ore, other than Nabeba Ore included in the Blended Ore, is not contemplated
as being handled and loaded through the Mineral Terminal pursuant to the Mineral

Zaid)

Page | 80
Terminal Services Agreement or the applicable tariff other than as through the
creation of Expansion Capacity including the Reserve Expansion Capacity.

13.8

(a)

(b)

13,9

General Warranties of the State
The State warrants to the Mineral Terminal Project Company that:

(i) subject to the Mineral Terminal Agreement, the Mineral Terminal
Project Company may procure the conduct of all the Mineral
Terminal Operations by any Contractor or Subcontractor;

(ii) within the framework of the operation of the Mineral Terminal
Facilities, neither the Mineral Terminal Project Company nor the
Contractors or Subcontractors shall be deemed to be autonomous port
bodies or to have a public service port activity;

(iii) subject to the Mineral Terminal Agreement, this Convention, the
Legislation and any applicable Operating Standards, in operating the
Mineral Terminal Facilities, the Mineral Terminal Project Company
shall be entitled to undertake or exercise control over all operations,
including the arrival and loading of ships, departure of ships, time
spent by the ships in the port, environmental and safety operations;
and

(iv) in the conduct of the Mineral Terminal Operations, the Mineral
Terminal Project Company may dredge a ship channel and ship
crossing area.

The remaining general warranties of the State and the Mineral Terminal
Project Company shall be detailed in the Mineral Terminal Agreement,

Liabilities and Indemnities — Mineral Terminal

Where the State:

(a)

)

(c)

employs any employees of the Mineral Terminal Project Company as
contemplated in Article 13.5(c)(iii) then there is to be an appropriate
adjustment of the employee entitlements between the State and the
Mineral Terminal Project Company and each will indemnify the other for
the period the employee was or is employed by them for claims or
liabilities arising during such period of employment;

takes a novation of any handling and loading agreements as contemplated
in Article 13.5(c){iv), then the Mineral Terminal Project Company is
liable for all claims and liabilities arising prior to the novation and the
State, or whoever is to run the Mineral Terminal, is liable for all claims
and liabilities arising after the novation (except, for the avoidance of
doubt, to the extent such claims and liabilities relate to the period prior to
the novation) and, to the extent of their respective liabilities they will
indemnify the other party against those liabilities; and

takes a transfer, assignment or license of know how and business systems
contemplated in Article 13.5(c)(v), each Party shall indemnify the other
from any claim or liability arising during the period they held or used, or
hold or use, such know how and business systems.

page | 81 Aw qv
13.10 Sustaining Capital

(a) The Mineral Terminal Project Company shall incur expenditure by way
of Sustaining Capital in order to maintain the Mineral Terminal Facilities
pursuant to the Operating Standards and such sums shall be spent by the
Mineral Terminal Project Company in a manner and at the times
appropriate for ensuring the efficient operation of the Mineral Terminal.

(b) For Sustaining Capital that is not fully recovered from the users of the
Mineral Terminal services in the applicable tariff calculations at the time
of the transfer of assets to the State upon the expiry of the Mineral
Terminal Agreement in accordance with Article 13.4(a), and was
contributed within the last five (5) years of the Mineral Terminal
Agreement to fund unexpected Sustaining Capital, if the State elects to
receive the asset for which the Sustaining Capital was expensed, the State
must pay to the Mineral Terminal Project Company an amount equal to
the portion of such Sustaining Capital for such asset that was not covered
by insurance or reserves and has not been depreciated (including with any
accelerated depreciation).

14 PROJECT ROADS
14.1 Paving of Roads.

Within the three (3) year period following Project Commissioning, the Project
Companies will: (a) provide a metallic surfacing on the Project Road Adjacent to the
Railway from Lolabe to the intersection of an existing unpaved State road near
Endenge; (b) provide a metallic surfacing for such existing road from where it
connects to the Project Road Adjacent to the Railway to Mbelem, where such existing
road intersects with the existing State road from Sangmelima to Ouesso (which is or
shall be paved by the State); (c) connect with the existing road from Sangmelima to
Ouesso until that road intersects with the Project Road Adjacent to the Railway; and
(d) provide (A) a metallic surface for the final portion of the Project Road Adjacent to
the Railway from that point where it intersects with the existing road from
Sangmelima to Ouesso to Mbarga (the “Road Plan”). The “Road Agreement” shall
address the details of the Road Plan and other provisions regarding the Project Roads.

14.2 Rights to carry out the Road Operations

(a) The Parties acknowledge that the building of the Project Roads may be
necessary for the purposes of the Project, and where a Project Company
is to build a Project Road then it shall do so at its cost and in accordance
with the Project Road Specifications.

{b) Cam Iron shall have the right to carry out directly or through the Project
Companies, the Road Operations under this Convention and Project
Agreements.

(c) As of the date when the Project Companies become a Party to this
Convention in accordance with Article 6.4, the Project Companies shall
have the right to carry out the Road Operations under this Convention
and the Project Agreements,

page | 82
14.3. Purpose and intended use of the Project Roads

(a) The Project Roads shall be built specifically to allow for the construction
and maintenance vehicles of a Project Company and its Contractors and
Subcontractors to use the Project Roads during the construction of the
Mainline Railway and Initial Spur Lines.

(b) Subject to the Reserved Rights and this Article 14, nothing in this
Convention shall oblige Cam Iron or the Project Companies to grant
access rights to the Project Road.

(c) It is expressly agreed that the Project Roads can be used by vehicles
owned by, contracted to or licensed by a Project Company.

(d) The Parties agree that the Project Road Adjacent to the Railway, the site
plan of which, decided notably on the basis of the findings of the
Environmental and Social Assessment and Management Plan, shall, until
such time as the portions thereof shall become a Public Road pursuant to
the Road Plan, shall be built, commissioned and maintained by the
Railway Project Company under the conditions set forth in the Railway
Agreement. Cam Iron, the Railway Project Company and the State
undertake to comply with their respective obligations of reasonable
cooperation to ensure the commissioning of such applicable portions of
the Project Road Adjacent to the Railway within the aforementioned
deadlines.

(e) The issuance of a Finding of Compliance will materialize the
commissioning of the portions of the Project Road Adjacent to the
Railway which shall become a Public Road pursuant to the Road Plan.
The State may issue reservations that the Project Road Adjacent to the
Railway has not been constructed in accordance with the Project Road
Specifications, in which case such reservations shall be resolved prior to
the commissioning of such applicable portion of the Project Road
Adjacent to the Railway. The Railway Project Company will have a
period of one hundred and twenty (120) Days to do the works such as to
allow for the withdrawal of reservations and the commissioning period of
such applicable portions of the Project Roads Adjacent to the Railway
will be extended accordingly, with no penalties to the Railway Project
Company. In case of refusal of either of the Parties to sign the Finding of
Compliance the most diligent Party may, without prejudice, make use of
the Expert Procedure.

14.4 Use of a Project Road by the State

Through the exercise of its Reserved Rights, including in the event of an emergency
or for the purposes of national security, the State may use a Project Road and where
possible, the State shall provide to the Railway Project Company advance notice of its
intended use. The State shall also be permitted to use the Project Roads on a regular
basis, subject to reasonable limitations preventing interference with Project
Operations.

14.5 Duration of Rights to Project Roads

Subject to the terms of any applicable Project Agreement and the Reserved Rights,
the Project Companies shall have control of and be responsible for the Project Roads

il LM e-
for as long as any Project Company is a party to the Railway Agreement or retains
operatorship of the Railway Facilities or the Mineral Terminal Facilities or, with
respect to the applicable portions of Project Road Adjacent to Railway which shall
become a Public Road pursuant to the Road Plan, until such time as the construction
of the Mainline Railway is complete and such Project Road is paved and becomes a
Public Road.

Except as set forth below, on expiry of the term of the Railway Agreement, the
Project Roads (other than the portions of the Project Road Adjacent to Railway that
may have become Public Roads in accordance with the Road Plan) and all Assets
constituting automobiles, spare parts, maintenance and other support equipment
owned by the Railway Project Company will transfer to the State free and clear of all
security interests, liens and encumbrances and in good working condition and the
Railway Project Company shall cause all such security interests, liens and
encumbrances to be removed prior to transfer. The foregoing transfer of the Project
Roads shall not apply to the Project Roads located within the Exploitation Area,
which shall continue to be owned by the Mine Project Company upon the expiration
of the Railway Agreement; provided, that to the extent that the Project Road located
within the Exploitation Area that runs along the portion of the Railway located within
the Exploitation Area and is not being used by the Mine Project Company in
connection with its Mining Operations, such Project Road shall transfer to the State in
accordance with the first sentence of this paragraph.

14.6 Access to Project Roads

(a) Without prejudice to Articles 14.3(b) and18, to the extent required by the
Legislation, on the Date of Entry into Force, the Project Companies and
their Contractors and Subcontractors are authorised to access the Project
Roads for the purposes of transportation of the Sale Product, the Goods
and the Nabeba Goods and to facilitate the maintenance of the Railway
Facilities in accordance with the terms of this Convention and the other
Project Agreements. This authorization does not obligate the Project
Companies to grant access which is addressed by separate agreements
and is limited to any authorization required from the State under the
Legislation. This authorization is limited to any authorization required
from the State under the Legislation and is not a contract right to use the
Project Roads.

(b) Subject to the Reserved Rights, the Project Companies may close or limit
the use of a Project Road as they see fit for maintenance or safety
purposes and the State shall use its reasonable efforts (obligation de
moyens) to do all things reasonably and appropriately necessary to assist
and enforce such actions.

14.7 Public Roads

To the extent required by the Legislation, Cam Iron, the Project Companies,
Contractors and Subcontractors are authorised by the State to use all Public
Roads subject to the Legislation and the State shall:

(a) maintain the Public Roads being used for the Project to the standard
appropriate to the classification of such road; and

(b) authorise Cam Iron, the Project Companies, their Contractors and
Subcontractors to carry out whatever maintenance and strengthening

Jin oe
work on the Public Roads that is appropriate, in consultation with the
State.

15 AERODROME

The Parties acknowledge the significance of the Aerodrome to the Mining
Operations. The Aerodrome is to be regulated by the Aerodrome Agreement which
will address the location, object and use, authorizations, construction and operation,
operation of air transport services, third party access, maintenance and other topics
related to the Aerodrome and shall include, without limitation, provisions:

(a) granting the State, through the exercise of its Reserved Rights, including
in the event of an emergency or for the purposes of national security, a
right to use the Aerodrome; and

(b) requiring that the Aerodrome be operated in compliance with all
Legislation applicable to privately operated aerodromes.

16 BLENDING OPERATIONS
16.1 Rights in the Blending Operations

(a) On the basis of the findings of the Feasibility Study, as reviewed and
approved by the State, the Parties agree that in order to generate a higher
return from the Project due to the higher levels of silica (and other
chemical characteristics) of the Mbalam Ore contained within the
Exploitation Area, the optimal upgrading of said ore could be reached by,
in particular, Blending said ore with Nabeba Ore, notwithstanding and
without prejudice to the provisions of this Convention relating to the
Beneficiation Operations.

(b) This Convention grants to Cam Iron the right to undertake the Blending
Operations for the purposes of the Project. Cam Iron will permit the
Mine Project Company to contract the Mineral Terminal Project
Company to carry out all the Blending Operations in compliance with the
provisions of this Convention, the Mineral Terminal Services Agreement,
the Monitoring Agreement - Blending and the Blending Agreement.

(c) The Mineral Terminal Services Agreement and the Blending Agreement
provide and set the framework of the conditions of conduct by the Mine
Project Company of the Blending Operations within the Mineral
Terminal Area.
16.2 Blending Operations rates
The Mine Project Company shall pay to the Mineral Terminal Project Company
compensation for the provision of blending services for the Mbalam Ore. This
compensation will be described in the Mineral Terminal Services Agreement.
16.3 Relief from the State

The State has satisfied itself that the Blending of the Mbalam Ore is appropriate and
that provided the Mine Project Company provides to the State all of the information

/ aa | Ih b-
which the State is entitled to receive under the Convention and the Monitoring
Agreement — Blending, then the State will not, absent manifest need, require:

(a) any further specific technical information prior to the actual Blending of
the Mbalam Ore with the Nabeba Ore; or

(b) the provision of any form of bank guarantee to cover the actual Blending
of the Mbalam Ore with the Nabeba Ore.

17 MARKETING OPERATIONS AND TREASURY OPERATIONS

17.1 Marketing of Ore

The Parties will negotiate the Marketing Agreement and the Monitoring Agreement —
Marketing, which shall, collectively, govern the marketing of Mbalam Ore and
Blended Ore by the Marketing Company and which shall include provisions
providing that all transactions involving Mbalam Ore and Blended Ore will be on
terms and conditions that transparently pass the price paid (less a logistic and
financing fee of two and a half per cent (2.5%) and an administrative fee of two and
half per cent (2.5%)) for the Mbalam Ore, or the portion of Blended Ore that consists
of Mbalam Ore, back to the Mine Project Company in accordance with the provisions
of the Marketing Agreement and subject to the Monitoring Agreement-- Marketing.

17.2 Offtake Agreements

Cam Iron covenants with the State that the Marketing Company shall enter into
offtake agreements on Arm’s Length Terms and if the Marketing Company agrees to
sell any Product to a party that has a direct or indirect interest in the Project then the
specifications for the Product that are incorporated into the offtake agreement shall
not be set so as to reduce the value of the Product that is being sold to that offtake
party. The Marketing Company shall act with transparency with respect to the
commercial terms relating to all offtake agreements.

17.3. Right to Perform Treasury Operations
The Parties will negotiate the Treasury Agreement and the Monitoring Agreement —

Treasury, which shall, collectively, govern the Treasury Operations by the Treasury
Company.

18 CAPACITY AND CAPACITY EXPANSION

/

18.1 Initial Capacity

The Parties acknowledge that the Railway Facilities and Mineral Terminal Facilities
are designed to be capable of handling the Design Capacity on Project
Commissioning and, after ramp up, will be capable of handling at least the Targeted
Annual Production Capacity but, that as a result of design, construction or actual
operations those facilities may be capable of initially handling more Tonnes than the
Targeted Annual Production Capacity. Providing Expansion Capacity in an amount
which together with the Initial Capacity achieves at least the Design Capacity
constitutes a decisive part of the Project.

18.2 Access Expansion Principles
The Parties acknowledge that during the Term of the Project:
(a) the Project Company and Congo Iron may wish to increase their usage of
the Railway haulage services and Mineral Terminal services beyond the
Initial Capacity;

(b) Third Parties are to have a right to access the Railway Facilities and
Mineral Terminal Facilities by way of provision by the Railway Project
Company, of Railway haulage services and, by the Mineral Terminal
Project Company of Mineral Terminal services; and

(c) the Parties intend to use or offer to Third Parties services of the Railway
and Mineral Terminal at least up to the Design Capacity.

all of which may be made available in accordance with the provisions of this Article
18.

18.3 Expansion Stage
(a) During Stage 1:

(i) the Mineral Terminal Project Company is not obliged to provide any
Mineral Terminal services to any person other than the Mine Project
Company and Congo Iron; and

(ii) the Railway Project Company is not obliged to provide any Railway
haulage services to any person other than the Mine Project Company
and Congo Iron.

(b) Subject to the terms of this Article 18, during any Expansion Stage:

@ the Mineral Terminal Project Company may provide Mineral
Terminal services to any person approved by the State; and

(ii) the Railway Project Company may provide Railway haulage services
to any person approved by the State.

(c) A Project Company, a Subsidiary, a Shareholder or Third Party may fund
an Expansion Stage by any method approved by the State, including, if
mutually agreeable to the Parties, by allowing such Project Company,
Subsidiary, Shareholder or Third Party, as the case may be, to purchase
equity in an Expansion Project Company.

18.4 Provision of Expansion Capacity

Expansion Capacity may be provided to either:

(a) the Mine Project Company, Cam Iron or Congo Iron, where that
Expansion Capacity is part of the Reserve Expansion Capacity; or

(b) a Person other than a Project Company where the Expansion Project
Companies are requested by the State to do so.

18.5 Reserve Expansion Capacity

At all times after the conclusion of Stage 1 but prior to the tenth (10") anniversary of
the end of Stage 1, no less than an aggregate of fifteen million (15,000,000) Tonnes

page | 87
/In GF
per annum of Expansion Capacity (as the same may be adjusted by mutual agreement
pursuant to Article 11.3) is to be available on the Railway and Mineral Terminal,
respectively, based on the initial design specifications for achieving the Design
Capacity (which for clarification shall reflect any loss of capacity due to inefficiency
created by any source), for the Mine Project Company and Cam Iron (on behalf of
itself or Congo Iron) to obtain Expansion Capacity for the Mbalam Ore and Nabeba
Ore, respectively, over and above the Targeted Annual Production Capacity
("Reserve Expansion Capacity"), and this Reserve Expansion Capacity may be
sought in one or more stages. The Mine Project Company and Cam Iron (on behalf
of itself or Congo Iron) will have the right to request Expansion Capacity beyond the
Reserve Expansion Capacity on the same terms as other Third Parties in accordance
with this Article 18. The State will not give Expansion Directives to authorize the
creation of Expansion Capacity that would prevent Expansion Capacity from being
available for Reserve Expansion Capacity which the Mine Project Company and Cam
Iron (on behalf of itself or Congo Iron) have a right to request pursuant to this
Convention. For avoidance of doubt, the rights of Mine Project Company and Cam
Iron (on behalf of Congo Iron) to Reserve Expansion Capacity may not be assigned
without the consent of the State, in its sole discretion.

18.6 Submission of a Services Application

The State has the right to determine which Third Parties may submit a Services
Application, and the Mine Project Company and Cam Iron (on behalf of itself or
Congo Iron) may submit a Services Application for the Reserve Expansion Capacity
without prior State approval. At any time following the end of Stage 1, a Third Party
with State approval and the Mine Project Company or Cam Iron (on behalf of itself or
Congo Iron) may submit a Services Application, The Services Application shall be
delivered to the State, the Expansion Committee and the Expansion Project
Companies. Any original, amended, or cancelled Services Application received by
any one of the Expansion Project Companies must be forwarded to the State "as is."
The Expansion Project Companies shall provide any potential applicant with the
information necessary to submit a Services Application and assist applicants in
preparing a Services Application.

18.7 Services Application Windows

(a) The Parties acknowledge that the Expansion Project Companies ability to
offer Expansion Capacity may be subject to restrictions contained in the
Finance Documents.

(b) The Expansion Project Companies must invite (by notice published in the
national newspaper in the territory of the State) the submission of
Services Applications on at least one (1) occasion in each two (2) year
period, the first such period is to commence within the two (2) year
period following the expiration of Stage 1 and all Services Applications
howsoever received shall be considered within two (2) months of the
closing date of that invitation. The Expansion Project Companies may
organize the time periods for submission of Services Applications into
distinct windows to allow applicants to gain greater economic efficiency
by creating Expansion Capacity in larger amounts rather than several
smaller amounts, but shall nonetheless be required to consider all
reasonable Services Applications within a reasonable amount of time
from when received if not received in a specified window. The
Expansion Committee shall be consulted on the timing of applications
and application windows.

/ ie /)
18.8 Content of a Services Application
A Services Application must:

(a) be submitted in writing to the relevant Expansion Project Company(ies);
and

(b) contain the following information:
(i) the full name and registration details of the applicant;
(ii) the ownership structure of the applicant and the applicant’s project;
(iii) a general description of the applicant’s project;
(iv) _ the status of the applicant's project feasibility study;

(v) the status of all statutory and regulatory approvals required to be
obtained in respect of the applicant’s project;

(vi) __ the type of iron ore product to be produced by the applicant;

(vii) the applicant’s current resource and reserve definition;

(viii) the applicant’s planned production profile (being estimated tonnage
of product produced per annum, including ramp-up, and the duration
of the proposed use of Railway haulage or Mineral Terminal services
being applied for);

(ix) the applicant’s infrastructure requirements, including requirements
for:

(A) the Mineral Terminal Project Company to provide Mineral
Terminal services; and

(B) the Railway Project Company to provide Railway haulage
services, to the applicant;

(x) a timetable for the construction, commissioning and operation of the
applicant’s project;

(xi) details of the applicant’s proposed project financing;
(xii) reasonably requested financial information;

(xiii) an overview of any negative impact on environmental, geological and
societal conditions and mitigation measures;

(xiv) such other information as the Expansion Committee, Expansion
Project Companies or the State may reasonably request; and

(xv) details of any assistance which the State has indicated it will be
providing to the applicant.

y '" [I -
18.9 Single Services Application

In the event an applicant only requires either the Mineral Terminal services or the
Railway haulage services, then its Services Application should make this clear.

18.10 Completeness Review of Services Application

(a) All Services Applications shall be submitted to the Feasibility Expert for
a determination as to whether such Services Application is complete and
sufficient to proceed with a Services Feasibility Study.

(b) If the Feasibility Expert determines that a Services Application is
incomplete, it shall advise the Expansion Committee of such deficiencies
and the Expansion Committee shall notify the applicant and identify to
the applicant the deficiencies in the Services Application.

(c) If an applicant receives a notice of the type referred to in Article
18.10(b), then it must amend the Services Application within thirty (30)
Days of its original submission otherwise it will be deemed that the
applicant wishes to cancel its Services Application. On receipt of the
amended Services Application the provisions of Article 18.10(a) will
apply.

18.11 Amendment or withdrawal of a Services Application

An applicant may amend or withdraw its Services Application by notice in writing to
the Expansion Committee at any time.

18.12 Review of a Services Application

18.12.1 Principle
Other than for the provisions of this Convention applicable to the Project and the
Nabeba Project, the possibility for anyone to use the Mineral Terminal Facilities or
the Railway Facilities for the purposes of transportation, routing, storage, vessel
loading, export and import of any products, is expressly and strictly subject to the
explicit prior authorization of the State.

18.12.2

(a) On receipt of the Services Application which substantially conforms to
the requirements of Article 18.8, the Expansion Committee shall conduct
the review process with respect to the Services Application.

(b) If the Services Application is substantially nonconforming then the
Expansion Committee shall provide a written response to the applicant
explaining the areas of non-conformance with a copy to be provided to
the State.

(c) The Expansion Committee shall consider the Services Application and:

(i) by unanimous instruction of the Cam Iron Representative and the
State Representative a Services Application may be rejected; and

(ii) by the instruction of the State Representative, the Expansion

Y . at

Committee may direct that a Services Feasibility Study be prepared
in accordance with the provisions of this Article 18 based on the
Services Application as well as provide any additional information
required by the State at that time, as the case may be.

18.13 Conduct of a Services Feasibility Study
18.13.1 Identification of a Feasibility Expert.

(a)

(b)

The State and Cam Iron shall attempt to agree prior to the end of Stage 1
on a mutually acceptable independent expert (which may be a group of
experts or firms) (“Feasibility Expert”) to conduct completeness reviews
of Services Applications pursuant to Article 18.10 and feasibility studies
regarding requests for Expansion Capacity. If the State and Cam Iron
have not agreed on a Feasibility Expert prior to the time the first Services
Application is submitted, the State and Cam Iron shall each identify an
independent expert within sixty (60) Days of submission of the Services
Application, and the two independent experts will choose a third
independent expert who shall be the Feasibility Expert. If a Party fails to
identify an independent expert, the expert appointed by the other Party
shall select the Feasibility Expert. Each of the State and Cam Iron may
from time to time demand the removal of the Feasibility Expert, provided
that the Feasibility Expert shall complete any Services Feasibility Studies
then in progress. Upon a demand for removal of the Feasibility Expert,
the State and Cam Iron shall attempt to identify a mutually acceptable
replacement Feasibility Expert, but if they are unable to do so within one
hundred and twenty (120) Days of the demand for removal, then the
procedures set forth in the second and third sentence of this paragraph
shall apply with respect to the selection of the replacement Feasibility

Expert.

If directed by the Expansion Committee, the Feasibility Expert shall
promptly commence the Services Feasibility Study, and shall complete
and send the Services Feasibility Study to the State within a reasonable
time frame from the date of receipt of such direction, having regard to the
scope of work to be undertaken to produce the Services Feasibility Study.

18.13.2 Conduct of Services Feasibility Study.

(a)

(b)

(c)

Upon instruction of the State, the Feasibility Expert shall, within a
reasonable time frame, complete and send a copy of the Services
Feasibility Study to one or more of the Expansion Committee, the
Expansion Project Companies, the State and the applicant for Expansion
Capacity.

The Feasibility Expert shall establish a process acceptable to the
Expansion Committee, the Expansion Project Companies and the State in
their reasonable discretion for the Project Companies, the applicant for
Expansion Capacity and the State to provide input and comments on the
Services Feasibility Study which the Feasibility Expert may consider but
is not required to accept.

If the Feasibility Expert is of the opinion that two or more Services
Applications:

i a hy, @
(ii)

(d)

(i)

(ii)

are complementary, the Feasibility Expert may conduct, or cause to
be conducted, a single Services Feasibility Study in relation to those
Services Applications; or

are not complementary, the Feasibility Expert may conduct, or cause
to be conducted, separate Services Feasibility Studies in relation to
those Services Applications.

Based on Legislation but subject to any additional requests made by the
State, any Services Feasibility Study required in accordance with the
provisions of this Article 18.13 must, in particular:

require an in-depth review of the information provided by the
applicant in its Services Application;

determine the impact, including any anticipated delays and
disruptions, of the provision of Mineral Terminal services and
Railway haulage services to the applicant on:

(A) _ the Mineral Terminal Operations, including with respect to
the Environment, efficiency, reliability and safety;

(B) the Mineral Terminal capital and operating costs payable by
the applicant, existing users of the Mineral Terminal and the
Mineral Terminal Project Company;

(C) the Railway Operations, including with respect to the
Environment, efficiency, reliability and safety;

(D) the Railway capital and operating costs payable by the
applicant, existing users of the Railway and the Railway
Project Company;

(E) the obligations of the Mineral Terminal Project Company to
existing users of the Mineral Terminal;

(F) the obligations of the Railway Project Company to existing
users of the Railway;

(G) the legitimate business and commercial interests of the
Expansion Project Companies;

(H) whether the requested Expansion Capacity will result in an
increase to the aggregate tariffs paid by an existing user of
the Railway and Mineral Terminal (if there is no such
increase then such determination shall be referred to as a
“Positive Economic Feasibility Determination”); and

(D whether the requested Expansion Capacity will result in any
adverse impact (other than nominal impacts) on the
Environment, efficiency, reliability and safety of the Railway
Operations and Mineral Terminal Operations (which shall
include whether any proposed physical collateral of rolling
stock or other movable assets operated by the Expansion
Project Companies for the benefit of all users and securing

Ala
My
the financing for such requested Expansion Capacity could,
upon default thereunder, reasonably be expected to result in a
material adverse impact on the overall Railway and Mineral
Terminal system) or the loss of capacity for existing users (if
there is no such adverse impact or loss of capacity then such
determination shall be referred to as a “Positive Technical
Feasibility Determination”);

(iii) identify any additional land over which an Expansion Project
Company may need to obtain a Project Lease in order to ensure that
company has security of title to the surface area of the land on which
the Railway Facility or the Mineral Terminal Facility may need to be
expanded onto in order to allow for the construction and operation of
the Expansion Capacity;

(iv) identify the statutory and regulatory approvals required to be
obtained by the applicant and:

(A) the Mineral Terminal Project Company for the provision of
Mineral Terminal services; and

(B) the Railway Project Company for the provision of Railway
haulage services;

(v) review the applicant’s financial capacity to fund the construction of
any additional Railway Facility or Mineral Terminal Facility
infrastructure and meet its obligations under the anticipated service
agreement with respect to provision of each of:

(A) the Mineral Terminal services; and
(B) the Railway haulage services,
to the applicant;

(vi) review the financial capacity of the Mineral Terminal Project
Company to finance the supply of Mineral Terminal services to the
applicant;

(vii) review the financial capacity of the Railway Project Company to
finance the supply of Railway haulage services to the applicant;

(viii) review current environmental, geological and social conditions and
analyse the expected impact on the same of the proposed services
including with respect to noise pollution, water use and availability,
endangered species, archaeological remains, nuisance and job
creation;

(ix) identify the applicant’s lenders' requirements in the context of the
supply of:

(A) the Mineral Terminal services; and

(B) the Railway haulage services,

=e
(e)

(

(g)

ie)

to the applicant;

make recommendations on each of the elements described above in
Article 18.13.2(d)(i) in order to contribute to the acceptance of the
Service Application.; and

(xi) include a reasonable timetable and deadlines for completing the

18.14

(a)

(b)

(c)

(i)

(i)

works required to create the Expansion Capacity,

The outside expenses of conducting the Services Feasibility Study must
be borne solely by the applicant including the cost of engaging the
Feasibility Expert and the applicant shall reimburse the reasonable
expenses incurred by Cam Iron, the Expansion Project Companies and
the Expansion Committee.

If a single Services Feasibility Study is conducted in relation to more
than one Services Application, the costs of conducting that Services
Feasibility Study must be apportioned between the applicants as the
Feasibility Expert determines.

The State shall provide information regarding the portion of the tariff
allocated exclusively to it to allow completion of the Services Feasibility
Study.

Outcome of a Services Feasibility Study

The State may deliver a notice (an “Expansion Directive”) to the Project
Companies instructing them to proceed with the acceptance and
implementation of a request for Expansion Capacity if:

there has been a Positive Economic Feasibility Determination and
Positive Technical Feasibility Determination; or

there has been a Positive Technical Feasibility Determination but not
a Positive Economic Feasibility Determination and the applicant for
Expansion Capacity agrees to indemnify and provide reasonable
security to existing users (to the extent reasonably required by the
users) for the net amount of increased tariffs as a result of the
requested Expansion Capacity.

If, as a result of a Services Feasibility Study or any updated Services
Feasibility Study, there has not been a Positive Economic Feasibility
Determination or a Positive Technical Feasibility Determination, the
applicant may make changes to its Services Application and, with the
approval of the State, the Feasibility Expert shall prepare an updated
Services Feasibility Study at the expense of the applicant.

If the updated Services Feasibility Study would then allow the State to
deliver an Expansion Directive pursuant to Article 18.14(a), then the
State may deliver an Expansion Directive based on the updated Services
Feasibility Study.

An applicant may make multiple revised Services Applications
(including if a Services Application does not result in a Positive
Technical Feasibility Determination) and may, with the approval of the

Wy)
State, have multiple Services Feasibility Studies performed in respect of
such revised Services Applications.

(d) The State shall deliver an Expansion Directive if there has been a
Positive Technical Feasibility Determination and a Positive Economic
Feasibility Determination and the request is from the Mine Project
Company and Cam Iron (on behalf of itself or Congo Iron) for Reserve
Expansion Capacity pursuant to an application compliant with
Article18.8.

(e) If the Expansion Project Companies receive an Expansion Directive or
decide to offer the applicant a Mineral Terminal Services Agreement and
a Railway Haulage Agreement, then:

@ the Expansion Project Companies shall provide a form of Mineral
Terminal Services Agreement and Railway Haulage Agreement,
which shall be based on the terms and conditions set forth in the
applicable Mineral Terminal Services Agreement and Railway
Haulage Agreement to which the Mine Project Company is a party;

(ii) to the extent the applicant requests material changes to the proposed
form of Mineral Terminal Services Agreement and Railway Haulage
Agreement which are not acceptable to the Expansion Project
Companies, then the Expansion Project Companies shall, as
applicable, submit to the Expansion Committee for resolution, the
details of the material changes being requested by the applicant
which are not acceptable to the Expansion Project Companies and
shall then negotiate with the applicant on the basis of changes
determined by the Expansion Committee; and

(iii) the Railway Project Company shall enter into the final Railway
Haulage Agreement with the applicant and the Mineral Terminal
Project Company shall enter into the final Mineral Terminal Services
Agreement with the applicant.

() If requested the Expansion Capacity would result in the loss of future
Expansion Capacity due to an inefficient use of resources or design, the
Expansion Project Companies and Expansion Committee may raise such
concerns with the State for evaluation in the State’s decision whether to
authorize the requested Expansion Capacity.

18.15 Construction of Expansion Capacity

(a) The State acknowledges that, notwithstanding having requested that a
Third Party be provided with Expansion Capacity or consented to the
creation of Expansion Capacity after the completion of a Services
Feasibility Study, the Expansion Project Companies are not required to
incur any additional capital expenditure in connection with the
construction of such Expansion Capacity although they may in their sole
discretion elect to do so in which case, they shall advise the State and the
applicant of this.

(b) The applicant may itself construct or negotiate with the Expansion

Project Companies or third parties to construct the Expansion Project.
Regardless of who is constructing the Expansion Project, the applicant

V — SY) Qo
and the Expansion Project Companies shall cooperate and agree on a plan
(including a completion certificate) regarding design, construction and
commissioning (consistent with the Services Application and Services
Feasibility Study) that minimizes, to the extent reasonably possible, the
disruption the construction causes to the existing users and addresses any
detailed specifications for construction and commissioning not specified
in the Services Application and Services Feasibility Study that are
necessary to integrate the Expansion Project and existing assets. Any
disputes between the Expansion Project Companies and applicant shall be
settled pursuant to the procedures set forth in the Technical Dispute
Resolution Agreement and, in connection with the issuance of an
Expansion Directive, the applicant shall be required to enter into an
agreement agreeing to be bound by the procedures set forth in the
Technical Dispute Resolution Agreement.

18.16 Ownership of the Assets used to create the Expansion Capacity

Notwithstanding that the user of the Expansion Capacity may provide the funding to
create that Expansion Capacity, all assets, be they fixed or moveable, that will be
owned by an Expansion Project Company pursuant to the financing plan shall belong
to the Expansion Project Company that is incorporating those assets into its operation
and, at the time of designing the works, each Expansion Project Company must
advise the user which of the assets will be fixed and which will be moveable, having
regard to accounting standards applicable to the operations of the Expansion Project
Companies.

18.17 Tariffs

The Rail Project Agreement and the Mineral Terminal Agreement will address the
tariffs to be charged to all users of the Railway Facilities and Mineral Terminal
Facilities respectively. These tariffs will substantially incorporate the Tariff
Frameworks and for the users of Expansion Capacity, including for any Reserve
Expansion Capacity, will include:

(a) the additional base charge which is to be allocated (i) seventy-five
percent (75%) to the State and twenty-five percent (25%) to the Rail
Project Company or Mineral Terminal Project Company so long as the
Rail Project Company or Mineral Terminal Project Company is operator
of the Railway and Mineral Terminal, as the case may be, and (ii) one
hundred percent (100%) to the State (A) if the Rail Project Company or
Mineral Terminal Company is no longer the operator or (B) if the length
of the original twenty five (25) year term of the concession under the
Railway Agreement and Mineral Terminal Agreement is extended for
five (5) years pursuant to Article 10,9.2(a); and

(b) an additional State charge determined by the State which shall be
allocated and paid exclusively to the State notwithstanding such amount
being collected by the Expansion Project Companies; provided, that there
shall be no such additional State charge on any Reserve Expansion
Capacity.

18.18 Security for Third Party Funding

Subject to Article 18.13.2(d)(ii)(), a Third Party or its financier that is providing
capital to fund the construction of any Expansion Capacity may call upon the

/ = Al} G-
Expansion Project Company if, through the provision of capital, an Expansion Project
Company will own or operate assets used as collateral for the financing of the
Expansion Capacity to provide reasonable security in favour of the applicant or its
seater LaMar any such security does not create unreasonable credit risk oLlobs

is and the Expansion Project POT an
subject to Lender approval, such party shall enter into an agreement on reasonable
terms for such security.

18.19 Mineral Terminal Agreement and Railway Haulage Agreement
Without limiting the effect of Article 18.14(e), each Expansion Contract which is
offered to an applicant shall contain reasonable customary terms substantially in
accordance with the terms of the Railway Haulage Agreement and the Mineral
Terminal Services Agreement (in each case other than with regards to the duration
and the tariff components described in Article 18.17), and the Expansion Project
Companies shall cooperate with the State to develop prior to the end of Stage 1 a
form of contract to be proposed to the applicant. These terms of any such Mineral
Terminal Services Agreement and Railway Haulage Agreement may include (if
reasonable in the context), amongst other things:

(a) appropriate take or pay terms;

(b) the applicant’s maximum entitlement to capacity;

(c) conditions precedent to provision of the services;

(d) obligations of the Expansion Project Companies to provide services;

(e) obligations of the applicant to use the services;

03) the apportionment of risk between the applicant and the Expansion
Project Companies;

(g) the time for commencement of the services;
(h) the term for which the services may be provided;
(i) the charges that will apply to the services;

G) integration infrastructure required for the provision of the services to the
applicant;

(k) performance targets and key performance indicators;

(D stockpiling arrangements;

(m) planning and scheduling of services;

(n) changes in services;

(0) provisions giving effect to the matters referred to in Article 18.14;
(p) ownership of facilities and infrastructure; and

(q) limitations on and impact from and mitigation of any negative

W abl lq) io
yf

environmental and geological effects on the Exploitation Area or other
relevant areas.

Nothing in the contract must result in any existing user of services from either
Expansion Company having to:

(a) receive a lesser service (more than a de minimis degradation) than that
being enjoyed by them at that time; provided that moving from a “run
when ready” or similar system appropriate for a single user to a system
appropriate for multiple users and any resulting changes shall not be a
violation of this requirement;

(b) pay a higher tariff (in more than a de minimis amount) than that being
paid by them at that time; and

(c) pay any capital in more than a de minimis amount over and above that
paid at that time or to be paid by way of Sustaining Capital.

18.20 Third Party Access Facilities

(a) If, during the Term of the Project, the State, the Mineral Terminal Project
Company, the Railway Project Company or a Third Party wishes to build
or procure the building of any Third Party Facility, then the State, the
Third Party (if applicable), the Mineral Terminal Project Company and
the Railway Project Company shall come together in order to agree upon
the conditions under which this Third Party Facility shall be built by
either the Mineral Terminal Project Company or the Railway Project
Company in the context of either:

0) the Railway Agreement and/or the Project Lease relating to the
Railway or Project Roads;

(ii) the Mineral Terminal Agreement and/or, as the case may be, the
Project Lease relating to the Mineral Terminal; and

(iii) an Additional Specific Agreement and, as the case may be, a new
Project Lease, which shall at the minimum include the obligations, as
the case may be, of the Railway Project Company concerning the
Railway Facilities and the Project Roads or of the Mineral Terminal
Project Company concerning the Mineral Terminal Facilities as
provided in this Convention,

provided that if such request is made by the Railway Project Company or the

Mineral Terminal Project Company, the latter shall file an Additional Facility
request under the conditions set forth in Article 19.1.

(b) For the avoidance of doubt, unless the Parties otherwise agree, the
building and maintenance of any Third Party Facility pursuant to this
Article 18 shall not constitute a Railway Operation, a Road Operation or
a Mineral Terminal Operation within the meaning of this Convention.
18.21 Cooperation.
The Project Companies shall use their reasonable efforts to cooperate with and assist
the Feasibility Expert and applicant in the preparation of a Services Application,

Af |
() S
preparation of a Services Feasibility Study and other matters related to Expansion
Capacity.

18.22 Expansion Committee

18.22.1 Creation of the Expansion Committee

An Expansion Committee shall be set up for the Project. To facilitate the fulfilment
of its function and the process of requests for Expansion Capacity, the Expansion
Committee may delegate any of its functions and roles to an Expansion Project
Company from time to time.

18.22.2 Composition of the Expansion Committee

(a) The Expansion Committee shall be composed of nine (9) members or
another number determined by mutual agreement of the State and
Expansion Project Companies:

(i) Cam Iron shall have four (4) members, each assisted by an alternate
appointed by the Expansion Project Companies during the Term of
the Project and among whom Cam Iron shall designate a principal
representative (the "Cam Iron Representative"); and

(ii) the State shall have five (5) members, each assisted by an alternate
and among whom the State shall elect a principal representative (the
"State Representative").

(b) The alternates appointed by the Expansion Project Companies or the
State shall act only in case a Cam Iron Representative or the State
Representative respectively is unavailable. Each Party is entitled to
replace its representatives or alternates at any time by giving written
notice to the other Party of such replacement.

(c) The State and Cam Iron may arrange for a reasonable number of their
respective personnel to take part in meetings of the Expansion
Committee. However, only the persons appointed as the Cam Iron
Representative or the State Representative, or, in their absence, their
alternates, shall have a right to vote on the Expansion Committee. Each
Representative or, in the absence, his or her alternate representative, shall
have one (1) vote and shall be deemed to be authorized to represent and
to bind the Party that appointed it on any subject within the competence
of the Expansion Committee. Any person attending the meetings of the
Expansion Committee shall be under a strict obligation of confidentiality
with regard to the discussions, the questions raised, and the information
disclosed. Nevertheless, the Cam Iron Representative and the State
Representative shall have the right to debrief their respective principals
and advisors on the discussions and questions raised. Disclosure of
confidential information as required by the Legislation or other
applicable law shall not be a violation of this restriction to the extent it
involves any information that (i) is or becomes generally available to the
public or in the industry other than as a result of a disclosure by the
recipient in breach of this Convention, (ii) was within the possession of
the recipient or the Party with which it is affiliated prior to its being
furnished to the recipient, provided that the source of such information
was not bound by a confidentiality agreement with, or other contractual,

oe ST Ap Q—
legal or fiduciary obligation of confidentiality to, the provider with
respect to such information, (iii) is or becomes available to the recipient
or the Party with which it is affiliated on a non-confidential basis from a
source other than the provider, provided that such source is not bound by
a confidentiality agreement with, or other contractual, legal or fiduciary
obligation of confidentiality to, the provider with respect to such
information or (iv) was independently developed by such disclosing
party.

18.22.3 Competence of the Expansion Committee

(a) The Expansion Committee shall have the roles, rights and obligations set
forth in the Project Agreements and shall also serve as a forum for

discussing and coordinating expansion in general. Without limitation, the
Expansion Committee:

(i) is to be provided with a draft of the Services Feasibility Study for
comment prior to it being released;

(ii) is to review and provide comment on any Services Application.

(b) The Expansion Committee examines all proposals seeking access to the
Mineral Terminal Facilities and the Railway Facilities. Within this
framework, the Expansion Committee:

(i) reviews and provides any comments on:

(A) any approach to the State by a Third Party for a right of
access to the Railway Facilities and the Mineral Terminal
Facilities; and

(B) any Services Application.

(ii) is to be consulted by the State prior to the State giving notice to the
Expansion Project Companies that it wishes them to conduct a
Services Feasibility Study;

(iii) _is to meet to make a recommendation on any Services Application;

(iv) __ is to be provided with a draft of the Services Feasibility Study for
comment prior to it being released to the Third Party; and

(v) is to consider any other matter with respect to accessing the Mineral
Terminal Facilities or the Railway Facilities.

(c) Each Expansion Project Company is to submit to the Expansion
Committee:

(i) any Services Application it receives; and

(ii) any other matter associated with an Expansion Project Company
giving consideration to granting of access to the Railway Facilities or
the Mineral Terminal Facilities.

(d) The members of the Expansion Committee shall consult one another on

y page | 100 fo}
the matters submitted to them in order to reach a unanimous decision.
When a matter is not decided unanimously during a meeting of the
Expansion Committee, the examination of such matter shall be postponed
to a subsequent meeting of the Expansion Committee which shall take
place, as convened by Cam Iron, at least ten (10) (but not more than forty
five (45)) Days following the date of the first meeting. During this
period, the Parties shall meet and Cam Iron shall provide all information
and details as may be required by the State in its capacity as a member of
the Expansion Committee. If, during the subsequent meeting, the
members of the Expansion Committee do not reach an agreement on the
decision to be made, a decision may be taken by a vote of a majority of
the total number of members of the Expansion Committee.

(e) The Expansion Project Companies will keep the Expansion Committee
informed of all communications with applicants.

18.22.4 Meetings of the Expansion Committee

(a) The Expansion Committee shall meet at any time at the request of the
State Representative or the Cam Iron Representative. Notices of
meetings of the Expansion Committee will be sent in writing to the
members thereof by the Party that took the initiative for the meeting, at
least fifteen (15) Days before the anticipated date of the meeting. Every
notice of meeting shall contain an indication of the date, time and place
of the planned meeting and the intended purpose. Meetings of the
Expansion Committee will be held in Yaoundé, Cameroon, or another
location agreed to by the Cam Iron Representative and the State
Representative.

(b) When a Party takes the initiative to call a meeting, it shall provide the
other Party before the anticipated date of the meeting, with all the items
of information necessary for the taking of decisions at the meeting.

(c) Each of the Cam Iron Representative and the State Representative shall
be entitled to add subjects to the agenda, subject to giving written notice
thereof to the other representative before the anticipated date of the
meeting. No decision may be taken at a meeting of the Expansion
Committee on a subject that has not been included on the agenda for the
meeting in advance, unless a unanimous decision to the contrary is taken
by the Cam Iron Representative and the State Representative.

18.22.5 Sub-committee
The activities of the Expansion Committee may be referred to a sub-committee.

18.22.6 Chairing and secretariat

Meetings of the Expansion Committee will be chaired by the State Representative.
The Cam Iron Representative will act as secretary and a member of the Expansion
Committee appointed by the State will act as deputy secretary.

18.22.7 Minutes

The secretary and the deputy secretary shall prepare written minutes of each meeting
and shall send a copy thereof to the State Representative and the Cam Iron

ao a
Representative following the meeting, for approval or comments and the State and

Cam Iron

representatives will respond to the comments of the other Party’s

representatives within a reasonable time period.
18.22.8 Decision without meeting

(a)

(b)

Any question may be submitted to the Expansion Committee for a
decision without giving rise to a formal meeting of the Expansion
Committee, on the condition that the Party taking this initiative transmits
the question to the other Party in writing. In this event, each of the Cam
Iron Representative and the State Representative must inform the other of
its vote within ten (10) Days of receipt of the said question. The absence
of a response from cither the Cam Iron Representative or the State
Representative on the question under discussion shall be deemed to
represent a negative vote.

Any decision adopted by the Cam Iron Representative and the State
Representative according to the terms and conditions provided by Article
18.22.8(a), shall have the same value as a decision adopted in the context
of a formal meeting of the Expansion Committee.

18.22.9 Funding of Expansion Committee

(a)

(b)

(©)

(i)

(ii)

(d)

(e)

The budget of the Expansion Committee shall be prepared in accordance
with Article 18.22.9(b). The Expansion Project Companies shall pay the
costs of its members and advisors to the extent provided in the budget
(the members may bring additional advisors at the expense of the
member) to attend meetings of the Expansion Committee but all other
actual costs shall be divided equally amongst the Railway Project
Company and the Mineral Terminal Project Company. The Parties shall
agree on a method for paying a per diem amount to the Expansion
Committee members. The Parties will also provide for the completion of
any documents necessary for the Project Companies and their parent
companies, as the case may be, to comply with applicable provisions of
Australian legislation regarding such payments.

At least forty-five (45) Days prior to the beginning of each Calendar
Year, Cam Iron shall, in consultation with the State, send to the State a

proposal for funding the Expansion Committee for the following
Calendar Year, on the basis of the estimated operational costs, including
the daily compensation of the State Representatives.

The State, within forty-five (45) Days following receipt of the
aforementioned proposal, shall:

accept this proposal; or
provide its comments and recommendations to Cam Iron.

In case of the State’s failure to respond within the aforementioned period,
the State shall be deemed to have accepted the proposal.

In case of a disagreement between the State and Cam Iron, the Parties

undertake to seek an agreement on the funding of the Expansion
Committee. In the absence of an amicable settlement within sixty (60)

page | 102

ria) GB
Days following receipt of the State’s comments and recommendations,
the amount of the Expansion Committee’s budget for the contemplated
Calendar Year shall be equal to the higher of (i) the sum of one hundred
percent (100%) of the prior Calendar Year’s budget plus the Inflation
Adjustment or (ii) the amount proposed by Cam Iron,

(f) The Mine Project Company shall fund the approved budget of the
Expansion Committee.

19 OTHER FACILITIES
19.1 Other Facilities

(a) The Parties acknowledge that, during the implementation and
development of the Project, the building of facilities other than the
Mining Facilities, Railway Facilities, Mineral Terminal Facilities, and
Beneficiation Facility may prove necessary, either for the purposes of the
Project, or for the needs of Third Parties entitled to access the Railway
Facilities and/or Mineral Terminal Facilities under the conditions set
forth in this Convention.

(b) If the entity expressing the wish to build a new facility for the purposes
of the Project is a Project Company, the latter will have to provide the
State with a written request for a new facility indicating, to the extent
appropriate or required by the Legislation:

@ to what extent the building of the requested facility satisfies a need of
the Project that cannot be met by the Project Facilities or other
existing facilities in the territory of the State;

(ii) the practical arrangements, including the base area, layout, design,
materials and timetable for commencement, development,
construction, layout and completion of said new facility, determined
on the basis of studies conducted by a Subsidiary, Contractor or
Subcontractor; as well as the impact on the Project in terms of
deadlines, costs and profits;

(iii) _ the site plan of the requested facility and in particular whether it can
be connected to the Exploitation Area, the Railway Area or the
Mineral Terminal Area and be the subject of an amendment to the
relevant Specific Agreement; or, on the contrary, whether it requires
the delivery of a Project Lease or the conclusion of an Additional
Specific Agreement;

(iv) an environmental and social assessment and management plan
specific to the requested facility and to the site plan of said facility,
substantially in the form of the Environmental and Social Assessment
and Management Plan;

(v) a Project Lease Request, a draft Additional Specific Agreement or a
draft amendment to an existing Specific Agreement;

(vi) __ the identity of:
(A) the Project Company in charge of building the requested

__
fn O.
(c)

(a)

(e)

facility; and

(B) the Contractor(s) and Subcontractor(s) contemplated by the
tender or pre-qualified as the case may be for the design,
construction, operation and maintenance of the requested
facility;

(vii) | whether the exclusive purpose of the requested facility is to meet the

needs of one or more Project Company or Project Companies or
whether Third Party access may be technically envisaged without
materially changing the data referred to in Article 19.1(b)(ii); and

(viii) whether the operation of the requested facility (being a facility that

does not form part of any Expansion Capacity) it allows for the
generation of additional income,

(the "Additional Facility Request").

@

(ii)

The requirements of Article 19.1(b) to provide the State with an
Additional Facility Request will not apply where the costs associated
with the construction of this facility, and with making the facility and any
related equipment operational, does not exceed a total cost of twenty
million (20,000,000) US Dollars (adjusted by the Inflation Adjustment);
provided, that, such Additional Facility Request must comply with the
Environmental and Social Assessment and Management Plan, as the
same may be updated to address the impact of the requested facility.

Any request for the construction of an additional facility formulated by a
Third Party and sent to a Project Company must immediately be notified
to the State.

The State, within the deadlines prescribed by the Legislation or, failing
this, within one hundred eighty (180) Days following the receipt of the
Additional Facility Request shall:

provide its comments and recommendations to the Project Company
that made the Additional Facility Request; or

dismiss the Additional Facility Request, subject to such dismissal
being justified by one or more of the following reasons:

(A) _ the needs justifying the building of the requested additional
facility can be met by an existing Project Facility or another
pre-existing facility;

(B) failure to comply with the Legislation;

(C) material violation of any Project Agreements by a Project
Company, Contractor or Subcontractor over the trailing
twenty-four (24) month period, or the occurrence of five (5)

or more breaches over the same such period which, in the
aggregate, have a Material Adverse Effect;

(D) if the said request does not materially comply with the
practices generally accepted for high-scale international iron

/Y"

Se
(p

(g)

(h)

@)

ore exploitation projects; or

(E) said request does not comply with the State’s material
interests and standards with respect to environmental or
social policies or other reasonable considerations.

Within the one hundred and eighty (180) Days following the date of
receipt of the State's comments and recommendations, the Project
Company that made the Additional Facility Request shall:

(i) supplement the Additional Facility Request to take into account the
State's comments and recommendations provided that they are
justified from a technical and/or economical standpoint under the
Legislation;

(ii) prepare a draft Project Lease, a draft Additional Specific Agreement
or a draft amendment to the applicable Specific Agreement; and

(iii) provide all such documentation to the State, together with any other
information as may be reasonably required by the State.

Unless the State dismisses the request under the same conditions as those
set forth in Article 19.1(e)(ii) the State shall authorise the building of the
requested additional facility and:

(i) enter, with the Project Company that made the Additional Facility
Request, into a Project Lease or an Additional Specific Agreement in
accordance with the provisions of Article 20, or, as the case may be,
an amendment to the applicable Specific Agreement; and

(ii) consider in good faith and not unreasonably withhold its consent to
any applications in compliance with the Legislation for any Project
Company of any other necessary permit, authorisation or
administrative document, according to the Legislation, to validly
authorise the Project Company that made the Additional Facility
Request to build the requested Additional Facility,

(together, the "Additional Facility Authorisation").

The State and the relevant Project Company shall use their reasonable
endeavours for the Additional Facility Authorisation to be delivered
within the deadlines prescribed by the Legislation or, failing this, within
one hundred eighty (180) Days following the date of receipt by the State
of the revised and finalized file containing the Additional Facility
Request.

If the Additional Facility Authorisation could not be delivered for the
Beneficiation Power Station due to a refusal of the State in accordance
with Article 19.1(e)(ii)(C) and the State considers, at its sole discretion,
that the building of said facility is of particular significance for the needs
of the local or national economy, the State may:

(i) freely organise a public offering, in compliance with the World Bank
standards, for the financing, construction, maintenance and operation
of the Beneficiation Power Station on the basis of all the rights

ak 4 A

(Y\
equivalent to those covered by an Additional Facility Authorisation
and Articles 10.3 and 10.4 with a view to building said facility and,
provided that the service offering issued for the building of said
facility generally is substantially similar in substance to the service
offering that would have been issued for the facility initially
requested by a Project Company; and

(ii) subject to the successful bidder agreeing to supply the said services
by the BF Construction Deadline (or such earlier date as mutually
agreed by the State and Cam Iron) and paying damages
commensurate with estimated losses to the Mine Project Company if
it fails to provide the timely supply of the power, compel the Mine
Project Company requiring the power for the purposes of the
Beneficiation Facility to enter into any agreement with the successful
bidder in the context of the aforementioned public offering, under
conditions better than (when accessed by the Mine Project Company)
or identical to those set forth in the Additional Facility Request.

Gi) Where the building of any additional facility has been the subject of a
Project Lease, an Additional Specific Agreement or an amendment to the
applicable Specific Agreement, this additional facility shall become a
Project Facility and the legal regime applicable to the Assets comprising
said additional facility, the maintenance and repair obligations and, as the
case may be, Third Party access, shall be treated in accordance with the
provisions of this Convention applicable to the Project Facilities, as
supplemented, as the case may be, in the Project Lease, the Additional
Specific Agreement or in the amendment to the existing Specific
Agreement.

19.2 Existing Facilities

(a) Subject to the approval of the State and of all relevant Third Parties, the
relevant Project Companies may, instead of constructing additional
facilities, use all existing facilities under conditions mutually agreed
between the Parties.

(b) Where such infrastructure is operated by a public entity (or a semi-public
entity Controlled by a Governmental Entity), the State undertakes to
reasonably facilitate the conclusion of the necessary agreements between
the operator and the relevant Project Company,

(c) As the case may be, the relevant Project Company may, if it considers it
appropriate, upgrade and maintain and repair any of the existing facilities
which it uses and for these purposes, the relevant Project Companies may
become the exclusive manager or operator under conditions mutually
agreed between the Parties, in accordance with Article 19.2(a). The
Parties shall indemnify and hold each other harmless against all third
party liability and damages to each Party’s property, except to the extent
that such damage or liability is the fault of such Party or any Contractor
or Subcontractor hired by such Party.

19.3. Hydrocarbon Facility

(a) The Parties acknowledge that the Project Companies will be a very
significant consumers of hydrocarbon products in the conduct of the

y ae S
Project Operations and that for that purpose the Mineral Terminal Project
Company will need to establish or cause to be established at the Mineral
Terminal, a hydrocarbon facility which is suitable for the import, storage
and distribution of hydrocarbon products in compliance with the
Legislation.

(b) In developing the Mineral Terminal Facilities, the Mineral Terminal
Project Company will develop or engage a Contractor to develop a
hydrocarbon facility to meet the requirements of the Project Operations
referred to in Article 19.3(a) and as part of its commitment to the State,
the Project Companies agree to work with the State to see how the
hydrocarbon facility and the Mineral Terminal can be designed and
developed to provide a capacity beyond the needs of the Project so as to
support the hydrocarbon demand of the region around the Mineral
Terminal Facility and without limitation the Mineral Terminal Project
Company will:

(i) __ assist in the assessment of the regional demand for hydrocarbon
products;

(ii) in conjunction with a Contractor, design a hydrocarbon facility
which is sufficient to meet the requirements of both the Project
and more broadly, the region;

(iii) work with the State to determine how best to integrate the
requirements of the Project with the forecast requirements of the
region so as to use the Project’s hydrocarbon demand as the
catalyst for the development of a hydrocarbon facility which can
support the requirements of the region;

(iv) work with the State to develop a funding plan for the proposed
hydrocarbon facility; and

(v) use its proposed hydrocarbon product buying power to support or
attract the involvement of a fuel supply and distributor to assist in
the development of the hydrocarbon facility,

it being understood that the development and operation of such a
hydrocarbon facility is not intended to adversely impact on the:

(vi) economics of the Project and in particular the tax and excise
concessions on hydrocarbon products;

(vii) occupation health and safety of the Mineral Terminal Project
Company’s operations; and

(viii) operating philosophy of the Mineral Terminal Project Company.
20 ADDITIONAL SPECIFIC AGREEMENTS AND PROJECT LEASES

20.1 Purpose of the Additional Specifie Agreements and of the Project
Leases

(a) The Parties agree that, in the context of the implementation and
development of the Project, the delivery of the Project Leases and/or

a /M a
conclusion of one or more Additional Specific Agreement(s) may prove
necessary to allow the Project Companies or their Contractors and
Subcontractors to:

(i) temporarily use and occupy any portion of land located either:

(A) outside the Exploitation Area, the Railway Area or the
Mineral Terminal Area, for the purposes of the Project
including for the procuring of building materials; or

(B) within the Exploitation Area, the Railway Area or the
Mineral Terminal Area ahead of the grant of a Project Lease
for the purposes of the Project including for the procuring of
building materials; and

(ii) determine more precisely the rights and obligations of the Project
Company in the conduct of the Project Operations it is entitled to
carry out.

(b) For the avoidance of doubt, neither the Project Leases nor the Specific
Agreements shall grant to their beneficiary any mining rights, rights in
the subsoil or rights in the mining substances and other natural resources
contained in the soil and/or the subsoil of the State.

(c) It is further agreed that every time the use of another portion of land is
necessary for the conduct of a commercial activity for the purposes of the
Project, the conclusion of an Additional Specific Agreement under
conditions substantially similar to those of the Specific Agreements
and/or the delivery of a Project Lease will constitute a mandatory
prerequisite, it being specified that the State shall have the right to choose
the legal instrument it deems most appropriate, at its sole discretion.

20.2 Project Lease Request and proposed Additional Specific Agreement

(a) Any Project Lease Request or proposed Additional Specific Agreement
to the State shall be made either:

(i) in the context of an Additional Facility Request; or

(ii) as a separate requirement, indicating the purpose of the Project Lease
Request or the Additional Specific Agreement and indicate a detailed
study specifying:

(A) the situation, area, and layout of the lands for which the
Project Lease or the Additional Specific Agreement is
requested; and

(B) the extent to which such request cannot be satisfied within
the Exploitation Area, the Railway Area or the Mineral
Terminal Area as they exist at the date of the Project Lease
Request.

(b) Any Project Lease Request or proposed Additional Specific Agreement

and any related rental fee, if applicable, shall be appraised and negotiated
by mutual agreement between the Parties in compliance with the

page | 108

(i Lp
timetable determined by the party making the request or the proposal and
the State according to the purpose of the request.

20.3. Grant of Project Leases

The State shall grant, to each of the Railway Project Company and the Mineral
Terminal Project Company, Project Leases over the areas identified in the Railway
Concession and Mineral Terminal Concession as being needed to construct and
operate the Railway and the Mineral Terminal and these Project Leases shall:

(a) be for the term of the Railway Concession and the Mineral Terminal
Concession; and

(b) be on terms usually associated with project leases in the territory of the
State; and

(c) attract a rental of the greater of (i) a total of five hundred and ten million
(510,000,000) CFA France or (ii) three (3) CFA Franc per square metre
for the area comprising the Mineral Terminal Area, Railway Area and
area of the Project Road Adjacent to the Railway (if not duplicative and
continuing after the applicable portions of such road are dedicated to
public use) per annum, paid half yearly in advance.

20.4 Temporary Use and Occupation

Where Cam Iron or a Project Company or their Contractors or Subcontractors require
building materials or sites for construction camps for the purposes of the Project as
contemplated in Article 20.1(a)(i), the State shall employ reasonable efforts
(obligation de moyens), consistent with applicable standards, to promptly grant to the
party the temporary use and occupancy rights requested, provided that the application
is in accordance with the terms thereof and of the Legislation, and does not otherwise
adversely impact on the rights of Third Parties or the Reserved Rights of the State,
The party requesting such temporary rights shall indemnify the State and the other
Project Companies against any damage or liability resulting therefrom. Any such
request shall take into account existing use and condition (from an environmental,
geological and social standpoint) of the land and take all reasonable measures to
avoid or mitigate any negative effects thereon.

21 OPERATING REGIME FOR RAILWAY OPERATIONS AND MINERAL TERMINAL
OPERATIONS

21.1 Access Protocol

In order for Mine Company, Congo Iron, an Subsidiary or a Third Party to be
provided with:

(a) Railway services by the Railway Project Company; and
(b) Mineral Terminal services by the Mineral Terminal Project Company,
it will be necessary for:
(i) the exact nature and range of services to be provided by each of the

Railway Project Company and Mineral Terminal Project Company to
be defined;

{ee N @
(ii) the basis of the tariff to be charged for each service to be determined;
and

(iii) the variables for insertion into the Railway Haulage Agreement and
Mineral Terminal Agreement to be determined,

and in order to achieve this, each of the Railway Project Company and the Mineral
Terminal Project Company will, in addition to the requirements set forth in the
Railway Agreement and Mineral Terminal Agreement, need to develop an access
protocol for each of the Railway and Mineral Terminal (“Access Protocol”).

21.2 Development of Access Protocols

The State and Cam Iron recognise that in order to develop the Access Protocols
referred to in clause 21.1, it will take time and require each of the Railway Project
Company and Mineral Terminal Project Company to:

(a) better develop the range of services each will be providing and how they
will charge each user for those services; and

(b) develop the terms of each of the Railway Haulage Agreement and the
Mineral Terminal Agreement,

and Cam Iron will cause each of the Railway Project Company and the Mineral
Terminal Project Company to develop such Access Protocols both in a timely manner
in consultation with the State and in accordance with internationally accepted access
principles for bulk commodity supply chains.

SECTION IV —- PROJECT OPERATIONS JOINT PROVISIONS

22

GENERAL PROVISIONS CONCERNING THE EXPLOITATION AREA, THE PROJECT
LEASES AND THE SPECIFIC AGREEMENTS

In addition to the general warranties of the State contained in Articles 12.2.5, and 13.8, the
delivery of the Project Lease or the conclusion of a Specific Agreement, is to result in the
holder or signatory Project Company being granted the following additional rights and
protections.

22.1 General rights of Project Companies

Each Project Company in charge of carrying out all or part of the Project Operations
shall be entitled, subject to the Project Agreements, the Reserved Rights and the
Environmental and Social Assessment and Management Plan:

(a) to a right to access and use the lands contemplated by the Project Leases
and the Specific Agreements under the conditions determined by the said
documents. The State or any Third Party appointed to represent the State
may access these lands at any time subject to a prior notification to the
relevant Project Company and shall comply with the applicable
provisions of the Legislation and the caution and security rules in force
on the site, of which it shall be advised by such Project Company;

(b) subject to the provisions of Article 19.2, to a right to negotiate with the

applicable Third Party to use, pursuant to applicable Legislation, the
existing public facilities for the Project Operations, including any

y = GB
aerodrome, roads, worksites and other similar facilities, in consideration
of payment of the duties payable, as the case may be, for such a use, in
accordance with the Legislation, provided that (i) such use does not
materially interfere with the exercise of the Reserved Rights, (ii) such use
complies with any applicable usage restrictions, and (iii) any user of such
assets agrees to indemnify the State and applicable Project Companies for
any liabilities or damages resulting therefrom; and

(c) to a right to exploit, exclusively for required Project uses and in a
reasonable and conservative manner, the stone, sand, clay and gravels
existing within the Project Area, in accordance with the Legislation,
without such exploitation being subject to any additional rent or fee. It is
further agreed that, save where exemption is granted by the State, these
substances found within such Project Area shall be used exclusively for
the purposes of the Project Operations within the same Project Area,
other than to the extent such stone may be required in order to provide
the ballast for standard gauge heavy haulage railway line connecting the
Nabeba Project to the Initial Spur Line. Any use of such substances shall
require indemnification by the user thereof to the State for any liabilities
or damages resulting therefrom and shall be preceded by a mutually
agreeable mitigation plan for any displacement.

22.2 Covenants by the State on Conflicting Land Use

(a) Subject to the Legislation and the Reserved Rights, the State undertakes
to:

(0) ensure that its various ministries do not create or authorize material
conflicting land use with respect to the land on which the Project
Operations are being undertaken or conservation operations which
are being undertaken by Cam Iron or a Project Company to offset the
impact of Project Operations (including in accordance with the
Conservation Convention);

(ii) enforce any provisions of any concession, licence agreement, right or
title that it has granted or entered into with a Third Party where the
failure to do so is allowing that Third Party to cause or create a
materially adverse land use with respect to the Project Operations;
and

(iii) not grant to a Third Party any rights to the land described in the
Mineral Terminal Agreement as being set aside for expansion of the
Mineral Terminal to achieve the Design Capacity nor will the State
permit any ministry to utilise any of that land so set aside without
having sought the confirmation from the Mineral Terminal Project
Company that it no longer has any potential need for that land for the
purpose of creating Expansion Capacity. To the extent possible, the
Parties will consider including this land in the initial Project Lease
for the Mineral Terminal Facility to avoid potential conflicts.

Any violation of the foregoing by the State may be deemed a Compensation

Event, subject to the definition set forth in Article 1 hereof, and, as such, may

qualify for Convention Compensation pursuant to Article 39 hereof.

(b) The Project Companies shall give the State prompt notice of any event or

ee Nn,
circumstances known to them which has or could be reasonably be
expected to result in conflicting land use or other violation of the State’s
obligations of this Article 22.2 (whether material or not) so that the State
may attempt to mitigate the impact, and the Project Companies shall
cooperate with the State and use their reasonable efforts to mitigate any
such impact.

(c) Where the State provides to:

(i) a Project Company, a Project Lease then it undertakes, subject to the
Legislation and the Reserved Rights, to ensure that no Third Party is
granted any right to use the surface area of the Project Lease, where
such use materially adversely impacts the intended use of that surface
area by the Project Company; and

(ii) Cam Iron, the Exploitation Permit then, any grant to a Third Party
(other than the Mine Project Company) of substantially equivalent
exploration or exploitation rights may be deemed a Compensation
Event, subject to the definition set forth in Article 1, and, if so
deemed, may qualify for Convention Compensation pursuant to
Article 39,

(d) Where a Project Company establishes an offset programme in the
territory of the State to offset any environmental and social damage
which that Project Company may cause as a result of Project Operations,
then the State covenants that it shall employ reasonable efforts
(obligation de moyens) to not do or cause or allow any Third Party to do
anything which may materially damage or impair the offset programme
without consulting with the affected Project Company.

(e) Where a Project Company has been responsible for or has funded the
expropriation of villages or users of land such that the Project Company
if granted a Project Lease, is then able to undertake Project Operations on
that land and as part of the expropriation the villages or users of land are
given the rights to use other land by the State, then the State will not,
without the consultation with the Project Company concerned,
expropriate or allow a materially adversely conflicting use to be
undertaken on that land for the benefit of a Third Party.

22.3. Third Party rights to access the Project.

For the Term of the Project, the State agrees that, if it builds or grants to any Third
Party a right enabling the building of any road, right of way, right to access the water
resources, or any other right of any nature in any Project Area, it shall obtain the prior
consent of the Project Company that holds the rights to occupy the relevant Project
Area, provided that any refusal to consent by such Project Company shall only be
motivated and reasoned to the extent that the grant of such rights is likely to have a
Material Adverse Effect on the Project Operations carried out in the relevant Project
Area, any such material interference with Project Operations may be deemed a
Compensation Event, subject to the definition thereof in Article 1 hereof.

22.4 Emergency access to lands outside the Project Areas

In case of emergency, Cam Iron and any applicable Project Company, Contractor or
Subcontractor shall, after having informed any competent authority thereof to the

/M\ a

page | 112
extent possible, take any reasonable step or measure in order to prevent any imminent
hazard or emergency situation of which it will be advised in the areas immediately
adjacent to the Project Areas.

22.5 Prohibition on the right to sublease, assign or pledge
The Project Companies will not have the right:
(a) to sublease all or part of the Project Areas;
(b) to assign all or part of their rights in the Project Areas; or

(c) to mortgage, secure, pledge, assign by way of security, or grant any other
security interest over all or part of any Project Area,

except for the assignments or securities provided for under the Finance Documents,.
23 WATER
23.1 Access to water resources for the purposes of the Project

(a) The Parties acknowledge that the conduct of the Project shall require
access to the water resources of the State for the industrial and human
purposes of the Project and that the water in the Project Area is in pristine
condition,

(b) According to the needs specified by the relevant Project Company and to
the water facilities and resources available in the relevant Project Area,
the relevant Project Company can cither:

(i) negotiate to draw, in a reasonable and conservative manner, from the
operators of water facilities available in the relevant Project Area in
compliance with the Legislation;

(ii) negotiate to receive running water supplies by way of conclusion of a
distribution contract with "Camerounaise des Eaux" or any other
entity validly entitled to carry out water distribution activities in the
territory of the State and, in the event that the connection to the
existing distribution networks requires the building of one or more
facilities, be granted the possibility to build or procure the building of
such facilities within the framework of an Additional Facility
Request; and

(iii) request from the State an authorisation to exploit or procure the
exploitation, on its behalf, of certain water resources in the territory
of the State (including the Project Area) pursuant to a water usage
agreement that will address the volume and manner of free use and
standards of use, all in compliance with the Legislation.

(c) The access referred to in Article 23.1(a) shall be granted in the context of
the grant of the Additional Facility Authorisations, in accordance with the
provisions of Article 19.1(g).

(d) Regardless of the manner in which any Project Company receives water
supplies and of the contracts it enters into to this end, it is expressly

i a ae
agreed that:

i) all the water resources supplied to a Project Company or exploited by
same or on its behalf, shall be exclusively intended to satisfy its
needs, strictly required for the proper conduct of the Project
Operations of which it is in charge (including human needs),
excluding any other use with or without consideration; and

(ii) the use of said water, for any purpose whatsoever, binds the relevant
Project Company to meet the provisions of the Legislation and use
water in a manner that adequately protects the water resources, and
does not adversely impact existing use by Third Parties. If the
building of an additional facility is necessary to enable the relevant
Project Company to satisfy its obligations under this Article 23.1(d),
the Additional Facility Authorisation shall be deemed delivered
under the conditions determined by the relevant Project Company
and reasonably satisfactory to the State.

23.2 Rates and costs relating to access to water resources for the purposes
of the Project

(a) Where the water is being supplied by a Third Party, the rates relating to
the supply of water resources for the purposes of the Project shall be set
and invoiced to the beneficiary Project Company by, as the case may be,
"Camerounaise des Eaux" or CAMWATER in accordance with the
applicable provisions of the Legislation and any applicable agreements.

(b) However, and without prejudice to the provisions of the Legislation to
such matters, where the relevant Project Company contracts with:

(i) a private entity (or semi-public entity Controlled by a private entity),
the applicable rates shall be the negotiated market rates, as the case
may be; or

(ii) a public entity (or semi-public entity Controlled by a Governmental
Entity), the State undertakes to exercise reasonable efforts
(obligation de moyens) to facilitate the grant of preferential rates, in
compliance with the principle of non-discrimination between
operators of similar scale.

(c) As the case may be, all the Costs relating, as applicable, for connection to
the distribution networks, as well as exploitation, treatment and sanitation
of the water resources, including construction, operation and maintenance
of the facilities built to this end, shall be fully borne by the Project
Company beneficiary of the Additional Facility Authorisation.

(d) Where, pursuant to this Article 23, an application is made to the State by
a Project Company for water usage reasonably required by the Project
Company for the Project, the State shall grant the authorization other than
where it is in the national interest not to and the State shall not impose
anything other than fees specified in Legislation or a nominal fee or
charge on the application for or usage of the activity the subject of the
application.

page | 114 Ali
23.3. No warranty of the State

The provisions of this Article 23 shall not be construed as comprising any
undertaking or warranty whatsoever from the State that the State’s water resources
(whether exploited or not) suffice to meet the Project requirements in terms of water
and Cam Iron expressly and irrevocably waives to seek, and stands surety for all
Subsidiaries, Contractors or Subcontractor not seeking, the State's liability in case of
insufficient water resources for the purposes of the Project provided, however, that
this absence of warranty of the State shall not extend to the contractual liability of the
State or other Governmental Entities under contracts entered into by Cam Iron, a
Subsidiary, a Contractor or Subcontractor with a Governmental Entity or with any
other entity of which a Governmental Entity would be a shareholder.

24 POWER
24.1 Purchase and generation

(a) The Parties acknowledge that the conduct of the Project shall require a
reliable supply of power to the Project Facilities for the industrial and
human purposes of the Project.

(b) According to the needs specified by the relevant Project Company and to
the power resources available in the relevant Project Area, any Project
Company may either:

(i) negotiate to receive power supplies by way of conclusion of a supply
contract with AES SONEL or any other entity validly entitled to
carry out power production and supply activities in the territory of
the State and, in the event that the connection to the existing
transmission networks requires the building of one or more facilities,
have the possibility to build or procure the building of such facilities
within the framework of an Additional Facility Request;

(ii) request from the State an authorisation to produce, supply and
consume power produced from a new Power Plant (which in the case
of the Mining Operations, will be granted for generation on the
Exploitation Area) and in the case of the Beneficiation Power
Station, it shall file an Additional Facility Request for the building of
the Beneficiation Power Station and the facilities required for the
transmission and use of the power so supplied, all in accordance with
the Legislation; or

(iii) negotiate to purchase power from any alternate supplier of its
choosing (including outside the territory of the State) to which the
State undertakes, as the case may be, to consider in good faith and
not to unreasonably withhold all the authorisations required to
undertake such power transmission and supply activities for the
purposes of the Project, and the Project Companies shall also comply
with the Legislation in such activities.

(c) Notwithstanding anything in this Convention to the contrary, if the State
constructs or procures from a Third Party the construction of a power
station to provide power to the Project (including the Beneficiation
Power Station), Cam Iron and any applicable Project Companies
undertake to enter into a take-or-pay power purchase agreement for the

oa
Term of the Project with the applicable Governmental Entity or Third
Party on mutually agreeable terms consistent with practices applicable to
international power production and generation plants managed by the
private sector,

24.2 Rates and costs relating to access to power resources for the purposes
of the Project

(a) Where the power is being supplied pursuant to the arrangements referred
to in either Articles 24.1(b)(i) or (iii) then the rates applicable to the
supply of power for the purposes of the Project shall be set and invoiced
to the beneficiary Project Company by AES SONEL or any alternate
Third Party supplier in accordance with the provisions of the Legislation
and any applicable agreement.

(b) The provisions of Article 23.2(b) apply to power rates mutatis mutandis.

(c) As the case may be, all the Costs relating, as applicable, to connection to
the transmission networks and/or power production and transmission
operations, including construction, operation and maintenance of the
facilities built to this end, shall be fully borne by the Project Company
beneficiary (or any applicable third party operator) of the Additional
Facility Authorisation.

(d) Where, pursuant to this Article, an application is made to the State by a
Project Company for the use of electricity reasonably required by the
Project (other than with the respect to the Beneficiation Power Station for
the Beneficiation Operations, for which the provisions in this Convention
and the Beneficiation Agreement shall govern), the State shall grant the
authorization other than where it is the national interest not to and the
State shall not impose anything for its account other than fees specified in
Legislation and a nominal fee or charge on the application for or usage of
the activity the subject of the application. The State will use its
reasonable efforts to offer a concessional rate for any applicable leasing
fees.

24.3. Third Party access to the power facilities

In the event a Project Company files an Additional Facility Request for the building
of a Power Plant (other than with respect to the Beneficiation Power Station), the
Project Company may, if the provider of power has a need, enter into a long-term
power supply agreement with such entity in charge of supplying power in the territory
of the State (including the applicable commercial rates which will ensure the Project
Company achieves an appropriate return on the additional capital it is required to
spend in order to produce the surplus power) and, if it agrees to set aside a portion of
production in accordance with, as the case may be, the provisions of the Legislation
and/or the Additional Specific Agreement or the amendment to the applicable
Specific Agreement and/or the principles and practices applicable to international
power production and generation plants managed by the private sector in view of a
commercial exploitation. Nothing in this Convention shall require the State or the
Project Company to provide any Third Party subsidised power.

page | 116 (i
25

GAS

24.4 No warranty of the State

Subject to the provisions of Article 22, the provisions of this Article 24 shall not be
construed as comprising an undertaking or a guarantee whatsoever by the State that
the State’s power resources suffice to meet the power needs of the Project and Cam
Iron expressly and irrevocably undertakes not to seek, and guarantees that no
Subsidiary, Contractor or Subcontractor shall seek, the State’s liability in case of
insufficient power resources for the purposes of the Project provided, however, that
this absence of a warranty of the State shall not extend to the contractual liability of
the State or other Governmental Entities under contracts entered into by Cam Iron, a
Subsidiary, a Contractor or Subcontractor with a Governmental Entity or with any
other entity of which a Governmental Entity would be a shareholder.

25.1 Purchase

(a) The Parties acknowledge that the conduct of the Project may require a
supply of gas to the Project Facilities for the industrial and human
purposes of the Project, in particular in case a Power Plant, requiring a
gas supply, is built.

(b) According to the needs specified by the relevant Project Company and to
the gas facilities and resources available in the relevant Project Area, any
Project Company may either:

(i) negotiate to receive gas supplies by way of conclusion of a supply
contract with SNH or any other entity validly entitled to carry out gas
production and supply activities in the territory of the State and, in
the event that the connection to the existing transportation networks
requires the building of one or more facilities, subject to applicable
standards and requirements, be granted the possibility to build or
procure the building of such facilities in the framework of an
Additional Facility Request; or

(ii) purchase gas from any alternate supplier of its choosing (including
outside the State) to which the State undertakes, as the case may be,
not to unreasonably withhold the authorisations required to undertake
such gas transmission and supply activities for the purposes of the
Project. The Project Companies shall comply with the Legislation in
such gas related activities.

(c) Notwithstanding anything in this Convention to the contrary, if the State
constructs or procures the construction of a gas supply facility or terminal
to provide gas to the Project, Cam Iron and any applicable Project
Companies undertake to enter into a take-or-pay gas purchase agreement
for the Term of the Project with the applicable Governmental Entity on
mutually agreeable terms consistent with practices applicable to
international gas supply managed by the private sector.

(d) Regardless of the manner in which any Project Company receives gas
supplies and of the contracts it enters into to this end, it is expressly
agreed that all the gas resources supplied to a Project Company shall be
exclusively intended to satisfy its needs, strictly required for the proper
conduct of the Project Operations of which it is in charge (including

to ee
human needs), excluding any other use with or without consideration.

25.2 Rates and costs relating to access to gas resources for the purposes of
the Project

(a) The rates applicable to the supply of gas for the purposes of the Project
shall be set and invoiced to the beneficiary Project Company by SNH or
any alternate supplier referred to in Article 25.1(b) in accordance with the
provisions of the Legislation.

(b) However, and without prejudice to the provisions of the Legislation
where the relevant Project Company contracts with:

(i) a private entity (or semi-public entity Controlled by a private entity),
the applicable rates shall be the negotiated market rates, as the case
may be; or

(ii) a public entity (or semi-public entity Controlled by a Governmental
Entity), the State undertakes to use its reasonable efforts (obligation
de moyens) to facilitate the grant of preferential rates, in compliance
with the principle of non-discrimination between operators of similar
scale,

(c) As the case may be, all the Costs relating to connection to the
transportation networks, including construction, operation and
maintenance of the facilities built to this end, shall be fully borne by the
Project Company beneficiary of the Additional Facility Authorisation.

25.3. No warranty of the State

Subject to the provisions of Article 22, the provisions of this Article 25 shall not be
construed as comprising an undertaking or a guarantee whatsoever by the State that
the State’s gas resources suffice to meet the gas needs of the Project and Cam Iron
expressly and irrevocably undertakes not to seek, and guarantees that no Subsidiary,
Contractor or Subcontractor shall seek, the State’s liability in case of insufficient gas
resources for the purposes of the Project provided, however, that this absence of
warranty of the State shall not extend to the contractual liability of the State or other
Governmental Entities under contracts entered into by Cam Iron, a Subsidiary, a
Contractor or Subcontractor with a Governmental Entity or with any other entity of
which a Governmental Entity would be a shareholder.

26 COMMUNICATIONS
26.1 Purchase and use
(a) The Parties acknowledge that the conduct of the Project shall require the
implementation of communication means for the industrial and human
purposes of the Project.
(b) According to the needs specified by the relevant Project Company and to
the communication means available in the relevant Project Area, the

Project Company will be able to either:

(i) negotiate a services agreement with CAMTEL or any other entity
validly entitled to supply communication services and means in the

v 1 Ae ——
territory of the State and, in the event that the connection to the
existing transmission networks requires the building of one or more
facilities, be granted the possibility to request to build or procure the
building of such facilities in the framework of an Additional Facility
Request in a manner that complies with the Legislation. The State
shall not unreasonably withhold its consent to such a request;

(ii) request from the State for an authorisation to use its own satellite,
wireless, optic fibre, ultra-high frequency (UHF), very high
frequency (VHF) and other communication means in a manner that
complies with the Legislation. The State shall not unreasonably
withhold its consent to such a request;

(iii) _ file an Additional Facility Request for the building of said facilities;
and

(iv) _ negotiate to enter into any services agreement with any Third Party
or build the facilities itself.

(c) Notwithstanding anything in this Convention to the contrary, if the State
agrees to provide or procure the provision of communications services to
any applicable Project Company, such Project Company undertakes to
pay the applicable Governmental Entity for the provision of such service,
to the extent provided and on mutually agreeable terms consistent with
practices applicable to international communications managed by the
private sector.

(d) Where the Project Company enters into any services agreement with a
Third Party supplier (including one from outside the State), the State
undertakes to not unreasonably withhold all the authorisations required to
undertake such communications activities for the purposes of the Project
subject to such requests being in accordance with the Legislation.

(e) Regardless of the manner in which any Project Company receives
communication means and of the contracts it enters into to this end, it is
expressly agreed that all the communication means made available toa
Project Company shall be exclusively intended to satisfy its needs,
strictly required for the proper conduct of the Project Operations of which
it is in charge (including human needs), excluding any other use with or
without consideration.

26.2 Rates and costs relating to access to communication means for the
purposes of the Project

(a) Where the communications are being supplied by CAMTEL or any
alternate supplier, the rates applicable to the supply of communication
means for the purposes of the Project shall be set and invoiced to the
beneficiary Project Company by CAMTEL or any alternate supplier in
accordance with the provisions of the Legislation and applicable
agreement.

(b) However, and without prejudice to the provisions of the Legislation
where the relevant Project Company contracts with:

(i) a private entity (or semi-public entity Controlled by a private entity),

oo 2 ae
the applicable rates shall be the negotiated market rates, as the case
may be, weighted according to the volumes; or

(ii) a public entity (or semi-public entity Controlled by a Governmental
Entity), the State undertakes to use its reasonable efforts (obligation
de moyens) to facilitate the grant of preferential rates, in compliance
with the principle of non-discrimination between operators of similar
scale.

(c) As the case may be, all the Costs relating to connection to the
communication and transmission networks, including construction,
operation and maintenance of the facilities built to this end, shall be fully
borne by the Project Company beneficiary of the Additional Facility
Authorisation.

(d) Where, pursuant to this Article, an application is made to the State by a
Project Company, the State shall grant the authorization other than where
it is the national interest not to and the State shall not impose for its own
account anything other than fees specified in Legislation and a nominal
fee or charge on the application for or usage of the activity the subject of
the application.

26.3 No warranty of the State

Subject to the provisions of Article 22, the provisions of this Article 26 shall not be
construed as comprising an undertaking or a guarantee whatsoever by the State that
the State’s communication means suffice to meet the needs for communication means
of the Project and Cam Iron expressly and irrevocably undertakes not to seek, and
guarantees that no Subsidiary, Contractor or Subcontractor shall seek, the State’s
liability in case of insufficient communication means for the purposes of the Project
provided, however, that this absence of warranty of the State shall not extend to the
contractual liability of the State or other Governmental Entities under contracts
entered into by Cam Iron, a Subsidiary, a Contractor or Subcontractor with a
Governmental Entity or with any other entity of which a Governmental Entity would
be a shareholder.

27 EXPLOSIVES
27.1 Use of Explosives

The Project Companies will use significant quantities of blasting agents, both during
Construction Phase and the Exploitation Phase. Operating plans will be developed to
ensure that blasting agents are transported, stored, manufactured and used in a safe,
secure and auditable manner and in accordance with the Central African Monetary
Union, Council of Ministers, Regulation No, 2/99/UEAC-CM-654, the Legislation
and international standards in relation to the manufacture, transportation, storage and
use of explosives.

27.2 Explosives Agreement
The Parties acknowledge the significance of Explosives to the Construction Phase

and the Exploitation Phase and as a result they have agreed that the use of Explosives
is to be regulated by the Explosives Agreement and the Legislation.

page | 120
28

EXPROPRIATION AND COMPENSATION

28.1

(a)

(b)

(c)

28.2

(a)

(b)

Occupation and use of private land

The warranties granted to the Project Companies under this Article 28.1
award, where necessary, a right to occupy and to authorise use of the land
fully owned or occupied by individuals and considered by the State and
the relevant Project Company as essential for the proper conduct of the
Project.

At the time of delineating any Project Area for Mining Operations or
Beneficiation Operations, the occupation of which is requested by the
Mine Project Company within the framework either of the conclusion of
a Specific Agreement, or of a Project Lease Request or proposed
Additional Specific Agreement, the expropriation of the land in such
Project Area shall be governed by the Mining Code.

The Railway Agreement and Mineral Terminal Agreement shall discuss
expropriation of any lands needed for the Railway Operations and
Mineral Terminal Operations, but the Parties anticipate that no new land
will need to be expropriated for the Mineral Terminal Operations (other
than for the turn-around loop because a port facility has already been
created), and expropriation of the land needed for the Railway Operations
will result in the State owning such land and leasing it to the Railway
Project Company,

Fees and indemnification

The Mine Project Company shall be liable to pay all indemnities due to
Third Parties as a result of:

(i) any expropriation carried out pursuant to the provisions of Article
28.1(b);

(ii) any disturbance of peaceful possession, by a Third Party, of the land
they occupy or the activities they conduct therein as a result of:

(A) the grant to such Project Company of rights to occupy this
Project Area; or
(B) _ the conduct of activities in the same area; and
(iii) _ any loss or damage caused to a Third Party or their assets by a such

Project Company, its Contractors or Subcontractors, including their
employees,

in compliance with the provisions of Article 28.2(b).

With respect to indemnities due to Third Parties under Articles 28.2(a)(i),
28.2(a)(ii) and 28.2(a)(iii):

(i) the costs, indemnities and, more generally, all charges resulting from
the application of measures aimed at releasing, and granting a right of
enjoyment in, the taxable land are borne by the Mine Project
Company; and

Y—- » &
(ii)

(c)

the Mine Project Company shall fulfil its payment obligation within
thirty (30) Days following receipt of said terms and conditions for
payment, expressly provided that the rights to occupy and enjoy any
land granted to the Mine Project Company is conditional upon the
prior payment, by the Mine Project Company.

The Mine Project Company shall be liable for the payment of all fees,
duties and charges incurred by any Governmental Entity in connection
with the implementation and conduct of any expropriation procedure
carried out pursuant to the provisions of Article 28.1(b).

28.3 Publications

The land concerned by the expropriation measure and by the indemnities paid to
Third Parties (and the latter's identity) pursuant to the provisions respectively of

Articles 28.
required by

.1 and 28.2, shall be published in the Official Gazette, to the extent

Legislation.

28.4 Direct right of Third Party beneficiary

Each Third

Party beneficiary of the indemnities referred to in Article 28.2(a) shall be

entitled to the direct benefit of the provisions of this Article 28.

29 HEALTH AND SAFETY, ENVIRONMENT AND COMMUNITY

29.1 General provisions

(a)

(b)

(i)

(ii)

(iii)

(iv)
(vy)

The Parties acknowledge that the protection of the Environment and the
issues of safety, health and protection of living beings and local
communities are a key element of the Project.

As a consequence, each Project Company, its Contractors and
Subcontractors shall undertake the Project Operations of which they are
in charge or for which they operate, in accordance with the provisions of
this Article 29 and, in accordance with:

the Legislation (including Sections 84, 85 and 87 of the Mining
Code, Sections 118 and 119 of the Mining Code Implementing
Decree and the laws relating to vapour and gas pressure vessels (Law
n°2002/013 of 30 December 2002)) and the law relating to
establishments classified as hazardous, unhealthy and uncomfortable;

that portion of the Environmental and Social Assessment and
Management Plan which relates to their respective activities, and any
environmental and social assessment and management plan required
pursuant to the provisions of Article 19.1(b)(iv);

with respect to the Beneficiation Operations, the provisions of the
other applicable Project Agreements;

Good International Industry Practice; and
more generally, international standards applicable to protection of the

Environment, safety, health and protection of living beings generally
accepted in the mining, railway and port industries.
(c) Each Project Company shall be responsible for compliance by each
Contractor and Subcontractor it uses for the purposes of the Project
Operations of which it is in charge, with the obligations contained in this
Article 29,

(d) Subject to Article 50.4, the State shall be entitled to exercise its Reserved
Rights to rectify or prevent any actual or reasonably anticipated violation
of the health, safety, environmental and other related standards set forth
in the Project Agreements and such exercise, for the avoidance of doubt,
shall not serve to entitle any Project Company or Cam Iron to any
compensation or indemnification except in the event of a State Fault.

29.2 Environment

29.2.1 Environmental obligations

(a) Cam Iron hereby and each Project Company by the Specific Agreements,
undertake to strictly perform all their respective obligations under the
Environmental and Social Assessment and Management Plan and, as the
case may be, any environmental and social assessment and management
plan required pursuant to the provisions of Article 19.1(b)(iv). In this
Article 29, any reference to the Environmental and Social Assessment
and Management Plan includes any environmental and social assessment
and management plan implemented pursuant to the provisions of Article
19.1(b)(iv).

(b) Each Specific Agreement shall bind the signatory Project Company to,
and shall further detail, the obligations for which it is liable under the
Environmental and Social Assessment and Management Plan.

(c) The Environmental and Social Assessment and Management Plan shall
be revised upon mutual agreement of the Project Companies and the State
to take into account the evolution of the Project and the environmental
constraints attached to the Project, according to the following schedule:

63) with respect to the obligations borne by Mine Project Company, at
the time of renewal of the Exploitation Permit, if any; and

(ii) with respect to the obligations borne by the other Project Companies,
on the date determined by each Specific Agreement.

(d) In order to secure the obligations it bears under the Environmental and
Social Assessment and Management Plan and this Convention including
in terms, inter alia, of remedying the damages it caused to the
Environment, rehabilitation of the Project Area it occupies and, more
generally, proper performance of its environmental obligations:

(i) the Mineral Terminal Project Company (or Cam Iron on behalf of the
Mineral Terminal Project Company) shall, within ten (10) Business
Days from Project Commissioning, issue a Bank Guarantee (the
“Mineral Terminal Project Company Environmental Bank
Guarantee”) in an amount equal to twenty million (20,000,000) US
Dollars, and shall maintain such Mineral Terminal Project Company
Environmental Bank Guarantee in place until one (1) year after the
expiration of the concession to operate the Mineral Terminal

! half ‘Mh a
(©)

(

(h)

@

(ii)

Concession.

the Mine Project Company (or Cam Iron on behalf of the Mine
Project Company) shall, within ten (10) Business Days as from the
commencement of ground construction in the Construction Phase of
the Project Facilities shall issue a Bank Guarantee (“Mine Project
Company Environmental Bank Guarantee”) in an amount of
twenty million (20,000,000) US Dollars and shall maintain such
Mine Project Company Environmental Bank Guarantee until one
year after the expiration of the Mining Permit; provided that at such
time as the total amount of cash on deposit in the Rehab Escrow
Account reaches twenty million (20,000,000) US Dollars, the Mine
Project Company Environmental Bank Guarantee may be terminated
or reduced.

The State may draw down on the Mineral Terminal Project Company
Environmental Bank Guarantee or the Mine Project Company
Environmental Bank Guarantee every time the relevant Project Company
has failed to fulfil, through its own action or that of a Contractor,
Subcontractor or other Third Party involved in the Project Operations of
which it is in charge, its obligations under Legislation regarding
protection of the Environment and health and human safety, its
obligations under Article 29.2, including its obligations under the
Environmental and Social Assessment and Management Plan, subject
however to a prior formal notice and the Project Company not remedying
the Breach Event(s) (including any outstanding payment obligations)
within a reasonable time frame. The provisions of this Article 29.2.1(e)
do not affect in any manner the right of each Project Company to pursue
remedies against said Contractor, Subcontractor or other Third Party
involved in the Project Operations of which it is in charge where it
considers that party to be responsible for the Breach(s) Event for which
the State has drawn down on the applicable Environmental Guarantee.

The State shall discharge whichever of Cam Iron or the Project Company
which provided the applicable prior Bank Guarantee upon receipt of a
certificate issued by the bank which issued such Bank Guarantee, or by a
mutually agreeable substitute bank, delivering a replacement
Environmental Guarantee.

It is expressly agreed that, in case of total or partial draw down of the
company Environmental Guarantee, either Cam Iron or the applicable
Project Company, as the case may be, undertakes that such
Environmental Guarantee shall be promptly restored for its initial
amount, adjusted as the case may be.

For the avoidance of doubt, it is expressly agreed that neither the
existence nor the drawdown of any Environmental Guarantee shall limit
the State's right of remedy against Cam Iron or any defaulting Project
Company in case the amounts of such Environmental Guarantee proves
insufficient to cover the amounts due by such Project Company.

Rehabilitation:

(A) _ In addition to the foregoing, in fulfilment of its obligations
under Articles 130 to 133 under the Implementation Decree,

page | 124
Cam Iron and the Mine Project Company shall establish an
escrow account (the “Rehab Escrow Account”) and escrow
agreement (the “Rehab Escrow Agreement”) at a bank with
a physical presence in the State that is under the supervision
and regulation of the State’s national monetary authority, and
shall make annual contributions into such escrow account
commencing in the first year following Project
Commissioning. Such contributions shall be in the aggregate
amount equal to fifty eight million (58,000,000) US Dollars
(made in ten (10) equal annual payments of five million eight
hundred thousand (5,800,000) US Dollars beginning on
December 31 of the year in which Project Commissioning
occurs), which sum represents an estimate of the
rehabilitation costs for the Exploitation Area based initially
on the exploitation of the High Grade Ore, and following
commencement of the Beneficiation Operations, two
hundred fifty eight million (258,000,000) US Dollars
(inclusive of any amounts in escrow based on the initial fifty
eight million (58,000,000) US Dollar contribution) (made in
fifteen (15) equal annual payments of thirteen million three
hundred and thirty three thousand three hundred and thirty
(13,333,333) US Dollars, beginning on December 31 of the
year in which BF Commissioning occurs assuming the Rehab
Escrow Account is fully funded at the time of BF
Commissioning), which sum represents an estimate of such
rehabilitation costs for the exploitation of all of the Mbalam
Ore. The Parties shall assess the amount of annual
contributions into such escrow account every five (5) years
and make appropriate adjustments;

(B) The State may draw down on the funds in the Rehab Escrow
Account any time the Mine Project Company has failed to
fulfil, through its own action or that of a Contractor,
Subcontractor or other Third Party involved in the Project
Operations of which it is in charge, its obligations under
Article 29.2, including its obligations under the
Environmental and Social Assessment and Management
Plan, and its obligations under Legislation regarding
protection of the Environment and health and human safety
subject however to a prior formal notice and the Mine Project
Company is not remedying the Breach Event(s) (including
the outstanding payment obligations) within a reasonable
time frame. The provisions of this Article 29.2 shall not
affect in any manner the right of the Mine Project Company
to pursue remedies against said Contractor, Subcontractor or
other Third Party involved in the Project Operations of which
it is in charge where it considers that party to be responsible.

(C) It is expressly agreed that in case of total or partial draw
down of the funds in the Rehab Escrow Account, the Mine
Project Company shall promptly restore it to the amount that
was in the Rehab Escrow Account immediately prior to such
draw.

Gg) In addition to any remedy provide in the Legislation, each Project

“y /M\ 4-
Company shall pay to the State any amounts provided under the
Legislation in connection with: (i) any violation of the Legislation related
to protection of the Environment, health or safety; or (ii) a failure to
implement the Environmental and Social Assessment and Management
Plan.

29.3 Health and safety

(a) Each Project Company shall prepare, implement and comply with, and
require all Contractors and Subcontractors to comply with:

rt) an accident prevention scheme and emergency plans to be
implemented in case of loss or threatened loss that poses a risk to the
Environment, personnel or to the safety of persons and Assets; and

(ii) appropriate and detailed procedures in order to guarantee optimum
conditions for health and safety of personnel and all the Third Parties
involved in the Project Operations or having a right to access the
Project Facilities and/or the Project Areas.

(b) Each Project Company, Contractor and Subcontractor shall conduct
awareness campaigns on safety, health and diseases aiming at informing
the personnel, Third Parties involved in the Project Operations or having
a right to access the Project Facilities and/or the Project Areas and the
members of communities immediately neighbouring the Project Areas.

(c) Any accident occurring or any hazard identified within a Project Area or
in the immediate surroundings thereof shall be promptly notified to the
State.

29.4 Environmental Requirements

Each Project Company, Contractor and Subcontractor shall take the actions set forth
in this Article 29.4 to protect the Environment, in each case, in compliance with the
Legislation and standards set forth in this Convention and, to the extent not
inconsistent, with Good International Industry Practice:

(a) Prior to commencing work on the Project Area prepare and in the case of
a Contractor or Subcontractor submit to the Project Company for
approval waste management procedures and comply with such
procedures. In particular, Project Companies, Contractors and
Subcontractors shall:

(i) ensure that all waste is disposed of in an environmentally sensitive
manner and in accordance with Legislation;

(ii) take all reasonable steps to minimise the release of dangerous waste
into the Environment;

(iii) ensure that all of the Contractors’ and Subcontractors’ waste, litter,
scrap parts and machinery are disposed of daily at a location that is
approved by the Project Company and in accordance with the
Legislation;

(iv) keep the Project Area clean and tidy to the reasonable satisfaction of

(i O-

page | 126
the Project Company; and

(v) as soon as practicable and in no case more than twenty one (21) Days
after the end of a contract (in the case of a Contractor or
Subcontractor or the end of the Term of the Project, in the case of the
Project Companies) remove all rubbish accumulated during the
performance of the works, and shall leave that part of the Project
Area it was operating on, in a clean and tidy condition. This
obligation survives termination of this Convention;

(b) Each of the Project Companies, Contractors and Subcontractors shall, in
accordance with the standards set forth in this Convention and
Legislation, minimise the dust generated or caused by operating
equipment and take measures to direct dust away from any public facility
or access, the public at large, or any operational personnel;

(c) The Project Companies, Contractors and Subcontractors shall only use
designated wash down areas for cleaning machinery;

(d) The Project Companies, Contractors and Subcontractors shall take all
reasonable steps to minimise the release of hydrocarbons into the
Environment and each shall implement procedures to ensure that there is
no spillage of hydrocarbons on the Project Area. Any soil, fill or other
material contaminated by fuel or oil shall be removed from the Project
Area;

(e) The Project Companies, Contractors and Subcontractors shall confine
their activities and movements and those of their personnel to that part of
the Project Area on which they are designated to perform the work. The
Project Companies, Contractors and Subcontractors shall ensure their
personnel minimise lighting any fires, making any track or constructing
any road such that will disturb the ground surface or the established flora
and fauna habitats;

() The Project Companies, Contractors and Subcontractors are to maintain a
hazardous chemicals register. The register is to contain a list of all
chemicals, fuels, oils, gases, reagents, cleaning and other hazardous
fluids and other chemicals kept on the Project Area;

(g) Storage, handling and disposal and the reporting of any related incidents
shall be in accordance with the Legislation. Reporting of such incidents
must be done in accordance with the Project reporting procedures; and

(hb) For the avoidance of doubt “Good International Industry Practice”, as
used in this Convention, including in this Article 29.4, shall include, as
applicable, implementation of the following standards:

(i) the 2012 IFC Performance Standards on Environmental and Social
Sustainability;

(ii) the IFC/World Bank Environmental Health and Safety Guidelines
including the following:

(A) — General;

‘if & ie
(B) Mining;
(C) Railways;
(D) Toll roads;
(E) Ports, Harbours and Terminals;
(F) Construction materials extraction;
(G) Waste Management Facilities; and
(H) Water and Sanitation.
(iii) Voluntary Principles on Security and Human Rights;

(iv) The International Labour organisation (ILO) Convention in
Indigenous and Tribal Peoples in Independent Countries, 1989;

(v) The United Nations Declaration on the Rights of Indigenous Peoples,
2007;

(vi) International Council on Mining and Metals’ sustainable
development principles, guidelines and toolkits; and

(vii) World Commission on Dams.
29.5 Sustainable development and community support

29.5.1 Management of the direct environmental and social impact

(a) As the Project is located in the heart of the second largest ecological
reserve in the world and in the border area with the Republic of Congo,
the Republic of Gabon and the Central African Republic, the State has
determined it is necessary to implement a specific planning and
development program for the South and East Regions of Cameroon (the
“South and East Regions Plan”) with a view to managing the social and
environmental impact resulting from the Project.

(b) Although it is primarily the State's responsibility, the implementation of
the South and East Regions Plan calls for an involvement of Cam Iron, as
a corporate citizen, to prevent the risk of the adverse social and
environmental impact that will be generated by the Project.

(c) Cam Iron's joint social liability with the State shall not be deemed to
relieve it of its obligations under the Environmental and Social
Assessment Management Plan to address the immediate impact of the
Project.

(d) Accordingly, in addition to its other obligations under this Convention,
Cam Iron undertakes to make a cash contribution of twenty million
(20,000,000) US Dollars per year for five (5) years commencing on the
Date of Entry into Force to finance the South and East Regions Plan.

(e) The State has announced an overall financing commitment to implement

page | 128 Je 2

|
()

(hy

@)

1)

the South and East Regions Plan of eight hundred million (800,000,000)
US Dollars and, in furtherance thereof, the State commits to contribute
funds for the South and East Regions Plan in an amount at least equal to
the contribution of Cam Iron set forth in the preceding paragraph and
during the same five (5) year period. For avoidance of doubt, the
foregoing announcement shall in no manner give rise to any claim or
cause of action by Cam Iron or a Project Company against the State with
respect to such funding commitment.

Contributions of Cam Iron and the State in respect of the South and East
Regions Plan shall be made to a specific fund administered in a manner
determined by the State that shall be set up to finance the South and East
Regions Plan (the "Special Development Fund"). The State hereby
agrees to hereinafter organize the Special Development Fund. With
respect to the long term funding of the development of the area impacted
by the Project, the State intends to allocate thirty percent (30%) of its
portion of the base charge tariff paid by Expansion Capacity users and
30% of the lease payments it receives in connection with the Mineral
Terminal Site and Railway Site to fund the Special Development Fund.
For avoidance of doubt, the foregoing intention shall in no manner give
rise to any claim or cause of action by Cam Iron or a Project Company
against the State with respect to such funding commitment.

In addition, the Project Companies shall also contribute or shall cause
Marketing Company to contribute to the Special Development Fund
(which in addition to other uses may be used for university and technical
educational purposes) an amount equal to 0.75% of the gross sales price
of Mbalam Ore sold (whether it is sold as part of Blended Ore or
otherwise).

This fund shall be managed by a “Fund Committee” to be implemented
by the State which is to develop a plan for managing and overseeing the
use of the funds in the Special Development Fund for the activities set
forth in the South and East Regions Plan. The Fund Committee shall
consist of a number of representatives equal to twelve (12), of which four
(4) will be appointed by Cam Iron (but only during the Term of the
Project), four (4) by the State, and four (4) will be appointed from among
local representatives and development experts, The Parties may vary this
arrangement by mutual agreement.

In addition to the Special Development Fund, Cam Iron undertakes to
fund a sustainable development and community support fund pursuant to
which Cam Iron or the Project Companies will contribute, (A) from the
Date of Entry into Force until the Date of First Commercial Shipping, the
aggregate sum of seven hundred thousand (700,000) US Dollars per year
(adjusted by the Inflation Adjustment) and (B) from and after the Date of
First Commercial Shipping, for the Term of the Project, contribute three
quarters of one percent (0.75%) of the Project Companies’ net profits
after Tax to enable Cam Iron and the Project Companies to carry out
environmental and community support programs within the framework of
the sustainable development undertakings entered into under the
Environmental and Social Assessment and Management Plan.

The Parties agree that all amounts expended from any fund established in
accordance with this Article should be audited.

a 4

AIAN
(k)

The Parties will agree on a protocol to manage the Special Development
Fund and Fund Committee to ensure there is clarity and transparency
with respect to the formation, operation and accountability of both the
Special Development Fund and the Fund Committee.

29.5.2 i iodiversil Sustainable Devel it of UFA 10-034.

(a)

)

(ii)

(iii)

(b)

(i)

(i)

(©)

(d)
(e)

(

Given the contiguous perimeter of the Exploitation Area with that of the
Forest Management Unit (“FMU”) No. 10-034, the Parties agree to
include this FMU as an important part of the biodiversity conservation
and sustainable development component of the Project. The Parties shall
enter into a convention that shall detail the basis for the management and
operation of activities within the FMU (“Conservation Convention”)
and, without limiting the Conservation Convention it shall include
provisions dealing with:

the conservation of the FMU as a biodiversity area and the
preservation of all carbon credits associated with the FMU for the
benefit of the Project Companies;

the establishment of an ecotourism facility within the FMU; and
the protocols for securing the FMU and dealing with trespasses.
The State shall:

not unreasonably withhold its consent to a request to issue to Cam
Tron the necessary authorizations for such conservation activity after
the Signature Date; and

use its reasonable efforts to do all that might be reasonably necessary
from time to time to enable the Project Companies to utilize the
carbon credits associated with the FMU.

Cam Iron will, in accordance with the Conservation Convention, submit
to the State a plan for conservation and sustainable management of the
FMU 10-034, Cam Iron shall also (i) pay an annual fee of two thousand
(2,000) CFA France per hectare from the Date of Entry into Force until the
date of Project Commissioning and three thousand (3,000) CFA Franc
per hectare from and after the date of Project Commissioning, in each
case, into a fund established pursuant to the Conservation Convention,
and (ii) to fund the expenses related to such conservation.

Further, Cam Iron will fund its conservation activities within the FMU.

All funds generated by, after offsetting the reasonable costs of,
ecotourism activities in the FMU shall be transferred to the Special
Development Fund.

Where for the purposes of any Legislation the Project Companies are
required to obtain carbon credits for their activities then the Project
Companies may source those carbon credits from the FMU at no cost.

page | 130 : 3
30

ADMINISTRATIVE AND TECHNICAL SUPERVISION AND FINANCIAL AUDIT
30.1 Applicable standards

The Project Companies shall conduct and ensure that their Contractors and
Subcontractors conduct the Project Operations of which they are in charge in
accordance with, among other applicable standards, Legislation, the Environmental
and Social Assessment and Management Plan, the Operating Standards and Good
International Industry Practice with respect to the mining (exploitation and
processing), railway, port and other applicable industries, with consideration of the
scale of the Project.

30.2 Administrative supervision

(a) For the Term of the Project, the State has the right to audit and inspect for
all the Project Operations as contemplated in Article 30.2(b)(i) and all
other operations, activities and assets of the Project Companies. This
right is exercised either by mining officials, or by authorised and
qualified representatives of the State's tax administration, or by customs
agents appointed for that purpose, by other representatives of the State or
by consultants authorised by the State (the "Auditors").

(b) The purpose of the administrative supervision referred to in
Article 30.2(a) is to control the technical regularity of the conduct of the
Project Operations and in particular the conditions:

(i) of conduct, by each Project Company, Contractor, Subcontractor or
Subsidiary of the Project Operations of which it is in charge;

(ii) of compliance, by any Project Company, Contractor, Subcontractor
or Subsidiary with its obligations under the Environmental and Social
Assessment and Management Plan;

(iii) _ of preservation of public safety, safety and health of the personnel;
and

(iv) of compliance with the Project Agreements and the Legislation.

(©) In addition, the State has the right to cause the records and books of
account relating to the Project Operations to be examined by the
Auditors, in accordance with the provisions of an accounting procedure
to be agree to by the Parties prior to the Date of Entry into Force.

(d) It is understood that the Auditors shall have the right to, inter alia:

(i) access and inspect at any time the sites, premises, facilities, works,
vehicles, ships, aircraft, machines and other equipment (in particular
the devices for counting and measuring the Sale Products with regard
to mining sites) used for the purposes of the Project Operations and
subject to presentation of a sheet of the regulatory form delivered by
the Ministry in accordance with the provisions of Section 101 of the
Mining Code;

(ii) examine and receive copies or extracts of documents, reports and
other documents relating to the Project Operations;

V ll Ay o
(e)

(f)

(g)

(i)

(iii) witness during the period up to Project Commissioning, all material
tests, trials and controls initiated by any Project Company, and the
Project Companies shall use its reasonable efforts to notify the State
of all such material tests, trials and controls at least seven (7) Days
prior to their commencement (except where the nature of the test
requires less notice), and the State will use its reasonable efforts
(obligation de moyens) to notify the relevant Project Company of its
plans to participate; and

(iv) carry out any examination and investigation to make sure the
provisions of the Legislation and those of this Convention and the
Project Agreements are complied with.

At least fifteen (15) Days prior to the commencement of any administrative
and technical supervision or financial audits under this Article 30, the State
shall inform the relevant Project Company of the conduct of such audits, their
purpose, the Auditors’ identity and the duration of such operations and audits.
In the performance of their duties, the Auditors shall comply with all the
internal rules and procedure in force with the Project Company during their
stay in the latter's premises and facilities, provided that such an obligation
shall not hinder their task. The State will use reasonable efforts (obligation
de moyens) to notify the Project Companies in advance of audits but has the
right to forgo such notice and conduct surprise audits.

Before undertaking an audit as provided in this Article 30.2, the State shall
ensure that the Auditors advise the chairman of the Joint Committee of the
pending audit and the chairman shall use reasonable efforts (obligation de
moyens) to ensure that the Auditors do not create an unreasonable
administrative burden on the Project Operations.

At least fifteen (15) Days prior to the commencement of any administrative
and technical supervision or financial audit undertaken pursuant to the terms
of the Finance Documents, the relevant Project Company shall keep the State
abreast of the time table for said audits, of their purpose, and of the duration
of these audits.

The relevant Project Company shall supply all necessary assistance to the
Auditors and shall put at the Auditors’ disposal, the reasonable material
means required to enable the Auditors to fulfil their duties. The relevant
Project Company shall abide by any reasoned measures for which it is
notified during the inspection operations or after such operations (including
the installation, at its expense, of equipment aiming at preventing or
remedying any likely hazard, attributable to the Project Operations, to public
safety, its personnel, the Environment, archaeological sites and reserves,
classified reserves, public buildings, sources of water and groundwater and
public roads); provided that the measures in question have been discussed in
the presence of the Parties.

The relevant State ministry(ies) shall oversee the drafting of a mutually
agreeable manual describing the procedures applicable to all Project Areas,
which will reiterate the provisions of this Article 30 and detail the frequency
at which the Auditors can undertake the operations described above, which
are not to exceed :

(i) one (1) time per Calendar Year for tax audits;

a

page | 132
(ii) two (2) times per Calendar Year for customs audits; and
(iii) one (1) time per Quarter for any other audits,

unless the State has, in good faith, formed the view that an unscheduled audit is
justifiable.

30.3 Reports

(a) In addition to any other reports required by the Legislation, the Mine
Project Company shall provide to the Minister the activity reports
relating to the Mining Operations in accordance with the provisions of
the Mining Legislation, that is to say as of the date of this Convention:

(i) at the latest the fifteenth (15") Day of each calendar month following
Project Commissioning, a detailed report on the production of
Mbalam Ore and, as the case may be, the Blended Ore and the
Beneficiated Ore, including all details on the quantity and value of
the Products so generated during the preceding calendar month;

(ii) at the latest on the ninetieth 90") Day after the conclusion of each
Calendar Year after which the Date of Entry into Force has occurred:
(A) a report containing details on all the works undertaken in
connection with the Exploitation Permit, in particular the details
relating to the production of all Products, the development works,
exploration works and other useful information in terms of geology
and mining resources in the Exploitation Area and (B) any
information required specifically for mining companies listed on the
Australian Securities Exchange in respect of the reporting of
resources and reserves, even though the Mine Project Company may
not be listed on that exchange; and

(iii) prior to March 31 of each Calendar Year after which the Date of
Entry into Force has occurred, a statistical report for each permit and
authorization comprising:

(A) the number of the mining permit or authorization;
(B) the date of establishment or renewal;

(Cc) an analytical summary of the progress report of the works
carried out during the previous year:

(D) an executive geological and mining report illustrated by an
appropriate plan;

(E) __ the number of staff working Days;

(F) the weight, nature and content of extracted raw materials;

(G) the weight, nature and content of obtained market minerals;
(H) the weight, nature and content of various consignments of

exported minerals indicating the places and dates of dispatch
and delivery;

page | 133 aN ar
(I) a report of stocks of raw products and market products as at
31 December;

) the list of accidents which have led to more than 4 (four)
Days of industrial disability; and

(K) _ the volume, in the case of the geothermal deposit, spa or
thermo-mineral waters as concerns the statistics required for
sub-sections (F), (G), (H) and (I) above must be provided.

(b) Each Project Company shall also provide, within the time-limits set forth
in the Legislation:

(i) the status of implementation of the Environmental and Social
Assessment and Management Plan; and

(ii) the audited financial statements of each respective Project Company
prepared by the Independent Accountant.

(c) The Mine Project Company shall also provide, in form reasonably
satisfactory to the Minister, reports with respect to minerals reserves and
resources, compliant with JORC, NI-43-101, SAMREC or other mutually
agreeable standards.

(d) The obligations of the other Project Companies in terms of preparation
and submission of reports to the State as specified in each Specific
Agreement and include, notably, the provision of the audited financial
statements within the time-limits set forth in the Legislation.

30.4 Measures

Each Project Company shall adopt procedures for counting and measuring the Sale
Products (including tonnage, content, granulometry and metallurgical content) in line
with the practices generally accepted in the international iron ore industry with a view
to drawing up the reports and calculating the fees referred to in Article 34.1. To the
extent feasible, the Project Companies shall use automated devices for these
procedures, which will need to be certified by an independent expert in such
certifications. A certificate of authenticity shall be issued to this effect by the
laboratory of the Ministry or any laboratory approved by the Minister. The Project
Companies, Contractors and Subcontractors shall maintain all physical books and
records related to the Project (other than with respect to environmental, health and
safety matters) for a period of five (5) years and all electronic records and physical
records relating to environmental, health and safety matters shall be maintained
throughout the Term of the Project and five (5) years thereafter, as each such period
may be extended as required by Legislation.

30.5 Joint Committee
30.5.1 Creation of the Joint Committee
Within thirty (30) Days following the Date of Entry into Force, the committee

described in this Article 30.5 (the “Joint Committee”) shall be established for the
Project.

page | 134
30.5.2 Composition of the Joint Committee

(a) The Joint Committee shall initially be composed of ten (10) members and
thereafter may be modified upon agreement of the Project Companies
and the State:

(i) for Cam Iron, half of the total representatives, each assisted by an
alternate, as the existing Project Companies during the Term of the
Project and representatives having specific expertise in terms of
health, safety and Environment, finance and administration and port
and human resources, who shall be designated by Cam Iron in
agreement with the Project Companies, and among whom Cam Iron
shall elect a principal representative (the "Cam Iron
Representative"); and

(ii) for the State, half of the total representatives and alternates as those
appointed for their specific expertise in terms of mining, finance and
customs, employment law and immigration, Environment, port and
transportation, notably by rail, who shall be designated by the State,
and among whom the State shall elect a principal representative (the
"State Representative").

(b) The alternates appointed by a Party shall act only in case the
representatives designated by said Party are unavailable. Each Party is
entitled to replace its representatives or alternates at any time by giving
written notice to the other Party of such replacement.

(c) The State and Cam Iron may arrange for a reasonable number of
members of their personnel to take part in meetings of the Joint
Committee. However, only the persons appointed as representatives of
the State and of Cam Iron, or, in their absence, their alternates, shall have
a right to vote on the Joint Committee and be included for purposes of
determining the budget for the Joint Committee. Each permanent
representative or, in the absence of a permanent representative, his or her
alternate representative, shall have one (1) vote and shall be deemed to be
authorized to represent and to bind the Party that appointed it on any
subject within the competence of the Joint Committee. Any person
attending the meetings of the Joint Committee shall be under a strict
obligation of confidentiality with regard to the discussions, the questions
raised and the information disclosed. Nevertheless representatives of the
State and of Cam Iron shall have the right to debrief their respective
principals and advisors on the discussions and questions raised.
Disclosure of confidential information as required by the Legislation or
other applicable law shall not be a violation of this restriction, and
confidential information may be disclosed to the extent that it: (i) is or
becomes generally available to the public or in the industry other than as
a result of a disclosure by the recipient in breach of this Convention;
(ii) was within the possession of the recipient or the Party with which that
recipient is affiliated prior to its being furnished to the recipient, provided
that the source of such information was not bound by a confidentiality
agreement with, or other contractual, legal or fiduciary obligation of
confidentiality to, the provider with respect to such information; (iii) is or
becomes available to the recipient or the Party with which that recipient
is affiliated on a non-confidential basis from a source other than the
provider, provided that such source is not bound by a confidentiality

Page | 135 M\ oe
agreement with, or other contractual, legal or fiduciary obligation of
confidentiality to, the provider with respect to such information; or (iv)
was independently developed.

30.5.3 Competence of the Joint Committee

(a) The Joint Committee shall examine all matters put on its agenda with
respect to the orientation, programming and control of the conduct of the
Project Operations. Within this framework, the Joint Committee is
empowered to:

(i) review and provide any comments on the annual work programs and
related budgets in accordance with the provisions of Article 9.3 as
well as any potential modifications thereof;

(ii) control the execution of the budgets for the Joint Committee;

(iii) decide on the matters which it is expressly meant to deal with under
this Convention; and

(iv) be consulted about key appointments to the management of the
Project Companies.

(b) Each Project Company shall submit its proposals to the Joint Committee
concerning:

(i) the annual works programs and related budgets of such Project
Company;

(ii) any modifications to be made to such annual works programs and
related budgets of such Project Company;

(iii) matters needing determination under this Convention; and
(iv) key appointment to the management of Project Companies.

(c) The members of the Joint Committee consult one another on the matters
submitted to them in order to reach a unanimous decision. When a
matter is not decided unanimously during a meeting of the Joint
Committee, the examination of such matter shall be postponed to a
subsequent meeting of the Joint Committee which shall take place, as
convened by Cam Iron, at least ten (10) (but no more than forty five (45))
Days following the date of the first meeting. During this period, the
Parties shall meet and Cam Iron shall provide all information and details
as may be required by the State in its capacity as a member of the Joint
Committee. If, during the subsequent meeting, the members of the Joint
Committee do not reach an agreement on the decision to be made,
minutes of the meeting must be prepared in order to expose the position
taken by each Party.

(d) The role of the Joint Committee with respect to the matters referred to in
Article 30.5,3(a)(iv) is merely one on which it is to be consulted, and no
decision of the Joint Committee shall be required.

30.5.4 Meetings of the Joint Committee

om
{a)

(b)

(c)

The Joint Committee shall meet at any time at the request of the State
Representative or the Cam Iron Representative and at least twice (2) per
Calendar Year. Notices of meetings of the Joint Committee will be sent
to the members thereof by the Party that took the initiative for the
meeting, at least thirty (30) Days before the anticipated date of the
meeting. Every notice of meeting shall contain an indication of the date,
time and place of the planned meeting and the proposed agenda of such
meeting. Meetings of the Joint Committee will be held in Yaoundé,
Cameroon, or another location agreed to by the Cam Iron Representative
and State Representative.

When Cam Iron takes the initiative to call a meeting, it shall provide the
State Representative within a period of at least fifteen (15) Days before
the anticipated date of the meeting, with all the items of information
necessary for the taking of decisions at the meeting.

Each of Cam Iron Representative and the State Representative shall be
entitled to add subjects to the agenda, subject to giving notice thereof to
the other representative at least fifteen (15) Days before the anticipated
date of the meeting. No decision may be taken at a meeting of the Joint
Committee on a subject that has not been included on the agenda for the
meeting in advance, unless otherwise agreed to by each of the Cam Iron
Representative and the State Representative.

30.5.5 Consultation

(a)

(b)

At any time before the Joint Committee is referred to assist in the making
of a decision as provided under Article 30.5.3, a Party’s representative
may submit the matter to the other Party’s representative who has the
expertise required to examine the matter and such representatives shall
endeavour to determine the matter before submitting it to the Joint
Committee.

Where the matter referred to in Article 30.5.5(a) is substantial, it shall be
referred to the State Representative who, after having consulted with the
Cam Iron Representative, may refer the matter to the Joint Committee for
examination.

30.5.6 Sub-committee

The activities of the Joint Committee may be referred to a sub-committee.

30.5.7 Chairing and secretariat

Meetings of the Joint Committee will be chaired by the State Representative. The
Cam Iron Representative will act as secretary and a member of the Joint Committee
appointed by the State will act as deputy secretary.

30.5.8 Minutes

The secretary and the deputy secretary of the Joint Committee shall prepare written
minutes of each meeting and shall send a copy thereof to the State Representative and
the Cam Iron Representative within fifteen (15) Days of the date of the meeting, for
approval or comments, and the State Representative and Cam Iron Representative

V

¥ m @
will respond to the comments of the other Party’s representatives will respond within
a reasonable time period.

30.5.9 Decision without meeting

(a) Any question may be submitted to the Joint Committee for a decision
without giving rise to a formal meeting of the Joint Committee, for
example, in the event of an emergency, on the condition that the Party
taking this initiative transmits the question to the other Party in writing.
In this event, each of the Parties must inform the other of its vote within
twenty (20) Days of receipt of the said question, unless the question
submitted to the vote requires a decision to be made within a shorter
period, which period, save in urgent cases, shall reasonably provide for
notice and opportunity to respond (not to exceed the twenty (20) Days
noted above). The absence of a response from a Party on the question
under discussion shall be deemed to represent a negative vote.

(b) Any decision adopted by the Parties according to the terms and
conditions provided by Article 30.5.9(a), shall have the same value as a
decision adopted in the context of a formal meeting of the Joint
Committee.

30.5.10 External specialists

The Joint Committee may decide to hear any person whose interview is requested by
one of the Parties. Each Party may also, at its own expense, arrange for meetings of
the Joint Committee to be attended by external specialists of its choice, on condition
that it obtains a confidentiality undertaking from such specialists.

30.5.11 Funding of Joint C itt

(a) At least forty-five (45) Days prior to the beginning of each Calendar
Year, Cam Iron shall, in consultation with the State, send to the State a
proposal for funding the Joint Committee for the following Calendar
Year, on the basis of the estimated operational costs, including the daily
compensation of the State Representatives.

(b) The State, within forty-five (45) Days following receipt of the
aforementioned proposal, shall:

(i) _ accept this proposal; or
(ii) provide its comments and recommendations to Cam Iron.

(c) In case of the State’s failure to respond within the aforementioned period,
the State shall be deemed to have accepted the proposal.

(d) In case of a disagreement between the State and Cam Iron, the Parties
undertake to seek an agreement on the funding of the Joint Committee. In
the absence of an amicable settlement within sixty (60) Days following
receipt of the State’s comments and recommendations, the amount of the
Joint Committee’s budget for the contemplated Calendar Year shall be
equal to the higher of: (i) the sum of one hundred percent (100%) of the
prior Calendar Year’s budget plus the Inflation Adjustment; or (ii) the
amount proposed by Cam Iron, the Parties will also discuss a method of

page | 138

Mt La
paying per diems to such members of the Joint Committee.

(e) The Mine Project Company shall fund the approved budget of the Joint
Committee.

30.6 Transparency

(a) In order to ensure the State can properly discharge its rights to monitor
the activities associated with the Project, it is agreed between the Parties
that the following agreements will be entered into:

(i) Monitoring Agreement - Blending;
(ii) Monitoring Agreement — Marketing; and
(iii) | Monitoring Agreement- Treasury.

(b) The Parties will enter into or otherwise arrange for the provision of any
documents necessary for the Project Companies and their parent
companies to comply with applicable provisions of Australian legislation
regarding any payments received on account of service on the Joint
Committee.

31 BANK GUARANTEES
31.1 Issue of Bank Guarantees

(a) Cam Iron (or the Mine Project Company) will cause a Bank Guarantee
(“Mine Project Company General Bank Guarantee”) to be issued for
the benefit of the State in an amount of twenty million (20,000,000) US
Dollars (subject to the Inflation Adjustment) and to be available for draw
in the event that the Mine Project Company is obliged to pay to the State
for breaches of its obligations under the Project Agreements (other than
environmental breaches) occurring on and from the Date of Entry into
Force until one (1) year after the date Project Commissioning occurs.

(b) The State shall release any Bank Guarantee provided in Article 31.1(b).
The State shall release the Mine Project Company General Bank
Guarantee if the State has made no payment request under the terms of
the Mine Project Company General Bank Guarantee upon the expiration
of the term the Mine Project Company is required to maintain the Mine
Project Company General Bank Guarantee.

(c) If one or more of the conditions described in Article 31.1(b) have not
been met for either Cam Iron or the Mine Project Company, the term of
any Bank Guarantee shall be extended for one (1) or several successive
one (1) year periods until all of the conditions referred to above have
been met, it being understood that the fulfilment of such conditions will
be assessed only at the end of each aforementioned one (1) year period.

(d) Pursuant to Article 54,2, each of the Railway Project Company, the

Mineral Terminal Company and other applicable Project Company shall
cause Bank Guarantees to be issued for the benefit of the State.

eae p-

/ ita
31.2 Issuer of Bank Guarantee

For the purposes of Articles 29 and 31 a Bank Guarantee must be issued by a bank
with an Acceptable Bank Rating.

31.3. Bank Guarantee Claims

(a) Each Bank Guarantee issued on behalf of any Project Company must
guarantee:

(i) payment of any damages and reimbursement of any mitigation or
cure expenses incurred by the State for violations of a Project
Agreement by the respective Project Company, its Contractors and
Subcontractors;

(ii) the resolution of all issues associated with the reservations potentially
issued by the State at the time of the transfer to it by the Railway
Project Company and Mineral Terminal Project Company
respectively of those Assets which each is to transfer pursuant to
Articles 12.2.1 and 13.4; and

(iii) the payment of any penalties owed by such Project Company in
accordance with the provisions of Article 50.

(b) The Bank Guarantee must guarantee the payment of any penalties owed
by Cam Iron or the Project Companies in accordance with the provisions
of Article 50.

(c) In the event of a total or partial claim on a Bank Guarantee, Cam Iron or
Project Company that caused the issue of the Bank Guarantee shall
immediately replenish such Bank Guarantee at its initial amount as soon
as possible, with updated amounts, as the case may be.

(d) For the avoidance of doubt, neither the existence nor a claim to any Bank
Guarantee shall limit the State from submitting a claim against the
Project Companies in the case where the amounts guaranteed happened
to be insufficient to fully meet the obligations of a Project Company in
accordance with this Article 31.3.

(e) The State shall not be required to subordinate its rights under any Bank
Guarantee to any Lender or Third Party.

(f) Bank Guarantees shall be specific to the Project Company delivering
them and shall not also cover obligations of other Project Companies
unless expressly provided for.

32 PERSONNEL
32.1 Seope of the Collective Bargaining Agreement

(a) The Project Companies and their Affiliates incorporated as Cameroonian
Companies shall apply the Collective Bargaining Agreement to their
Cameroonian employees.

(b) The Project Companies’ Contractors and Subcontractors which are

oe

ay
incorporated as Cameroonian Companies shall have the choice to enter
into and apply the Collective Bargaining Agreement to their employees
who are specifically used to carry out services in connection with the
Project.

(c) The Project Companies' Affiliates operating in Cameroon, Contractors
and Subcontractors which are incorporated as foreign (i.e. non-
Cameroonian) companies shall have the choice to enter into and apply the
Collective Bargaining Agreement to their employees who are specifically
used to carry out services in connection with the Project. The
Cameroonian employees of the Project Companies’ foreign Affiliates,
Contractors and Subcontractors incorporated as foreign companies shall
be granted employment terms and conditions not less favorable than
those provided for in the Collective Bargaining Agreement.

32.2 Scope of Article 32

(a) The provisions of this Article 32 shall apply to the Project Companies
and their Affiliates incorporated in Cameroon.

(b) The following provisions of this Article 32 shall apply mutatis mutandis
to the Project Companies, Contractors and Subcontractors, irrespective of
whether such entities are incorporated as Cameroonian Contractors or
Cameroonian Subcontractors or foreign entities operating in Cameroon:

(i) provisions relating to priority given to Cameroonian nationals as set
forth in Article 32.3;

(ii) provisions on working time and annual leaves as set forth in
Article 32.8 for their Cameroonian employees and for employees
whose work contract is subject to Legislation, it being specified that
work contracts of foreign employees working on Rosters during the
Construction Phase shall not be required to be subject to Legislation;

(iii) general employment provisions as set forth in Article 32.10;

(iv) | HSECS provisions set forth in Article 32.11; and

(v) application process for Immigration Documents for Foreign
Personnel as per Article 32.12.
(c) The following provisions of this Article 32 shall apply in accordance with
their terms to the Main Contractors and Main Subcontractors of the
Project Companies which operate in Cameroon:

(i) provisions on priority given to Cameroonian nationals as set forth in
Article 32.3;

(ii) provisions on quotas set forth in Article 32.4;

(iii) provisions on professional training and transfer of know-how as set
forth in Article 32.5 (excluding, for the avoidance of doubt, the
financing obligations in Article 32.6);

(iv) provisions on working time and annual leaves as set forth in

ae 4

{yy\
Article 32.8 for their Cameroonian employees and for employees
whose work contract is subject to Legislation, it being specified that
work contracts of foreign employees working on Rosters during the
Construction Phase shall not be required to be subject to Legislation;

(v) general employment provisions as set forth in Article 32.10;
(vi) HSECS provisions set forth in Article 32.11; and

(vii) application process for Immigration Documents for Foreign
Personnel as per Article 32.12.

(d) Consequently, the Project Companies shall require in their contractual
arrangements with their Contractors operating in Cameroon that the latter
comply with the above provisions, and that such Contractors shall impose
the same obligations on their Subcontractors operating in Cameroon (and
on their own subcontractors operating in Cameroon, if applicable) so as
to give full effect to this Article 32.2.

32.3 Priority to Domestic Employment throughout the Term of the Project

(a) Throughout the duration of the Project, the Project Companies, the
Contractors and Subcontractors undertake to give priority to the
employment of Cameroonian nationals, subject to their availability at the
time of recruitment and required level of qualification and professional
experience. For the avoidance of doubt, in making this assessment, the
Project Companies shall not discriminate against Cameroonian nationals
based on the work conditions applicable to them pursuant to
Article 32,11, The Project Companies shall procure that their Contractors
and Subcontractors shall comply with this obligation.

(b) Accordingly the Project Companies, the Contractors and Subcontractors
shall recruit their operational staff working on the Project in Cameroon as
follows:

(i) from the local Cameroonian nationals residing in the region of the
Exploitation Area, Mineral Terminal Area and Railway Area
throughout the duration of the Project;

(ii) from the ranks of the construction contractor's Cameroon national
construction workforce; and

(iii) throughout Cameroon and from the international Cameroon diaspora.

(c) The Project Companies undertake to timely provide the Labor Committee
with details on the workforce (number, level of qualification, etc.) that
shall be needed to carry out all the major construction and operation-
related works of the Project for the Labor Committee to be in a position
to assist in sourcing local Cameroonians for such works.

(d) Where Cameroonian nationals with the required level of qualification and

professional experience cannot be identified or are not available, foreign
nationals may be recruited.

page | 142

a OG
32.4

(a)

(b)

(c)

32.5
(a)

(b)

Quotas

The Parties acknowledge that their joint intention is each Project
Company and the Main Contractors and Main Subcontractors achieve
during the Exploitation Phase the following minimum quotas of
Cameroon nationals among their employees located in Cameroon and

working on the Project:

@ for managerial positions: at least fifty percent (50%) of national
employees five (5) years after the beginning of the Exploitation
Phase, ramping up to sixty percent (60%) of national employees
seven (7) years after the beginning of the Exploitation Phase;

(ii) for supervisory positions: at least 60% of national employees three
(3) years after the beginning of the Exploitation Phase and seventy-
five percent (75%) of national employees seven (7) years after the
beginning of the Exploitation Phase; and

(iii) for unskilled positions: at least eighty-five percent (85%) of national
employees three (3) years after the beginning of the Exploitation
Phase.

(iv) ten (10) years after the beginning of the Exploitation Phase, ninety
percent (90%) of all categories of employees shall be Cameroonian
nationals.

The quotas above shall be calculated by taking into account the
workforce at the level of the Project Company and, based on the full time
equivalent, the part of the workforce of the Main Contractors and Main
Subcontractors who are employed or used for the purpose of the Project
as identified in the "safety and accident prevention plan" required by the
Project Companies from the Main Contractors and the Main
Subcontractors.

The Parties acknowledge that the above quotas are non-binding targets
but that it is in their best interest to maximize the Cameroonization of the
workforce involved in the Project and that the undertakings relating to
professional training and financing thereof set forth in Articles 32.5 and
32.6 are given in order to further such joint interest.

Professional Training and Transfer of Know-How

The Project Companies shall, from the beginning of the Construction
Phase and throughout the Exploitation Phase, provide a budget as
indicated in Article 32.6(a) below and deliver or require the Main
Contractors and/or Main Subcontractors to deliver professional ongoing
training programs on (i) health, safety and risk management and
(ii) trades required for the Exploitation Phase of the Project, with a view
to maximizing the Cameroonization of the workforce and more generally
to providing development and careers opportunities for their
Cameroonian workforce.

Accordingly each Project Company undertakes to implement or require
the Main Contractors and/or Main Subcontractors (except those in charge
of construction during the Construction Phase) to implement, in close

-—
(c)

32.6

(a)

(b)

(c)

(i)

(ii)

cooperation with the competent departments of the State, professional
training structures and programs for its Cameroonian workforce in the
business segment in which it operates for the Exploitation Phase of the
Project.

If required and in order to assist the Project Companies in implementing
or causing the implementation by the Main Contractors and/or Main
Subcontractors of the contemplated training programs, the State and the
Project Companies (and their Main Contractors and/or Main
Subcontractors) shall agree upon the technical requirements that shall be
referenced for an individual to be officially recognized as a qualified
professional in any trade relevant to the Exploitation Phase of the Project.

Financing of Professional Training and Transfer of Know-How

The Project Companies commit to a minimum training budget as follows,
which they will use directly or through their Main Contractors and/or
Main Subcontractors:

during the Construction Phase, a minimum amount of seven (7)
million US Dollars in aggregate, which shall be broken down into
two million (2,000,000) US Dollars per year during the first two (2)
years of the Construction Phase and three million (3,000,000) US
Dollars for the third (3“) year of the Construction Phase, it being
agreed by Cam Iron that should the Construction Phase extend
beyond three (3) years, it shall commit to renew the training budget
for an amount not less than two (2) million US Dollars per year
calculated pro rata per month of extension; and

during the first ten (10) years of the Exploitation Phase, an amount of
three million (3,000,000) US Dollars in aggregate per year.

At the end of the tenth (10") year of the Exploitation Phase, the Project
Companies shall convene with the State and submit a report in writing
outlining the detail of the number of their respective domestic and foreign
employees who work on the Project at such time, with a view to
assessing whether the quotas set forth in Article 32.4(a) and calculated in
accordance with Article 32.4(b) are fulfilled at the level of each Project
Company at such time. In the event the quotas set forth in Article 32.4(a)
are not fulfilled at the end of the tenth (10") year of the Exploitation
Phase at the level of each Project Company, the Parties shall agree on
methods to achieve such quotas within an agreed timeframe and on the
corresponding budget.

The training budget set forth in Articles 32.6(a)(i) and 32.6(a)(ii) shall be
divided equally between internal fifty percent (50%) and relevant
external fifty percent (50%) training. Internal training shall include:
professional training centers within the Project Companies, scholarships
for staff or prospective staff with potential to undertake specific
undergraduate and post-graduate university courses linked to the Project
Companies’ business needs and internships within the Project Companies
(and/or their Main Contractors and Main Subcontractors). External
training may include setting up or contributions to trade academies linked
to the Project Companies’ activities.

page | 144
32.7. Annual Report

The Project Companies shall provide the Labor Committee with an annual report
outlining the detail of the number of domestic and foreign employees who have
worked on the Project for the past year and anticipated number thereof for the coming
year, together with details on the training programs that were and shall be
implemented.

32.8 Working Time and Annual Leave

(a) The Parties recognize the need for the Project Companies, the
Contractors and Subcontractors to have the flexibility to organize
different Shifts, Rosters, rest and annual leave arrangements in order to
meet their various operational requirements of the Project, which should
however not prejudice the safety and well-being of their employees. The
State shall use its reasonable endeavors to facilitate the implementation
of the flexibility required for continuous operation of the Project as per
the provisions of this Article 32.8.

(b) Accordingly, the Project Companies, Contractors and Subcontractors,
shall be authorized to implement Shifts and Rosters under the following
conditions:

(i) their respective employees shall not work Shifts extending beyond
twelve (12) hours a Day;

(ii) their respective employees shall not work in excess of sixty (60)
hours a week on average over a full Roster period and that every
fourteenth (14") Day during such rotation period is a Business Day:
and

(iii) | any work period within a Roster does not exceed eight (8) weeks
during the Exploitation Phase.

(c) Should the Project Companies, the Contractors or the Subcontractors,
require Shifts and Rosters to be implemented in excess of the terms and
conditions set forth in the preceding paragraph, the State shall consider
how such flexibility could be implemented, in particular as regards the
work inspector authorizations for overtime and, subject to the interest of
the Cameroonian workforce, shall facilitate such flexibility.

(d) During the Construction Phase, annual leaves for employees under a
Roster may be considered taken during weeks off and details thereof shall
be set forth in their respective employment contracts.

32.9 Labor Committee on Recruitment and Training
A Labor Committee on Recruitment and Training (the "Labor Committee") shall be
established by the State and Cam Iron prior to the Construction Phase and for the
Term of the Project.
(a) The different roles of the Labor Committee are the following:

(i) assist in sourcing Cameroonian employees for all lines of work
having to be carried out by the Project Companies (and their

. = mM
Affiliates, Contractors and Subcontractors, as applicable) in
connection with the Project and issue "deficiency certificates"
("certificats de carence") in cases where suitably qualified and
experienced Cameroonian employees were not available, so as to
facilitate and help speed up the issuance of the necessary
Immigration Documents;

(ii) review annual reports from Cam Iron on its and the other Project
Companies' record, with respect to recruitment, training and labor
relations;

(ili) collect feedback from the State on the State's expectations and
assessment of Cam Iron's and the other Project Companies'
performance with respect to recruitment, training and labor relations;

(iv) review the performance of the Project on recruitment, training and
labor relations with respect to compliance with (i) Legislation; (ii) the
Convention; and (iii) the Collective Bargaining Agreement;

(v) promote communication between the Project Companies (and any
other entity having signed to the Collective Bargaining Agreement),
the trade unions and the State on labor relations matters and assist in
the voluntary and without prejudice mediation of any labor-related
disputes when requested by Cam Iron or a Project Company;

(vi) assist in the establishment of training arrangements between the
Project Companies (Contractors and Subcontractors) and academic
and vocational training institutions in Cameroon;

(vii) establish the Protocol relating to the process and issuance of
Immigration Documents as provided in Article 32.12(c);

(viii) review the training programs designed to meet or improve the
progressive quotas for national staff set forth in Article 32.4(a);

(ix) audit the implementation of the training programs;

(x) review the budget allocated to training programs as defined under the
Convention; and

(xi) provide advice and recommendations to the Project Companies (and
their Contractors and Subcontractors) to facilitate the establishment,
training and long-term employment of a skilled and harmonious
workforce and the maintenance of good labor relationships.

The Labor Committee shall be composed of an equal number of State and
Project Company representatives and shall be chaired by a State
representative. The State representatives shall be representatives of
relevant labor and employment ministries, and shall also include a
representative of the Immigration Department. There shall be a
representative of each Project Company (Mining Project Company,
Railway Project Company and Mineral Terminal Project Company). A
representative chosen among their members by the trade unions that have
entered into the Collective Bargaining Agreement shall attend the Labor
Committee's meetings as an expert.

V = (i 47
(c) The Labor Committee's operation mode shall be decided upon by the
Labor Committee, it being agreed that the first meeting of the Labor
Committee will take place within six (6) months following the receipt by
Cam Iron of the Exploitation Permit and the Labor Committee shall meet
as often as deemed necessary by at least three (3) of its members
comprising at least a State and a Project Company representative and at
the minimum once every six (6) months at a venue in Cameroon to be
agreed by the constituent parties and may also consult and exchange by
email, videoconference or teleconference.

32.10 General Employment Provisions

Subject to the priority given to Cameroonian nationals in accordance with
Article 32.3, the Project Companies, the Contractors and Subcontractors shall not
engage in discrimination of any nature whatsoever, with regard to race, sex, religion
or nationality. The Project Companies, the Contractors and Subcontractors shall not
use child labor or forced, including bonded or prison, labor for the Project.

32.11 Health, Safety, Environment, Community and Security ("HSECS")

The Project Companies, the Contractors and Subcontractors shall comply with the
following main HSECS obligations (that may be further developed in the Health and
Safety Management Plan referred to below) for all staff working on Mining
Operations, Railway Operations or Mineral Terminal Operations:

(i) develop and implement (x) a detailed Health and Safety Management
Plan and (y) a detailed environmental and social management plan
that shall both be approved by the State and shall ensure compliance
with internationally recognized standards such as ISO 9001:2008
(Quality management system requirements), ISO 31000;2009 (Risk
management - Principles and guidelines), ISO/IEC 31010:2009 (Risk
management - Risk assessment techniques), ISOMEC 17021:2011
(Conformity assessment);

(ii) provide a safe work place with safety systems in compliance with
OHSAS 18001;

(iii) be responsible for the safety of all staff and visitors to the site on
which the relevant Project Companies (Contractors and
Subcontractors) operate, which shall include the supply and timely
replacement of all personal protective equipment for all such staff
and visitors;

(iv) _ provide trained medical staff (including doctors and nurses) as well
as safety equipment (including ambulances), medicines and dressings
for injuries that may occur; and

(v) provide first response medical facilities equipped to stabilize any
serious casualties arising from work related accidents or health issues
and maintain adequate medical evacuation plans and facilities to
transfer casualties to an appropriate treatment center.

32.12. Immigration Documents for Foreign Personnel

(a) The Project Companies, the Contractors and Subcontractors shall file

i A
applications (each an "Application") for working permits and visas - as
well as any other authorization or document that may be required for
Foreign Personnel (as defined below) to lawfully enter and work in
Cameroon for the sole purpose of carrying out their work activities in
connection with the Project (each an "Immigration Document") - for
any and all non-Cameroonian nationals who are hired for the purpose of
carrying out services in connection with the Project in Cameroon,
whether as employees, consultants or otherwise (the "Foreign
Personnel").

(b) In order to streamline the Applications and help speed up the issuances of
Immigration Documents, the State shall set up a single entry application
procedure for the review, processing of Applications and issuances of
Immigration Documents.

(c) The Parties have agreed that the Labor Committee shall prepare, in
consultation with each relevant administration in charge of the review,
processing and/or issuance of Immigration Documents, a comprehensive
document outlining the procedure that must be followed for any and all
Application as well as expected deadlines for the issuance of Immigration
Documents, such deadlines being set forth as an objective in view of
Project operational requirements (the "Protocol").

(d) The Project Companies, the Contractors and Subcontractors shall lodge
the Applications in accordance with applicable Legislation and the
Protocol.

32.13. Townships ("cités d'ouvriers")

(a) Cam Iron undertakes to build permanent housing for employees working
in the Exploitation Area, with a view to contributing to the
implementation of a township ("cité d'ouvriers") in such location which
shall be completed in accordance with any town planning requirements.
Cam Iron undertakes to supply the related conceptual urban planning
scheme within six (6) months of the Signature Date, together with the
updated Feasibility Study, it being specified that the State shall be in
charge of setting up or having set up the public facilities of the township
(such as schools, water and electricity networks).

(b) Cam Iron will provide a construction camp for its workforce working in
the Mineral Terminal Area and after construction, if the Mineral
Terminal Area urban development plan makes land available to Cam Iron
or the Mineral Terminal Project Company for accommodation purposes,
the latter shall, to the extent necessary, build permanent housing for the
employees working in the Mineral Terminal.

33 USE OF CAMEROONIAN GOODS AND SERVICES
33.1 Principle

Subject to the provisions of Article 33.2 and the Legislation, the Project Companies
may, subject to the reasonable approval of the State (where any trade is material),
choose their suppliers, Contractors and Subcontractors regardless of their nationality
or place of registration, in order to obtain Goods and high-quality services with a

Vy

a-
view to carrying out the Project Operations of which they are in charge. For the
purposes of this Article 33.1, disapproval by the State shall be deemed reasonable if
the selection of a supplier, Contractor or Subcontractor is or has been (within the last
twelve (12) months) under investigation by the State, is (i) not in compliance with all
Legislation and applicable professional licensing requirement, (ii) deemed materially
deficient in any Tax payment owed to the State or (iii) not in good standing.

33.2. Minimum thresholds and objectives

For the purposes of reinforcing the national industrial base, each Project Company
undertakes, to grant priority to Cameroonian Contractors and Cameroonian
Subcontractors:

(a) during the Construction Phase of the Project Facility, at least fifty percent
(50%) of the total value of all contracts for the procurement of Goods
(other than goods which Cameroonian Contractors and Cameroonian
Subcontractors cannot source and which must be imported for use in the
Project) or the supply of services, assessed over every two (2) year period
shall be contracted to Cameroonian Contractors and Cameroonian
Subcontractors, and the Project Companies shall use reasonable efforts to
increase such percentage to the extent Cameroonian Contractors or
Cameroonian Subcontractors have the ability to meet the technical,
timing, cost and other required performance standards;

(b) during the Exploitation Phase of the Project Facility, at least fifty percent
(50%) of the total value of all contracts for the procurement of Goods or
the supply of services, assessed over every two (2) year period shall be
contracted to Cameroonian Contractors and Cameroonian Subcontractors,
and the Project Companies shall use reasonable efforts to increase such
percentage to the extent Cameroonian Contractors or Cameroonian
Subcontractors have the ability to meet the technical, timing, cost and
other required performance standards, and

provided that the selection of Contractors and Subcontractors to meet the above
requirements is on the basis of the best conditions in terms of availability, experience,
competitiveness and solvency (including insurances and ability to provide proper
performance guarantees which may be supported by the State pursuant to Article
43.2). Each of the Project Companies shall, on an annual basis, provide the State
with a report as to compliance with the minimum levels set forth in Articles 33.2(a)
and 33.2(b) during the applicable phase of the Project.

33.3 Cameroonian Contractors and Cameroonian Subcontractors
For the purposes of this Article 33, Cameroonian Contractor or Cameroonian
Subcontractor shall refer to an entity registered in the State that meets one or more of

the following criteria:

(a) at least five percent (5%) of the equity interests are owned by citizens of
the State; or

(b) more than fifty percent (50%) of the employees are citizens of the State.

The Project Companies will give reasonable preferences to entities with more
significant ties to Cameroon.

. a G
SECTION V —- ECONOMIC AND TAX PROVISIONS
34 ROYALTY
34.1 Royalty Payment

The Mine Project Company shall, in respect of any month for the Term of the Project,
pay to the State a Royalty equal to two and one half percent (2.5%) of the Mine Gate
Value of all High Grade Ore and Beneficiated Ore from the Exploitation Area.
During each month during the Term of the Project, ninety percent (90%) of the
amount of such Royalty shall be estimated and paid to the State at the time such
Product is loaded by the Mineral Terminal Project Company onto a ship for delivery
or as otherwise agreed and the remaining ten percent (10%) of such Royalty shall be
paid at the end of the month in which the final value is determined and reflect a true-
up for actual amounts and prices.

34.2 Weighing and assaying
The Mine Project Company must:
(a) at the Mine Loading Area, weigh in wet tonnes and regularly collect and
analyse assays of all Products transported from the Exploitation Area;
and

(b) at the Mineral Terminal Area, weigh in wet tonnes and regularly collect
and analyse assays of all Products delivered to the car dumper.

34.3 Reporting of assay results

{a) The Mine Project Company must regularly provide the State with the
weight and assay results obtained under Articles 34.2(a) and 34.2(b).

(b) The Mine Project Company may supply the weight and assay results
obtained under Articles 34.2(a) and 34.2(b) to all Third Parties
contributing Other Ore and the governments of the countries from which
Other Ore is derived.

34.4 Audit
(a) At least once in every Calendar Year that the Mine Project Company
pays the Royalty to the State pursuant to this Article 34, the Mine Project
Company must engage a reputable international firm of accountants with
demonstrated experience in projects similar to the Project to conduct an
audit of those the Royalty payments made during the Calendar Year, at
the sole cost of the Mine Project Company.

(b) The Mine Project Company must provide the report of the audit
described in Article 34.4(a) to the State in a timely manner.

34.5 Adjustment

Where, as a result of the audit referred to in Article 34.4, the amount of the Royalty
which has been paid by the Mine Project Company to the State is not correct then:

(a) where the amount paid is less than what it should have been, then the

tae o
Mine Project Company must pay the shortfall to the State within fourteen
(14) Days of the date of the determination of that amount; or

(b) where the amount paid is greater than what it should have been, then the
Mine Project Company shall credit that surplus amount against its future
obligation to pay the Royalty.

34.6 No Royalty on Certain iron ore

Only the Mine Project shall be obligated to pay the Royalty on the iron ore from the
Exploitation Area

35 CEMAC
35.1 Approvals

If it proves necessary or useful for one or more Project Companies, Contractors or
Subcontractors to carry out any formality, either in accordance with the CEMAC
regulation, or to obtain any approval from the CEMAC Commission with respect to
any legal, Tax, customs, explosives and exchange control matters provided for under
this Convention:

(a) the relevant Project Company, Contractor or Subcontractor shall carry
out such formalities and provide the documents necessary to assist such a
request for approval; and

(b) the State shall use its reasonable endeavours to assist the relevant Project
Company, Contractor or Subcontractor with a view to meeting the
requirements of the regulations and the CEMAC authorities within the
requisite time-limits.

35.2 Restrictions
If the CEMAC Commission is considering imposing restrictions or obligations on a
Project Company, Contractor or Subcontractor in respect of any activities it conducts
or proposes to conduct in relation to the Project, regardless of whether such
restrictions or obligations are imposed by Legislation or are conditions to any
approval sought by the State, the State shall use its reasonable endeavours to obtain a
partial or entire exemption from such restrictions or obligations.

36 FISCAL AND CUSTOMS REGIME
36.1 Governing law

The legal, Tax, customs and exchanges control regime currently applicable to the
activities carried out pursuant to this Convention, is contained within:

(a) the OHADA Acts;

(b) the Regulation No 2/00/CEMAC/UMAC/CM harmonizing exchanges
control regulations in the CEMAC members States;

(c) the Customs Code in force at the Signature Date;

(d) the General Tax Code in force at the Signature Date;

V a AN
(e) all the Finance Laws in force at the Signature Date;

(f) Law No 63/4 of 19 June 1963 relating to the implementation of the
regulations of the Franc Area throughout the territory of the Republic of
Cameroon;

(g) the Mining Code in force at the Signature Date;

(h) the Investment Charter Law N° 2004-4 of 19 April 2002 in force at the
Signature Date;

(i) Law No 67/LF/22 of 12 June 1967 relating to the financial relations
between the Republic of Cameroon and foreign countries;

@ Decree N° 76/64 of 19 February /1976) modifying Decree N°
75/763 of 12/December/1975 which suspend the application of
withholding taxes on foreign loans; and

(k) Law No 95/14 of 8 August 1995 establishing the conditions of US
Dollars accounts.

36.2 Tax Regime

(a) In addition to the provisions contained in this Convention, during the
Term of the Project, Cam Iron and the Project Companies, their
Contractors and Subcontractors shall be subject to the provisions of
Annex VII in connection with the Project Operations. If a tax, fee or
similar assessment is not addressed in a Project Agreement, including
Annex VII, then it shall be payable in accordance with the Legislation.

36.3. Bonus Payment

(a) The Parties agree that in order to enjoy Bonus Payment Holiday for the
purposes of all assignments and transfers or any restructure or other
dealings either directly or indirectly in the shares in Cam Iron or a Project
Company including any dealing in any shares in any entity that may
directly or indirectly control those companies, or any consent the State is
required to give to any Finance Document, Cam Iron shall pay to the
State the sum of eleven million (11,000,000) US Dollars on the date that
is no more than ten (10) Days following the consummation of the
transactions contemplated by the Scheme and these payments will be the
only payments required to be made during the Bonus Payment Holiday
by or on behalf of Cam Iron or a Project Company for the purposes of
section 20 of the Mining Code. The Parties will also provide for the
completion of any documents necessary for the Project Companies and
their parent companies, as the case may be, to comply with applicable
provisions of Australian legislation regarding such payments.

(b) The Project Companies will be exempt from any Bonus Payment
otherwise payable on:

(i) transfers of the equity interests of the parent companies of Cam Iron;
and

(ii) any security or pledge that the Mine Project Company may create

a Ta "
over the Exploitation Permit.
36.4 Offset of Part Payment of Bonus Fee

If the Conditions Precedent are not satisfied and as a consequence, there is no Date of
Entry into Force then notwithstanding that the balance of this Convention may not
have entered into force, Cam Iron shall not be entitled to a refund of any of the
amounts it has paid to the State pursuant to Article 36.3, however, Cam Iron may
offset the eleven million (11,000,000) US Dollars it has paid to the State pursuant to
Article 36.3 against all amounts it may from time to time owe the State in connection
with bonus payments due by Cam Iron for the Project or other mining projects of
Cam Iron up to a total sum of eleven million (11,000,000) US Dollars.

36.5 Other requirements

(a) Cam Iron and each Project Company must comply with any obligations
to obtain an importation or exportation license or any other similar
permission or authorisation under any CEMAC requirement in respect of
which the State has met its obligations pursuant to Article 35.1 but is
unable to obtain any partial or total exemption.

(b) Subject to Article 42 (Insurance), Cam Iron and each Project Company
must comply with any obligations imposed by customs or their
representatives to obtain insurance from Cameroonian insurers in relation
to any equipment (including fixed and movable Mining Exploitation
equipment (including vehicles used solely within the Exploitation Area
and those servicing Mining Operations like cargo trucks, buses and light
vehicles), processing equipment and materials transportation and
handling equipment), goods, spare parts, materials (including
construction materials and materials for intermediate consumption),
commodities, supplies, consumables (including fuel, petroleum products,
reagents, lubricants, gas and power), plant (including the Beneficiation
Facility), rolling machines, vehicles , aircraft (including planes and
helicopters), trains and telecommunication equipment (for terrestrial
communication, radio communication or satellite communication) or any
ore, minerals or products (including iron ore and any sub-products)
including any requirements to produce an insurance policy or certificate
to show that such insurance has been obtained under any CEMAC
requirement in respect of which the State has complied with its
obligations under Article 35.1 but is unable to obtain a partial or total

exemption.

(c) Nothing in this Article 36 permits Cam Iron or any Project Company to
import into the territory of the State any items which are not permitted to
be imported under the Legislation of the territory of the State. The
Parties acknowledge that the items listed under Annex VI are prohibited
imports as of the Signature Date and that such listing may be amended
from time to time. Explosives material required for the Project shall be
permitted to be imported into the territory of the State in accordance with
the Explosives Agreement.

(d) In order to give effect to the exonerations referred to in this Article 36 the
Parties shall develop appropriate protocols to ensure the operations of
Cam Iron and the relevant Project Company are not interrupted or
delayed.

\J page | 153 Mm f_
37

36.6 Third Parties

Subject to Article 6.1, nothing in this Convention shall confer any rights or
remedies under or by reason of this Convention on any Third Party beneficiary
except to the extent that a specific obligation of a Project Company is passed to
such Third Party subject to the terms hereof. Nothing in this Convention shall
relieve or discharge the obligation or liability of any Third Party to any Party to
this Convention.

36.7 Cross Border Movement

The State acknowledges that for the efficient operation of the Project Operations and
the Nabeba Project that Goods imported for Cam Iron or a Project Company and
Nabeba Goods imported for Congo Iron may have to be exchanged either before
being used for the intended importer or after initial delivery to the site of operation.
The State shall agree a protocol with each of Cam Iron or an appropriate Project
Company and Congo Iron by which those Goods or Nabeba Goods can be exchanged
or used in a country of operations which is different to that for which they were
imported without either Cam Iron or an appropriate Project Company or Congo Iron
having to pay any customs duties, excise duties, Taxes, charges, taxation, foreign
exchange restrictions, inspection costs and the like.

36.8  State’s Equity Interest.

Neither Cam Iron nor any Project Company nor any of Cam Iron’s shareholders or the
Shareholders shall be liable for any Tax, registration fee or any other charge or stamp duty
attached to the State's acquisition of the State Interest.

ACCOUNTING
37.1 Accounting Provisions

(a) The accounts of Cam Iron and of the Project Companies shall be kept in
accordance with the IFRS (International Financial Reporting Standards)
and with the OHADA accounting principles.

(b) The Project Companies not registered in the territory of the State shall be
entitled to use the US Dollar or any other currency deemed appropriate
by Cam Iron for keeping their accounts and undertake all ancillary
accounting operations and to denominate their share capital in such
currency,

(c) The applicable exchange rate to be applied to conversion of transactions
carried out in a currency other than the US Dollar shall be the rate
published under the rubric "exchange cross rates" in the London
Financial Times, in force on the day of the conversion transaction. If the
currency is not indicated in the "exchange cross rates" or if the London
Financial Times is not available, the exchange rates obtained from
another internationally recognised source, published in London or New
York, shall be used. If it is impossible to obtain a published rate, the
applicable rate shall be the mathematical average of the exchange rates
each business day of the relevant month for which the rate is available
from any of the sources referred to in this Article 37.

\/ page | 154
37.2 Extractive Industries Transparency

Cam Iron and the Project Companies shall comply with the requirements of the
Extractive Industries Transparency Initiative and CEMAC directives on transparency
of financial relations with respect to all payments made by them pursuant to this
Convention or Specific Agreement. The Parties shall act in good faith at all times in
connection with their obligations under this Convention.

SECTION VI —- MISCELLANEOUS PROVISIONS

38 RELIEF EVENTS PROCEDURES AND REMEDIES
38.1 Relief Events.

A Project Company shall be relieved for the time described below in Article 38.1.1(c), from
its obligation to perform the Project Operations to the extent that any failure to perform
results from such Relief Event.

38.1.1 Relief Event Notice

(a) If a Project Company is affected by a Relief Event, it shall give notice
(“Relief Event Notice’) to the State and the State Project Committee as
soon as practicable and in no event later than thirty (30) Days following
the date on which it first became aware of such Relief Event (provided
that in the case of the same Relief Event being a continuing cause of
delay, only one notice shall be necessary), which notice shall include (i) a
statement of which Relief Event the claim is based upon, (ii) details of
the circumstances from which the delay arises and (iii) an estimate of the
delay in the performance of obligations under this Convention
attributable to the said Relief Event and information in support thereof, if
known at that time. The State shall, after receipt of the Relief Event
Notice, be entitled by notice to require the Project Company to provide
such further supporting information or details as the State may
reasonably consider necessary. If a Relief Event has not yet occurred,
but a Project Company knows of any event or circumstances which could
reasonably be expected to result in a Relief Event, the Project Company
will give notice pursuant to Article 47.1.5 but may later give notice
pursuant to this Article when an actual Relief Event occurs.

(b) The affected Project Company shall notify the State as soon as
practicable and in no event later than ten (10) Days following the date on
which it first became aware that a Relief Event has ceased.

{c) Subject to the affected Project Company giving the Relief Event Notice
required in Article 38.1,1(a) above, a Relief Event shall excuse such
Project Company from whatever performance is prevented by the Relief
Event referred to in such notice for such appropriate number of Days as
the State and such Project Company jointly determine. If the State and
the Project Company cannot agree upon the period of delay, then the
Project Company shall be excused for a reasonable period. This Article
38.1.1(c) shall not excuse Cam Iron or any Project Company from the
performance and observance under the applicable Project Agreement(s)
of any obligations and covenants not affected by the Relief Event nor
prevent the State or its designee from exercising its rights under the
Project Agreements. Notwithstanding the occurrence of a Relief Event,

yo= (M\ Q-
(d)

the affected Project Company shall continue its performance and
observance under the applicable Project Agreements of all of its
obligations and covenants to the extent that it is reasonably able to do so
and shall use its reasonable efforts (obligation de moyens) to minimize
the effect and duration of the Relief Event. Nothing in this Convention
shall permit or excuse noncompliance with a change to the Legislation.

If a Relief Event occurs that also qualifies as a Compensation Event, the
Project Company may also pursue its remedies under Article 39.

38.1.2 Role of State Project Committee.

Upon the receipt of a Relief Event Notice, the State Project Committee shall use its
reasonable efforts to respond within twenty one (21) Days to the applicable Project
Company and indicate whether or not it is granting or denying temporary relief
from the circumstances (“Adverse Circumstances”) related to the Relief Event
(“Committee Response”). Provided, however, that if the expected Relief Event is
of the type subject to Article 40.3, the procedures of that Article shall govern.

(a)

(b)

(c)

If the Committee Response indicates that the State Project Committee is
granting temporary relief from the Adverse Circumstances, the State
Project Committee does not send a Committee Response within twenty
one (21) Days, or the Committee Response is silent on whether
temporary relief has been granted, then to the extent the expected Relief
Event is the result of a delayed, denied or withdrawn permit, beginning at
the time of the Relief Event Notice, the Project Companies shall be
automatically temporarily granted any permit described in the Relief
Event Notice, for which it has complied with all material requirements
under applicable Legislation, as needed to avoid the Adverse
Circumstances (other than a new research, exploration or exploitation
permit under the Mining Code). At any time, the State Project
Committee may send written notice terminating this temporary relief.

The intent of this provision is to allow the Project Companies to mitigate
any potential Relief Event and the Project Companies shall use their
reasonable efforts to mitigate any potential Relief Event.

Granting the temporary relief provided in this Article 38.1.2 is not
intended to be the only method of resolving and mitigating an expected
Relief Event and the State and the Project Companies may seek other
resolutions, including the State’s enforcement of any denial or
withdrawal of any permit identified in the Relief Event Notice if the State
chooses to do so.

39 CONVENTION COMPENSATION

39.1
(a)

Payment of Convention Compensation.

i/

Except as otherwise provided in Article 40.3, but in all other instances, in
addition to other notice provisions of this Convention, if a Compensation
Event occurs, the applicable Project Company shall give notice “First
Notice” of such occurrence to the State and the State Project Committee
promptly but no later than thirty (30) Days following the date on which
the Project Company first became aware of the Compensation Event. If a
Compensation Event has not yet occurred, but a Project Company knows

page | 156
(b)

of any event or circumstances which could reasonably be expected to
result in a Compensation Event, the Project Company will give notice
pursuant to Article 47.1.5 but may later give notice pursuant to this
Article when an actual Compensation Event occurs. Within thirty (30)
Days following the date of delivery of such notice, the Project Company
shall give the State and the State Project Committee another notice (the
“CE-Notice”) setting forth (i) details of the Compensation Event,
including a specific explanation of the reasons that the event constitutes a
Compensation Event under the terms of this Convention and (ii) the
amount claimed as Convention Compensation and details of the
calculation thereof. If the State wishes to dispute the occurrence of a
Compensation Event or the amount of the Convention Compensation
claimed in the CE-Notice (each a “Convention Compensation
Dispute”), the State shall give notice of Dispute (the “CE-Dispute
Notice”) to the Project Company within ninety (90) Days following the
date of receipt of the CE-Notice stating the grounds for such Dispute. If
neither the CE-Notice nor the CE-Dispute Notice has been withdrawn
within sixty (60) Days following the date of receipt of the CE-Dispute
Notice by the Project Company, the matter shall be submitted to the
Dispute resolution procedure in Article 56. The State shall pay the
Convention Compensation to the Project Company within one hundred
twenty (120) Days following the date of receipt of the CE-Notice, or if a
CE-Dispute Notice has been given as provided in the immediately
following sentence, then not later than one hundred and twenty (120)
Days following the date of determination of the Convention
Compensation; provided that, in each case, the State may defer any such
compensation for an additional period (not to exceed one (1) year from
the date of the CE Notice if there is no Convention Compensation
Dispute and if there is a Convention Compensation Dispute, three (3)
months after the amount of Convention Compensation is determined) if
the State reasonably determines that such additional period is necessary
to obtain financing or required approvals to make such payment.
Notwithstanding the foregoing, in the event of a dispute regarding the
amount of Convention Compensation, the State shall make available to
the Project Company any undisputed portion of such Convention
Compensation and any portion of such Convention Compensation that is
subsequently agreed between the Parties, in each case not later than one
hundred and eighty (180) Days following the date that the Parties have
agreed to such portion (even if a dispute regarding a portion of the
amount claimed by the Project Company is still pending) provided that,
the State may defer any such compensation for an additional period (not
to exceed one (1) year from the date of the CE Notice for such agreed
portion.

Convention Compensation shall be an amount sufficient to compensate
Cam Iron or the applicable Project Company for all documented Losses
with respect to a Compensation Event in excess of the applicable
thresholds in the Definition of Compensation Event after taking into
account any insurance proceeds actually received by Cam Iron or such
Project Company in connection with the Compensation Event, if
applicable. If Cam Iron or the applicable Project Company is required to
expend its own funds (whether from operating cash flows or the proceeds
of any debt or equity financing or otherwise) with respect to any
Compensation Event prior to receipt of the corresponding Convention
Compensation, then the determination of Convention Compensation

iM AA—
39.2

(a)

(b)

(c)

(d)

(e)

shall, in addition to the components described above, include interest at a
rate equal to the Reference Rate plus four hundred (400) basis points. The
Project Companies shall use their reasonable efforts to mitigate any
Losses and adverse effects of a Compensation Event.

Role of State Project Committee.

If the State wishes to remedy the occurrence of a Compensation Event,
the State shall give notice thereof to the Project Company within thirty
(30) Days following the date of receipt of the CE-Notice. If the State
gives such notice, it must remedy the Compensation Event within one
hundred twenty (120) Days following the date of receipt of the CE-
Notice or, if a CE-Dispute Notice has been given, within one hundred
twenty (120) Days following the final decision that a Compensation
Event occurred or, in either case, within such longer period as may be
reasonably required, proceeding diligently, to remedy such Compensation
Event. If the State remedies the occurrence of a Compensation Event
within the applicable period of time, the right of the Project Company
shall be limited to a claim for Convention Compensation calculated up to
such remedy date only,

In addition upon the receipt of the First Notice, the State Project
Committee shall use its reasonable efforts to respond within twenty one
(21) Days to the applicable Project Company and indicate whether or not
it is granting or denying temporary relief from the circumstances
(“Adverse Circumstances”) related to the Compensation Event
(“Committee Response”). Provided, however, that if the expected
Compensation Event is of the type subject to Article 40.3, the procedures
of that Article shall govern.

If the Committee Response indicates that the State Project Committee is
granting temporary relief from the Adverse Circumstances, the State
Project Committee does not send a Committee Response within twenty
one (21) Days, or the Committee Response is silent on whether
temporary relief has been granted, then to the extent the potential
Compensation Event is the result of a delayed, denied or withdrawn
permit, beginning at the time of the notice of the Compensation Event,
the Project Companies shall be automatically temporarily granted any
permit described in the notice of a Compensation Event, for which it has
complied with all material requirements under applicable Legislation, as
needed to avoid the Adverse Circumstances (other than a new research,
exploration or exploitation permit under the Mining Code). At any time,
the State Project Committee may send written notice terminating this
temporary relief.

The intent of this provision is to allow the Project Companies to mitigate
any potential Compensation Event and the Project Companies shall use
their reasonable efforts to mitigate any potential Compensation Event.

Granting the temporary relief provided in this Article 38.1.2 is not
intended to be the only method of resolving and mitigating a
Compensation Event and the State and the Project Companies may seek
other resolutions, including the State’s enforcement of any denial or
withdrawal of any permit identified in the notice of the Compensation
Event Notice if the State chooses to do so.

Mi)

page | 158
40 STABILITY OF ECONOMIC CONDITIONS
40.1 Warranty from the State

(a) Any Change in Law may be deemed a Compensation Event, subject to
the definition thereof.

(b) The Legislation and the obligations assumed by the Project Companies
under the applicable Project Agreements, together with, in each case, any
amendment thereto, shall apply at all times to the Subsidiaries,
Contractors and Subcontractors directly or indirectly in charge of all or
part of the Project Operations.

40.2 Stabilisation clause
Throughout the Term of the Project, if there occurs:

(a) any new provision or any amendment to the Legislation on the Signature
Date;

(b) any new Legislation which does not exist as at the Signature Date; or
(c) Legitimate Cause,

which meet the definition of a Compensation Event, then the affected Party may
deem such change a Compensation Event, subject to the definition thereof, in which
case such Party shall have recourse to the remedies set forth in Article 39 or the
remedies set forth in Article 40.3.

40.3 Petition from a Project Company

Where Cam Iron or a Project Company is of the view that an event has or is about to
occur which falls within the scope of Article 40.2, then Cam Iron or such Project
Company shall promptly file a petition with the State and the State Project Committee
(which shall constitute a Compensation Event Notice for purposes of the State Project
Committee), providing all necessary documents in support of the petition and, within
ninety (90) Days following the date of receipt of the petition, the State may either:

(a) reject the petition providing reasons therefor; or

(b) accept the petition and propose to Cam Iron or the relevant Project
Company to meet with it within a maximum period of thirty (30) Days to
discuss but shall have no obligation to reach an agreement regarding:

(i) the possibility to postpone application of the disputed legislative,
regulatory or administrative measure; or

(ii) where the State considers that said measure should apply, agree with
Cam Iron or the relevant Project Company on modifications to this
Convention or the Project Agreement to which it is a party in order to
preserve the economics thereof, whereupon the relevant parties
undertake to act reasonably and use their reasonable endeavours to
reach a mutually acceptable solution.

oa: a =
40.4 Economic Hardship

(a) In case of an event, other than those referred to in Article 40.2,
unforeseeable on the Signature Date and outside the Parties' control,
results in a substantial disruption of the economic and financial balance
of the Project for a period of at least ninety (90) successive Days, Cam
Iron, provided the Project Companies continue to perform their
respective obligations, may propose to the State the measures, in
particular in terms of tax and finance, strictly necessary to enable the
economic and financial balance to be restored and the manner in which
this could be achieved. In providing its proposal to the State, Cam Iron
must be able to demonstrate that, without the State adopting appropriate
measures, the Project, looked at as a whole, will not be cash-flow positive
for at least twelve (12) months longer than reflected in the Project
Economic Model. The State shall notify Cam Iron of its decision on said
proposals within ninety (90) Days following the date of notification of
the request. If the State does not agree to the proposal for assistance then
Cam Iron or the relevant Project Companies are entitled to suspend
operations in accordance with Article 51 but subject to Article 50.

(b) The relevant Parties undertake to adopt reasonable and good faith
behaviour in applying this Article 40.4.

40.5 Emission Scheme Change Notice

(a) Cam Iron shall notify the State as soon as possible after it becomes aware
of any actual or imminent Change in Emission Scheme.

(b) As soon as practicable and in any event not more than one hundred and
eighty (180) Days) after the issue of the notice under Article 40.5(a),
Cam Iron may give to the State notice in respect of a Change in Emission
Scheme setting out the estimated liability of the Project Companies under
the Change in Emission Scheme and the value of the carbon credits or
carbon offsets available from the FMU as contemplated in Article
29.5.2(b) ("Change Notice").

(c) The Project Companies shall have an additional two (2) years to comply
with any Change in Emission Scheme and shall be able to use any carbon
credits or reductions generated by the FMU to offset carbon limitations
introduced by the Change in Emission Scheme.

40.6 Compensation for a Change in Emission Scheme

If a Change in Emission Scheme occurs that directly or indirectly discriminates
against the Project Companies, then such change may be a Compensation Event if it
meets the definitional requirements.

41 EXPROPRIATION — NATIONALISATION
41.1 State's undertakings

(a) Except with respect to the exercise of its Reserved Rights and applicable
Step-in Rights or pursuant to a Project Agreement, the State undertakes not
to take without consent, against either Cam Iron or any Project Company,
any measure of seizure, nationalisation or compulsory acquisition (a
"Confiscation"):

(i) of the rights of ownership composing Cam Iron or any Project
Company’s share capital;

(ii) of the assets needed for the Project Operations held by Cam Iron or
any Project Company in the territory of the State; or

(iii) of the occupation rights Cam Iron or any Project Company hold in
the Project Areas; provided, however, that such a Confiscation,
which was not capable of being remedied by a modification of
delineation of the relevant Project Area, prevents Cam Iron or the
relevant Project Company from continuing to conduct the Project
Operations of which it is in charge within the relevant Project Area.

(b) It is expressly agreed that the provisions of Article 41.1(a):

@) concern the occurrence of expropriation events within the meaning of
customary international law and do not prejudice the State's rights in
terms of non-delivery, non-renewal, termination, modification,
withdrawal, cancellation or suspension of a Project Agreement, a
Project Lease or any permit, authorization or approval in accordance
with the terms thereof, of the applicable Project Agreement or of the
Legislation; but

(ii) do not concern an Ordinary Force Majeure or Political Force Majeure
event which do not result from an act or omission of the State, which
shall under no circumstances represent a Confiscation to which the
provisions of Article 41.2 do not apply.

41.2 Indemnification

(a) Without prejudice to the provisions of Article 56, any breach by the State
of its undertakings under Article 41.1 may qualify as a Compensation
Event if it meets the definitional requirements and Cam Iron and one or
more Project Companies, as applicable, shall (except to the extent any
damages result from a Project Company Fault) have the right to request
Convention Compensation relating thereto, as set forth in Article 39.1.

(b) The indemnity value referred to in Article 41.2(a) shall be agreed between
the Parties or, in case of failure to reach an agreement, shall be determined
in accordance with the procedure set forth in Article 56.

(c) The indemnification under this Article 41, paid as the case may be, will be
calculated in accordance with any applicable principle of compensation
recognised under customary international law.

41.3 Parties claiming to have been Confiscated

Where the State breaches its undertaking under Article 41.1 then, unless it can be
demonstrated that the breach affects in a material way the operating performance and
profitability both before and after tax or freedom to remit dividends to Cam Iron or its
shareholders, the Project Companies or their Shareholders then for the loss suffered
as a result of such Confiscation only, Cam Iron or its shareholders or Project

ie ae
Companies or their Shareholders that are the subject of the expropriation shall be
included in the calculation of the loss incurred in each case without duplication.

41.4 Dispute Resolution In Respect to a Confiscation Dispute.

Any dispute, disagreement, controversy or claim arising out of, connected with or
relating to the State’s undertakings and indemnification under this Article 41, or to
the breach, termination, invalidity, existence or interpretation thereof, or to any event,
action or inaction related to any of the foregoing (“Confiscation Dispute”) shall be
resolved through amicable settlement or arbitration as set forth in Article 56.4.

41.5 Coordination with Treaties.

(a) The provisions of this Article 41 shall be effective only when there is not
an applicable bilateral investment treaty in place that grants applicable
rights regarding expropriation and if there is such a bilateral investment
treaty, then such treaty and not this Article 41 shall govern.

(b) This Convention is intended to provide the remedies regarding indirect
expropriation and fair and equable treatment only when there is not an
applicable bilateral investment treaty, and accordingly, to the extent any
bilateral investment treaty provides for applicable remedies regarding
indirect expropriation and fair and equitable treatment or other causes of
action that could be brought under the applicable bilateral investment
treaty on the same facts, the applicable bilateral investment treaty shall
govern the claims that may be brought and any additional claims created
by this Convention shall no longer be applicable. This subsection is
intended to only address the rights to bring claims, and the forum for
hearing and resolving those claims is addressed in Article 56.

42 INSURANCE

42.1 Principle

Cam Iron shall comply with Inter-African Conference on Insurance Markets
(“CIMA”) and all applicable Legislation concerning insurance and the procurement
of appropriate coverages. The Parties recognize that international carriers may be
necessary for the insurance of certain major risks, but the Project Companies shall use
Cameroonian insurers where coverage is available at competitive prices, and the State
shall reasonably cooperate to permit Cam Iron to cover a portion of this type of risk
from CIMA to the extent required. In addition, the State shall cooperate and assist
Cam Iron in obtaining certain policies outside the territory of the State and from
internationally recognized carriers.

42.2 Risks covered

(a) Other than as provided for in Article 42.4, Cam Iron, the Project
Companies, the Contractors and its Subcontractors shall take out
insurance to cover at least the following risks:

(i) loss or damage caused to the Project Facilities and other installations,
equipment and items existing or built within the Project Area
occupied pursuant to the applicable Project Agreement;

(ii) the cost for relinquishment of the Project Facilities and other

i. B a
installations, equipment and items existing or built within the Project
Area it occupies pursuant to the applicable Project Agreement,
damaged as a result of a loss and their replacement value, as the case
may be;

(iii) | damage caused to the Environment due to the Project Operations of
which it is directly or indirectly in charge;

(iv) injury, loss or damage suffered by Third Parties during or as a
consequence of the conduct of the Project Operations of which it is
directly or indirectly in charge;

(v) injury and damages suffered by its personnel during or as a
consequence of the conduct of the Project Operations which it is
directly or indirectly in charge, and by the authorized engineers and
agents (including Auditors) hired in the context of the administrative
and technical supervision of said operations; and

(vi) such other insurances as are reasonably stated by an international
insurance consultant as being risks usually covered in the particular
circumstances.

(b) Cam Iron shall use commercially reasonable efforts to ensure that the
insurance policies required under the terms of this Article 42 contain a
provision ensuring that the required coverage cannot be terminated
without prior written notification to the State at thirty (30) Days in
advance.

42.3 Political risk insurance

(a) Cam Iron and the Project Companies may obtain and maintain for the
whole Term of the Project insurance to cover all potential political risks
including, inter alia, Political Force Majeure events that can be covered
by an insurance against political risks, obtained on the basis of reasonable
commercial terms considering the scope and localisation of the Project.

(b) The guarantees referred to in Article 42.3(a) shall be taken out with the
Multilateral Investment Guarantee Agency (MIGA) or China Export &
Credit Insurance Corporation, or any other internationally recognised
company that covers the State.

424 — Self Insurance
Cam Iron may propose, prior to the Date of Entry into Force, and upon such proposal,
the Parties may agree prior to the Date of Entry into Force on a framework for self-
insurance insuring against risk which may arise from certain Project Operations. The
State recognizes that the need for self-insurance in the mining industry is normal to
cover certain risks.

42.5 Cessation of Self Insurance
If Cam Iron or a Project Company:

(a) elects to discontinue; or

i a n @&
(b) is unable to continue,

the self insurance referred to in Article 42.4, that Party must effect such insurance
with an insurer against the insurable risks which are no longer the subject of self
insurance.

43 EXCHANGE CONTROL, FOREIGN CURRENCY AND BANKING OPERATIONS
43.1 Other Exchange Control, Foreign Currency and Banking Operations.

(a) The (“Foreign Exchange Agreement”) will address the foreign
exchange control, foreign currency and banking operational provisions
applicable to the Project Operations and the financing thereof and will
provide that, in connection with the Project, Cam Iron, the Project
Companies and their respective Shareholders, Affiliates, and/or
Contractors, Subcontractors shall benefit from (a) the foreign exchange
provisions in the Legislation and the following provisions:

(i) the opening and domiciliation in the State of a convertible foreign
currency bank account. The depositing into this bank account of any
amount of money that the Project Companies determine is to be used
to at finance part of the costs of the Project Operations and the use of
this account for activities related to the execution of the present
Convention;

(ii) the cashing in of all funds acquired or borrowed from abroad,
including sales revenue from its share of the Sale Products, the
preserving of these funds offshore and the freedom to use any
supplementary funds which are not necessary for their local
businesses in Cameroon;

(iii) the freedom to transfer out of the State dividends and interest
payments of all kinds resulting from capital investments, as well as
earnings from the liquidation or disposal of any of the Project
Companies’ assets;

(iv) the offshore payment of foreign companies, Contractors,
Subcontractors and nonresident consultants who provide goods and
services necessary to the Project Operations; and

(vy) Contractors and Subcontractors of foreign nationality and expatriate
employees shall also benefit from the exemptions from all foreign
exchange restrictions granted and;

the right for the expatriates working for Cam Iron and for the Project Companies,
Affiliates and Contractors and Subcontractors residing in the territory of the State, to
transfer abroad part or all their earnings and their contributions paid to foreign
pension funds by or on behalf of these employees for the purpose of retirement funds,
life insurance, health insurance and other similar purposes.

(b) The Parties agree to provide a level of support to the Cameroonian

banking industry with respect to the implementation of the Foreign
Exchange Agreement.

i s, i
43.2
(a)

(b)

{c)

Support for Cameroonian Financial Institutions

Cam Iron and the State shall cooperate to establish mechanisms (which
may include credit support from the State) by which Cameroonian
Companies will be able to meet the financial support obligations for
companies wishing to be awarded contracts from the Project Companies
to participate in the Project.

Cam Iron and the State shall cooperate and use their reasonable efforts to
negotiate with the Lenders to allow a portion of the debt financing for the
Project to be provided or syndicated among banks regulated by the
State’s national monetary authority (“Cameroonian Banks”).

All required bank guarantees provided by the Project Companies to the
State will be issued by Cameroonian Banks provided they are available
on terms and pricing competitive with international banks.

44 CONFIDENTIALITY

44.)

Confidentiality

44.1.1 State's obligation of confidentiality

(a)

(b)

(©)

Except this Convention and the Project Agreements which may be
published, reviewed by Parliament and made available to the public
through that process, the State shall treat the Project Agreements as well
as all reports, analysis results, logging, geophysical data or maps
provided by Cam Iron or a Project Company under or pursuant to the
performance of this Convention or the relevant Project Agreement as
confidential. The State shall also treat as confidential any other document
provided by Cam Iron or a Project Company on which the reference
“Confidential” appears (the "Confidential Information"). Confidential
Information shall exclude information that (i) is or becomes generally
available to the public or in the industry other than as a result of a
disclosure by the recipient in breach of this Convention, (ii) was within
the possession of the recipient or the Party with which he is affiliated
prior to its being furnished to the recipient, provided that the source of
such information was not bound by a confidentiality agreement with, or
other contractual, legal or fiduciary obligation of confidentiality to, the
provider with respect to such information, (iii) is or becomes available to
the recipient or the Party with which the recipient is affiliated on a non-
confidential basis from a source other than the provider, provided that
such source is not bound by a confidentiality agreement with, or other
contractual, legal or fiduciary obligation of confidentiality to, the
provider with respect to such information or (iv) was independently
developed.

Unless agreed in writing by the Project Company which disclosed the
Confidential Information, the State undertakes that neither the State nor
any of its agents or representatives shall transmit any such Confidential
Information to a Third Party (which for clarification excludes
Governmental Entities) for as long as such information remains
confidential.

The Confidential Information shall remain confidential for the State until

| (‘i

page | 165

EL
the rights and obligations arising under this Convention or the Project
Agreement concemed by said information are extinguished, for whatever

(a) Cam Iron and the Project Companies undertake not to disclose to any
Third Party the Confidential Information without the prior written
agreement of the State.

(b) Subject to any applicable stock exchange or other legal disclosure
requirements, Cam Iron and the Project Companies shall not issue any
public statements or press releases regarding the Project and shall cause
their direct and indirect equity holders and lenders to not issue any public
statements regarding the Project without the prior written consent of the
State which will not be unreasonably withheld.

(c) The Confidential Information shall remain confidential for Cam Iron and
the Project Companies until it falls in the public domain pursuant to
Article 44.1.1(c).

44.1.3 Exceptions
(a) Notwithstanding the provisions of Articles 44.1.1 and 44.1.2:

(i) the geological surface area maps and their interpretations may be
utilised by the State at any time for incorporation into official maps
provided data arising from the Project Operations is not disclosed;

(ii) the State may publish annual statistical information provided data
arising from the Project Operations is not disclosed;

(iii) the State may disclose the return on its equity interests in the Project
Companies;

(iv) the State may use the Confidential Information for internal purposes
and share it with Governmental Entities provided that such
Governmental Entities shall be bound by the provisions of this
Article 44;

(v) the State may disclose the Royalty, tax and fiscal terms of the
Project, to mining permit applicants;

(vi) the State, Cam Iron or any Project Company may, at any time,
transmit the Confidential Information to any expert appointed
pursuant to the provisions of this Convention, to professional
consultants, legal advisers, accountants, insurers, Lenders,
Subsidiaries and Governmental Entities;

(vii) Cam Iron, the State and the Project Companies may also transmit
information to applicants for Expansion Capacity, provided however,
that such communication is necessary for the application for
Expansion Capacity;

(viii) that they obtain from the Confidential Information recipient a

vo" a
(b)

(c)

confidentiality undertaking similar to that of this Article 44; and

(ix) | Cam Iron and the Project Companies may also transmit information
to Subsidiaries, Lenders, Assignees, Contractors, Subcontractors and
Third Parties involved in the performance of this Convention or a
Project Agreement, provided however:

(A) that such communication is necessary for the conduct of the
Project Operations; and

(B) that they obtain from the Confidential Information recipient a
confidentiality undertaking similar to that of this Article 44 ,
a copy of which shall be provided to the State and which is
directly enforceable by the State.

The confidentiality obligations in this Article 44 do not apply to
information which must be disclosed:

163) in accordance with Legislation, the State’s transparency initiatives or
enforcement of the Legislation or the State’s rights under the Project
Agreements;

(ii) pursuant to a judicial decision by a competent court;

(iii) to subsequent operators of the Railway or Mineral Terminal or
mining operators in the Exploitation Area, to users of the Mineral
Terminal and Railway and to the Government of Republic of Congo
(provided such disclosure is limited to the agreements to which such
users or the Government of the Republic of Congo are a party and the
information addressed by those agreements); or

(iv) for the purposes of assignments of interests in the Project, in
accordance with the provisions of this Convention.

The Parties are not entitled to confidential treatment of information
relating to the timing and amount of payments or other benefits
specifically due to the State under the terms of this Convention or of
Taxes, payable by Cam Iron and the Project Companies or the rates at
which such Taxes become due or are assessed, or information that is
necessary to compute the amount of such payments or benefits becoming
due.

45 SHARE OWNERSHIP AND OPERATION OF THE PROJECT COMPANIES

45.1

(a)

(b)

State warranties

Except as expressly provided in a Project Agreement, the State’s role as a
shareholder of the Project Companies does not modify their rights under
the Legislation which allow the Project Companies to freely organise
their internal operations, subject to the terms of the Shareholders’
Agreements, and notably to freely implement their articles of association,
in compliance with the provisions of the Legislation and in particular
those of the Uniform Act on Commercial Companies.

Except as expressly provided in a Project Agreement, the State’s role as a

ke
45.2

(a)

(b)

(c)

@)

(ii)

shareholder of the Project Companies does not modify their rights under
the Legislation which allow the Project Companies the right to appoint
their directors and management, subject to the terms of the Shareholders’
Agreements, in particular their president, board members, general
manager, financial managers, commercial, administrative and technical
managers and statutory auditors, in compliance with the provisions of the
Legislation and in particular those of the Uniform Act on Commercial
Companies.

State ownership of the Project Companies
As of the Date of Entry into Force, the State:

shall have an automatic, unconditional and irrevocable right to hold,
directly or indirectly, a non-dilutable equity interest equal to ten
percent (10%) of the share capital and voting rights of each Project
Company (other than Cam Iron and other Project Companies as
mutually agreed from time to time), under the conditions set forth in
Article 45.3 (the "State Interest"); and

shall acquire, for one (1) CFA Franc, an additional five percent (5%)
of the share capital and voting rights of each Project Company (other
than Cam Iron and other Project Companies as mutually agreed from
time to time) under the conditions set forth in Article 45.4 (the
"Additional State Interest"), such that, together with the State
Interest, the State shall own fifteen percent (15%) of share capital and
voting rights of each Project Company, and this shall be in full
discharge of its rights under Section 11(2) of the Mining Code as of
the Date of Entry into Force. Each of the Shareholders’ Agreements
shall set forth the rights and obligations of the Additional State
Interest regarding dilution. According to the terms of the applicable
Shareholders Agreement, if a Project Company issues any additional
equity as part of its financing for the construction necessary to reach
Project Commissioning after the time the State acquires the
Additional State Interest and before Project Commissioning, the State
shall be issued or receive as a transferee additional equity to maintain
its five percent (5%) interest.

The State acknowledges that its right under Article 45.2(a)(i) to a State
Interest shall cease on the sale or disposal by the State of that State
Interest other than in connection with a Change in Control of a Project
Company as defined in Annex [X or transfer of the Exploitation Permit
and for the avoidance of doubt, this means that the State has no right to
have its ten percent (10%) non-dilutable equity interest restored on the
sale or disposal of all or any part of the State Interest. In the event of a
sale or disposal of the State Interest in connection with Change in Control
of a Project Company or transfer of the Exploitation Permit, the 10%
non-dilutable equity interest shall be restored in the entity that direct or
indirectly holds the Exploitation Permit.

The relationship between the Project Companies’ Shareholders shall be
governed, by the provisions of the applicable Shareholders’ Agreement,
which shall provide, in addition to other items agreed to by the parties
thereto, that:

Yo= a
@)

(ii)

(iii)

(iv)

(vy)

each Project Company shall be managed by a board of directors
within which the State shall have at least one(1) permanent
representative at all times;

the State shall have a right to purchase equity in an affiliated
company that will build, own or operate the Beneficiation Power
Station on the same terms as other investors;

implement the State’s antidilution protection regarding new issuances
in Article 45.2 (a)(ii);

the items set forth on Annex IX shall be incorporated based on the
language therein;

the following decisions and any other items specified in a
Shareholders’ Agreement shall require the consent of the State:

(A) to act as guarantor of indebtedness of a Third Party other
than the Lender;

(B) other than as expressly contemplated in the Convention or in
the ordinary course of such Project Company’s business, to
transfer, sell, assign, mortgage, pledge, lease, or otherwise
dispose of the assets in an amount in excess of one hundred
and fifty (150) million US Dollars (adjusted by the Inflation
Adjustment) or the corresponding amount in another
currency in any Calendar Year;

(C) to create or authorize the creation of or issue any other
security convertible into or exercisable for any equity
security, having rights, preferences or privileges senior to
those held by the State;

(D) to issue any equity to employees, service providers and
consultants of the Project Companies;

(BE) except to the extent included in the Finance Documents, to
incur (i) any indebtedness other than (A) indebtedness in an
aggregate outstanding amount of less than ten percent (10%)
of the value of the assets of the Project Companies and (B)
unsecured intercompany indebtedness among the Project
Companies to finance the cures of defaults under the Project
Agreements and (ii) grant a security interest in connection
with any indebtedness;

(F) to enter into any business other than the Project;

(G) to amend, alter or repeal any provision of the charter
documents of a Project Company; and

(H) to purchase or redeem any equity which for avoidance of

doubt will not restrict the anticipated restructuring described
in the Bonus Payment Holiday.

ome /M)
45.3 State Interest

(a) Subject to the occurrence of the Date of Entry into Force, by signing the
respective Share Transfer Agreements and the associated Project
Agreement with the Project Company in which the State is to acquire the
State Interest, the State will acquire that State Interest in that Project
Company for one (1) CFA Franc.

(b) The State shall not be bound to participate in the calls for funds on
account of the State Interest for any contribution required for the
purposes of the Project Operations of which the Project Company is
responsible in accordance with the provisions of the applicable
Shareholders’ Agreement.

(©) The State may designate any public entity to hold the State Interest on its
behalf, in which case such public entity shall be bound with the State to
the provisions of this Convention and of the Specific Agreements to the
extent that such provisions relate to the State Interest, including the
provisions required to apply and implement the provisions relating to the
State Interest.

45.4 Additional State Interest

(a) Subject to the occurrence of the Date of Entry into Force, by signing the
respective Share Transfer Agreements and the associated Project
Agreement with the Project Company in which the State is to acquire the
Additional State Interest, the State will acquire such Additional State
Interest in that Project Company for one (1) CFA Franc.

(b) The State shall be required to participate in all calls for equity
contributions on account of the Additional State Interest in a Project
Company including for capital necessary to fund: (i) subject to the Loan
Carry Cap, the required equity contribution as of the Date of Entry into
Force necessary for the initial funding of the Project in connection with
the construction and development of the Mining Facilities, the Railway
and the Mineral Terminal; (ii) the Expansion Capacity; and (iii) to the
extent required after compliance with Article 10.8, the Beneficiation
Facility; provided, that until such time as the aggregate capital required to
be contributed by the State equals the result of (A) sixty-three million
(63,000,000) US Dollars ; and (B) the State’s Development Costs (which
such amounts are equal to fifteen million (15,000,000) US Dollars) (such
amount, the “Loan Carry Cap”), the State may, in its sole discretion,
elect to fund any or all of its capital obligations (not to exceed the Loan
Carry Cap only with respect to the initial equity requirements of the
Project in connection with the construction and development of the
Mining Facilities, the Railway and the Mineral Terminal) through a loan
from Cam Iron (and not other shareholders of a Project Company) or
from the Project Company pursuant to a mutually agreeable structure
which such loan shall be repaid from the dividends issued and otherwise
payable to the State on account of the Additional State Interest (but no
more than fifty percent (50%) of any particular dividend) in the manner
contemplated in the applicable Shareholders’ Agreement, and such loan
shall be evidenced by a note limited in recourse to the dividends payable
on the Additional State Interest which shall accrue interest at a rate per
annum equal to lesser of (i) the Reference Rate plus four hundred (400)

Yom iy A
(c)

(4)

45.5

basis points or (ii) the interest rate payable by the Project Companies
under the Finance Documents.

After such time as the State has contributed capital in an amount equal to
the Loan Carry Cap, the State shall no longer be required to participate in
the calls for funds on account of the Additional State Interest for any
contribution required for the purposes of the initial funding requirements
of the Project (in connection with the construction and development of
the Mining Facilities, the Railway and the Mineral Terminal) and will not
be diluted by any additional equity issued for such purpose.

The provisions of Article 45.3(c) apply to the Additional State Interest
mutatis mutandis.

Equity funding of the State Interest and Additional State Interest

If any equity calls are made by a Project Company on its Shareholders for the purposes
of funding the Project in respect of the Project Operations, the equity shares associated
with the State’s Interest shall be contributed by the other Shareholders in proportion to
their interests in the Project Company requiring the equity call and the equity
associated with the State’s Additional Interest above the Loan Carry Cap with respect
to the initial equity requirements of the Project in connection with the construction and
development of the Mining Facilities, the Railway and the Mineral Terminal shall be
contributed by the other Shareholders in proportion to their interest in the Project
Company requiring the equity call..

45.6 — Sale of State Interest and Additional State Interest

(a)

(b)

@)

(ii)

(c)

The State shall not sell all or any part of the State Interest, other than to a
Subsidiary or Government Entity, at any time prior to the BF
Commissioning Date and shall not sell all or any part of the Additional
State Interest at any time prior to the third (3) anniversary of the Date of
Entry into Force.

If the State should sell all or part of the State Interest or Additional State
Interest other than to a Subsidiary or Governmental Entity, then:

any such sale is to be subject to the State complying with the terms of
both the articles of association of the relevant Project Company and
the terms of the relevant Shareholders’ Agreement; and

that portion of the State Interest or Additional State Interest that is
sold will lose the right to be free carried and to be non-dilutory and
loan carried as applicable.

Where the State sells all of the State Interest and the Additional State
Interest, it shall cease to have the rights referred to in Article 45.2(c)(v)
of this Convention.

45.7 Third Party Equity

(a)

Subject to Article 45.3, the share ownership in each of the Project
Companies may differ from time to time and without limitation, may
reflect Third Parties taking equity in a Project Company to assist in the
funding or underwriting the Mining Operations or the construction or

page | 171

Mm
operation of the Railway or Mineral Terminal.

(b) If a Third Party that is intending to participate in the construction or
operation of the Railway or Mineral Terminal takes equity in the
applicable Project Company, then its access to the Railway or Mineral
Terminal is still subject to the operation of Article 18.

45.8 Role as State.
Nothing in any Project Agreement or the State’s status as an equity holder of any
Project Company shall limit the State’s ability to enforce the Legislation, and
seek, levy and enforce penalties for violations of the Legislation. The State may
use Confidential Information and any other information available to it.

46 PROJECT FINANCE
46.1 Terms of Project Finance
Cam Iron will be seeking to secure Project Financing, which will be:

(a) secured over the assets of Cam Iron, the Project Companies, the shares in
Cam Iron and all the shares in the Project Companies; and

(b) to the extent possible, limited in recourse to the assets referred to in
Article 46.1(a) such that the Parties are not required to support such
financing by guarantees or other financial support other than as provided
for in this Convention.

46.2 Assistance with obtaining Financing

Each of the Project Companies and the State, as a future shareholder, shall use its
reasonable endeavours to facilitate the conclusion of the Finance Documents to which
itis a party. The State must approve any Finance Documents.

46.3 Debt/Equity Ratio

The State agrees that, for the Term of the Project, any introduction of Legislation
which will have the effect of imposing upon Cam Iron, any Project Company or its
shareholders or their Shareholders any requirements to meet a minimum debt to
equity ratio shall be deemed a Change in Law Event.

46.4 Shareholder Guarantees
Where the conditions of the Project financing, refinancing or working capital needs
require the provision of guarantees by Sundance, Cam Iron or one or more of their
shareholders or the Affiliates, such guarantees shall be provided without payment of
any fees or subordination rights.

47 STATE PROJECT COMMITTEE
47.1 Composition and Purpose.
(a) The State undertakes to establish conditions to facilitate the

administrative formalities relating to the implementation of all phases of
the Project. Accordingly, within a reasonable time following the Date of

a
(b)

(c)

(d)

Entry into Force, the State shall establish a committee (the “State
Project Committee”) to coordinate with Cam Iron and the Project
Companies with respect to performance of the State’s responsibilities
under the Project Agreements, and specifically as set forth in this Article
47.

The State Project Committee shall be composed, of a number of
representatives of the State, to be determined by the State, collectively,
with appropriate expertise with respect to the Project.

Unless the State determines otherwise, the State Representative shall be a
member of the State Project Committee.

The State shall be entitled to replace its representatives or alternates at
any time in its sole discretion by giving written notice to the other Party
of such replacement.

47.1.2 Competence of the State Project Committee

{a)

(b)

The State Project Committee shall cooperate with Cam Iron and the
Project Companies and offer reasonable administrative assistance with
performance of the State’s obligations under this Convention and the
Project Agreements where such obligations require the involvement of
the State, including:

(i) issuing Governmental Approvals, including any required permits,
approvals for workers, establishment and registration of Project
Companies and other similar obligations under or related to Cam Iron
or the Project Companies’ performance under the Project
Agreements;

(ii) ensuring that Cam Iron and the Project Companies (or their
Contractors and Subcontractors) enjoy the Tax and other economic
advantages set forth in this Convention; and

(iii) generally, assisting to minimize any delays associated with State
consent and approval where required under the Project Agreements,

Notwithstanding anything to the contrary in the Project Agreements,
neither the State, nor the State Project Committee or the representatives
sitting thereon shall be liable for any failure to cooperate with respect to
the items set forth in this Article 47, nor for any failure of Cam Iron or
the State to obtain the Governmental Approval, consent or other approval
referenced in this Article 47.

47.1.3 Meetings of the State Project Committee

The State Project Committee shall convene at such times as it deems necessary or
appropriate in its sole discretion provided, that Cam Iron or a Project Company
may request that the State Project Committee convene to make a determination
with respect to a particular matter for which the State Project Committee has
authority.

47.1.4 Funding of State Project Committee

/ page | 173

The State shall be responsible for funding the activities of the State Project
Committee with respect to meetings and internal interaction among Government
Entities.

47.1.5 State Project Committee Process

(a)

(b)

(c)

(d)

(e)

The Project Companies shall promptly give notice (“Compensation
Event Notice”) to the State Project Committee of any event or
circumstances known to any of them which could reasonably be expected
to result in a Compensation Event or Relief Event (the “Adverse
Circumstances”) describing the Adverse Circumstances, expected
Compensation Event or Relief Event and impact on the Project
Companies and the Project. For clarification, notices of Compensation
Events and Relief Events that have already occurred should be given
pursuant to Articles 38 and 39.

Upon the receipt of a Compensation Event Notice, the State Project
Committee shall use its reasonable efforts to respond within twenty one
(21) Days to the applicable Project Company and indicate whether or not
it is granting or denying temporary relief from the Adverse
Circumstances (“Committee Response”). Provided, however, that if the
expected Compensation Event of Relief Event is of the type subject to
Article 40,3, the procedures of that article shall govern.

If the Committee Response indicates that the State Project Committee is
granting temporary relief from the Adverse Circumstances, the State
Project Committee does not send a Committee Response within twenty
one (21) Days, or the Committee Response is silent on whether
temporary relief has been granted, then to the extent the expected
Compensation Event or Relief Event is the result of a delayed, denied or
withdrawn permit, beginning at the time of the Compensation Event
Notice, the Project Companies shall be automatically temporarily granted
any permit described in the Compensation Event Notice, for which it has
complied with all material requirements under applicable Legislation, as
needed to avoid the Adverse Circumstances (other than a new research,
exploration or exploitation permit under the Mining Code), At any time,
the State Project Committee may send written notice terminating this
temporary relief.

The intent of this provision is to allow the Project Companies to mitigate
any potential Compensation Event and Relief Event and the Project
Companies shall use their reasonable efforts to mitigate any potential
Compensation Event and Relief Event.

Granting the temporary relief provided in this Article 47.1.5 is not
intended to be the only method of resolving and mitigating an expected
Compensation Event and Relief Event and the State and the Project
Companies may seek other resolutions, including the State’s enforcement
of any denial or withdrawal of any permit identified in the Compensation
Event Notice if the State chooses to do so.

page | 174
(ji LA-
48

50

OTHER PROVISIONS,

48.1 Security.

The Project Companies shall provide reasonable security for the assets of the Project
Companies and Project Facilities.

48.2 Identification of Required Permits.

The Project Companies are responsible for identifying all approvals, authorisations,
consents, licences and permits necessary to fulfil their obligations under this
Convention (including for both the Construction Phase and the Exploitation Phase)
and the Project Agreements in accordance with the requirements contained in this
Convention and the Project Agreements, provided, that, the State shall reasonably
cooperate, upon request, with respect to such identification.

48.3. Renewal of Permits.

The State shall review in good faith all requests from the Project Companies that
comply with the Legislation for required approvals, authorisations, consents, licenses
or permits necessary to enable Cam Iron and the Project Companies to fulfil their
obligations under this Convention and the Project Agreements.

ASSIGNMENTS AND STOCK TRANSFERS
49.1 No Assignments by Project Companies.

Neither Cam Iron nor Project Company may assign (including for security purposes),
pledge or transfer any of its rights and obligations under a Project Agreement without
the prior written consent of the State except where an “Exempt Assignment” and
where such consent is required, the State shall consider the request in a timely manner
and shall not unreasonably withhold such consent.

49.2 Assignments by State.

The State may assign all or any of its rights and obligations under a Project
Agreement to a Government Entity; provided the State shall remain responsible and
liable for the discharge of all of the obligations assigned by the State to its
Government Entity.

FAILURE

50.1 Breach Event.

The breach events, exhaustively listed below, may lead to termination of the
Contemplated Rights (each, a "Breach" or "Breach Event"):

50.1.1 Permit Withdrawal Breach Event
The events comprise:
(a) any material part of the Project Operations are suspended for more than
thirty six (36) months (which shall be extended for an additional twelve

(12) months at the end of such thirty six (36) month period if price of
High Grade Ore or Beneficiated Ore is less than seventy percent (70%) of

ae:
the price of such ore in the Project Economic Model), in accordance with
Article 51 or otherwise, without full scale resumption of work for a
continuous period of at least four weeks or, in aggregate for more than
seven hundred and twenty (720) Days over the prior ten (10) years
(which shall not be subject to extensions based on price), which
suspension is not cured within thirty (30) Days of the State’s notification
to Cam Iron or the relevant Project Company thereof;

(b) a Bank Guarantee or Environmental Guarantee is not re-established in its
initial amount as provided for under this Convention, within a time frame
of ninety (90) Days as from the date of any claim relative to this
guarantee filed by the State;

(c) one of the following events affecting any Project Company occurs:

@ the liquidation or winding-up of a Project Company is initiated;

(ii) a competent jurisdiction has issued a liquidation decision concerning
one Project Company, which has become definitive and may not be
subject to appeal or opposition; or

(iii) a competent jurisdiction has issued a judicial settlement decision
concerning one Project Company, which became final and is not
followed by a composition between the Project Company and the
general body of creditors within ninety (90) Days following the said
decision, subject to the fulfilment by the entity concerned of its
obligations under the Project Agreement to which it is a party, in

particular during the course of the appeal proceedings, where
required.

(d) a Delay Breach Liability Threshold was reached; or

(e) any item identified as a “Permit Withdrawal Breach” in any Project
Agreement occurs,

(each, a "Permit Withdrawal Breach" or a “Permit Withdrawal Breach Event").
50.1.2 Delay Breach Events
The events comprise:

(a) the Project Commissioning has not occurred by the deadline specified in
Article 3.6;

(b) the Beneficiation Feasibility Study or Beneficiation Power Station
Feasibility Study is not prepared and sent to the State by the deadline
specified in Article 10.1(d);

(c) there was a Positive Beneficiation Determination and the Project
Companies began construction but the Beneficiation Facility
Commissioning and the commissioning of the Beneficiation Power
Station (if the State does not elect its option to construct the Beneficiation
Power Station) does not occur prior to the BF Commissioning Deadline;

(d) the Beneficiation Capacity Expansion Works are not completed in a

kK gt 2
manner enabling the Mine Project Company to reach ninety percent
(90%) of the Targeted Annual Production Capacity;

(e) a Report is not prepared and sent to the State by the deadline specified in
Article 30.3;

() a Project Company fails to meet any material obligation to complete any
significant action by the deadline imposed under the Project Agreement
to which it is a party or under applicable Legislation, or

(g) any item identified as a “Delay Breach Event” in any Project Agreement
occurs,

(cach, a "Delay Breach" or a "Delay Breach Event").
50.2 Notification of Breach

(a) Subject to the provisions of the Project Agreements, all Breach Events
entitle the State to implement the termination procedure for the
Contemplated Rights through a formal notice sent to the Project
Company to which the Breach Event is attributable, which indicates,
precisely:

(i) the Breach(es) invoked to which the formal notice pertains; and

(ii) the State's intention to terminate the Contemplated Rights if, within
the time limit prescribed by the said formal notice (“Remedial
Period”),

the ("Notification of Breach").
(b) The Remedial Period shall not be less than:

@ one hundred and twenty (120) Days for any Permit Withdrawal
Breach Event in accordance with the provisions of article 35-2 of the
Mining Code Implementing Decree; and

(ii) forty five (45) Days for any Delay Breach Event or where the
relevant Project Company pays the daily penalties, until the Delay
Breach Liability Threshold is reached.

(c) During the whole Remedial Period, activities undertaken pursuant to this
Convention, Project Agreements, and the Project Contracts shall be
continued in accordance with the terms of this Convention, the other
Specific Agreements, and the Project Contracts.

50.3 Penalties for Delay Breach Events
(a) In the event of a Delay Breach, the State may require from the Project
Company concered and Cam Iron, by formal notice sent to the Project

Company to which the Delay Breach Event is attributable and to Cam
Iron, to pay a per diem delay penalty in an amount equal to:

(ji) seventy thousand (70,000) US Dollars (adjusted by the Inflation
Adjustment) per Day for Delay Breach Events referred to in Article

?.. o

50.1.2 (a), (b), (c) or (a);

(ii) five thousand (5,000) US Dollars (adjusted by the Inflation
Adjustment) per Day for Delay Breach Events referred to in Articles,
50.1.2(e) and 50.1.2(f); or

(iii) the amount specified in the Project Agreement (adjusted by the
Inflation Adjustment) per Day for Delay Breach Events referred to in
Article 50.1.2(g).

(b) The aggregate amount of the penalties that may be received pursuant to
Article 50.3(a) shall not exceed:

(i) individually with respect to a particular Breach or group of related
Breaches, fifty million (50,000,000) US Dollars (adjusted by the
Inflation Adjustment); and

(ii) cumulatively, two hundred million (200,000,000) US Dollars
(adjusted by the Inflation Adjustment),}

(each, a "Delay Breach Liability Threshold").
50.4 State Step-In Rights

If the State reasonably considers that a breach by any Project Company of
any obligation under any of the Project Agreements or an event: (i) is likely
to create an immediate and serious threat to the health or safety of the public,
any material property or the Environment, or (ii) is prejudicial to the ability to
carry on the State’s Reserved Rights or other customary rights to a material
degree, then the State, acting reasonably may, if it considers that there is
sufficient time and that it is likely that the Project Company (or the Lenders,
through a substituted entity) shall be willing and able to provide assistance,
require the applicable Project Company by notice to take such steps as are
necessary or expedient to mitigate or rectify such state of affairs including, if
applicable due to breach of any Project Agreement, to suspend a Contractor
or Subcontractor, and the applicable Project Company shall use all reasonable
efforts (obligation de moyens) to comply with the State’s requirements as
soon as reasonably practicable;

(a) If the State gives notice to the applicable Project Company under Article
50.4 and the Project Company either:

(i) does not confirm, within five (5) Business Days of such notice, or
such shorter period as is appropriate in the case of an emergency, that
it is willing to take such steps as are required in such notice or does
not present an alternative plan to the State to mitigate, rectify and
protect against such circumstances then the State may, within a
further five (5) Business Days, accept or reject such plan, acting
reasonably; or

(ii) fails to take the steps as are referred to or required in such notice or
accepted alternate plan within such time as set forth in such notice or
accepted alternate plan or within such time as the State, acting
reasonably, will stipulate,
then the State may take such steps as it considers necessary or expedient to
mitigate, rectify or protect against such circumstances either itself or by
engaging others to take any such steps. Such steps may include the partial or
total suspension of the right and obligation of Cam Iron or the applicable
Project Company to provide the relevant Project Operations, but only for so
long as the circumstances referred to in Article 50.4(a) persist.

(b) The applicable Project Company shall ensure that all Finance
Documents, Project Contracts and contracts with the Contractors and
Subcontractors permit the State to exercise its rights under this Article
50.4.

(c) The exercise by the State of any of its rights under this Article 50.4 shall
not reduce or affect in any way Cam Iron’s or the applicable Project
Company’s responsibilities under the applicable Project Agreement to
perform the Project Operations.

(d) To the extent that any of the circumstances set forth in this Article 50.4
arise as a result of any actual or anticipated breach by any Project
Company of its obligations under any Project Agreement, then Cam Iron
or the applicable Project Company shall pay the State the amount of all
costs and expenses reasonably incurred by the State in exercising its
rights under this Article 50.4 and an additional mark-up of twelve per
cent (12%) of such costs and expenses in respect of indirect costs and
overhead not otherwise directly attributable to the exercise of such rights.

50.5 Termination for Breach
(a) If a Project Company or Cam Iron:

(i) has not within the applicable Remedial Period, cured any applicable
Breach; or

(ii) has committed a Permit Withdrawal Breach Event or a Permit
Withdrawal Breach Event has occurred,

upon two (2) Days notice (or such shorter period if reasonably warranted by
the circumstances) the State shall be entitled to exercise its rights (the
"Contemplated Rights") to; (A) terminate all or any part of the Project
Agreements and revoke all permits, authorisations and approvals of Cam Iron
and the Project Companies, and shall be entitled to draw upon any Bank
Guarantee, surety or other security provided under any Project Agreement, or
otherwise collect compensation from Cam Iron or the applicable Project
Company to indemnify the State for any actual or reasonably expected Losses
resulting from such Permit Withdrawal Breach; and (B) terminate the
Exploitation Permit and upon an election to exercise such rights to terminate,
such permits, authorizations and approvals, the Project Companies shall be
deemed to have renounced such permits, authorizations and approvals, in
each case, pursuant to the provisions of this Article 50.5.

(b) Any Notification of Breach issued pursuant to Article 50.2(a) shall be
immediately deemed null and void if the Breach Event(s) referred to in
the Notification of a Breach have been cured prior to the conclusion of
the applicable Remedial Period.

V aii /p)
(c) Notwithstanding the foregoing, the State shall not be entitled to terminate
the Contemplated Rights if:

(i) the alleged Breach(es) constitute a direct and exclusive consequence
of the occurrence of:

(A) a Confiscation;
(B) a Force Majeure Event; or
(C) a Legitimate Cause,

and the Breach results from the failure to comply with a deadline or the
completion of any action by such deadline as a result of the occurrence of
such a Legitimate Cause or such a Force Majeure Event, the Project
Company concerned shall benefit from the automatic extension of this term
for a duration equal to the period during which the Force Majeure Event or
the Legitimate Cause has lasted and the State shall be automatically
reinstated in its rights pursuant to Article 50 if it identifies a Breach after the
end of the extended term.

(ii) if the Breaches are the result of a Delay Breach Liability Threshold
being reached and the underlying breach is that the Project
Commissioning has not occurred by the applicable deadline and the
Project Companies have expended at least half of the capital
expenditures required to reach Project Commissioning, the Project
Companies are diligently implementing a plan reasonably expected to
achieve Project Commissioning within a reasonable time and the
Project Companies continue to pay the penalties in Article 50.3
beyond the applicable limits; or

(iii) if the Breaches are the result of a Delay Breach Liability Threshold
being reached and the underlying breach is the Beneficiation Facility
Commissioning or commissioning of the Beneficiation Power Station
(if the State has not elected to construct the Beneficiation Power
Station) has not occurred by the applicable deadline and the Project
Companies have expended at least half of the capital expenditures
required to reach the Beneficiation Facility Commissioning and the
entity (other than the State) constructing the Beneficiation Power
Station has expended at least half of the capital expenditures required
to reach the Beneficiation Facility Commissioning, the Project
Companies and the entity constructing the Beneficiation Power
Station (other than the State) are diligently implementing a plan
reasonably expected to achieve Beneficiation Facility
Commissioning and the commissioning of the Beneficiation Power
Station within a reasonable time and the Project Companies continue
to pay the penalties in Article 50.3 beyond the applicable limits.

(d) If the Permit Withdrawal Breach Event is related to the failure to achieve
Beneficiation Facility Commissioning or the commissioning of the
Beneficiation Power Station by the required deadline as provided in
Article 50,1.2(c) termination of Project Agreements related to the Project
Companies’ right to conduct the Railway Operations and Mineral
Terminal Operations and termination and deemed renouncing of the
Exploitation Permit and any other permits and authorizations of the

cA a
Project Companies shall be delayed until the tenth (10") anniversary of
Project Commissioning if such date has not already passed.

50.6 Payment of the financial penalties

(a) Any financial penalties due pursuant to this Article must be paid within
the maximum period referred to in the applicable Article or failing a
specified date for the financial penalties imposed under Article 50.3,
thirty (30) Days following the receipt by the Project Company concerned,
of a Notification of a Breach.

(b) In case of failure by the Project Company concerned to fully pay the
financial penalties within the time-frames specified in Article 50.6(a), the
State may enforce the provisions of Article 31.1(a).
50.7 Sanctions
(a) The defaulting Project Company is also liable to the civil and criminal
sanctions provided by the Legislation in the event of breach of the
Legislation, in particular those relating to protection of the Environment.
It may not escape any such liability by reason of the participation of the
State as shareholder of said Project Company.
(b) Infringements sanctioned in accordance with the provisions of the
Legislation and those of this Article 50.7 shall be recorded in accordance
with the Legislation.
51 DAMAGES
Notwithstanding any provision to the contrary in this Convention or another Project
Agreement, no Party shall be liable for any indirect, special, punitive or consequential
damages including lost opportunities, lost profits and similar measures of damages.
52 SUSPENSION OF OPERATIONS

52.1 Suspension
Notwithstanding any other provisions in this Convention but subject to Article 50,
Cam Iron has the right to suspend all or any part of the Project Operations, by giving
the State thirty (30) Days prior written notice or such lesser period where the
circumstances dictate that it is not possible to give such a period of notice, specifying:
(a) the whole or part of the relevant Project Operations to be suspended; and

(b) the period for which that whole or part of the relevant Project Operations
will be suspended,

and the detailed reasons for the suspension, which are to be one of the following
causes:

(c) Economic Hardship;
(d) Force Majeure;

(e) Legitimate Cause: or

Lf yh +4
(p Confiscation.

provided, that, in cach case, such cause must have had a Material Adverse Effect on
the Project Company’s ability to conduct the Project Operations, provided, however,
in the case of Economic Hardship, the effect set forth in Article 40.3(b)(ii) must also
have accrued. Such suspensions shall constitute a formal suspension by a Project
Company for the purposes of this Convention and any applicable Project Agreement.

52.2 State’s Right to Dispute Notice

(a) If within the thirty (30) Day notice period or such other notice period
referred to in Article 52.1 the State does not agree that Cam Iron and the
relevant Project Company has the bona fide reasons to seek suspension
under this Convention and the relevant Project Agreement, then it shall
put its case to Cam Iron and the relevant Project Company and if those
companies do not accept the State’s position then the matter becomes a
Dispute and is then subject to the operation of Article 56.

(b) Where there is a Dispute, Cam Iron and the relevant Project Company
must not suspend Project Operations until the Dispute is determined,
unless it is not possible or is impractical to continue Project Operations
until the Dispute is resolved or determined.

52.3. Consequences of Suspension

As soon as practicable after the commencement of suspension of the whole or any
part of the relevant Projection Operations in accordance with Article 52.1, Cam Iron
and the relevant Project Companies must use their best endeavours to minimise the
costs and expenses associated with the suspension on that part of the Project
Operations. For the avoidance of doubt, Project Companies shall not be liable for any
costs and expenses incurred as a result of the suspension. A suspension may be
deemed a Permit Withdrawal Breach event pursuant to Article 50.1.1(a).

52.4 Resumption

Cam Iron shall, as soon as they become aware that the reason for any suspension no
longer exists, promptly recommence the whole or the part of the relevant Project
Operations suspended.

52.5 Continuing Obligations

In the event of suspension of the whole or any part of the relevant Project Operations
under this Article 51, Cam Iron and the relevant Project Companies shall be relieved,
during the suspension, of any continuing obligations to conduct Project Operations
under the provisions of this Convention and an applicable Project Agreement but not
other obligations that by their terms or nature should continue.

52.6 Extension of delay

If, due to suspension under this Article 51 (and, if applicable, confirmation of the
necessity of such suspension if Disputed), performance of any of the obligations
under this Convention or a Project Agreement is delayed, the duration of the delay (to
the extent undisputed or confirmed in accordance with the Dispute Resolution
procedures set forth in Article 56) shall be added to any period provided under this
Convention and/or such Project Agreement for the performance of the obligation(s).

V | _" (Qh

@
53 RENUNCIATION OF PROJECT LEASES OR MINING TITLES
53.1 Renunciation of the Project Lease

(a) The Project Company may, before the expiry of the term of any Project
Lease it holds, renounce the operation of all or part of that Project Lease.
In the event of a renunciation before Project Commissioning, the Project
Company concerned shall inform the State of such renunciation, without
any prior notice being required.

(b) In the event of a renunciation of a Project Lease after the Project
Commissioning (other than for that part of the Project Lease on which the
Project Road Agreement to the Railway becomes a Public Road), the
Project Company shall specify the effective date of the renunciation,
which shall not be less than three hundred and sixty five (365) Days from
the date of notice as to a portion of a Project Lease, and seven hundred
and thirty (730) Days for the entire Project Lease, from the date of notice.
In addition, for information purposes only, the Project Company shall
give the State the reasons for such renunciation and the conditions of
renunciation.

(c) Within sixty (60) Days of the notice, the State shall officially notify the
Project Company of whether or not it is prepared to accept such a
rescission.

(d) Where the Project Companies apply to renounce all of the Project Leases
as a consequence of the completion of Mining Operations, the State must
accept the renunciation subject to the memorandum referred to in Article
53.1(e).

(e) Any renunciation shall not become effective until after the State and the
Project Company or Project Companies as the case may be have jointly
signed a memorandum in which the State and the Project Company or
Project Companies as the case may be shall acknowledge that the terms
of withdrawal referred to in this Convention have been complied with.

() The renunciation shall be confirmed by decree to the extent required by
Legislation.

(g) Notwithstanding the foregoing, the Project Lease relating to the Railway
Area shall be renounced without further action by the Parties and solely
with respect to the portions of the Project Road Adjacent to the Railway
which will become Public Road pursuant to the Road Plan at such time as
the applicable portions of the Project Road Adjacent to the Railway
become Public Roads.

53.2. Renunciation of the Exploitation Permit

(a) The Mine Project Company may, before expiry of the term of the
Exploitation Permit, renounce the operation of all or part of the
Exploitation Permit in accordance with Article 32 of the Mining Code
Implementing Decree by giving notice of such renunciation to the State at
least two (2) years before the proposed date of such renunciation,
provided that said renunciation will not be effective until the
requirements of Articles 53.2(c) and 53.2(d) have been completed.

a “o ¢&
(b)

(c)

(d)

(e)

(

(i)
(ii)

(iii)

(iv)

(vy)

(vi)

The Mine Project Company may not renounce all of the Exploitation
Permit in circumstances where both it and the other Project Companies
do not renounce all the Project Leases as contemplated in Article 53.1

The application must provide or indicate:
the information required to identify the Exploitation Permit;

the results of the Mining Operations carried out as of the date of
filing of the application;

the status of Mine Project Company’s undertakings and obligations
already satisfied, and those that remain to be satisfied;

the reasons, in particular technical and financial, on which the
application for renunciation is based;

the undertaking to fulfil all the outstanding obligations with respect
to the Mining Operations, pursuant to the Mining Legislation and this
Convention and, in particular, the obligations contained in the
Environmental and Social Assessment and Management Plan
minimum programme of works, relinquishment works, in terms of
protection of the Environment and safety of persons and Goods; and

in case of partial renunciation:

(A) a geographical map on a scale of 1:200,000 of the area that
the Mine Project Company wishes to retain, specifying the
surface area, peaks and boundaries of the said delimited area;
and

(B) a detailed report setting out the works already carried out and
their results, specifying to what extent the objectives
indicated in the initial application have been achieved or
altered, and justifying the choice of the surface area(s) the
Mine Project Company wishes to retain.

The Minister may cause the application for renunciation to be
supplemented or rectified, if need be, provided that he sends to the Mine
Project Company a request within thirty (30) Days .

As from approval of the application for renunciation, the Mine Project
Company shall cease the mining works and, unless the State requires
otherwise, shall undertake rehabilitation works of the mining site
concemed by the renunciation in accordance with the requirements of the
Environmental and Social Assessment and Management Plan. Normal
closure requirements, consistent with the environmental and safety
standards set forth in this Convention and the Legislation shall apply, but
backfilling of the mine pits will, however, not be required.

The renounced Exploitation Permit will vest in the State on the date that
all rehabilitation works of the mining site under the Environmental and
Social Assessment and Management Plan have been completed.
53.3. Rights of the State Upon Renunciation.

Upon renunciation of a Project Lease and Project Agreement with respect to the
Railway or Mineral Terminal or the Exploitation Permit, the State may terminate all
or any part of the Project Agreements and Exploitation Permit and the applicable
Handback Requirements set forth in Article 54.2 shall apply.

54 RIGHTS AND OBLIGATIONS AT THE END OF A PROJECT AGREEMENT
54.1 Condition of Project.

As at the end of one or more Project Agreements for any reason whatsoever,
including its expiry or termination under the conditions set forth in this Convention or
any renunciation pursuant to Article 53; and unless the rights and obligations
resulting from said Project Agreement are taken over by an Assignee in accordance
with the provisions of this Convention:

(a) the relevant Project Company or Cam Iron shall have (or caused a Third
Party to have):

(i) implemented and fulfilled all its obligations to rehabilitate the Project
Area to which it is bound under the Environmental and Social
Assessment and Management Plan, Project Agreements and
Legislation;

(ii) designed and constructed each of the applicable elements of the
Project to have been in accordance with the applicable design life
requirements set forth in the Specifications;

(iii) designed and maintained the condition of the applicable portion of
the Project in a manner consistent with the applicable Project
Company having performed its obligations under the Project
Agreements and in accordance with the Operating Standards;

(iv) designed and maintained the condition of the applicable portion of
the Project in a manner consistent with the useful life standards
established by the Specifications, compliance with which shall be
determined using the methodology and criteria set forth therein. So
long as the useful life standards so established for all of the systems
and equipment comprising the applicable portion of the Project are
complied with on a weighted average useful life basis for all such
systems and equipment in the aggregate, it shall not be necessary to
comply with the standard for each individual system or piece of
equipment; and

(v) complied, generally, with all other obligations with respect to design,
construction and maintenance of the applicable portion of the Project,
under the applicable Project Agreement,

in each case, which shall be controlled, verified and recorded in accordance
with Article 54.2.1; and

(b) the relevant Project Company shall release, as of the expiration,
termination or revocation of any Project Agreement to which it is a party,
all facilities, equipment and materials located within the relevant Project

| . (AN
Area as directed in this Convention and the relevant Project Agreement

and as required by Legislation.
54.2 Handback Requirements
The requirements of this Article 54.2 constitute the “Handback Requirements” with

respect to the Mineral Terminal Operations, Railway Operations and any other
additional Project Operations that are set forth in the Project Agreements as a BOOT.

54.2.1 Handback Survey and Work Plan.

In conjunction with the preparation of the maintenance plans for the Assets
comprising the Mineral Terminal Facilities and the Railway Facilities, commencing
at least two (2) years prior to the applicable expiration date, the applicable Project
Company shall provide the State an independent report prepared by an independent
expert approved by the State (such approval not to be unreasonably withheld) and the
State shall conduct a joint inspection and survey of the assets comprising the Mineral
Terminal Facilities and Railway Facilities. If such survey provided indicates that any
element of the Assets comprising the Mineral Terminal Facilities and the Railway
Facilities on such expiration date or over the remainder of the term of the applicable
Project Agreement, is not, in the reasonable discretion of the State reasonably likely
to be in a condition consistent with the standards set forth in the applicable Project
Agreement, then, within sixty (60) Days of completion of the survey the Project
Company shall deliver to the State the Project Company's plan to perform the
additional work necessary to meet the Handback Requirements, together with a cost
estimate for the work.

54.2.2 Determination of Handback Security.

Upon completion of the condition survey and work plan required by Article
54.2.1, the State:

(a) may review and comment on the Project Company's performance plan;
and

(b) shall, after giving due consideration to the Project Company’s cost
estimate, determine in good faith the amount (the “Handback Security”)
it reasonably believes necessary to complete the additional work required
to meet the Handback Requirements.

Cam Iron, together the applicable Project Company, shall cause to be deposited a
Bank Guarantee, letter of credit, or mutually acceptable security in an amount equal
to the Handback Security from a bank with an Acceptable Bank Rating. The Project
Company shall have the right, upon the submittal of certified requisitions to the State
with full supporting receipts or other evidence of payment, to reduce the undrawn
amount of the Bank Guarantee, letter of credit or other security by the amount of the
cost of work performed.

54.2.4

The Project Company shall implement the handback plan proposed under Article
54.2.1 and take all other steps necessary to assure compliance with the Handback
Requirements, notwithstanding the State’s participation in the handback survey or

/ : 'f)
review of the Project Company’s work plan or the fact that the actual cost of
compliance may be higher than the amount of the Handback Security. At least one
hundred and eighty (180) Days prior to the expiration or termination date, the Project
Company and the State shall conduct a further joint inspection and survey of the
condition of the Assets comprising the Mineral Terminal Facilities and the Railway
Terminal Facilities and the progress of the handback work.

54.2.5 Final State Condition Assessment.

On, or within five (5) Business Days after the expiration or termination
date, the State shall either:

(a) issue to the Project Company a Project Agreement Termination
Certificate confirming compliance with the Handback Requirements and
return any remaining Handback Security to the Project Company; or

(b) notify the Project Company of its decision not to issue the Project
Agreement Termination Certificate, setting out each condition with
respect in which the Assets comprising the Mineral Terminal Facilities
and the Railway Terminal Facilities do not comply with the Handback
Requirements and stating the State’s estimate of the cost of completing
all work required for the Assets comprising the Mineral Terminal
Facilities and the Railway Terminal Facilities to comply with the
Handback Requirements.

54.2.6 Final Project Company Condition Assessment._

The Project Company may, within thirty (30) Days after receipt of the notice given in
accordance with Article 54.2.5(b), object to any matter set forth in the notice giving
details of the grounds of each such objection and setting out the Project Company’s

proposals in respect of such matters.
54.2.7 Final Compliance. _

If the Project Company did not, as of the applicable expiration or termination date,
comply in all respects with the Handback Requirements, the Project Company shall
complete any work necessary to cause such compliance within sixty (60) Days of
such expiration or termination date or pay to the State no later than sixty (60) Days
after the expiration date an amount equal to the cost of completing any outstanding
handback work, so that the Assets comprising the Mineral Terminal Facilities and the
Railway Terminal Facilities are in a condition which complies with the Handback
Requirements.

54.2.8 Rehabilitation.

All rehabilitation and remediation required by the applicable environmental
Legislation and the Environmental and Social Assessment and Management Plan
shall be performed regardless of whether the State elects to receive assets of the
Project Companies pursuant to its rights under Articles 9.4, 10.15, 12.2.1 and 13.4
unless the State gives written notice to the respective Project Company that the
Project Company is excused from such rehabilitation and remediation and
rehabilitation and remediation in other areas will only be performed if expressly
required by another Project Agreement.

‘Oe h €
55 FORCE MAJEURE AND LEGITIMATE CAUSE
55.1 Principle
(a) If it becomes impossible for:
(i) Cam Iron to perform its obligations under this Convention; or

(ii) a Project Company to perform its obligations under a Project
Agreement to which it is a party,

or they can only be performed with delay, such non-performance or delay is
not considered a breach of this Convention or other applicable Project
Agreement if it results from an Ordinary Force Majeure Event, Political
Force Majeure Event or Legitimate Cause, provided that Cam Iron or the
Project Company, as the case may be, invoking the same duly proves a causal
link between the non-performance or delay and the alleged Ordinary Force
Majeure Event, Political Force Majeure Event or Legitimate Cause.

(b) If it becomes impossible for the State to perform its obligations under this
Convention or a Project Agreement to which it is a party, or they can
only be performed with delay, such non-performance or delay is not
considered a breach of said agreement if it results from an Ordinary
Force Majeure Event, provided that the State duly proves a causal link
between the non-performance or delay and the alleged Ordinary Force
Majeure Event.

(c) The Ordinary Force Majeure can under no circumstances be invoked by
either Cam Iron or a Project Company in order to avoid any of its
payment obligations arising from this Convention or the Project
Agreement to which it is a party.

(d) The Political Force Majeure and the Legitimate Cause may not in any
case be invoked by the State to avoid any of its obligations under the
provisions of this Convention or the Project Agreements.

55.2. Procedure

(a) Where one Party considers that it has been prevented from performing its
obligations due to a Force Majeure Event or Legitimate Cause, it shall
promptly notify the other Parties setting out the cause of such event.

(b) If a Party or a Project Company asserts Force Majeure as an excuse for
failure to perform one or more of its contractual obligations, it must
prove that it took reasonable steps to minimize delay or damages caused
by foreseeable events, that it has substantially performed its obligations
non affected by the Force Majeure Event and that the other Party was
timely notified of the likelihood or actual occurrence of the Force
Majeure Event.

55.3 Extension of delay — Termination of Project Agreement
(a) If, due to a Force Majeure Event, performance of any of the obligations

under this Convention or a Project Agreement is delayed, the duration of
the delay shall be added to any period provided under this Convention

i ae. &
and or such Project Agreement for performance of this obligation.

(b) If the Force Majeure Event has lasted more than thirty six (36) months,
any Party may decide to terminate the relevant Project Agreement,
subject to the relevant Project Company's compliance with its obligations
in terms of termination of the Project Agreement to which it is a party, in
accordance with the provisions of Article 54,

56 DISPUTE RESOLUTION
56.1 Amicable Settlement and Continued Performance

(a) The Parties undertake to seek an amicable settlement of any Dispute,
Technical Dispute, Expropriation Dispute, or Convention Compensation
Dispute by providing notification as provided under this Convention and by
attempting to negotiate an amicable resolution. Nonetheless, the parties to
the dispute agree that they have no obligation to agree on a settlement.

(b) If a Dispute, Technical Dispute, Expropriation Dispute, or Convention
Compensation Dispute has not been resolved, for any reason, within sixty
(60) Days following notification, or such other period as the parties may
agree to in writing, any Party may initiate an applicable dispute resolution
procedure as provided in this Article 56.

(c) Notwithstanding anything in this Article 56 to the contrary, during the
pendency of any Dispute, Technical Dispute, Expropriation Dispute, or
Compensation Dispute, the Project Companies and the Government shall
be obliged to continue performance of the Project Operations and their
obligations under the Project Agreements, except to the extent that actual
performance of a specific operation or obligation cannot be undertaken or
completed without resolution of a Dispute or a Technical Dispute under the
dispute resolution procedures in this Article 56.

56.2 Expert Procedure

(a) In the event of any Technical Dispute, the parties agree to submit the matter
to administered expertise proceedings in accordance with the Rules for
Expertise of the International Chamber of Commerce (the "Expert
Procedure"); provided that the provisions of this Article 56.2 shall govern
to the extent they conflict with the ICC Expertise Rules. The Technical
Dispute shall be heard by an impartial and independent expert. with
expertise and other qualifications set forth in this Article 56.2, unless the
parties otherwise agree in writing (including regarding the language). The
party submitting a request (“Request”) to the ICC for resolution of a
Technical Dispute shall include the name, contact details and qualifications
of a proposed expert who satisfies the qualifications of this Article 56.2.
The responding party or parties shall have ninety (90) Days after receipt of
the Request either to agree to the appointment of the proposed expert or to
nominate another expert who satisfies the qualifications of this Article 56.2.
If within ninety (90) Days after receipt of the response, or such other time
frame as is otherwise agreed in writing by the parties, the parties have not
reached agreement on the nomination of an expert for confirmation by the
ICC International Centre for Expertise (the “Centre”), the Centre shall
make the appointment.

ka, ¢-
(b) Unless otherwise agreed in writing by the parties, the expert shall, to the
greatest extent possible, satisfy the following qualifications:

(i) recognized expertise and professional experience in the field of the
Project Operations concerned by the Technical Dispute; and

(ii) fluency in both French and English sufficient to be capable of
conducting the Expert Proceeding in French and English.

(c) The expert appointed or confirmed in accordance with the ICC Expertise
Rules shall deliver the draft report of its findings to the Parties within
ninety (90) Days following appointment or confirmation, unless the parties
otherwise agree in writing to extend this deadline. The parties will then
have a period of ten (10) Days to comment on the draft report and findings.
The expert shall deliver its decision, report and findings (“Decision”)
within ten (10) Days after expiration of the comment period whether or not
the expert has received comments from any or all of the parties.

(d) Any party that is dissatisfied with a Decision may, within thirty (30) Days
of receiving it, send a written notice expressing its dissatisfaction to the
other party or parties. If the expert fails to deliver its Decision within the
time periods set out above, then any party may, within thirty (30) Days
after this period has expired, send a written notice to the other party or
parties of its dissatisfaction. In either event, the notice of dissatisfaction
shall set out the matter in dispute and the reason(s) for dissatisfaction.

(e) A Decision shall be binding on all parties, who shall promptly give effect to
it unless and until it is revised in an amicable settlement or in any arbitral
award issued pursuant to the arbitration procedure set forth in Article 56.3.

( If no Party has sent a written notice to the other party or parties expressing
its dissatisfaction with the Decision within thirty (30) Days of receiving it,
the Decision shall become final and binding upon all Parties.

(g) If any party fails to comply with a Decision when required to do so, the
other party or parties may refer the failure itself to arbitration under Article
56.3.

(h) If any party submits such a written notice expressing its dissatisfaction with
a Decision or if the expert does not issue its Decision within the time limits
prescribed in this Article 56.2, the Technical Dispute in question shall be
finally settled by arbitration in accordance with Article 56.3. Until the
Technical Dispute is finally settled by arbitration or amicable settlement, or
unless the arbitral tribunal decides otherwise, the Parties remain bound to
comply with the Decision.

(i) An arbitral tribunal established under Article 56,3 in respect to a Technical
Dispute that had been submitted to an expert under this Article 56,2 shall
have full power to open up, review, revise or replace the expert's Decision
and findings.

@) The parties to any expert procedure under this Article 56.2, and their
respective Affiliates shall keep the expert procedure confidential, and shall
not disclose to any person, other than those necessary to the proceedings,
the existence of the expert proceedings, any information submitted during

, fe
(k)

(0)

(m)

(n)

the proceedings, any documents submitted in connection with it, any oral
submissions or testimony, transcripts, or any Decision, all of which shall be
treated as confidential business information, unless disclosure is required
by law, is part of an arbitration commenced under this Article 56 or is
otherwise necessary for permissible court proceedings.

The costs of the ICC Centre and the expert shall be borne equally by the
parties.

Unless the parties otherwise agree, the expert procedure shall be conducted
in English and French. All written submissions shall be made in both
languages. Oral testimony shall be in English or French and shall be
simultaneously translated in the other language. Each party shall bear its
own translation costs.

Notwithstanding anything to the contrary in this Article 56.2, the Parties
may refer any technical matter to an expert under this Expert Procedure, by
mutual agreement.

The Parties may adopt one or more separate agreements (each, a
“Technical Dispute Resolution Agreement”) that provides for resolution
of one or more technical disputes under the Project Agreements. To the
extent adopted, such an agreement is anticipated to contain provisions
establishing a permanent dispute adjudication board or boards with the
authority to make binding decisions to speed the resolution of technical
disputes. If a Technical Dispute Resolution Agreement is adopted and by
its terms it supersedes this Article 56.2, and such Technical Dispute
Resolution Agreement shall govern the Technical Disputes provided for
therein.

56.3. Arbitration Procedure

(a)

(b)

Any Dispute not amicably resolved under Article 56.1, any Technical
Dispute not resolved under Article 56.2 and any Expropriation Dispute or
Compensation Dispute or other Dispute not excluded by Article 56.4, shall
be finally settled under the Rules of Arbitration (“Arbitration Rules”) of
the ICC (the "Arbitration Procedure"), provided that in the event of
conflict between the Arbitration Rules and this Article 56, the provisions of
this Article 56 shall control.

Any dispute to be resolved under this Arbitration Procedure shall be heard
by three (3) impartial and independent arbitrators each of which must be
capable of conducting the proceeding in both English and French. The
Claimant(s) and Respondent(s) shall nominate one arbitrator each in the
Request for Arbitration and the answer to the Request, respectively. Where
there are multiple claimants or multiple respondents, the multiple
claimants, jointly, or the multiple respondents, jointly, shall nominate their
respective arbitrator. To the maximum extent permitted by law, the State,
on the one hand, and the Project Companies and all other parties (“Project
Parties”), on the other hand, shall retain their respective abilities to
nominate one arbitrator each even if additional parties are included or
added to the arbitration. If within ninety (90) Days of commencement of
the arbitration, the claimant(s) have not nominated an arbitrator, then the
appointment shall be made by the ICC. If within ninety (90) Days after
receipt of the answer to the Request, the respondent(s) have not nominated

(ey ¢
(d)

(h)

@

an arbitrator, then the appointment shall be made by the ICC. The two
arbitrators nominated or appointed in accordance with the above process
shall then nominate the third arbitrator, who shall act as the president of the
arbitral tribunal. If within thirty (30) Days after the appointment of the
second arbitrator, the two arbitrators have not agreed upon the choice for
the president, then he or she shall be appointed by the ICC. Should any of
the arbitrators die, resign, refuse, not be confirmed or become unable to act
before an award is issued, the vacancy shall be filled by the method set
forth in this clause for such arbitrator’s original nomination and
appointment.

No Party shall be required, before initiating or taking part in arbitration
proceedings under this Article 56, to have first initiated or exhausted any
administrative or judicial remedy before the Cameroonian jurisdictions,
unless the Parties to the Dispute under these particular arbitration
proceedings had first specifically so agreed in writing or unless required
under any applicable international treaty or customary international law
principle.

The seat of the arbitration shall be Paris, France.

The arbitration shall be conducted in English and French. All written
submissions shall be made in both languages. Oral testimony shall be in
English or French and shall be simultaneously translated in the other
language. Each party shall bear its own translation costs.

The arbitration panel shall have authority to resolve its own jurisdiction.

Any arbitration award shall be final and binding. Judgment on the award
may be entered by any court having jurisdiction thereof. The Parties to any
arbitration under this Article 56.3, and their respective Affiliates, shall keep
the arbitration confidential, and shall not disclose to any person, other than
those necessary to the proceedings, the existence of the arbitration, any
information submitted during the arbitration, any documents submitted in
connection with it, any oral submissions or testimony, transcripts, or any
award, all of which shall be treated as confidential business information,
unless disclosure is required by law, or is otherwise necessary for
permissible court proceedings, including any recognition or enforcement
proceedings.

The parties to the arbitration shall pay their own costs related to the
arbitration and shall share in equal portions the costs of the arbitrators and
the panel.

The State, within the context of an arbitration commenced under this
Article 56.3, waives its right to invoke immunity from jurisdiction of the
arbitral tribunal.

56.4 Resolution of An Expropriation Dispute.

(a)

An Expropriation Dispute (defined in Article 41.4) shall be subject to
amicable settlement under Article 56.1 or arbitration under Article 56.3
unless the dispute or any related expropriation claim could be, has been, or
could have been submitted for consultation or arbitration under the
Convention on the Settlement of Investment Disputes between States and

Yo ay @
56.5

56.6

Nationals of other States (“ICSID Convention”), or any applicable
bilateral investment treaty, and in each of those instances if not resolved by
amicable settlement under Article 56.1, a Party may only raise the claim
pursuant to the dispute resolution provisions of the ICSID Convention, The
Project Parties, on their own behalf and on behalf of their successors,
assigns and investors claiming pursuant to an applicable treaty, hereby
expressly acknowledge that the State does not consent to parallel,
successive or duplicative actions under Article 56.3 and before ICSID with
regard to any claim or any related claim arising from the same alleged act
of expropriation, even if the claim or any related claim could be plead
under a different body of law or legal theory.

Stipulations Concerning Dispute Resolution

(a) The State and Projects Parties, on their own behalf and on behalf of their
successors, assigns and investors, stipulate that:

(i) the operations contemplated by this Convention constitute an
"investment" within the meaning of article 25(1) of the ICSID
Convention;

(ii) Cam Iron is a national of a Member State of the ICSID Convention
because it is Controlled by an Australian national for the purposes of
article 25(2)(b) of the ICSID Convention; and

(iii) notwithstanding any applicable bilateral investment treaty, any claim
properly brought against the State by or on behalf of Cam Iron and
the Project Companies or the Project Parties or their successors,
assigns or investors shall be submitted for resolution to ICSID and
not to any domestic tribunal,

(b) The State and Projects Parties stipulate that the operations contemplated by
this Convention constitute an "investment" within the meaning of
article 25(1) of the ICSID Convention and that Cam Iron is a national of a
Member State of the ICSID Convention because it is Controlled by an
Australian national for the purposes of article 25(2)(b) of the ICSID
Convention.

Resolution of A Convention Compensation Dispute

A Convention Compensation Dispute and any other Dispute shall be subject to
amicable settlement under Article 56.1 or arbitration under Article 56.3 unless the
dispute or any related claim could be, has been, or could have been submitted for
consultation or arbitration under the Convention on the Settlement of Investment
Disputes between States and Nationals of other States (“ICSID Convention”), or
any applicable bilateral investment treaty, and in each of those instances if not
resolved by amicable settlement under Article 56.1, a Party may only raise the
claim pursuant to the dispute resolution provisions of the ICSID Convention. The
Project Parties, on their own behalf and on behalf of their successors, assigns and
investors, hereby expressly acknowledge that the State does not consent to parallel,
successive or duplicative actions under Article 56.3 and before ICSID with regard
to any claim or any related claim arising from the same alleged acts, even if the
claim or any related claim could be plead under a different body of law or legal

theory.
nd] AN eo
57

58

59

61

62

63

FUTURE AMENDMENTS

The Parties acknowledge that this Convention evidences a complex long term
agreement between the Parties and that there may be circumstances which arise in the
future that the Parties have not contemplated or fully or accurately discussed. Each
Party agrees to consider a proposal from another Party to amend prior to the Date of
Entry Into Force (but shall have no obligation to enter into such amendment).

FURTHER DOCUMENTS AND ACTS

The State, Cam Iron and each of the Project Companies must in a timely manner
execute such contractual documents and perform such acts as shall be reasonably
requested by another Party necessary to give full effect to this Convention and the
Specific Agreements including where an amendment to, or modification of, the
Project Agreements is required under the terms of this Convention.

LEGISLATION IN FORCE

This Convention is governed and construed in accordance with Legislation and the
principles of international law and shall be interpreted according to them.

ENTIRE AGREEMENT

This Convention and the agreements contemplated in it represent the entire agreement
between the Parties with respect to the transactions contemplated hereby and thereby.
This Convention and the contemplated agreements supersede any previous
agreements, including the Framework Agreement, arrangements and understandings
and agreements among the parties with respect to such transactions.

NO WAIVER

No failure by either Party in requesting the strict performance by the other Party of
the terms and conditions of this Convention or in taking the necessary measures
available to it to guarantee such performance shall be deemed to be a waiver of any of
the rights granted to it under this Convention. Each Party shall be bound to comply
with the undertakings, liabilities and duties imposed on it by this Convention. Each
Party shall be bound to perform the terms of this Convention in strict compliance,
despite any other Party's potential failure to act.

SEVERABILITY

Each and every guarantee, undertaking and agreement contained in this Convention
is, and shall be construed to be, a separate and independent guarantee, undertaking
and agreement. If any term or provision of this Convention or the application of this
Convention to any Party or in any circumstance shall, to any extent, be declared
invalid or unenforceable by an arbitrator or by a court of competent jurisdiction, the
remainder of this Convention, or the application of such term or provision to Parties
or circumstances other than those as to which it is invalid or unenforceable, shall not
be affected by it.

PUBLIC ANNOUNCEMENTS
The State, Project Companies and Cam Iron shall use their reasonable efforts to

coordinate and agree on the language contained in any public announcement
regarding this Convention; provided that nothing herein shall be deemed to limit any

fo
obligation Cam Iron (if it becomes listed) or any controlling Shareholder that is listed
on a recognized stock exchange (one the one hand), or the State (on the other) may
comply with any applicable legislation.

64 NOTICES
64.1 Method of delivery

All communications or notices to the Parties set forth in this Convention shall be
drawn up in French and English and if delivered in Cameroon delivered personally
with acknowledgement of receipt. Delivery to parties outside of Cameroon shall be
delivered personally or sent by reputable internationally delivery company charges
prepaid with acknowledgment of receipt. Delivery to parties designated to receive
copies of notices shall not constitute delivery to the specified Party.

64.2 Addresses

(a) Notices to the State shall be served at the following address or any
replacement addressees given in accordance with this Convention:

REPUBLIC OF CAMEROON
General Secretary
Office of Prime Minister

Yaoundé, Republic of Cameroon
and

Ministry of Industry, Mines and Technological Development
Yaoundé, Republic of Cameroon

With a copy to:

The State Project Committee
at the address provided by such committee;

and

Patton Boggs LLP
Attn: Joseph L. Brand
2550 M Street, N.W.
Washington, DC 20037

and

Patton Boggs LLP
Attn: Douglas C. Boggs
2550 M Street, N.W.
Washington, DC 20037

(b) Notices to Cam Iron shall be served at the following address or any
replacement addressees given in accordance with this Convention:

{- ., &
CAM IRON S.A

Attention: The General Manager
2éme étage, Immeuble Hibiscus, Avenue Charles De Gaulle, Hippodrome
Yaoundé, Republic of Cameroon
and

With a copy to:

Attention: The Managing Director
SUNDANCE RESOURCES LTD
Level 35

Exchange Plaza

2 The Esplanade

Perth, Western Australia, Australia
65 MODIFICATION

This Convention shall only be modified by written agreement of the Parties duly
signed by both Parties or their duly authorised representatives.

66 SIGNATURES
This Convention is signed in four (4) original copies in English and four (4) original
copies in French, and inconsistencies between the versions is governed by Article
2.1().

Made in Yaoundé, Republic of Cameroon, on the first date indicated above.

The Republic of Cameroon Cam Iron SA
Represented by: Represented by:

Emmanuel BONDE, Minister of Mr. Giulio CASELLO, Chairman of the Bo
d Technological Development Directors, and Mr. Serge ASSO°O MENDON
General Manager

CASELLO

page | 196

Cs done Sao

Directeur Général
CAM IRON S.A
